19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                      Main Document
                                                 Pg 1 of 221



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors. 1                          :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

     NOTICE OF DESIGNATION OF STALKING HORSE BID AND REQUEST FOR
    APPROVAL OF STALKING HORSE BID PROTECTIONS (REVERSE BUSINESS)

PLEASE TAKE NOTICE THAT:

        On April 23, 2019, the Court entered an Order (I) Approving the Bidding Procedures,
(II) Approving Assumption and Assignment Procedures, and (III) Granting Related Relief (ECF
No. 456) (the “Bidding Procedures Order”), 2 in connection with the sale of the Debtors’ assets,
which authorized the Debtors to, among other things, (i) designate one or more Stalking Horse
Bidders for the Debtors’ assets, (ii) enter into Stalking Horse Agreements with Stalking Horse
Bidders, and (iii) offer Stalking Horse Bid Protections, in each case where the Debtors
determine, in the exercise of their reasonable business judgment, that setting a floor price for the
relevant assets at auction is in the best interests of their estates and creditors.

                                               Stalking Horse Bids

      The Debtors have accepted a stalking horse bid (the “Stalking Horse Bid”) submitted by
Mortgage Assets Management, LLC and SHAP 2018-1, LLC (together, the “Stalking Horse
Bidder”), and Ditech Holding Corporation, Walter Reverse Acquisition LLC, and Reverse
Mortgage Solutions, Inc. (“Sellers”) and the Stalking Horse Bidder have executed a Stock and

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008);Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the
      Bidding Procedures Order and the Bidding Procedures approved therein or the Stalking Horse Agreement (as
      defined herein), as applicable. Any summary of the Bidding Procedures Order or the Bidding Procedures
      contained herein is qualified in its entirety by the actual terms and conditions thereof. To the extent that there
      is any inconsistency between any such summary and such actual terms and conditions, the actual terms and
      conditions shall control.




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13                    Main Document
                                               Pg 2 of 221


Asset Purchase Agreement (the “Stalking Horse Agreement”) 3 for the purchase of certain of
the Debtors’ assets. The material terms of the Stalking Horse Bid are identified in the summary
attached as Exhibit A hereto. The Stalking Horse Bid is subject to higher or better offers to the
extent such offers are determined by the Debtors to constitute Qualified Bids in accordance with
the Bidding Procedures. The estimated Purchase Price payable to the Debtors under the Stalking
Horse Agreement, assuming the Debtors’ March 31, 2019 balance sheet, is currently estimated to
be approximately $762 million, based upon management’s estimates, approximately $616
million of which would be available to pay the DIP Obligations.

                                                Bid Protections

        In accordance with the Bidding Procedures, the Debtors have agreed to provide the
Stalking Horse Bidder with certain protections (the “Stalking Horse Bid Protections”), as set
forth in Sections 6.4(a) and 9.2 of the Stalking Horse Agreement. The Stalking Horse Bid
Protections for the Stalking Horse Bidder include:

               • Reimbursement up to $4 million of the Stalking Horse Bidder’s reasonable and
                 documented expenses incurred in connection with the transactions (the “Expense
                 Reimbursement”); plus

               • A fee of $4 million (the “Initial Break-Up Fee”); plus

               • A deposit of $8,500,000 (the “Remaining Break-Up Fee” and, together with the
                 Initial Break-Up Fee, the “Break-Up Fee”) by the Sellers into an escrow
                 account.

               • If Sellers have exercised their option under the Stalking Horse Agreement
                  (the “Ginnie Option”) to require the Stalking Horse Bidder to purchase all of
                  Sellers rights and obligations in connection with administering and servicing any
                  forward residential mortgage loans secured by a 1-4 family residential property
                  that is guaranteed by Ginnie Mae, and the related advances, the Stalking Horse
                  Bidder shall be entitled to have the (i) Expense Reimbursement increased to up to
                  $4,250,000; (ii) Initial Break-Up Fee increased to $5,250,000; and
                  (iii) Remaining Break-Up Fee increased to $9,750,000.

        The Expense Reimbursement and Initial Break-Up Fee are payable to the Stalking Horse
Bidder if the Stalking Horse Agreement is terminated pursuant to Sections 9.1(b)(iii),
9.1(c)(i)(A), 9.1(c)(iii)(A), or 9.1(c)(v) and the Stalking Horse Bidder is not then in breach of
any of its obligations under the Stalking Horse Agreement that would result in the failure of
specified conditions to Closing being satisfied. The Remaining Break-Up Fee will be disbursed



3
      Any summary of the Stalking Horse Agreement contained herein is qualified in its entirety by the actual terms
      and conditions thereof. To the extent that there is any conflict between any such summary and such actual
      terms and conditions of the Stalking Horse Agreement, the actual terms and conditions shall control. A copy
      of the Stalking Horse Agreement is attached hereto as Exhibit C.



                                                         2
WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13                     Main Document
                                                Pg 3 of 221


to the Stalking Horse Bidder if an Alternative Transaction 4 is consummated within twelve (12)
months following the date of the Stalking Horse Agreement (the “Tail Period”).

        If the Stalking Horse Agreement is terminated pursuant to Section 9.1(c)(i)(B) and the
Stalking Horse Bidder is not then in breach of any of its obligations under the Stalking Horse
Agreement that would result in a failure of specified conditions to Closing to be satisfied, then
Sellers shall pay the Stalking Horse Bidder the Expense Reimbursement and, if an Alternative
Transaction is consummated during the Tail Period, the Break-Up Fee.

                              Objections to Stalking Horse Bid Protections

        Parties in interest may file an objection to the proposed Stalking Horse Bid Protections
(a “Stalking Horse Objection”) by no later than June 28, 2019 at 4:00 p.m. (prevailing Eastern
Time) (the “Stalking Horse Objection Deadline”). If a timely Stalking Horse Objection is filed
and served in accordance with the Bidding Procedures, the proposed Stalking Horse Bid
Protections will not be approved until either the Stalking Horse Objection is resolved by
agreement of the objecting party and the Debtors or by order of the Court. If no Stalking Horse
Objection is timely filed and served in accordance with the Bidding Procedures, the Stalking
Horse Bid Protections may be approved by the Court upon the expiration of the Stalking Horse
Objection Deadline and the Court may enter an order approving the Stalking Horse Bid
Protections in the form attached hereto as Exhibit B (the “Proposed Order”) without further
notice or hearing.

                                       Important Dates and Deadlines

     •    Bid Deadline. The deadline to submit higher or better bids on any of the Debtors’ assets
          and deliver electronic copies of such bid in accordance with the Bidding Procedures is
          July 8, 2019 at 4:00 p.m. (prevailing Eastern Time).

     •    Auction. The Auction, if necessary, has been scheduled for July 11, 2019, at 10:00 a.m.
          (prevailing Eastern Time) and will be conducted at the offices of Weil, Gotshal &
          Manges LLP, 767 Fifth Avenue, New York, New York 10153. The Debtors have the
          right, in their reasonable business judgment, in a manner consistent with their fiduciary
          duties and applicable law, to adjourn or cancel the Auction.

     •    Sale Objection Deadline. Objections to a proposed Sale Transaction, including any
          objection to the sale of the Debtors’ assets free and clear of liens, claims, interests, and
          encumbrances pursuant to section 363(f) of the Bankruptcy Code and/or entry of a sale
          order must be filed with the Court in accordance with the Bidding Procedures Order and



4
      “Alternative Transaction” is defined in the Stalking Horse Agreement as the sale, transfer or other disposition,
      directly or indirectly, including through an asset sale, share sale, merger, amalgamation, foreclosure or other
      transaction, including any plan of reorganization or plan of liquidation approved by the Bankruptcy Court, or
      resulting from the Auction, of any material portion of the assets or equity interests of the Company or any
      Subsidiary of the Company (to the extent such assets or equity interests would constitute Acquired Assets), in a
      single transaction or a series of transactions, with one or more Persons other than Buyers and/or their
      Affiliates.



                                                          3
WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13                  Main Document
                                               Pg 4 of 221


          served on the objection recipients by no later than July 18, 2019, at 4:00 p.m.
          (prevailing Eastern Time). 5

     •    Sale and Confirmation Hearing. The Sale and Confirmation Hearing is scheduled for
          August 7, 2019, at 11:00 a.m. (prevailing Eastern Time) before the Honorable James
          L. Garrity, Jr., United States Bankruptcy Court, Southern District of New York, One
          Bowling Green, New York, NY 10004.

                                          Additional Information

       Parties interested in purchasing any of the Debtors’ assets should contact the Debtors’
investment bankers, Houlihan Lokey (Attn: Reid Snellenbarger (RSnellenbarger@HL.com), Jeff
Levine (JMLevine@HL.com), Jimmy Page (JPage@HL.com), and Dan Martin
(DMartin@JL.com), and Ditechbids@weil.com.

       Copies of the Motion, the Bidding Procedures Order, the Bidding Procedures, and the
Stalking Horse Agreement may be obtained free of charge at the website dedicated to the
Debtors’ chapter 11 cases maintained by their claims and noticing agent and administrative
advisor, Epiq Corporate Restructuring LLC, located at https://dm.epiq11.com/Ditech.



                                   [Remainder of page intentionally left blank]




5
      The Debtors have requested permission to extend the Sale Objection Deadline, the deadline to object to
      confirmation of the Plan, and the Voting Deadline to July 22, 2019 at 4:00 p.m. (prevailing Eastern Time),
      solely in the event that an Auction is held.



                                                       4
WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                             Pg 5 of 221


Dated: June 18, 2019
       New York, NY

                                           /s/ Sunny Singh
                                           Ray C. Schrock, P.C.
                                           Sunny Singh
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007

                                           Attorneys for the Debtors
                                           and Debtors in Possession




                                               5
WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                              Pg 6 of 221


                                              Exhibit A

                               Material Terms of the Stalking Horse Bid




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724        Filed 06/18/19 Entered 06/18/19 13:25:13                  Main Document
                                                  Pg 7 of 221



                                  Material Terms of the Stalking Horse Bid

The following chart contains a summary of certain material terms of the Stalking Horse
Agreement, together with references to the applicable sections of the Stalking Horse Agreement.
The summary set forth below does not contain all of the terms of the Stalking Horse Agreement
and should not be used or relied upon as a substitute for the full terms and conditions set forth in
the Stalking Horse Agreement. The summary of the Stalking Horse Agreement contained herein
is qualified in its entirety by the actual terms and conditions thereof. To the extent that there is
any conflict between any such summary and such actual terms and conditions, the actual terms
and conditions shall control.



                 SUMMARY OF MATERIAL TERMS OF THE STALKING HORSE BID6

Sellers                       Ditech Holding Corporation (“Ditech”), Walter Reverse Acquisition LLC
                              (“Parent”) and Reverse Mortgage Solutions, Inc. (the “Company”, and together
                              with Ditech and Parent, the “Sellers” and each a “Seller”).

Buyers                        Mortgage Assets Management, LLC (the “Platform Buyer”) and SHAP 2018-1,
                              LLC (together with Platform Buyer, the “Buyers” and each a “Buyer”).


Acquired Assets               The Stalking Horse Agreement provides for the purchase of Sellers’ right, title, and
(Definition of                interest in and to (i) the shares of the Company (the “Company Purchased
Acquired Assets)              Shares”) (which, following the Closing, will continue to hold all licenses required
                              to purchase, hold, originate, sell and service reverse mortgage loans (the
                              “Licenses”)), (ii) all of the Company’s right, title and interest in and to the REO
                              Property 7 (which shall remain an asset of the Company at and after the Closing),
                              (iii) all of REO Management Solutions, LLC’s (“REO Management Solutions”)
                              right, title and interest in and to the REO License 8 (which shall remain an asset of
                              REO Management Solutions at and after the Closing), (iv) all of Parent’s and
                              Ditech’s right, title, and interest in and to all assets, properties, contractual rights,
                              intellectual property, goodwill, rights and claims at the Closing that are primarily
                              related to the Business and (v) all of the assets, properties, contractual rights,

6
     Capitalized terms used in this section but not defined therein shall have the respective meanings ascribed to
     such terms in the Stalking Horse Agreement. Article and Section references in this summary are to Articles and
     Sections of the Stalking Horse Agreement unless otherwise provided.

7
     Under the Stalking Horse Agreement, “REO Property” means “all real property the title to which is held by
     the Company or the RMS Entities (other than RMS 2018-09, LLC) as a result of foreclosure proceedings or
     deeds in lieu of foreclosure, in each case in the Ordinary Course of Business; provided, that such REO Property
     will be held by the Company at the Closing.”

8
     Under the Stalking Horse Agreement, “REO License” means “the Real Estate Broker License held by REO
     Management Solutions certifying that REO Management Solutions is authorized to transact real estate business
     in Texas.”




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724           Filed 06/18/19 Entered 06/18/19 13:25:13               Main Document
                                                     Pg 8 of 221


                              intellectual property, goodwill, rights and claims of the Company and its
                              subsidiaries (the “RMS Entities” (which entities (other than Mortgage Asset
                              Systems, LLC (“Mortgage Asset Systems”) and REO Management Solutions) will
                              not be acquired by Buyers, but instead will be transferred by the Company to Parent
                              or an affiliate of Parent at the Closing)) at the Closing, other than the Excluded
                              Assets, including:

                                  a. the Contracts, Leases, IP Licenses and Securitization Instruments set forth
                                     on Section 1.1 of the Disclosure Schedule (the “Disclosure Schedule”) to
                                     the Stalking Horse Agreement (collectively, the “Transferred Contracts”),
                                     subject to Bankruptcy Court approval;

                                  b. all deposits (including customer deposits and security deposits for rent,
                                     electricity, telephone or otherwise) and prepaid or deferred charges and
                                     expenses (including all lease and rental payments) that have been prepaid
                                     by the Company or any of the RMS Entities and are associated with the
                                     Transferred Contracts, other than (i) any deposits or prepaid or deferred
                                     charges and expenses to the extent paid in connection with or relating to
                                     any Excluded Assets or (ii) any deposits or prepaid or deferred charges and
                                     expenses to the extent paid in connection with or relating to adequate
                                     assurance deposits posted pursuant to the Utility Order;

                                  c. to the extent transferable, all rights of the Company and any of the RMS
                                     Entities under non-disclosure or confidentiality, non-compete, or non-
                                     solicitation agreements with employees or agents of the Company or any of
                                     the RMS Entities or with third parties, in each case other than to the extent
                                     primarily related to any Excluded Assets;

                                  d. all rights of the Company and any of the RMS Entities under or pursuant to
                                     all warranties, representations and guarantees made by vendors, sellers of
                                     assets or other counterparties to the extent relating to any Acquired Assets,
                                     to the extent transferable, other than any warranties, representations and
                                     guarantees primarily relating to any Excluded Assets or rights and defenses
                                     primarily relating to any Excluded Liabilities;

                                  e. all Intellectual Property and Information Technology owned or purported to
                                     be owned by the Company or an RMS Entity;

                                  f.    to the extent transferable, all regulatory licenses, registrations and permits
                                        (including environmental permits) of the Company and any of the RMS
                                        Entities set forth on Section 1.1 of the Disclosure Schedule;

                                  g. all books and records (including, for the avoidance of doubt, Tax Returns)
                                     of (i) the Company and the RMS Entities and (ii) Ditech and Parent to the
                                     extent primarily relating to the Business including any and all Personal
                                     Data, in each case except for specified Excluded Assets;

                                  h. all personal property of the Company and any of the RMS Entities and
                                     interests therein, including furniture, furnishings, office equipment,
                                     technology, communications equipment, vehicles and other tangible
                                     personal property, except to the extent primarily related to the Excluded




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724           Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                                     Pg 9 of 221


                                        Assets;

                                  i.    all post-Petition Date accounts receivable of the Company or any of the
                                        RMS Entities and other amounts owed to the Company or any of the RMS
                                        Entities, including assignment claims, in each case, other than to the extent
                                        related to any Excluded Assets;

                                  j.    all unrestricted cash and Cash Equivalents of the Company and the RMS
                                        Entities;

                                  k. in the event that Sellers accept the Ginnie Purchase Proposal and exercise
                                     the Ginnie Option, the Ginnie Portfolio;

                                  l.    all Mortgage Loans, and all Servicing Rights (including all Fannie
                                        Mortgage Servicing Rights and Ginnie HMBS Servicing Rights) owned by
                                        the Company or an RMS Entity;

                                  m. all outstanding equity interests of each of Mortgage Asset Systems and
                                     REO Management Solutions; and

                                  n. other than any Excluded Assets, all other assets or rights of the Company
                                     and the RMS Entities of every kind and description, wherever located,
                                     whether real, personal or mixed, tangible or intangible.

Purchase Price;               The consideration to be paid by Buyers for the Acquired Assets and the Company
Purchase Price                Purchased Shares shall be an aggregate dollar amount equal to the net value, as of
Escrow                        11:59 p.m. Eastern Time on the day before the Closing Date, of the assets and
(Section 2.2; Section         liabilities of the Sellers reflected in the specified rows of the illustrative purchase
2.3, Section 2.7);            price calculation set forth on Section 2.2 of the Disclosure Schedule (such
                              calculation, the “Illustrative Purchase Price Calculation”), as calculated in
                              accordance with the Transaction Accounting Principles and in a manner consistent
                              with the Illustrative Purchase Price Calculation.

                              Upon the execution of the Stalking Horse Agreement, Buyers shall, on the date of
                              the Stalking Horse Agreement (or, if the Stalking Horse Agreement has not been
                              executed by the parties by 2:00 p.m. (New York City time) on such date, on the
                              following Business Day) deposit with the Escrow Agent $35 million by wire
                              transfer of immediately available funds (such amount, the “Deposit Escrow
                              Amount”) to be released by the Escrow Agent and delivered to either Buyers or
                              Sellers, in accordance with the provisions of the Escrow Agreement.

                              The Deposit Escrow Amount (together with all accrued investment income thereon,
                              if any) shall be distributed as follows (and in accordance with the terms of the
                              Escrow Agreement): (i) if the Closing occurs, the Deposit Escrow Amount (and all
                              accrued investment income thereon, if any) shall be applied toward the Purchase
                              Price, (ii) if the Stalking Horse Agreement is terminated by any Seller pursuant to
                              Section 9.1(d)(i) or Section 9.1(d)(ii) (or in accordance with any other provision of
                              Section 9.1 if at the time of such termination a Seller could have terminated the
                              Stalking Horse Agreement in accordance with Section 9.1(d)(i) or Section
                              9.1(d)(ii)), the Deposit Escrow Amount, together with all accrued investment
                              income thereon, if any, shall be delivered to Parent, (iii) if the conditions to the




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                Main Document
                                                Pg 10 of 221


                              obligations of Sellers and Buyers to consummate the transactions contemplated by
                              this Agreement set forth in Article VIII (other than conditions that by their nature
                              are to be satisfied at the Closing itself, but which would be capable of being
                              satisfied if the Closing were to occur) have been satisfied or waived, Buyers do not
                              consummate the Closing on the date and at the time provided in Section 2.6, and
                              Sellers validly terminate the Stalking Horse Agreement pursuant to Article IX, then
                              the Deposit Escrow Amount, together with all accrued investment income thereon,
                              if any, shall be delivered to Parent; and (iv) if the Stalking Horse Agreement is
                              terminated for any reason (other than in the circumstances described in Section
                              2.3(b) or Section 2.3(c)), then the Deposit Escrow Amount, together with all
                              accrued investment income thereon, if any, shall in each case be returned to Buyers.

                              Payment and delivery of the Deposit Escrow Amount pursuant to Section 2.3(b) or
                              Section 2.3(c) will constitute liquidated damages and be the sole and exclusive
                              remedy of Sellers and their respective Representatives and Affiliates, whether at
                              Law or in equity, in the event of termination of the Stalking Horse Agreement in the
                              circumstances described in Section 2.3(b) and Section 2.3(c).

                              At the Closing, Buyers shall pay the Purchase Price set forth in the Estimated
                              Closing Statement by wire transfer of immediately available funds into an account
                              designated by Sellers in the Estimated Closing Statement less the Deposit Escrow
                              Amount and all accrued investment income thereon, if any, which shall be released
                              to Parent by the Escrow Agent and less $20 million (the “Purchase Price Escrow
                              Amount”), which shall be deposited into the Purchase Price Escrow Account. The
                              Purchase Price Escrow Account will serve as Buyers’ sole source of recovery for
                              any downward adjustment of the Purchase Price. The funds in the Purchase Price
                              Escrow Account will be distributed to Sellers and/or Buyers in accordance with the
                              terms of the Stalking Horse Agreement following conclusion of the post-Closing
                              purchase price adjustment period.

Assumption of                 The Stalking Horse Agreement provides for the assumption of the following
Liabilities                   Liabilities of the Parent, the Company and each RMS Entity:
(Definition of
Assumed Liabilities)              a. all Liabilities arising under any of the Transferred Contracts, excluding all
                                     Cure Costs payable with respect thereto;

                                  b. half of all transfer taxes imposed or arising with respect to the transactions
                                     contemplated by the Stalking Horse Agreement;

                                  c. all Liabilities related to Buyers’ ownership or operation of the Acquired
                                     Assets, arising out of events, facts or circumstances that occur from and
                                     after the Closing (including under Environmental Laws);

                                  d. all post-Petition Date accounts payable of the Company and the RMS
                                     Entities existing on the Closing Date (including (i) invoiced accounts
                                     payable and (ii) accrued but uninvoiced accounts payable), other than
                                     accounts payable to the extent related to the Excluded Assets;

                                  e. obligations with respect to the replacement by Buyers of Bonding
                                     Requirements;




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13                Main Document
                                                   Pg 11 of 221


                                 f.    specified employee Liabilities, including severance in excess of $1.7
                                       million for employees not offered employment by Sellers;

                                 g. all Liabilities of the Business in respect of HMBS;

                                 h. the Assumed Claims 9;

                                 i.    amounts payable to borrowers pursuant to hazard insurance claims pending
                                       satisfactory completion of repairs, to the extent the amounts held by the
                                       Company for the benefit of the borrower in connection with such hazard
                                       insurance claims are not reflected on the Balance Sheet; and

                                 j.    all other Liabilities primarily related to the Acquired Assets and the
                                       Business, to the extent such Liabilities arise from and after the Closing.

Excluded Assets               The Stalking Horse Agreement excludes from Buyers’ purchase the following
(Definition of                assets of the Sellers and the RMS Entities:
Excluded Assets)
                                 a. all Contracts Leases, IP Licenses and Securitization Instruments of the
                                    Company and the RMS Entities other than the Transferred Contracts;

                                 b. the equity interests of the RMS Entities (other than            Mortgage Asset
                                    Systems and REO Management Solutions);

                                 c. (i) all post-Petition Date accounts receivable of the Company and the RMS
                                    Entities, including assignment claims, to the extent related to any Excluded
                                    Asset and (ii) all other accounts receivable of the Company and the RMS
                                    Entities to the extent related to any Excluded Asset;

                                 d. all causes of action and defenses to the extent related to Excluded Assets,
                                    and all causes of action and claims under chapter 5 of the Bankruptcy Code;

                                 e. all Tax Returns of the Sellers and the RMS Entities (other than Tax Returns
                                    related exclusively to the Company);

                                 f.    all rights and interests of Parent and Ditech under the Stalking Horse
                                       Agreement and the Related Agreements;

                                 g. all non-transferable regulatory licenses, registrations and permits (including
                                    environmental permits) of the Company and the RMS Entities, other than
                                    the Licenses and the REO License;

                                 h. (i) all books and records to the extent primarily relating to the Excluded
                                    Assets, (ii) all books and records of the Company or the RMS Entities, in

9
     Under the Stock and Asset Purchase Agreement, “Assumed Claim” means “claims brought by a consumer
     borrower or any other Person claiming servicing errors directly related to Sellers’ (A) misapplication of
     borrower payments, (B) miscalculation of Mortgage Loan principal amounts, (C) miscalculation of Mortgage
     Loan interest amounts or (D) failure to credit funds to the correct account shall in any way be Consumer Claims
     hereunder, and no Buyer shall have any claim, or right to bring a claim, against any Seller or any Affiliate of
     any Seller in connection therewith.”




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13                Main Document
                                                   Pg 12 of 221


                                       each case, that (x) Parent or any of its affiliates other than the Company,
                                       Mortgage Asset Systems or REO Management Solutions is required by law
                                       or by order of the Bankruptcy Court to retain or (y) are prohibited by law or
                                       Contract from being delivered to Buyers and (iii) copies of books and
                                       records that have been delivered to Buyers;

                                 i.    (i) all records and reports prepared or received by any Seller or any of its
                                       affiliates primarily in connection with the sale of the Business, the Stalking
                                       Horse Agreement, any Related Agreement, or the transactions contemplated
                                       thereby, (ii) all bids and expressions of interest received from third parties
                                       with respect to the Business, and (iii) all privileged materials of a Seller or
                                       any of its affiliates to the extent primarily relating to the Excluded Assets;

                                 j.    all director and officer insurance policies, including any tail insurance
                                       policies, and all rights of any nature with respect to any such insurance
                                       policies, including any recoveries thereunder and any rights to assess claims
                                       seeking any such recoveries;

                                 k. any warranties, representations and guarantees primarily pertaining to any
                                    Excluded Asset or rights and defenses primarily pertaining to any Excluded
                                    Liability;

                                 l.    all outstanding litigation;

                                 m. any deposits or prepaid or deferred charges and expenses, including all
                                    lease and rental payments, to the extent paid in connection with (i) or
                                    relating to any Excluded Assets or (ii) adequate assurance deposits posted
                                    pursuant to the Utility Order;

                                 n. any Tax refunds, credits or other Tax receivables of Sellers (other than
                                    those of the Company for which the Tax was imposed and paid on a
                                    separate company basis and not as a member of a consolidated group);

                                 o. any assets or other funding vehicle related to a Parent Benefit Plan;

                                 p. all assets related to deferred debt issuance costs;

                                 q. the MECA Trust 2010-1 and all rights related thereto;

                                 r.    all mortgage loans or other extensions of credit secured by interests in real
                                       estate other than Mortgage Loans; and

                                 s. all additional assets set forth on a schedule to the Stalking Horse
                                    Agreement.

Excluded Liabilities          The Stalking Horse Agreement provides that Buyers will not assume any Liabilities
(Definition of                of Sellers and the RMS Entities other than the Assumed Liabilities. Excluded
Excluded Liabilities)         Liabilities include, among other Liabilities:

                                 a. any debt for borrowed money of Sellers or the RMS Entities;




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724           Filed 06/18/19 Entered 06/18/19 13:25:13               Main Document
                                                    Pg 13 of 221


                                  b. all Cure Costs payable with respect to any Contracts;

                                  c. any Liability to the extent related to any Excluded Asset;

                                  d. any Tax Liability associated with Walter Energy, Inc.;

                                  e. Employee Excluded Liabilities; and

                                  f.    any Liabilities arising out of facts, events or circumstances that occur prior
                                        to the Closing under Environmental Laws.

Assumption and                Buyers will assume all rights under the Transferred Contracts (i) subject to the
Assignment of                 approval by the Bankruptcy Court of the assumption and assignment thereof and (ii)
Contracts                     other than any rights under any Contracts or licenses that are Excluded Assets. In
(Definition of                addition, until five (5) Business Days prior to the Confirmation Hearing (or two (2)
Acquired Assets;              Business Days, with respect to a certain real property lease), Buyers may (in their
Section 7.8)                  sole discretion) designate any transferable regulatory licenses, registrations and
                              permits (including environmental permits) of the Company and the RMS Entities
                              (such licenses, registrations and permits, “Regulatory Licenses”) or Executory
                              Contract (other than any subservicing agreements) not considered an Acquired
                              Asset or a Transferred Contract, respectively, under the Stalking Horse Agreement
                              as of the date thereof to be an Acquired Asset or a Transferred Contract. Until two
                              (2) days prior to the Confirmation Hearing, Buyers may remove any Regulatory
                              License or Executory Contract from the list of designated Regulatory Licenses or
                              Transferred Contracts, as applicable.

Interim Operating             During the period between the date of the Stalking Horse Agreement and the
Covenants                     Closing, the Sellers are required (i) to use commercially reasonable efforts to
(Section 6.2)                 operate the Business in the ordinary course of business and preserve the present
                              business operations, organization, business relationships and goodwill of the
                              Business and (ii) not to take certain specified actions in operating the Business
                              without the prior written consent of Buyers, subject to certain exceptions, in relation
                              to, among other things, employees and compensation, intellectual property, assets
                              and properties, loans and advances, litigation, capital expenditures, Material
                              Contracts, equity interests, governance documents, dividends, tax matters, insurance
                              policies, accounting policies and accounts payable and receivable.

Regulatory                    Each of the parties to the Stalking Horse Agreement is required to cooperate with
(Section 6.3)                 each other and use their respective reasonable best efforts to take all actions
                              necessary, proper or advisable to consummate the transactions contemplated by the
                              Stalking Horse Agreement including to obtain necessary consents from
                              Governmental Authorities and Mortgage Agencies. Notwithstanding the foregoing,
                              no party to the Stalking Horse Agreement is required to (i) agree to the sale of any
                              entities or assets of any of the Acquired Assets, the Company or Buyers, (ii) create
                              or terminate existing relationships, contractual rights or obligations of any of the
                              Acquired Assets, the Company or Buyers, (iii) amend, assign or terminate existing
                              licenses or other agreements, (iv) litigate or defend any lawsuits or other legal
                              proceedings challenging the Stalking Horse Agreement or the consummation of the
                              transactions, (v) otherwise take any action that would limit Buyers’ freedom of
                              action with respect to any businesses, assets, products, or equity interests of Buyers
                              or any of the Acquired Assets or (vi) enter into any Governmental Order, consent




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724        Filed 06/18/19 Entered 06/18/19 13:25:13                  Main Document
                                                 Pg 14 of 221


                              decree or other agreement to effectuate any of the foregoing.

Offers of                     Buyers will make offers of ongoing employment to those employees on a list which
Employment                    may be updated by Buyers until July 30, 2019, which list shall include more than
(Section 7.3)                 67.4% of the full-time Company Employees as of the Closing.

Ginnie Option                 Within fifteen (15) days after the date of the Stalking Horse Agreement, Buyers are
(Section 7.10)                required to submit a proposal (the “Ginnie Purchase Proposal”) to Sellers for the
                              purchase of all rights and obligations in connection with administering and
                              servicing any forward residential mortgage loan secured by a 1-4 family residential
                              property that is guaranteed by Ginnie Mae, and the advances related thereto
                              (collectively, the “Ginnie Portfolio”). Sellers must accept or reject the Ginnie
                              Purchase Proposal within three (3) Business Days following Sellers’ receipt of the
                              Ginnie Purchase Proposal. In the event that Sellers accept the Ginnie Purchase
                              Proposal, (a) Buyers and Sellers will negotiate the terms of a purchase agreement
                              with respect to the Ginnie Portfolio, and (b) each Seller shall have the option (the
                              “Ginnie Option”), in its sole discretion, at any time prior to forty-eight (48) hours
                              following the later of (a) the Bankruptcy Court ruling on the Plan and (b) entry of
                              the Confirmation Order, to require Buyers to purchase the Ginnie Portfolio. Upon
                              the exercise by any Seller of the Ginnie Option, Buyers will purchase from Ditech
                              and any of its subsidiaries the Ginnie Portfolio, as if the assets and liabilities
                              comprising the Ginnie Portfolio were Acquired Assets and Assumed Liabilities,
                              respectively. Additionally, upon the exercise of the Ginnie Option, the Purchase
                              Price to be paid at Closing shall be increased by the value of the Ginnie Portfolio in
                              accordance with the Illustrative Purchase Price Calculation. Within one (1)
                              Business Day of the exercise of the Ginnie Option, Buyers shall deposit into the
                              Deposit Escrow Account an additional $5 million.

Settlement of                 Sellers are required to use reasonable best efforts to pursue a settlement prior to
Consumer Claims               Closing with the Official Committee of Consumer Creditors that is acceptable to
(Section 7.13)                Buyers with respect to all Consumer Claims relating to the Business. Sellers are not
                              permitted to enter into any such settlement with the Official Committee of
                              Consumer Creditors without the prior written consent of Buyers and, in connection
                              therewith, Sellers are required to use their reasonable best efforts to include
                              representatives of Paul, Weiss, Rifkind, Wharton & Garrison LLP, legal counsel to
                              Buyers, in such settlement discussions. Buyers and Sellers are also obligated to
                              cooperate with each other in connection with such discussions and negotiations.

                              For any settlement with the Official Committee of Consumer Creditors effected
                              prior to Closing in respect of any Consumer Claims relating to the Business, the
                              purchase price shall be increased by the sum of (i) the amount of such settlement up
                              to an aggregate cap of $10 million, plus (ii) only in the event that Sellers settle prior
                              to Closing all of the Consumer Claims relating to the Business, $750,000. The
                              portion of any settlement in excess of $10 million shall be the sole responsibility of
                              Buyers, and shall have no impact on the Purchase Price.

                              Prior to Closing, Sellers have an obligation to seek an order from the Bankruptcy
                              Court providing for a sale free and clear of Consumer Claims. Such an order is not
                              a condition to Closing.




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                   Main Document
                                                Pg 15 of 221


Closing Conditions            Buyers’ Closing Conditions. The Stalking Horse Agreement includes the following
(Article VIII)                conditions to the Buyers’ obligation to consummate the transactions thereunder:

                                 a. (i) each of the representations and warranties set forth in Article III and
                                    Article IV (other than as set forth in clause (ii) below) shall be true and
                                    correct on the date of the Stalking Horse Agreement and as of the Closing
                                    (except to the extent expressly made as of an earlier date, in which case as
                                    of such date as if made at and as of such date), except where the failure of
                                    such representations and warranties to be so true and correct (without
                                    giving effect to any limitation as to “material” or “Material Adverse Effect”
                                    set forth therein) would not reasonably be likely to result in a Material
                                    Adverse Effect and (ii) each of the Parent Fundamental Representations 10
                                    and Company Fundamental Representations 11 shall be true and correct in all
                                    material respects (except that any representation or warranty that is
                                    qualified by materiality shall have been true and correct in all respects) on
                                    the date of the Stalking Horse Agreement and as of the Closing (except to
                                    the extent expressly made as of an earlier date, in which case as of such
                                    date as if made at and as of such date);

                                 b. Sellers shall have performed and complied in all material respects with all
                                    covenants and agreements under the Stalking Horse Agreement required to
                                    be performed or complied with by them prior to the Closing;

                                 c. Buyers shall have received a certificate signed by an authorized officer of
                                    each Seller, dated as of the Closing Date, with respect to the matters set
                                    forth in the foregoing clauses (a) and (b);

                                 d. any plan filed and prosecuted by Sellers in the Bankruptcy Cases (including
                                    the provisions providing for the discharge of Excluded Liabilities in
                                    accordance with the Stalking Horse Agreement and the estate release for
                                    Buyers and provisions providing for the sale free and clear of liabilities to
                                    the maximum extent permitted by the Bankruptcy Code, including, for the
                                    avoidance of doubt, to the maximum extent permitted by the Bankruptcy
                                    Code, the discharge of any and all claims, defenses and liabilities brought
                                    or asserted by a consumer borrower on account of Consumer Claims) shall
                                    include provisions providing for the discharge of Excluded Liabilities and
                                    all Liabilities relating to the Consumer Claims to the maximum extent
                                    permitted by the Bankruptcy Code and shall be in form and substance
                                    reasonably acceptable to Buyers as to provisions related to the Stalking
                                    Horse Agreement; provided, that, an exclusion to such “free and clear” sale
                                    for Consumer Claims shall be deemed to be acceptable to Buyers;

                                 e. any Confirmation Order shall be in form and substance reasonably

10
     Includes the representations and warranties set forth in Section 3.1 (Organization and Authority), Section 3.2
     (Purchased Shares) and Section 3.5 (Brokers’ Fees).
11
     Includes the representations and warranties set forth in Section 4.1 (Organization; Good Standing), Section 4.2
     (Authorization of Transaction), Section 4.4(a) (Title to Assets), Section 4.4(b) (Sufficiency), Section 4.4(d)
     (Absence of Certain Changes) and Section 4.9 (Brokers’ Fees).




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                                   Pg 16 of 221


                                       acceptable to Buyers as to provisions related to the Stalking Horse
                                       Agreement; provided, that an exclusion to a sale “free and clear” for
                                       Consumer Claims shall be deemed to be acceptable to Buyers;

                                 f.    each delivery contemplated by Section 2.7(b) to be delivered to Buyers
                                       shall have been delivered.

                              Seller Closing Conditions. The Stalking Horse Agreement includes the following
                              conditions to the Sellers’ obligations to consummate the transactions thereunder:

                                 a. the representations and warranties set forth in Article V shall have been true
                                    and correct in all material respects (except that any representation or
                                    warranty that is qualified by materiality shall have been true and correct in
                                    all respects) on the date of the Stalking Horse Agreement and as of the
                                    Closing (except to the extent expressly made as of an earlier date, in which
                                    case as of such date as if made at and as of such date);

                                 b. Buyers shall have performed and complied in all material respects with all
                                    covenants and agreements under the Stalking Horse Agreement required to
                                    be performed or complied with by Buyers prior to the Closing;

                                 c. Parent shall have received a certificate signed by an authorized officer of
                                    each Buyer, dated as of the Closing Date, with respect to the matters set
                                    forth in the foregoing clauses (a) and (b); and

                                 d. each payment and delivery contemplated by Section 2.7(a) to be made to
                                    Parent shall have been made, and each delivery contemplated by Section
                                    2.7(a) to be delivered to Sellers shall have been delivered.

                              Mutual Closing Conditions. The Stalking Horse Agreement includes the following
                              conditions to the Buyers’ and Sellers’ obligations to consummate the transactions
                              thereunder:

                                 a. the Bankruptcy Court shall have entered the Confirmation Order, and no
                                    order staying, reversing, or modifying the Confirmation Order shall be in
                                    effect on the Closing Date;

                                 b. (i) the approvals of each of Ginnie Mae and Fannie Mae shall have been
                                    received, and shall not have been conditioned on any limitations on the
                                    Business or Buyers other than capital or liquidity requirements equaling one
                                    hundred and fifty percent (150%) or less of any published Ginnie Mae or
                                    Fannie Mae guidelines and (ii) the approval of HUD shall have been
                                    received and such approval shall not have been conditioned on any
                                    limitations on the Business or Buyers following the Closing that would
                                    reasonably be expected to impair the economic value to Buyers of the
                                    transactions contemplated by the Stalking Horse Agreement in any material
                                    respect (the “Regulatory Condition”); and

                                 c. no Decree or Law of a Governmental Authority of competent jurisdiction
                                       shall be in effect that prohibits consummation of the transactions
                                       contemplated by the Stalking Horse Agreement, including the transfer or




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                Main Document
                                                Pg 17 of 221


                                     assignment of the Licenses or the Company Purchased Shares to Buyers.

Termination                   This Stalking Horse Agreement may be terminated at any time prior to the Closing
(Section 9.1)                 as follows:

                              Mutual Consent. Upon the mutual written consent of the Parties.

                              Mutual Termination Rights. By Buyers or Sellers if:

                                 a. Section 9.1(b)(i): any court of competent jurisdiction or other competent
                                    Governmental Authority takes any action permanently restraining,
                                    enjoining or otherwise prohibiting the consummation of the transactions
                                    contemplated by the Stalking Horse Agreement which shall have become
                                    final and non-appealable;

                                 b. Section 9.1(b)(ii): the Closing shall not have occurred prior to the close of
                                    business on the one hundred and twentieth (120th) calendar day following
                                    the date of the Stalking Horse Agreement (the “Initial Outside Date”);
                                    provided, however, that if the Closing shall not have occurred due the
                                    Regulatory Condition (as defined above) remaining unsatisfied or being
                                    unable to be lawfully waived (and all other conditions are capable of being
                                    satisfied), then Parent or Buyers may extend the Initial Outside Date for
                                    two additional thirty (30)-day periods (in each case, the Initial Outside Date
                                    as extended in the manner described above, the “Outside Date”); or

                                 c. Section 9.1(b)(iii): (i) an Alternative Transaction is approved by the
                                    Bankruptcy Court other than in connection with the Auction or pursuant to
                                    a plan of reorganization that is in form and substance reasonably acceptable
                                    to Buyers; (ii) if there is an Auction, Buyers are not declared the prevailing
                                    bidder at the Auction and Buyers are not required to serve as the Back-Up
                                    Bidder; or (iii) if there is an Auction, Buyers are not declared the prevailing
                                    bidder at the Auction and Buyers are required to serve as the Back-Up
                                    Bidder pursuant to the Stalking Horse Agreement; provided, that any such
                                    termination pursuant to clause (ii) or (iii) shall not be effective until the
                                    consummation of the transaction with the prevailing bidder at the Auction.

                              Buyers’ Termination Rights. By Buyers if:

                                 a. Section 9.1(c)(i)(A): there has been a Willful Breach by any Seller of
                                    specified sections of the Stalking Horse Agreement, and such breach, if
                                    curable, has not been cured by such Seller prior to the earlier to occur of (i)
                                    ten (10) Business Days after receipt of Buyers’ notice of such breach and
                                    (ii) the Outside Date;

                                 b. Section 9.1(c)(i)(B): there has been a breach by any Seller of any
                                    representation, warranty, covenant, or agreement contained in the Stalking
                                    Horse Agreement, which would result in a failure of a condition to the
                                    obligations of Buyers set forth in Section 8.1(a) or Section 8.1(b) to be
                                    satisfied, and such breach, if curable, has not been cured by such Seller
                                    prior to the earlier to occur of (i) ten (10) Business Days after receipt of




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724           Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                                    Pg 18 of 221


                                        Buyers’ notice of such breach and (ii) the Outside Date;

                                  c. Section 9.1(c)(ii): one or more of the Bankruptcy Cases is converted to
                                     cases under chapter 7 of the Bankruptcy Code, one or more of the
                                     Bankruptcy Cases is dismissed, or a trustee or examiner with powers to
                                     operate any Seller in the Bankruptcy Cases is appointed;

                                  d. Section 9.1(c)(iii): if (i) Sellers do not hold an Auction as provided in the
                                     Bidding Procedures Order (unless (x) the Auction is cancelled because
                                     Buyers are the Prevailing Bidder or no competing bid has been submitted or
                                     (y) the Auction is adjourned or postponed in accordance with the Bidding
                                     Procedures Order); (ii) the designation of the Buyers as Stalking Horse
                                     Bidder pursuant to the terms of the Stalking Horse Agreement and the
                                     Termination Payment contemplated in the Stalking Horse Agreement have
                                     not been approved by the Bankruptcy Court on or prior to June 30, 2019; or
                                     (iii) Sellers withdraw or seek to withdraw a notice or motion to approve the
                                     Termination Payment and do not cure within two (2) Business Days;

                                  e. Section 9.1(c)(iv): if (i) the Confirmation Order is not entered on or prior to
                                     August 15, 2019, or (ii) following its entry, the Confirmation Order shall
                                     fail to be in full force and effect or shall have been stayed, reversed,
                                     modified or amended in any respect without the prior written consent of a
                                     Buyer; or

                                  f.    Section 9.1(c)(v): if Sellers announce or file a chapter 11 plan: (i)
                                        exclusively contemplating the reorganization or sale of all or any part of
                                        Sellers inconsistent with the Stalking Horse Agreement or the transactions
                                        contemplated thereby, or (ii) that does not transfer to Buyers free and clear
                                        of any curtailment and any similar liabilities to the maximum extent
                                        permitted by the Bankruptcy Code and provide an estate release for Buyers;
                                        provided, that an exclusion to such discharge for Consumer Claims shall
                                        not give rise to a right to termination by Buyers.

                              Seller Termination Rights. By Sellers if:

                                  a. there has been a breach by Buyers of any representation, warranty,
                                     covenant, or agreement contained in the Stalking Horse Agreement, which
                                     would result in a failure of a condition to the obligations of Sellers set forth
                                     in Section 8.2(a) or Section 8.2(b), and such breach, if curable, has not been
                                     cured by Buyers prior to the earlier to occur of (i) ten (10) Business Days
                                     after receipt of such Seller’s notice of such breach and (ii) the Outside Date;

                                  b. (i) all of the conditions to the obligations of Buyers to consummate the
                                     transactions set forth in Section 8.1 and Section 8.3 have been satisfied or
                                     waived, (ii) the Company has confirmed in writing to Buyers that it is
                                     ready, willing and able to consummate the transactions contemplated by the
                                     Stalking Horse Agreement, and (iii) Buyers fail to consummate the
                                     transactions within three (3) Business Days following the date on which the
                                     Closing should have occurred; or

                                  c. any of Ginnie Mae, Fannie Mae or HUD notifies Buyers or Sellers in




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724        Filed 06/18/19 Entered 06/18/19 13:25:13                     Main Document
                                                 Pg 19 of 221


                                      writing that it has made a final determination that it will not approve the
                                      transactions contemplated by the Stalking Horse Agreement in a manner
                                      that satisfies the Regulatory Condition; provided, that such termination
                                      right may only be exercised on or after the third (3rd) Business Day
                                      following the receipt of such notice and the delivery of a copy of such
                                      notice to the non-receiving Parties.

Termination Fee;              If the Stalking Horse Agreement is terminated pursuant to Section 9.1(b)(iii),
Expense                       Section 9.1(c)(i)(A), Section 9.1(c)(iii)(A), or Section 9.1(c)(v), and Buyers are not
Reimbursement                 then in breach of any of their obligations under the Stalking Horse Agreement that
(Section 6.4(a);              would result in specified conditions to Closing to be satisfied, then Sellers shall (x)
Section 9.2)                  pay Buyers up to $4 million (or, in the event that Sellers accept the Ginnie Purchase
                              Proposal and exercise the Ginnie Option, $4,250,000) of its reasonable and
                              documented expenses incurred in connection with the transactions (the “Expense
                              Reimbursement”) and a fee equal to $4 million (or, in the event that Sellers accept
                              the Ginnie Purchase Proposal and exercise the Ginnie Option, $5,250,000) (the
                              “Initial Break-Up Fee”), and (y) deposit into an escrow account $8,500,000 (or, in
                              the event that Sellers accept the Ginnie Purchase Proposal and exercise the Ginnie
                              Option, $9,750,000) (together with the Initial Break-Up Fee, the “Break-Up Fee”),
                              to be released to Buyers in the event that an Alternative Transaction 12 is
                              consummated within twelve (12) months following the date of the Stalking Horse
                              Agreement (the “Tail Period”).

                              If the Stalking Horse Agreement is terminated pursuant to Section 9.1(c)(i)(B) and
                              Buyers are not then in breach of any of their obligations under the Stalking Horse
                              Agreement that would result in specified conditions to Closing to be satisfied, then
                              Sellers shall pay Buyers the Expense Reimbursement and, if an Alternative
                              Transaction is consummated within the Tail Period, the Break-Up Fee.

Limitation on                 Subject to certain exceptions, if any party terminates the Stalking Horse Agreement,
Liability                     all rights and obligations of the parties thereunder shall terminate upon such
(Section 9.2)                 termination and shall become null and void and no party shall have any Liability to
                              the other parties thereunder other than Liabilities arising from a Willful Breach. In
                              addition, absent Willful Breach, (i) the maximum Liability of Sellers under the
                              Stalking Horse Agreement shall not exceed an aggregate amount equal to the
                              Termination Payment and (ii) the maximum Liability of Buyers under the Stalking
                              Horse Agreement shall not exceed an aggregate amount equal to the Deposit
                              Escrow Amount. In no event shall any party to the Stalking Horse Agreement have
                              any liability for consequential, special, incidental, indirect, or punitive damages,
                              lost profits, or similar Liabilities.




12
     “Alternative Transaction” is defined in the Stalking Horse Agreement as the sale, transfer or other disposition,
     directly or indirectly, including through an asset sale, share sale, merger, amalgamation, foreclosure or other
     transaction, including any plan of reorganization or plan of liquidation approved by the Bankruptcy Court, or
     resulting from the Auction, of any material portion of the assets or equity interests of the Company or any
     Subsidiary of the Company (to the extent such assets or equity interests would constitute Acquired Assets), in a
     single transaction or a series of transactions, with one or more Persons other than Buyers and/or their Affiliates.




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                            Pg 20 of 221



                                           Exhibit B

                                        Proposed Order




WEIL:\97066518\6\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                      Main Document
                                                Pg 21 of 221


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :       Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket Nos. 456 and [_]
---------------------------------------------------------------X

                 ORDER APPROVING STALKING HORSE BID PROTECTIONS

                    In accordance with the Order (I) Approving Bidding Procedures, (II) Approving

Assumption and Assignment Procedures, and (III) Granting Related Relief [ECF No. 456]

(the “Bidding Procedures Order”) 2 approving, among other things, bidding procedures

(the “Bidding Procedures”) for the sale of any or all of the Debtors’ assets; and upon

consideration of the Notice of Designation of Stalking Horse Bid and Request for Approval of

Stalking Horse Bid Protections (Reverse Business), dated as of June 18, 2019 [ECF No. [_]]

(the “Notice of Stalking Horse Bid”) and the relevant terms and conditions of the Stock and

Asset Purchase Agreement (the “Stalking Horse Agreement”) appended thereto; and due and

proper notice of the Bidding Procedures Order and Notice of Stalking Horse Bid having been

provided as set forth in the affidavits of service filed with respect thereto [ECF Nos. [_]]; and

such notice having been adequate and appropriate under the circumstances; [and no objections to

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Bidding Procedures Order.




WEIL:\97067466\5\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                    Main Document
                                                Pg 22 of 221


the Notice of Stalking Horse Bid having been filed;] and the Court having determined that the

legal and factual bases set forth in the Motion and Notice of Stalking Horse Bid establish just

cause for the relief granted herein, and the relief granted herein is in the best interests of the

Debtors, their estates, creditors, and all parties in interest; and upon all of the proceedings had

before the Court and after due deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY FOUND AND DETERMINED THAT: 3

                    A.        Jurisdiction and Venue. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

The Court has jurisdiction to consider the relief requested in accordance with 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.).

                    B.        Designation of Stalking Horse Bidder.                 Pursuant to the Bidding

Procedures Order, the Debtors are authorized to, in the exercise of their reasonable business

judgment, designate one or more Stalking Horse Bidders for one or more of their assets and to

enter into the Stalking Horse Agreement for the sale of any assets or equity, subject to Court

approval.

                    C.        Stalking Horse Bid Protections.          Pursuant to the Bidding Procedures

Order, the Debtors are further authorized, in consultation with the Consultation Parties (as

defined in the Bidding Procedures), to (a) establish initial overbid minimum and subsequent

bidding increment requirements; (b) offer each Stalking Horse Bidder a break-up fee and

expense reimbursement in an amount agreed to by the Debtors in consultation with the Term

3
      The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
      pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
      the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
      extent any of the following conclusions of law constitute findings of fact, they are adopted as such.




WEIL:\97067466\5\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                                Pg 23 of 221


Loan Ad Hoc Group and the official committee of unsecured creditors; (c) provide that, if the

Stalking Horse Bidder bids on certain assets at the Auction, the Stalking Horse Bidder will be

entitled to a credit, in the amount of its Termination Payment, against the increased purchase

price for the assets; and (d) provide other appropriate and customary protections to a Stalking

Horse Bidder. The stalking horse bid protections provided to the Stalking Horse Bidder are set

forth in Sections 6.4 and 9.2 of the Stalking Horse Agreement (the “Stalking Horse Bid

Protections”).

                    D.        Notice of Stalking Horse Bid. On June [_], 2019, the Debtors (a) filed the

Notice of Stalking Horse Bid, disclosing the designation of Mortgage Assets Management, LLC

and SHAP 2018-1, LLC as Stalking Horse Bidder in accordance with the Bidding Procedures

Order, (b) served it on the Objection Notice Parties, and (c) caused it to be published on the

website maintained by the Debtors’ claims and noticing agent in these chapter 11 cases, in

accordance with the Bidding Procedures Order. No further notice of the relief granted herein is

required.

                    E.        No Objections to Stalking Horse Bid Protections. No timely Stalking

Horse Objection was filed and served in accordance with the Bidding Procedures.

                    F.        Relief is Warranted. The legal and factual bases set forth in the Motion,

Bidding Procedures Order, and Notice of Stalking Horse Bid establish just and sufficient cause

to grant the relief requested therein.

                    IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                    1.        The designation of Mortgage Assets Management, LLC and SHAP 2018-

1, LLC as Stalking Horse Bidder is hereby approved.




WEIL:\97067466\5\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                                Pg 24 of 221


                    2.        The Stalking Horse Bid Protections are approved and shall be payable by

the Debtors in accordance with Sections 6.4(a) and 9.2 of the Stalking Horse Agreement.

                    3.        If payable, the Break-Up Fee and Expense Reimbursement shall be treated

as an allowed administrative expense claim against the Debtors.

                    4.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

6006(d), 7062, and 9014, or any applicable provisions of the Local Rules or otherwise, the terms

and conditions of this Order shall be immediately effective and enforceable upon its entry, and

no automatic stay of execution shall apply to this Order.

                    5.        The Debtors are authorized to take all steps necessary or appropriate to

carry out this Order.

                    6.        This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.



Dated:      ___________________, 2019
            New York, New York


                                                   THE HONORABLE JAMES L. GARRITY, JR.
                                                   UNITED STATES BANKRUPTCY JUDGE




WEIL:\97067466\5\41703.0011
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 25 of 221


                                     Exhibit C

                              Stalking Horse Agreement
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13 Main Document
                                                Pg 26 of 221           EXECUTION VERSION




                               STOCK AND ASSET PURCHASE AGREEMENT



                                           BY AND AMONG

                                  DITECH HOLDING CORPORATION,

                                 WALTER REVERSE ACQUISITION LLC,

                                REVERSE MORTGAGE SOLUTIONS, INC.,

                               MORTGAGE ASSETS MANAGEMENT, LLC,

                                                 AND

                                          SHAP 2018-1, LLC

                                             June 17, 2019




WEIL:\96953416\26\41703.0010
19-10412-jlg         Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13                                      Main Document
                                                  Pg 27 of 221


                                                TABLE OF CONTENTS

ARTICLE I DEFINITIONS ............................................................................................................2
          Section 1.1           Definitions.................................................................................................2
          Section 1.2           Interpretations .........................................................................................25

ARTICLE II PURCHASE AND SALE ........................................................................................26
          Section 2.1           Purchase and Sale of Assets and Purchased Shares; Assumed
                                Liabilities and Excluded Liabilities ........................................................26
          Section 2.2           Consideration ..........................................................................................28
          Section 2.3           Deposit; Escrows ....................................................................................28
          Section 2.4           Estimated Closing Statement; Cut-Off Date Portfolio Tape...................29
          Section 2.5           Proposed Final Closing Statement; Final Closing Statement; Post-
                                Closing Adjustment ................................................................................29
          Section 2.6           Closing ....................................................................................................32
          Section 2.7           Closing Payments and Deliveries ...........................................................33
          Section 2.8           Consent to Certain Assignments.............................................................34
          Section 2.9           Tax Treatment.........................................................................................35
          Section 2.10          Allocation................................................................................................35
          Section 2.11          Withholding Rights.................................................................................36

ARTICLE III PARENT’S REPRESENTATIONS AND WARRANTIES...................................36
          Section 3.1           Organization and Authority ....................................................................36
          Section 3.2           Purchased Shares ....................................................................................37
          Section 3.3           Noncontravention; Government Filings .................................................37
          Section 3.4           Executory Contract List ..........................................................................38
          Section 3.5           Brokers’ Fees ..........................................................................................38

ARTICLE IV THE COMPANY’S REPRESENTATIONS AND WARRANTIES .....................38
          Section 4.1           Organization; Good Standing .................................................................38
          Section 4.2           Authorization of Transaction ..................................................................38
          Section 4.3           Noncontravention; Government Filings .................................................39
          Section 4.4           Title to Assets; Sufficiency; Financial Statements; Absence of
                                Certain Changes ......................................................................................39
          Section 4.5           Transferred Contracts..............................................................................41
          Section 4.6           Real Property ..........................................................................................42
          Section 4.7           Litigation; Decrees; Liabilities ...............................................................43
          Section 4.8           Labor Matters..........................................................................................43
          Section 4.9           Brokers’ Fees ..........................................................................................44
          Section 4.10          Taxes .......................................................................................................44
          Section 4.11          Tangible Personal Property.....................................................................46
          Section 4.12          Employee Benefits ..................................................................................46
          Section 4.13          Intellectual Property................................................................................47
          Section 4.14          Compliance with Laws; Permits .............................................................48
          Section 4.15          Environmental Matters............................................................................49


                                                                    i
19-10412-jlg       Doc 724        Filed 06/18/19 Entered 06/18/19 13:25:13                                    Main Document
                                               Pg 28 of 221


         Section 4.16        Mortgage Business..................................................................................49
         Section 4.17        Insurance .................................................................................................53
         Section 4.18        Disclaimer of Other Representations and Warranties.............................53

ARTICLE V BUYERS’ REPRESENTATIONS AND WARRANTIES......................................54
         Section 5.1         Organization of Buyers; Good Standing.................................................54
         Section 5.2         Authorization of Transaction ..................................................................54
         Section 5.3         Noncontravention....................................................................................54
         Section 5.4         Litigation; Decrees..................................................................................55
         Section 5.5         Operation of the Business .......................................................................55
         Section 5.6         Brokers’ Fees ..........................................................................................55
         Section 5.7         Sufficient Funds; Adequate Assurances .................................................55
         Section 5.8         Certain Qualifications .............................................................................55
         Section 5.9         Disclaimer of Other Representations and Warranties.............................55

ARTICLE VI PRE-CLOSING COVENANTS .............................................................................56
         Section 6.1         Efforts; Cooperation; Financing Cooperation.........................................56
         Section 6.2         Conduct of the Business Pending the Closing ........................................58
         Section 6.3         Filings; Other Actions.............................................................................61
         Section 6.4         Bankruptcy Court Matters.......................................................................64
         Section 6.5         Notices and Consents..............................................................................67
         Section 6.6         Notice of Developments .........................................................................68
         Section 6.7         Access; No Contact.................................................................................68
         Section 6.8         Bulk Transfer Laws.................................................................................68
         Section 6.9         Replacement Bonding Requirements......................................................69

ARTICLE VII OTHER COVENANTS.........................................................................................69
         Section 7.1         Further Assurances..................................................................................69
         Section 7.2         Access; Enforcement; Record Retention ................................................70
         Section 7.3         Employee Matters ...................................................................................70
         Section 7.4         Certain Tax Matters ................................................................................74
         Section 7.5         Insurance Matters....................................................................................75
         Section 7.6         Acknowledgements.................................................................................75
         Section 7.7         Press Releases and Public Announcements ............................................76
         Section 7.8         Transferred Contracts; Executory Contracts; Other Agreements ...........76
         Section 7.9         Other Intellectual Property Matters ........................................................77
         Section 7.10        Purchase of Ginnie Portfolio...................................................................78
         Section 7.11        Transition Services Agreement...............................................................78
         Section 7.12        Interim Date Portfolio Tape ....................................................................78
         Section 7.13        Settlement of Consumer Claims. ............................................................78

ARTICLE VIII CONDITIONS TO OBLIGATION TO CLOSE .................................................79
         Section 8.1         Conditions to Buyers’ Obligations..........................................................79
         Section 8.2         Conditions to Sellers’ Obligations ..........................................................80
         Section 8.3         Conditions Precedent to Sellers’ and Buyers’ Obligations.....................81


                                                                ii
19-10412-jlg        Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13                                     Main Document
                                                 Pg 29 of 221


         Section 8.4           No Frustration of Closing Conditions.....................................................81

ARTICLE IX TERMINATION.....................................................................................................81
         Section 9.1           Termination of Agreement......................................................................81
         Section 9.2           Effect of Termination..............................................................................84

ARTICLE X MISCELLANEOUS ................................................................................................85
         Section 10.1          Survival ...................................................................................................85
         Section 10.2          Expenses .................................................................................................85
         Section 10.3          Entire Agreement ....................................................................................85
         Section 10.4          Incorporation of Exhibits and Disclosure Schedule................................85
         Section 10.5          Amendments and Waivers ......................................................................85
         Section 10.6          Succession and Assignment....................................................................85
         Section 10.7          Notices ....................................................................................................86
         Section 10.8          Governing Law .......................................................................................87
         Section 10.9          Submission to Jurisdiction; Service of Process ......................................87
         Section 10.10         Waiver of Jury Trial................................................................................87
         Section 10.11         Specific Performance ..............................................................................88
         Section 10.12         Severability .............................................................................................88
         Section 10.13         No Third Party Beneficiaries ..................................................................88
         Section 10.14         Non-Recourse .........................................................................................88
         Section 10.15         Mutual Drafting ......................................................................................89
         Section 10.16         Disclosure Schedule................................................................................89
         Section 10.17         Headings; Table of Contents...................................................................89
         Section 10.18         Counterparts; Facsimile and Electronic Signatures ................................89


Exhibit A – Escrow Agreement
Exhibit B – Transaction Accounting Principles
Exhibit C – Form of Bill of Sale and Assignment and Assumption Agreement
Exhibit D – Form of Transition Services Agreement




                                                                  iii
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 30 of 221


                     STOCK AND ASSET PURCHASE AGREEMENT

         This Stock and Asset Purchase Agreement (this “Agreement”) is entered into as of June
17, 2019, by and between Ditech Holding Corporation, a Maryland corporation (“Ditech”),
Walter Reverse Acquisition LLC, a Delaware limited liability company (“Parent”), Reverse
Mortgage Solutions, Inc., a Delaware corporation (the “Company”, and together with Ditech and
Parent, the “Sellers” and each a “Seller”), and Mortgage Assets Management, LLC, a Delaware
limited liability company (the “Platform Buyer”) and SHAP 2018-1, LLC a Delaware limited
liability company (the “Loan Buyer”, and together with Platform Buyer, “Buyers” and each a
“Buyer”). Sellers and Buyers are referred to herein each as a “Party” and together as the
“Parties”.

                                        WITNESSETH

       WHEREAS, Sellers and certain of their Affiliates are debtors-in-possession under title 11
of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), pursuant to
voluntary petitions for relief filed under chapter 11 of the Bankruptcy Code on February 11,
2019 (the “Petition Date”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court” and, such cases the “Bankruptcy Cases”);

        WHEREAS, the Company and its Subsidiaries engage in the business of (i) owning and
servicing certain reverse mortgage loans, (ii) subservicing for third-party credit owners of
reverse loans, and (iii) providing other services for the reverse mortgage market, including real
estate owned property management and disposition (collectively, the “Business”);

       WHEREAS, Parent is the direct owner of one hundred percent (100%) of the outstanding
shares of capital stock of the Company (such shares of capital stock, the “Company Purchased
Shares”) and the Company is the direct owner of one hundred percent (100%) of the outstanding
membership interests of each of Mortgage Asset Systems, LLC, a Delaware limited liability
company (“Mortgage Asset Systems”, and such membership interests, the “Mortgage Asset
Purchased Interests”) and REO Management Solutions, LLC, a Delaware limited liability
company (“REO Management Solutions”, and such membership interests, the “REO
Management Purchased Interests”, and together with the Company Purchased Shares and the
Mortgage Asset Purchased Interests, the “Purchased Shares”);

        WHEREAS, subject to the terms and upon the conditions set forth herein, Sellers and the
RMS Entities desire to sell, transfer and assign to Buyers, and Buyers desire to purchase, acquire
and assume from Sellers and the RMS Entities, all of the Acquired Assets and Assumed
Liabilities, all as more specifically provided herein;

         WHEREAS, subject to the terms and upon the conditions set forth herein, Parent desires
to sell, transfer, assign, convey, and deliver to Buyers, and Buyers desire to purchase, acquire
and accept from Parent, the Company Purchased Shares, free and clear of all Liens other than
Permitted Liens to the maximum extent permitted by the Bankruptcy Code, all as more
specifically provided for herein;

     WHEREAS, the Parties desire and intend to sell, transfer, assign, convey, and deliver the
Company Purchased Shares to Buyers with the Acquired Assets (other than the Mortgage Loans
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 31 of 221


owned by the Company and reflected on the Balance Sheet and the Owned Loan Servicing
Rights) including, in the event of the exercise of the Ginnie Option pursuant to Section 7.10, the
Ginnie Portfolio, but in order to transfer such assets free and clear of all Liens (other than
Permitted Liens) to the maximum extent permitted by the Bankruptcy Code, the Parties are
required to effect such transfer in steps, with the Platform Purchase serving as a transitory and
interim step to be followed immediately (upon completion of the Share Purchase) by a
contribution of the assets purchased in the Platform Purchase to the Company, all as more
specifically provided herein;

       WHEREAS, concurrently with the execution and delivery of this Agreement, and as a
condition to Buyers’ willingness to enter into this Agreement, Sellers have delivered the Signing
Date Portfolio Tape to Buyers;

       WHEREAS, on February 8, 2019, the Consenting Lenders, Sellers and certain of Sellers’
debtor affiliates entered into a Restructuring Support Agreement (the “RSA”) to be implemented
through a prearranged chapter 11 plan filed with the Bankruptcy Court in connection with the
Bankruptcy Cases on February 11, 2019 by Ditech and its affiliated debtors (the “Plan”); and

      WHEREAS, the Parties desire to make certain representations, warranties, covenants and
agreements in connection with this Agreement.

       NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, the Parties
hereby agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

               Section 1.1     Definitions. For purposes of this Agreement:

       “Acceptable Liquidity Condition” means any condition(s) to the approval of Ginnie Mae
or Fannie Mae with respect to the transactions contemplated by this Agreement providing for the
implementation with respect to the Business or Buyers of any capital or liquidity requirements
equaling one hundred and fifty percent (150%) or less of any published Ginnie Mae or Fannie
Mae guidelines.

       “Access Period” has the meaning set forth in Section 7.2.

       “Accrued Bonus Amount” has the meaning set forth in Section 7.3(h).

       “Acquired Assets” means, without duplication, (i) all of Parent’s and the Company’s, as
applicable, right, title and interest in and to the Licenses (which shall remain assets of the
Company at and after the Closing), (ii) all of the Company’s right, title and interest in and to the
REO Property (which shall remain an asset of the Company at and after the Closing), (iii) all of
REO Management Solutions’ right, title and interest in and to the REO License (which shall
remain an asset of REO Management Solutions at and after the Closing), (iv) all of Parent’s and
Ditech’s right, title, and interest in and to all assets, properties, contractual rights, intellectual
property, goodwill, rights and claims at the Closing that are primarily related to the Business and
                                                  2
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 32 of 221


(v) all of the Company’s and the RMS Entities’ right, title, and interest in and to all of the assets,
properties, contractual rights, intellectual property, goodwill, rights and claims of the Company
and the RMS Entities at the Closing, other than the Excluded Assets (which shall be transferred
to Parent or a Subsidiary of Parent pursuant to Section 2.1(d)), including (and, for the avoidance
of doubt, subject to the limitations set forth in the following clauses (a)-(n)):

       (a)     the Contracts, Leases, IP Licenses and Securitization Instruments set forth on
Section 1.1 of the Disclosure Schedule under the heading “Transferred Contracts” (together, the
“Transferred Contracts”), in each case, subject to the approval by the Bankruptcy Court of the
assumption and assignment thereof;

        (b)     all deposits (including customer deposits and security deposits for rent, electricity,
telephone or otherwise) and prepaid or deferred charges and expenses (including all lease and
rental payments) that have been prepaid by the Company or any of the RMS Entities and are
associated with the Transferred Contracts, other than (A) any deposits or prepaid or deferred
charges and expenses to the extent paid in connection with or relating to any Excluded Assets or
(B) any deposits or prepaid or deferred charges and expenses to the extent paid in connection
with or relating to adequate assurance deposits posted pursuant to the Utility Order;

        (c)    to the extent transferable, all rights of the Company and any of the RMS Entities
under non-disclosure or confidentiality, non-compete, or non-solicitation agreements with
employees or agents of the Company or any of the RMS Entities or with third parties, in each
case other than to the extent primarily related to the Excluded Assets;

        (d)    all rights of the Company and any of the RMS Entities under or pursuant to all
warranties, representations and guarantees made by vendors, sellers of assets or other
counterparties to the extent relating to any Acquired Assets, to the extent transferable, other than
any warranties, representations and guarantees primarily relating to any Excluded Assets or
rights and defenses primarily relating to any Excluded Liabilities;

        (e)    all Intellectual Property and Information Technology owned or purported to be
owned by the Company or a RMS Entity, including all Registered IP set forth on Section 4.13(a)
of the Disclosure Schedule;

        (f)   to the extent transferable, all regulatory licenses, registrations and permits
(including environmental permits) of the Company and any of the RMS Entities set forth under
the heading “Acquired Assets” on Section 1.1 of the Disclosure Schedule;

         (g)     all books and records (including, for the avoidance of doubt, Tax Returns) of
(A) the Company and the RMS Entities and (B) Ditech and Parent to the extent primarily relating
to the Business including any and all Personal Data, in each case except as set forth in clauses (h)
or (i) of the definition of Excluded Assets;

        (h)   all personal property of the Company and any of the RMS Entities and interests
therein, including furniture, furnishings, office equipment, technology, communications
equipment, vehicles and other tangible personal property, except to the extent primarily related
to the Excluded Assets;

                                                  3
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 33 of 221


        (i)   all post-Petition Date accounts receivable of the Company or any of the RMS
Entities and other amounts owed to the Company or any of the RMS Entities, including
assignment claims, in each case, other than to the extent related to any Excluded Assets;

       (j)     all unrestricted cash and Cash Equivalents of the Company and the RMS Entities;

       (k)    in the event that Sellers accept the Ginnie Purchase Proposal and exercise the
Ginnie Option pursuant to Section 7.10, the Ginnie Portfolio;

       (l)    all Mortgage Loans and all Servicing Rights (including all Fannie Mortgage
Servicing Rights and Ginnie HMBS Servicing Rights) owned by the Company or a RMS Entity;

        (m)    the Mortgage Asset Purchased Interests and the REO Management Purchased
Interests; and

        (n)     other than any Excluded Assets, all other assets or rights of the Company and the
RMS Entities of every kind and description, wherever located, whether real, personal or mixed,
tangible or intangible.

       “Additional Contract” has the meaning set forth in Section 4.5(b).

        “Affiliate” means, with respect to any specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such specified Person, where “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of another Person, whether through
the ownership of voting securities, by contract, or otherwise.

       “Agreement” has the meaning set forth in the preamble.

       “Allocation Assets” has the meaning set forth in Section 2.10.

       “Allocation Consideration” has the meaning set forth in Section 2.10.

       “Allocation Objections Notice” has the meaning set forth in Section 2.10.

       “Allocation Principles” has the meaning set forth in Section 2.10.

        “Alternative Transaction” means the sale, transfer or other disposition, directly or
indirectly, including through an asset sale, share sale, merger, amalgamation, foreclosure or other
transaction, including any plan of reorganization or plan of liquidation approved by the
Bankruptcy Court, or resulting from the Auction, of any material portion of the assets or equity
interests of the Company or any Subsidiary of the Company (to the extent such assets or equity
interests would constitute Acquired Assets), in a single transaction or a series of transactions,
with one or more Persons other than Buyers and/or their Affiliates.

         “Antitrust Law” means the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and all other Laws and orders that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or restraint of trade or

                                                 4
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 34 of 221


lessening of competition through merger or acquisition, whether in the United States or
elsewhere.

        “Applicable Requirements” means, as of the time of reference, as applicable with respect
to any Mortgage Loan (a) all applicable Mortgage Agency requirements, including applicable
HUD HECM Guidelines, (b) all applicable Laws relating to the origination and/or servicing of
the Mortgage Loans, including the Fair Housing Act, the Equal Credit Opportunity Act and
Regulation B, the Real Estate Settlement Procedures Act and Regulation X, the Truth in Lending
Act and Regulation Z, the Fair Debt Collection Practices Act and applicable state debt collection
Laws, applicable state usury and real property Laws, prohibitions against unfair, deceptive or
abusive acts or practices, know-your-customer, anti-money laundering, foreign corrupt practices
and anti-terrorism Laws, (c) with respect to matters or circumstances as to which no such
standard or procedure applies, the Prudent Mortgage Servicer Standard and (d) all legal
obligations to, or Contracts (including any representations or warranties incorporated into any
such Contract) with, any insurer, investor or Mortgage Agency, including any applicable Guides
and other binding requirements of any Mortgage Agency.

       “Asset Purchase” has the meaning set forth in Section 2.1(b).

       “Assumed Benefit Plan” has the meaning set forth in Section 7.3(b)(ii).

       “Assumed Claims” has the meaning set forth in the definition of Consumer Claim.

      “Assumed Liabilities” means all of the following Liabilities of Parent, the Company and
each RMS Entity:

       (a)    all Liabilities arising under any of the Transferred Contracts, excluding all Cure
Costs payable with respect thereto;

       (b)     all Liabilities for any Transfer Taxes allocated to Buyers under Section 7.4(a).

        (c)    all Liabilities related to Buyers’ ownership or operation of the Acquired Assets,
arising out of events, facts or circumstances that occur from and after the Closing (including
under Environmental Laws);

        (d)    all post-Petition Date accounts payable of the Company and the RMS Entities
existing on the Closing Date primarily related to the Business (including, for the avoidance of
doubt, (i) invoiced accounts payable and (ii) accrued but uninvoiced accounts payable), other
than accounts payable to the extent related to the Excluded Assets;

       (e)     all Liabilities assumed pursuant to Section 6.9;

       (f)     all Liabilities assumed pursuant to Section 7.3;

       (g)     the Liabilities of the Business in respect of HMBS;

       (h)     the Assumed Claims;


                                                5
19-10412-jlg       Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                            Pg 35 of 221


        (i)    amounts payable to borrowers pursuant to hazard insurance claims pending
satisfactory completion of repairs, to the extent the amounts held by the Company for the benefit
of the borrower in connection with such hazard insurance claims are not reflected on the Balance
Sheet; and

        (j)    all other Liabilities primarily related to the Acquired Assets and the Business, to
the extent such Liabilities arise from and after the Closing.

          “Assumed PTO” has the meaning set forth in Section 7.3(g).

          “Assumption of Liabilities” has the meaning set forth in Section 2.1(c).

          “Assumption of Platform Assumed Liabilities” has the meaning set forth in Section
2.1(c).

          “Auction” means the auction undertaken pursuant to the Bidding Procedures Order.

          “Back-Up Bidder” has the meaning set forth in Section 6.4(d).

        “Back-Up Termination Date” means the earlier to occur of (a) consummation of the
transaction with the winning bidder at the Auction and (b) Buyers’ receipt of notice from Sellers
of the release by Sellers of Buyers’ obligations under Section 6.4(d); provided, however, that in
no event shall the Back-Up Termination Date be later than ninety (90) days following the date
hereof.

          “Balance Sheet” has the meaning set forth in Section 4.4(c).

          “Bankruptcy Cases” has the meaning set forth in the recitals.

          “Bankruptcy Code” has the meaning set forth in the recitals.

          “Bankruptcy Court” has the meaning set forth in the recitals.

        “Benefit Plan” means each “employee benefit plan,” as defined in section 3(3) of ERISA
and each other employee benefit plan or arrangement (other than any governmental plan or
statutorily required benefit arrangement), including any bonus or incentive plan, retention,
change of control, deferred compensation arrangement, equity or equity based compensation,
severance pay, policy or practice, sick leave, vacation pay, disability, medical insurance and life
insurance.

       “Bidding Procedures Order” means that certain order of the Bankruptcy Court approving
bidding procedures as entered by the Bankruptcy Court in the Bankruptcy Cases on April 23,
2019 (Docket No. 456) that, among other things, establishes: (a) the procedures for the Auction
process; (b) the date for the Auction; and (c) the procedure for approving the Termination
Payment.

          “Bill of Sale” has the meaning set forth in Section 2.7(a)(iii).


                                                    6
19-10412-jlg   Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 36 of 221


       “Bonding Requirements” means all standby letters of credit, guarantees, indemnity bonds
and other financial commitment credit support instruments issued by third parties on behalf of
the Company or any of the RMS Entities or their respective Affiliates regarding any of the
Acquired Assets.

       “Break-Up Fee” has the meaning set forth in Section 6.4(a)(i).

       “Break-Up Fee Escrow Account” means an account, established pursuant to the Escrow
Agreement, in which the Remaining Break-Up Fee is held for disbursement by the Escrow
Agent.

       “Business” has the meaning set forth in the recitals.

        “Business Day” means any day, other than a Saturday, Sunday and any day which is a
legal holiday under the Laws of the State of New York or is a day on which banking institutions
located in the State of New York are authorized or required by Law or other governmental action
to close.

       “Buyer” and “Buyers” have the meanings set forth in the preamble.

       “Buyer 401(k) Plan” has the meaning set forth in Section 7.3(e).

       “Buyer Flexible Benefits Plan” has the meaning set forth in Section 7.3(f).

        “Cash Equivalents” means checks, money orders, funds in time and demand deposits or
similar accounts, marketable securities, short-term investments, and other cash equivalents and
liquid investments.

       “Closing” has the meaning set forth in Section 2.6.

       “Closing Date” has the meaning set forth in Section 2.6.

       “COBRA” has the meaning set forth in Section 4.12(f).

       “Company” has the meaning set forth in the preamble.

        “Company Benefit Plan” means each Benefit Plan that is sponsored, maintained or
entered into by the Company, Mortgage Asset Systems or REO Management Solutions and
under which the Company, Mortgage Asset Systems or REO Management Solutions has any
Liability to provide compensation or benefits to or for the benefit of any Covered Employee,
excluding any Parent Benefit Plan.

        “Company Employee” means an employee of the Company, Mortgage Asset Systems or
REO Management Solutions at the Closing, including such employees who are on short-term
disability, long-term disability or any other approved leave of absence as of the Closing.

        “Company Fundamental Representations” means the representations and warranties set
forth in Section 4.1 (Organization; Good Standing), Section 4.2 (Authorization of Transaction),

                                                7
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 37 of 221


Section 4.4(a) (Title to Assets), Section 4.4(b) (Sufficiency), Section 4.4(d) (Absence of Certain
Changes) and Section 4.9 (Brokers’ Fees).

     “Company Originated Mortgage Loan” means any Mortgage Loan originated by the
Company at any time and any Company Purchased Mortgage Loan.

      “Company Purchased Mortgage Loan” means any Mortgage Loan (other than any
Mortgage Loan constituting an Excluded Asset) purchased by the Company at any time.

       “Company Purchased Shares” has the meaning set forth in the recitals.

       “Company Serviced Mortgage Loan” means any Mortgage Loan serviced or subserviced
by the Company or any of its Subsidiaries pursuant to a Servicing Agreement.

       “Confidentiality Agreement” means the confidentiality agreement, dated as of February
1, 2019, by and between Ditech and Waterfall Asset Management, LLC.

       “Confirmation Hearing” means the hearing to consider confirmation of the plan,
including approval of this Agreement.

         “Confirmation Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to Buyers and Sellers confirming a chapter 11 plan consistent with this
Agreement, approving this Agreement and all of the terms and conditions hereof, and approving
and authorizing Sellers to consummate the transactions contemplated hereby and, for the
avoidance of doubt, providing for a sale free and clear of all curtailment and other similar
liabilities to the maximum extent permitted by the Bankruptcy Code; provided, that an exclusion
to such “free and clear” sale for Consumer Claims shall be deemed to be acceptable to Buyers.

       “Consenting Lenders” means the lenders under the Credit Agreement that are party to the
RSA.

       “Consultation Period” has the meaning set forth in Section 2.5(c).

        “Consumer Claim” means (a) any claim relating to conduct prior to Closing brought by a
consumer borrower against any Seller for the violation of (i) The Real Estate Settlement
Procedures Act of 1974 (RESPA) (12 U.S.C. § 2601 et seq.), (ii) The Fair Credit Reporting Act
(15 U.S.C. § 1681), (iii) The Truth in Lending Act (12 C.F.R. § 1026), (iv) The Fair Debt
Collection Practices Act (15 U.S.C. §§ 1692–1692p) and (v) any and all state law equivalents of
the foregoing clauses (i) through (iv) and (b) any other claim for fraudulent inducement of a
consumer borrower to enter into a loan. For the avoidance of doubt, it is understood and agreed
that no claims brought by a consumer borrower or any other Person claiming servicing errors
directly related to Sellers’ (A) misapplication of borrower payments, (B) miscalculation of
Mortgage Loan principal amounts, (C) miscalculation of Mortgage Loan interest amounts or (D)
failure to credit funds to the correct account shall in any way be Consumer Claims hereunder,
and no Buyer shall have any claim, or right to bring a claim, against any Seller or any Affiliate of
any Seller in connection therewith (clauses (A) through (D), collectively, the “Assumed
Claims”).


                                                 8
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 38 of 221


       “Contract” means any written agreement, contract, mortgage, arrangement, commitment,
promise, obligation, right, instrument, document or other similar understanding or legally
binding commitment.

       “Contracting Parties” has the meaning set forth in Section 10.14.

       “Covered Employee” means each Company Employee and Parent Group Employee.

        “Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 9, 2018, by and among the Company, as the borrower, the
lenders party thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time).

       “Cure Costs” means all amounts payable in order to cure any monetary defaults required
to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise to effectuate, pursuant
to the Bankruptcy Code, the assumption by Sellers (or the applicable Subsidiary thereof) and
assignment to Buyers of the Transferred Contracts.

       “Cut-Off Date Portfolio Information” means with respect to each Mortgage Loan on the
Cut-Off Date Portfolio Tape, the Portfolio Information.

        “Cut-Off Date Portfolio Tape” means the computer disk, computer tape or other
electronic data format delivered to Buyers pursuant to Section 2.4 setting forth, as of the close of
business on the date that is the last day of the month prior to the day that is thirty (30) days prior
to the Closing Date, the Cut-Off Date Portfolio Information for each Mortgage Loan included in
the Signing Date Portfolio Tape (other than any of the foregoing loans that have been repaid or
prepaid in full).

        “Data Room” means the electronic data rooms maintained by the Sellers or their
Affiliates, made available to Buyers and their Affiliates, hosted by Intralinks, Inc., titled “Project
Phoenix” and Box Inc., titled “Project Phoenix – WAM Data Room”.

       “Debt Financing” has the meaning set forth in Section 6.1(c).

        “Debt Financing Sources” means the agents, arrangers, lenders and other Persons that
have committed to provide or have otherwise entered into agreements in connection with the
Debt Financing, and any joinder agreements, indentures or credit agreements entered into
pursuant thereto or relating thereto, together with their respective Affiliates, and the respective
officers, directors, employees, partners, trustees, shareholders, controlling persons, agents and
representatives of the foregoing, and their respective successors and assigns.

       “Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, executive order, administrative order, or any other order of any
Governmental Authority.

       “Deficit” has the meaning set forth in Section 2.5(g)(ii).


                                                  9
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 39 of 221


      “Deposit Escrow Account” means an account, established pursuant to the Escrow
Agreement, in which the Deposit Escrow Amount is held for disbursement by the Escrow Agent.

       “Deposit Escrow Amount” has the meaning set forth in Section 2.3 as it may be increased
by the Ginnie Escrow Amount.

       “Disclosure Schedule” has the meaning set forth in Article III.

       “Ditech” has the meaning set forth in the preamble.

       “Ditech Agreements” has the meaning set forth in Section 7.8(c).

       “Ditech Agreements List” has the meaning set forth in Section 7.8(c).

        “Employee Excluded Liabilities” means, except as provided in Section 7.3, all (i)
payments or entitlements that Sellers, the RMS Entities or any of their Affiliates may owe or
have promised to pay to any current or former employees, officers, directors or consultants of the
Business, including wages, other remuneration, holiday or vacation pay, bonus, change of
control, retention, key employee incentive plan payments, severance pay (statutory or otherwise),
commission, post-employment medical or life obligations, pension contributions, insurance
premiums, taxes, and any other liability, payment or obligations related to such current or former
employees, officers, directors and consultants including any liability arising under the Worker
Adjustment and Retraining Notification Act of 1988 and any similar state or local law
(collectively, “WARN”), any liability for COBRA coverage, labor or similar law, if any, any
withdrawal liability related to any Benefit Plan that is a “multiemployer plan” (as such term is
defined under Section 3(37) of ERISA), and any such liabilities arising out of or resulting in
connection with the consummation of the transactions contemplated by this Agreement, in the
case of each of the foregoing, to the extent incurred, accrued or arising on or prior to the Closing,
(ii) ERISA Affiliate Liability, (iii) any liability relating to a current or former employee, officer,
director or consultant of the Business and his or her employment or service with Sellers or any
ERISA Affiliate, (iv) any Liability of any Covered Employee or former employee that does not
become a Transferred Employee, (v) any obligation, liability or expense relating to any
collective bargaining agreement in connection with or related to the Business, and (vi) any
obligation, liability or expense relating to or arising out of the employment practices of Sellers,
the RMS Entities or any of their Affiliates in connection with or related to the Business occurring
prior to the Closing, including any violation by Sellers, the RMS Entities or their Affiliates of
any labor or employment agreement in connection with or related to the Business.

       “Environmental Law” means any federal, state, local or foreign Law, statute, code,
ordinance, rule or regulation relating to pollution, the protection of the environment or natural
resources, or exposure to hazardous or toxic substances.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “ERISA Affiliate” means any trade or business (whether or not incorporated) which is or
at any applicable time was treated as a single employer with Sellers or the RMS Entities under
Section 414(b), (c), (m) or (o) of the IRC or Section 4001(b) of ERISA.

                                                 10
19-10412-jlg      Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                           Pg 40 of 221


        “ERISA Affiliate Liability” means any obligation, liability, or expense of Sellers or the
RMS Entities which arises under or relates to any Benefit Plan that is subject to (i) Title IV of
ERISA, Section 302 of ERISA, Section 412 of the IRC, or (ii) COBRA or any other statute or
regulation that imposes liability on a “controlled group” basis pursuant to Section 414(b), (c),
(m), or (o) of the IRC or Section 4001(b) of ERISA.

          “Escrow Agent” means Citibank, N.A.

       “Escrow Agreement” means that certain Escrow Agreement, dated as of the date hereof,
by and among the Company, Buyers, and the Escrow Agent, a copy of which is attached hereto
as Exhibit A.

          “Estimated Closing Statement” has the meaning set forth in Section 2.4.

          “Estimated Net Asset Amount” has the meaning set forth in Section 2.4.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Excluded Asset and Subsidiary Interest Transfer” has the meaning set forth in Section
2.1(d).

        “Excluded Assets” are limited to the following assets of Parent, Sellers and the RMS
Entities as of the Closing:

       (a)     all Contracts, Leases, IP Licenses and Securitization Instruments of the Company
and the RMS Entities other than the Transferred Contracts, including the Contracts set forth on
Section 1.1 of the Disclosure Schedule under the heading “Excluded Assets” (collectively, the
“Excluded Contracts”);

        (b)    the equity interests of the Subsidiaries of the Company, including those set forth
under the heading “Excluded Assets” on Section 1.1 of the Disclosure Schedule (such
Subsidiaries, the “Excluded Entities” and such equity interests, the “Excluded Subsidiary
Interests”);

        (c)    (i) all post-Petition Date accounts receivable of the Company or any of the RMS
Entities and other amounts owed to the Company or any of the RMS Entities, including
assignment claims, in each case, to the extent related to any Excluded Asset and (ii) all other
accounts receivable of the Company or any of the RMS Entities and other amounts owed to the
Company or any of the RMS Entities, in each case to the extent related to any Excluded Asset
(including any Excluded Contract);

      (d)    all causes of action (including counterclaims) and defenses to the extent related to
Excluded Assets, and all causes of action and claims under chapter 5 of the Bankruptcy Code;

       (e)      all Tax Returns of Sellers and the RMS Entities (other than Tax Returns related
exclusively to the Company);



                                                 11
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 41 of 221


       (f)   all rights and interests of Parent and Ditech under this Agreement and each
Related Agreement;

       (g)    all non-transferable regulatory licenses, registrations and permits (including
environmental permits) of the Company and any of the RMS Entities, other than the Licenses
and the REO License;

        (h)     (A) all books and records to the extent primarily relating to the Excluded Assets,
(B) all books and records or other materials of or in the possession of the Company or the RMS
Entities, in each case, that (x) Parent or any of its Affiliates other than the Company, Mortgage
Asset Systems or REO Management Solutions is required by Law or by order of the Bankruptcy
Court to retain (copies of which, to the extent permitted by applicable Law, will be made
available to Buyers upon Buyers’ reasonable request) or (y) are prohibited by Law or Contract
from being delivered to Buyers (including confidential and personal medical records to the
extent such books, records or materials are prohibited by Law or Contract from being delivered
to Buyers) and (C) with respect to any books, records or other materials that have been delivered
to Buyers, copies of such books, records or other materials;

        (i)    (A) all records and reports prepared or received by any Seller or any of its
Affiliates primarily in connection with the sale of the Business, this Agreement, any Related
Agreement, or the transactions contemplated hereby or thereby, including all analyses relating to
the Business or Buyers so prepared or received, (B) all bids and expressions of interest received
from third parties with respect to the Business and (C) all privileged materials, documents and
records of a Seller or any of its Affiliates to the extent primarily relating to the Excluded Assets,
including any privileged materials, documents and records that are in the possession of the
Company or any RMS Entity to the extent primarily relating to the Excluded Assets;

        (j)     all director and officer insurance policies, including any tail insurance policies,
and all rights of any nature with respect to any such insurance policies, including any recoveries
thereunder and any rights to assess claims seeking any such recoveries;

      (k)    any warranties, representations and guarantees primarily pertaining to any
Excluded Asset or rights and defenses primarily pertaining to any Excluded Liability;

       (l)      all outstanding Litigation, other than Litigation specifically related to the
Acquired Assets or the Transferred Employees set forth under the heading “Excluded Assets” on
Section 1.1 of the Disclosure Schedule;

        (m)      any deposits (including customer deposits and security deposits for rent,
electricity, telephone or otherwise) or prepaid or deferred charges and expenses, including all
lease and rental payments, to the extent paid in connection with (A) or relating to any Excluded
Assets or (B) adequate assurance deposits posted pursuant to the Utility Order;

      (n)    any Tax refunds, credits or other Tax receivables of Sellers (other than those of
the Company for which the Tax was imposed and paid on a separate company basis and not as a
member of an affiliated, consolidated, combined, unitary or aggregate group);

       (o)     any assets or other funding vehicle related to a Parent Benefit Plan;
                                                 12
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 42 of 221


        (p)    all assets related to deferred debt issuance costs;

        (q)    the MECA Trust 2010-1 and all rights related thereto;

        (r)   all mortgage loans or other extensions of credit secured by interests in real estate
other than Mortgage Loans; and

      (s)    all assets set forth on Section 1.1 of the Disclosure Schedule under the heading
“Excluded Assets.”

        “Excluded Contracts” has the meaning set forth in the definition of “Excluded Assets”.

        “Excluded Entities” has the meaning set forth in the definition of “Excluded Assets”.

       “Excluded Liabilities” means all Liabilities of Sellers and the RMS Entities other than the
Assumed Liabilities. For the avoidance of doubt, and without limiting the foregoing, Buyers
shall not be obligated to assume, and Buyers do not assume, and hereby disclaim all of the
following Liabilities of Sellers and the RMS Entities (any such Liabilities shall be considered
Excluded Liabilities for purposes of this Agreement):

      (a)    except as set forth on Section 1.1 of the Disclosure Schedule under the heading
“Excluded Liabilities,” any debt for borrowed money of Sellers or the RMS Entities;

       (b)     all Cure Costs payable with respect to any Contracts (including the Transferred
Contracts);

        (c)    any Liability to the extent related to any Excluded Asset;

        (d)    any Tax Liability associated with Walter Energy, Inc.;

        (e)    Employee Excluded Liabilities;

       (f)    any Liabilities set forth on Section 1.1 of the Disclosure Schedule under the
heading “Excluded Liabilities”;

       (g)    any Liabilities arising out of facts, events or circumstances that occur prior to the
Closing Date under Environmental Laws; and

        (h)    all other Liabilities of Sellers and the RMS Entities other than the Assumed
Liabilities.

        “Excluded Liability Transfer” has the meaning set forth in Section 2.1(e).

        “Excluded Subsidiary Interests” has the meaning set forth in the definition of “Excluded
        Assets”.

        “Executory Contract” has the meaning set forth in Section 3.4.

        “Executory Contract List” has the meaning set forth in Section 3.4.

                                                 13
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 43 of 221


       “Existing Warehouse Financing” has the meaning set forth in Section 6.1(c)(ii).

       “Expense Reimbursement” has the meaning set forth in Section 6.4(a)(i).

        “Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.

       “Fannie Mortgage Servicing Rights” means all rights and obligations in connection with
administering and servicing any reverse residential mortgage loan secured by a 1-4 family
residential property, whether in the form of a mortgage, deed of trust, or other equivalent security
instrument that is held by Fannie Mae, and listed on the Portfolio Tapes.

       “FHA” has the meaning set forth in Section 4.16(a).

       “Final Net Asset Amount” has the meaning set forth in Section 2.5(e).

       “Final Statement” has the meaning set forth in Section 2.5(e).

       “Financial Information” has the meaning set forth in Section 4.4(c).

        “Fraud” or “Fraudulent” means, in the making by the applicable Party of any
representation or warranty set forth in Article III, Article IV or Article V, or in any certificate
delivered pursuant to this Agreement, the misrepresentation by such Party, with the intent to
deceive another Party and to induce that Party to enter into this Agreement, that consists of: (a) a
false representation of material fact made in this Agreement; (b) knowledge that such
representation is false; (c) an intention to induce the Party to whom such representation is made
to act or refrain from acting in reliance upon it; (d) causing that Party, in justifiable reliance upon
such false representation and with ignorance to the falsity of such representation, to take or
refrain from taking action; and (e) causing such Party to suffer damage by reason of such
reliance, in each case as finally determined by a court of competent jurisdiction in accordance
with Delaware Law.

        “Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

       “GAAP” means United States generally accepted accounting principles consistently
applied.

       “Ginnie Escrow Amount” has the meaning set forth in Section 7.10.

       “Ginnie HMBS Servicing Rights” means all rights and obligations in connection with
administering and servicing any reverse residential mortgage loan secured by a 1-4 family
residential property, whether in the form of a mortgage, deed of trust, or other equivalent security
instrument that is securitized through Ginnie Mae HMBS and listed on the Portfolio Tapes.

       “Ginnie Mae” has the meaning set forth in Section 4.16(a).



                                                  14
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 44 of 221


       “Ginnie Mortgage Servicing Rights” means all rights and obligations in connection with
administering and servicing any forward residential mortgage loan secured by a 1-4 family
residential property, whether in the form of a mortgage, deed of trust, or other equivalent security
instrument that is guaranteed by Ginnie Mae.

       “Ginnie Option” has the meaning set forth in Section 7.10.

        “Ginnie Portfolio” means the Ginnie Mortgage Servicing Rights and advances related
thereto as listed and described in the Ginnie Purchase Agreement.

       “Ginnie Purchase Agreement” has the meaning set forth in Section 7.10.

       “Ginnie Purchase Proposal” has the meaning set forth in Section 7.10.

       “Governmental Authority” means any federal, state, local, or foreign government or
governmental or regulatory authority, agency, board, bureau, commission, court, department, or
other governmental entity (not including, for the avoidance of doubt, Fannie Mae, Freddie Mac
and Ginnie Mae).

        “Guides” means any and all applicable rules, regulations, requirements and guidelines of
any Mortgage Agency, insurer or investor, as the same may be amended from time to time,
including, the HUD Handbook, the HUD and Fannie Mae mortgagee letters, the Fannie Mae
Seller/Servicer Guide and the Ginnie Mae Mortgage-Backed Securities Guide, and Ginnie Mae
All Participant Memorandums, as applicable.

       “Hazardous Substances” means substances defined or regulated as toxic, hazardous, a
pollutant or contaminant, or otherwise deleterious by Environmental Laws.

      “HECM Loan” means a Mortgage Loan under FHA’s “Home Equity Conversion
Mortgage” program administered by FHA.

       “HMBS” means a Ginnie Mae security backed by a pool of participations in HECM
Loans issued under the umbrella of the Ginnie Mae II Custom Mortgage-Backed Securities
program.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

       “HUD” means the United States Department of Housing and Urban Development, or any
successor thereto.

       “HUD Handbook” means the HUD Home Equity Conversion Mortgage Handbook
4235.1 REV-1, or any other handbook issued by HUD governing the origination or servicing of
Home Equity Conversion Mortgages, and any subsequent revisions thereto.

        “HUD HECM Guidelines” means the guidelines promulgated by HUD governing the
origination or servicing of Home Equity Conversion Mortgages, including the HUD Handbook
and any mortgagee letters issued pursuant thereto.

                                                15
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 45 of 221


       “Illustrative Purchase Price Calculation” has the meaning set forth in Section 2.2.

       “Independent Accounting Firm” has the meaning set forth in Section 2.5(d).

        “Information Technology” means computers, software, databases, hardware, servers,
workstations, routers, hubs, switches, circuits, networks, data communications lines and all other
information technology equipment (including communications equipment, terminals and hook-
ups that interface with third party software or systems) owned, licensed, leased or otherwise used
by the Company or the RMS Entities in the operation of the Business or otherwise relating to the
transmission, storage, maintenance, organization, presentation, generation, processing or analysis
of data and information (including Personal Data).

       “Initial Break-Up Fee” has the meaning set forth in Section 6.4(a)(i).

       “Initial List” has the meaning set forth in Section 7.3(a).

       “Initial Outside Date” has the meaning set forth in Section 9.1(b)(ii).

       “Initial Statement” has the meaning set forth in Section 2.5(a).

       “Insurance Policies” has the meaning set forth in Section 4.17.

        “Intellectual Property” means, collectively, all U.S. and foreign intellectual property
rights, including (a) trademarks, service marks, brand names, certification marks, collective
marks, d/b/a’s, Internet domain names, taglines, social media identifiers (such as a Twitter®
Handle) and related accounts, corporate names, logos, designs, symbols, trade dress, trade
names, and other indicia of origin, all applications and registrations for the foregoing, and all
goodwill associated therewith and symbolized thereby, including all renewals of same; (b)
patents, patentable inventions and other patent rights, patent applications, and invention
disclosures, including divisions, continuations, continuations-in-part, extensions, reissues,
reexaminations, and any other governmental grant for the protection of inventions or industrial
designs; (c) trade secrets, know-how, inventions, processes, procedures, databases, confidential
business information and other proprietary information and rights; (d) copyrights, mask works,
designs, and registrations and applications thereof, and all renewals, extensions, restorations and
reversions thereof; (e) computer software programs, including all source code, object code,
specifications, designs and documentation related thereto; and (f) domain names, Internet
addresses and other computer identifiers.

       “Interim Date Portfolio Information” means with respect to each Mortgage Loan on the
Interim Data Portfolio Tape, the Portfolio Information.

        “Interim Date Portfolio Tape” means the computer disk, computer tape or other
electronic data format delivered to Buyers setting forth, as of the close of business on May 31,
2019, the Interim Data Portfolio Information for each Mortgage Loan.

       “IP License” means (i) license agreements pursuant to which the Company or any RMS
Entity receives a license to use any Intellectual Property that is used in the Business or (ii)


                                                16
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 46 of 221


license agreements pursuant to which the Company or any RMS Entity grants to a third party a
license to use any Intellectual Property that is used in the Business.

       “IRC” means the Internal Revenue Code of 1986, as amended.

       “IRS” means the Internal Revenue Service.

       “Knowledge” of the Company (and other words of similar import) means the actual
knowledge of those individuals listed under the heading “Company Knowledge Parties” on
Section 1.1 of the Disclosure Schedule. “Knowledge” of Buyers (and other words of similar
import) means the actual knowledge of those individuals listed under the heading “Buyer
Knowledge Parties” on Section 1.1 of the Disclosure Schedule.

        “Labor Laws” means all Laws relating to employment, employment practices, wages,
equal employment opportunity, affirmative action and other hiring practices (including, timing
and usage of criminal conviction information for job applicants), immigration, workers’
compensation, unemployment, the payment of social security and other employment-related
taxes, employment standards, employment of minors, health and safety, labor relations, unions,
withholdings, payment of wages and overtime of any kind, meal and rest periods, workplace
safety, insurance, employee benefits, pay equity, employee classification, family and medical
leave including the National Labor Relations Act, the Labor Management Relations Act, the
Occupational Safety and Health Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Family Medical Leave
Act, the Fair Labor Standards Act, the Equal Pay Act, the Rehabilitation Act, the Employee
Retirement Income Security Act, the Uniform Services Employment and Reemployment Rights
Act, the Genetic Information Nondiscrimination Act, 42 U.S.C. §§ 1981, 1983, 1985, and 1986,
the Sarbanes-Oxley Act and the Immigration Reform and Control Act.

        “Law” means any U.S., federal, state, local or foreign law, statute, code, ordinance, rule,
regulation, order, writ, injunction, directive, judgement, Decree, policy, or guideline having the
force of law or other requirement (including the Bankruptcy Code).

       “Lease” has the meaning set forth in Section 4.6.

       “Liability” means any indebtedness, liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether matured or
unmatured, whether determined or determinable and whether due or to become due) regardless
of when arising.

        “Licenses” means any license, approval (including any Mortgage Agency approval
currently held by the Company), notification, registration, permit, authorization or bond
obtained, maintained or held by the Company and required to permit the Company or the RMS
Entities to purchase, hold, originate, sell and service Mortgage Loans, as currently purchased,
held, originated, sold or serviced, in any state or locality in which the Company currently
conducts such activities.


                                                17
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 47 of 221


        “Lien” means any mortgage, pledge, lien, charge, deed of trust, claim, lease, license,
security interest, option, right of first refusal, easement, covenant, condition, encroachment or
survey, defect, title defect, security agreement or other encumbrance or restriction on the use or
transfer of any property.

        “Litigation” means any action, cause of action, suit, claim, investigation, audit, demand,
hearing or proceeding, whether civil, criminal, administrative, or arbitral, whether at Law or in
equity and whether or not before any Governmental Authority.

       “Loan Buyer” has the meaning set forth in the preamble.

       “Loan Purchase” has the meaning set forth in Section 2.1(b).

        “Material Adverse Effect” means any effect, change, condition, circumstance,
development or event that has had, or would reasonably be likely to have, individually or in the
aggregate, a material adverse effect on the business, operation, condition (financial or otherwise)
or results of operation of the Business, the Company or the Acquired Assets, in each case taken
as a whole, other than any effect, change, condition, circumstance, development or event arising
from or related to: (1) changes in, or events generally affecting, the financial, securities, credit or
capital markets, (2) general economic or political conditions (including results of elections) in
the United States or any foreign jurisdiction in which Sellers or the Business operate, including
changes in currency exchange rates, interest rates, monetary policy or inflation, (3) changes in, or
events generally affecting, the industries in which Sellers or the Business operate, (4) outbreak or
escalation of hostilities, or any acts of war (whether or not declared), sabotage, civil
disobedience, terrorism or natural disasters (including epidemics, hurricanes, tornadoes, floods or
earthquakes), (5) any failure by the Company to meet any internal or published budgets,
projections, forecasts or predictions in respect of financial performance or results of operations
for any period, (6) a decline in the price of, or a change in the trading volume of, the common
stock of Ditech, provided, that the exceptions in clauses (5) and (6) shall not prevent or otherwise
affect a determination that any change, effect, circumstance or development underlying such
failure, decline, change, delisting or bankruptcy (if not otherwise falling within any of the
exclusions pursuant to the other clauses of this definition) has resulted in, or contributed to, a
Material Adverse Effect, (7) changes in Law, (8) changes in GAAP (or authoritative
interpretations thereof), (9) the taking of any action expressly required by this Agreement or
taken with Buyers’ written consent or the failure to take any action expressly prohibited by this
Agreement, (10) the announcement or pendency (but, for the avoidance of doubt, not the
consummation) of this Agreement and the transactions contemplated by this Agreement,
including the impact thereof on the relationships with customers, suppliers, distributors,
Mortgage Agencies, investors, insurers, partners or employees of the Company (provided, that
the exception in this clause (10) does not apply to the use of Material Adverse Effect in Section
4.3), (11) any litigation brought by stockholders of Buyers’ or holders of equity of Ditech or
Parent (other than Ditech or any Subsidiary of Ditech) alleging a breach or violation of
applicable Law relating to this Agreement or any of the transactions contemplated by this
Agreement, (12) the departure or threatened departure of any employees of the Company, or any
adverse change or threatened adverse change in the relationship of the Company with its
employees, (13) any effects or changes arising from or related to the breach of the Agreement by
Buyers, or (14) any effect resulting from the filing of the Bankruptcy Cases; provided, however

                                                  18
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 48 of 221


that the effects, changes, conditions, circumstances, developments or events set forth in the
foregoing clauses (1), (2), (3), (4), (7) and (8) shall be taken into account in determining whether
a “Material Adverse Effect” has occurred to the extent such effects, changes, conditions,
circumstances, developments or events have, or would reasonably be likely to have, a
disproportionate adverse effect on the Company and the RMS Entities, taken as a whole, relative
to other participants in the industries in which the Company and the RMS Entities operate, but,
in such event, only the incremental disproportionate impact of such effects, changes, conditions,
circumstances, developments or events shall be taken into account in determining whether a
“Material Adverse Effect” has occurred.

       “Material Contracts” has the meaning set forth in Section 4.5(a)(xii).

       “Mortgage Agency” has the meaning set forth in Section 4.16(a).

       “Mortgage Asset Purchased Interests” has the meaning set forth in the recitals.

       “Mortgage Asset Systems” has the meaning set forth in the recitals.

        “Mortgage Loan” means any reverse residential mortgage loan secured by a 1-4 family
residential property, whether in the form of a mortgage, deed of trust, or other equivalent security
instrument that was originated, purchased, serviced or subserviced by the Company, and listed
on the Portfolio Tapes.

       “Net Asset Amount” has the meaning set forth in Section 2.2.

       “Non-Party Affiliates” has the meaning set forth in Section 10.14.

       “Notice of Disagreement” has the meaning set forth in Section 2.5(b).

        “Official Committee of Consumer Creditors” means that certain committee of consumer
creditors appointed in the Bankruptcy Cases on May 2, 2019 as described in the Notice of
Appointment of Official Committee of Consumer Creditors (Docket No. 498).

       “Ordinary Course of Business” means the ordinary and usual course of normal day to day
operations of the Business through the date hereof consistent with either past practice or the
Prudent Mortgage Servicer Standard; provided, that acts taken by Sellers pursuant to an order of
the Bankruptcy Court or in accordance with the Bankruptcy Code shall be deemed “Ordinary
Course of Business”, so long as such acts are not materially inconsistent with Sellers’ obligations
under this Agreement.

       “Outside Date” has the meaning set forth in Section 9.1(b)(ii).

       “Owned Loan Servicing Rights” has the meaning set forth in Section 2.1(a).

       “Parent” has the meaning set forth in the preamble.

       “Parent 401(k) Plan” has the definition set forth in Section 7.3(e).


                                                19
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 49 of 221


        “Parent Benefit Plan” means each Benefit Plan that is sponsored, maintained or entered
into by a member of the Parent Group under which the Parent Group has any Liability to provide
compensation or benefits to or for the benefit of Covered Employees.

       “Parent Flexible Benefits Plan” has the definition set forth in Section 7.3(f).

       “Parent Fundamental Representations” means the representations and warranties set forth
in Section 3.1 (Organization and Authority), Section 3.2 (Purchased Shares) and Section 3.5
(Brokers’ Fees).

       “Parent Group” means Parent and any of its Affiliates (other than the Company or any of
the RMS Entities), provided, that references to the Parent Group as it exists post-Closing shall
include the Excluded Entities.

        “Parent Group Employee” means an employee of a member of the Parent Group who
provides all or substantially all of his or her services to the Business, including such employees
who are on short-term disability, long-term disability or any other approved leave of absence as
of the Closing.

       “Party” and “Parties” have the meanings set forth in the preamble.

       “Paul Weiss” has the meaning set forth in Section 7.13.

        “Permit” means any franchise, approval, permit, license, authorization, order,
registration, certificate, variance or similar right obtained from any Governmental Authority.

        “Permitted Lien” means: (a) Liens for Taxes not yet delinquent or which are being
contested in good faith by appropriate proceedings, in each case in respect of which adequate
reserves have been established on the Balance Sheet if and to the extent required under GAAP;
(b) mechanic’s, workmen’s, repairmen’s, warehousemen’s, carrier’s or other similar Liens,
including all statutory liens, arising or incurred in the Ordinary Course of Business that are not
yet delinquent or which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established on the Balance Sheet if and to the extent required
under GAAP; (c) with respect to leased or licensed real or personal property, the terms and
conditions of the lease, license, sublease or other occupancy agreement applicable thereto; (d)
with respect to real property, zoning, building codes and other land use Laws regulating the use
or occupancy of such real property or the activities conducted thereon which are imposed by any
Governmental Authority having jurisdiction over such real property which are not materially
violated by the current use, occupancy or operation of such real property; (e) easements,
covenants, conditions, restrictions and other similar non-monetary matters affecting title to real
property and other encroachments and title and survey defects that do not or would not
reasonably be likely to affect the current occupancy or use of such real property in any manner
that would reasonably be likely to materially impair the Business; (f) any non-exclusive license,
covenant or other right to or under Intellectual Property granted to others in the Ordinary Course
of Business; (g) any other Liens which do not or would not reasonably be likely to adversely
affect the current occupancy or use of any real property underlying a Lease in any manner that
would reasonably be likely to materially impair the Business; and (h) Liens arising as a result of
a Mortgage Agency’s claims, rights of set-off or other contractual rights.
                                                20
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 50 of 221


       “Person” means an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an unincorporated organization, or
any other entity, including any Governmental Authority or any group of any of the foregoing.

        “Personal Data” means (1) any information that, alone or in combination with other
information, identifies or can be used to identify a natural person (whether directly or indirectly),
including any Person’s name, street address, telephone number, e-mail address, photograph,
social security number or tax identification number, driver’s license number, passport number,
credit card number, bank information, or biometric identifiers or (2) any other data or
information that constitutes personal data or personal information as defined under any
applicable Law, the Privacy Policy or a Seller’s privacy policy.

       “Personal Property Leases” has the meaning set forth in Section 4.11.

       “Petition Date” has the meaning set forth in the recitals.

       “Plan” has the meaning set forth in the recitals.

       “Platform Assumed Liabilities” has the meaning set forth in Section 2.1(c).

       “Platform Buyer” has the meaning set forth in the preamble.

       “Platform Purchase” has the meaning set forth in Section 2.1(a).

        “Portfolio Information” means with respect to each loan or other obligation on the
Portfolio Tapes, the information from the fields of the Portfolio Tapes set forth on Section
4.16(m) of the Disclosure Schedule.

       “Portfolio Tapes” means the Signing Date Portfolio Tape, the Interim Date Portfolio
Tape and the Cut-Off Date Portfolio Tape.

       “Post-Closing Adjustment” has the meaning set forth in Section 2.5(h).

       “Prevailing Bidder” has the meaning set forth in Section 6.4(d).

       “Privacy Policy” has the meaning set forth in Section 4.13(f).

       “Proration Period” has the meaning set forth in Section 7.4(b).

        “Prudent Mortgage Servicer Standard” means a prudent mortgage servicer employing
reasonable, customary and usual mortgage servicing practices; provided, however, that without
limiting the foregoing, such standards shall be at least equal to the standard of care, level of
diligence and attention and methods employed by Sellers or their agents (including any
subservicer of any Mortgage Loans) in the Ordinary Course of Business prior to the date hereof
to service similar types of mortgage loans, including for the accounts of Buyers or their
Affiliates; provided, further, that notwithstanding anything herein to the contrary, Prudent
Mortgage Servicer Standard shall include servicing and otherwise administering Mortgage Loans
in compliance in all material respects with all Applicable Requirements.

                                                 21
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 51 of 221


       “Purchase Price” has the meaning set forth in Section 2.2.

       “Purchase Price Allocation” has the meaning set forth in Section 2.10.

       “Purchase Price Escrow Account” means an account, established pursuant to the Escrow
Agreement, in which the Purchase Price Escrow Amount is held for disbursement by the Escrow
Agent.

       “Purchase Price Escrow Amount” means twenty million dollars ($20,000,000).

       “Purchased Shares” has the meaning set forth in the recitals.

       “Registered IP” has the meaning set forth in Section 4.13(a).

       “Regulation RR” has the meaning set forth in Section 4.16(k).

       “Regulatory Licenses” has the meaning set forth in Section 7.8(b).

       “Related Agreements” means the Transition Services Agreement and Bill of Sale.

       “Remaining Break-Up Fee” has the meaning set forth in Section 6.4(a).

       “REO License” means the Real Estate Broker License held by REO Management
Solutions certifying that REO Management Solutions is authorized to transact real estate
business in Texas.

       “REO Management Purchased Interests” has the meaning set forth in the recitals.

       “REO Management Solutions” has the meaning set forth in the recitals.

        “REO Property” means all real property the title to which is held by the Company or the
RMS Entities (other than RMS 2018-09, LLC) as a result of foreclosure proceedings or deeds in
lieu of foreclosure, in each case in the Ordinary Course of Business; provided, that such REO
Property will be held by the Company at the Closing.

        “Representative” means, when used with respect to a Person, the Person’s controlled
Affiliates (including Subsidiaries) and such Person’s and any of the foregoing Persons’
respective officers, directors, managers, members, partners, employees, agents, representatives,
advisors (including financial advisors, bankers, consultants, legal counsel, and accountants), and
financing sources.

       “Review Period” has the meaning set forth in Section 2.5(b).

     “RMS Entities” means Mortgage Asset Systems, REO Management Solutions, RMS
REO BRC, LLC, RMS REO CS, LLC, RMS REO BRC II, LLC and RMS 2018-09, LLC.

       “RSA” has the meaning set forth in the recitals.

       “Scheduled Benefit Plans” has the meaning set forth in Section 4.12(a).

                                               22
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 52 of 221


       “SEC” means the United States Securities and Exchange Commission.

       “Securitization Instrument” means any indenture, note transfer agreement, loan
agreement, note purchase agreement, custodial agreement, backup servicing agreement, escrow
and closing agreement, lockbox agreement, deposit account control agreement, intercreditor
agreement, note funding agreement, collateral and security agreement, purchase agreement, sale
agreement, servicing agreement, organizational documents of any Securitization SPVs, guaranty
or other contract entered into by the Company, a RMS Entity or an Affiliate thereof in
connection with a Securitization Transaction, including any amendments, waivers or
supplements thereto, in each case to the extent a Transferred Contract.

       “Securitization SPV” means each Person that is a special purpose vehicle (whether a
limited liability company, corporation, trust or other entity) that is utilized in Securitization
Transactions involving assets of the Company or any of the RMS Entities.

         “Securitization Transaction” means any transaction (i) sponsored by the Company or any
RMS Entity under which any such Person issues securities backed by, or other interests secured
by, Mortgage Loans sold to such Person, and which securities were sold to third party investors
and remain outstanding or (ii) pursuant to which the Company or any RMS Entity serves as
servicer and with respect to which securities or other interests in the serviced assets remain
outstanding. For the avoidance of doubt, “Securitization Transaction” shall include any credit
facility, including any Warehouse Financing or warehouse credit facility entered into pursuant to
a Securitization Transaction described in the foregoing sentence.

       “Seller” and “Sellers” have the meanings set forth in the preamble.

       “Servicing Agreement” means any Contract pursuant to which the Company is obligated
to a Mortgage Agency, investor or other third party to service or subservice Mortgage Loans.

        “Servicing Rights” means (a) all rights and obligations in connection with administering
and servicing Mortgage Loans, including any required repurchases pursuant to Applicable
Requirements, (b) all rights to receive fees and income, including any servicing fees, with
respect to a Mortgage Loan, (c) the right to collect, hold and disburse escrow payments or other
payments with respect to a Mortgage Loan and any amounts collected with respect thereto and to
receive interest income on such amounts to the extent permitted by applicable Laws, Decrees or
Contracts, (d) all accounts and other rights to payment related to any of the property described in
this definition, including all rights to expenses, indemnities, penalties, premiums, damages and
other similar amounts with respect to a Mortgage Loan, (e) possession and use of any and all
credit and servicing files and other books and records pertaining to a Mortgage Loan, (f) to the
extent applicable, all rights and benefits relating to the direct solicitation of the obligor under a
Mortgage Loan for refinance or modification of such Mortgage Loan and for other ancillary
products and (g) all rights, powers and privileges incident to any of the foregoing, in each case,
pursuant to a Servicing Agreement or a Mortgage Loan, and, in the case of each of the foregoing
clauses (a) through (g), to the extent listed and described on the Portfolio Tapes.

       “Severance Expenses” has the meaning set forth in Section 7.3(a).

       “Share Purchase” has the meaning set forth in Section 2.1(f).
                                                 23
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 53 of 221


       “Signing Date Portfolio Information” means with respect to each Mortgage Loan on the
Signing Date Portfolio Tape, the Portfolio Information.

        “Signing Date Portfolio Tape” means the computer disk, computer tape or other
electronic data format delivered to Buyers on the date of this Agreement and setting forth, as of
March 31, 2019, the Signing Date Portfolio Information for each Mortgage Loan.

        “Subsidiary” means with respect to any Person, any other Person of which at least a
majority of the securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar functions is directly
or indirectly owned or controlled by such first Person and/or by one or more of its Subsidiaries.

       “Surplus” has the meaning set forth in Section 2.5(g)(i).

       “Tail Period” has the meaning set forth in Section 6.4(a)(i).

         “Tax” or “Taxes” means (i) any and all United States federal, state, local, foreign or other
income, gross receipts, license, branch, payroll, employment, excise, stamp, occupation,
premium, windfall profits, customs duties, capital gains, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real property, personal
property, sales, goods and services, use, transfer, registration, ad valorem, value added,
alternative or add-on minimum, estimated or other taxes of any kind whatsoever, whether
computed on a separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty or addition thereto, whether disputed or not, (ii) any and all
liabilities of the Company for the payment of any items described in clause (i) above as a result
of being (or ceasing to be) a member of an affiliated, consolidated, combined, unitary or
aggregate group (or being included (or being required to be included) in any Tax Return related
to such group), including pursuant to Treasury Regulation Section 1.1502-6 (or comparable
provision of state, local or foreign Tax law) and (iii) any and all liabilities of the Company for
the payment of any amounts described in clause (i) or (ii) above as a result of any express or
implied obligation to indemnify any other person, or any successor or transferee liability in an
agreement the primary purpose of which is the sharing or allocation of Tax.

       “Tax Return” means any and all returns, declarations, reports, claims for refund, or
information returns or reports or statements relating to Taxes filed or required to be filed with
any Governmental Authority, including any schedule or attachment thereto, and including any
amendment thereof.

       “Tax Sharing Agreements” has the meaning set forth in Section 4.10(g).

       “Termination Payment” has the meaning set forth in Section 6.4(a)(i).

        “Transaction Accounting Principles” means the transaction accounting principles set
forth in Exhibit B.

       “Transfer Taxes” has the meaning set forth in Section 7.4(a).

       “Transferred Contracts” has the meaning set forth in the definition of Acquired Assets.

                                                 24
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 54 of 221


       “Transferred Employee” has the meaning set forth in Section 7.3(a).

       “Transition Services Agreement” has the meaning set forth in Section 7.11.

       “Utility Order” means the order approving, among other things, Sellers’ proposed form of
adequate assurance of payment for utility services (Docket No. 128).

        “Warehouse Financing” means financing arrangements to finance Mortgage Loans and
related assets contemplated to be securitized (in each case, to be effective upon the Closing Date)
with existing or new lenders on behalf of the Company and its Affiliates.

       “WARN” has the meaning set forth in the definition of Employee Excluded Liabilities.

         “Willful Breach” means a material breach of this Agreement that is a consequence of an
intentional act or intentional failure to act with the actual knowledge that the taking of the act or
failure to act would result in a material breach of this Agreement.

               Section 1.2     Interpretations.        Unless otherwise indicated herein to the
contrary:

              (a)     When a reference is made in this Agreement to an Article, Section,
Exhibit, Schedule, clause or subclause, such reference shall be to an Article, Section, Exhibit,
Schedule, clause or subclause of this Agreement.

              (b)     The words “include,” “includes” or “including” and other words or
phrases of similar import, when used in this Agreement, shall be deemed to be followed by the
words “without limitation.”

               (c)     The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

                (d)    The word “if” and other words of similar import shall be deemed, in each
case, to be followed by the phrase “and only if.”

               (e)     The use of “or” herein is not intended to be exclusive.

                (f)     The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice versa.

               (g)     All terms defined in this Agreement have their defined meanings when
used in any certificate or other document made or delivered pursuant hereto, unless otherwise
defined therein.




                                                  25
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 55 of 221


               (h)     References herein to a Person are also to its successors and permitted
assigns. Any reference herein to a Governmental Authority shall be deemed to include reference
to any successor thereto.

               (i)     Any reference herein to “Dollars” or “$” shall mean United States dollars.

                (j)      Buyers acknowledge and agree that the specification of any dollar amount
in the representations, warranties, or covenants contained in this Agreement is not intended to
imply that such amounts or higher or lower amounts are or are not material, and Buyers shall not
use the fact of the setting of such amounts in any dispute or controversy between the Parties as to
whether any obligation, item, or matter is or is not material.

              (k)     References in this Agreement to materials or information “furnished to
Buyers” and other phrases of similar import include all materials or information made available
to Buyers or their Representatives in the Data Room or provided to Buyers or their
Representatives in response to requests for materials or information.

               (l)     When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement, the date that is
the reference date in calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding Business Day.

                                        ARTICLE II
                                    PURCHASE AND SALE

               Section 2.1 Purchase and Sale of Assets and Purchased Shares; Assumed
Liabilities and Excluded Liabilities. On the terms and subject to the conditions set forth in this
Agreement, at the Closing, the following transactions shall occur in the following order:

                (a)      Platform Buyer shall purchase, acquire and accept from the Company and
the RMS Entities, and the Company shall, and shall cause the RMS Entities to, sell, transfer,
assign, convey, and deliver to Platform Buyer, all of the Company’s and the RMS Entities’ right,
title and interest in, to and under the Acquired Assets (other than the Mortgage Loans owned by
the Company and reflected on the Balance Sheet and the related Servicing Rights (the “Owned
Loan Servicing Rights”), which will be acquired pursuant to the Loan Purchase in Section 2.1(b),
and the Licenses and the REO Property, which will be acquired pursuant to the Share Purchase
in Section 2.1(f)) including, in the event that Sellers accept the Ginnie Purchase Proposal and
exercise the Ginnie Option pursuant to Section 7.10, the Ginnie Portfolio, free and clear of all
Liens other than Permitted Liens to the maximum extent permitted by the Bankruptcy Code
(such transaction, the “Platform Purchase”). Nothing contained in this Agreement shall be
deemed to sell, transfer, assign or convey any Excluded Assets to Platform Buyer, and Parent
and the Excluded Entities shall retain all right, title and interest in, to and under the Excluded
Assets.

              (b)     Concurrently with the Platform Purchase, Loan Buyer shall purchase,
acquire and accept from the Company and the RMS Entities, and the Company shall, and shall
cause the RMS Entities to, sell, transfer, assign, convey, and deliver to Loan Buyer, all of the
Company’s and the RMS Entities’ right, title and interest in, to and under the Mortgage Loans
                                                26
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 56 of 221


owned by the Company and reflected on the Balance Sheet and the Owned Loan Servicing
Rights, free and clear of all Liens other than Permitted Liens to the maximum extent permitted
by the Bankruptcy Code (such transaction, the “Loan Purchase” and, together with the Platform
Purchase, the “Asset Purchase”). Nothing contained in this Agreement shall be deemed to sell,
transfer, assign or convey any Excluded Assets to Loan Buyer, and Parent and the Excluded
Entities shall retain all right, title and interest in, to and under the Excluded Assets.

                (c)    Immediately following the Asset Purchase, the Company shall, and shall
cause the RMS Entities to, transfer and assign to Platform Buyer, and Platform Buyer shall
assume and become responsible for, all Assumed Liabilities (other than the Assumed Liabilities
relating to the Mortgage Loans owned by the Company and reflected on the Balance Sheet and
the Owned Loan Servicing Rights) (the “Platform Assumed Liabilities”), effective as of the
Closing (such transaction, the “Assumption of Platform Assumed Liabilities”). Concurrently
with the Assumption of Platform Assumed Liabilities, the Company shall, and shall cause the
RMS Entities to, transfer and assign to Loan Buyer, and Loan Buyer shall assume and become
responsible for, all of the Assumed Liabilities other than the Platform Assumed Liabilities,
effective as of the Closing (such transaction, together with the Assumption of Platform Assumed
Liabilities, the “Assumption of Liabilities”). Buyers agree to pay, perform, honor, and
discharge, or cause to be paid, performed, honored and discharged, all Assumed Liabilities in a
timely manner in accordance with the terms thereof. Neither Buyers nor their Affiliates shall
assume or become responsible for, and each of them shall be deemed not to have assumed or
become responsible for, any Excluded Liabilities.

                 (d)   Immediately following the consummation of the Assumption of
Liabilities, the Company shall, and shall cause the RMS Entities to, sell, transfer, assign, convey
and deliver to Parent or a Subsidiary thereof, as directed by Parent, and Parent or its designated
Subsidiary, as applicable, shall purchase, acquire and accept from the Company or such RMS
Entity, as applicable, the Excluded Assets and Excluded Subsidiary Interests, and Parent or its
designated Subsidiary, as applicable, shall be the legal, record and beneficial owner of the
Excluded Assets and Excluded Subsidiary Interests (such transaction, the “Excluded Asset and
Subsidiary Interest Transfer”).

                (e)    Immediately following the consummation of the Excluded Asset and
Subsidiary Interest Transfer, the Company shall, and shall cause the RMS Entities to, transfer
and assign to Parent or a Subsidiary thereof, as directed by Parent, and Parent or its designated
Subsidiary, as applicable, shall assume and become responsible for, the Excluded Liabilities, and
Parent or its designated Subsidiary, as applicable, shall be solely responsible for such Excluded
Liabilities from and after the Closing in the same order and priority under the Bankruptcy Code
and subject to the same treatment under a chapter 11 plan, applicable to such Excluded
Liabilities when they remained liabilities of the Company immediately prior to the transfer (such
transaction, the “Excluded Liability Transfer”).

                (f)    Immediately following the consummation of the Excluded Liability
Transfer, Platform Buyer shall purchase, acquire and accept from Parent, and Parent shall sell,
transfer, assign, convey, and deliver to Platform Buyer, all of Parent’s right, title and interest in,
to and under the Company Purchased Shares, free and clear of all Liens other than Permitted


                                                 27
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 57 of 221


Liens to the maximum extent permitted by the Bankruptcy Code (such transaction, the “Share
Purchase”).

              (g)     Immediately following the consummation of the Share Purchase, Platform
Buyer shall contribute the assets acquired pursuant to the Platform Purchase, including for the
avoidance of doubt the Servicing Rights (including the Fannie Mortgage Servicing Rights and
the Ginnie HMBS Servicing Rights, but excluding the Owned Loan Servicing Rights), the
Mortgage Asset Purchased Interests and the REO Management Purchased Interests, and the
Platform Assumed Liabilities to the Company.

                Section 2.2 Consideration. The consideration for the Acquired Assets and the
Company Purchased Shares shall be an aggregate dollar amount equal to the net value, as of
11:59 p.m. Eastern Time on the day before the Closing Date, of the assets and liabilities of
Sellers reflected in category twenty-two (22) of the illustrative purchase price calculation set
forth on Section 2.2 of the Disclosure Schedule (such total value, the “Net Asset Amount”, and
such calculation, the “Illustrative Purchase Price Calculation”), in each case calculated in
accordance with the Transaction Accounting Principles and in a manner consistent with the
Illustrative Purchase Price Calculation (the amount calculated pursuant to the formula set forth in
this Section 2.2, the “Purchase Price”).

                Section 2.3 Deposit; Escrows. Upon the execution of this Agreement,
pursuant to the terms of the Escrow Agreement, Buyers shall, on the date of this Agreement (or,
if this Agreement has not been executed by the Parties by 2:00 p.m. (New York City time) on
such date, on the following Business Day) deposit with the Escrow Agent thirty five million
dollars ($35,000,000) by wire transfer of immediately available funds (the “Deposit Escrow
Amount”), to be released by the Escrow Agent and delivered to either Buyers or Sellers, in
accordance with the provisions of the Escrow Agreement. Pursuant to the Escrow Agreement,
the Deposit Escrow Amount (together with all accrued investment income thereon, if any) shall
be distributed as follows:

              (a)    if the Closing shall occur, the Deposit Escrow Amount and all accrued
investment income thereon, if any, shall be applied towards the Purchase Price payable by
Buyers to Parent under Section 2.2 and the Deposit Escrow Amount, together with all accrued
investment income thereon, if any, shall be delivered to Parent at the Closing;

               (b)      if this Agreement is terminated by any Seller pursuant to Section 9.1(d)(i)
or Section 9.1(d)(ii) (or in accordance with any other provision of Section 9.1 if at the time of
such termination a Seller could have terminated this Agreement in accordance with
Section 9.1(d)(i) or Section 9.1(d)(ii)), the Deposit Escrow Amount, together with all accrued
investment income thereon, if any, shall be delivered to Parent;

                 (c)    if the conditions to the obligations of Sellers and Buyers to consummate
the transactions contemplated by this Agreement set forth in Article VIII (other than conditions
that by their nature are to be satisfied at the Closing itself, but which would be capable of being
satisfied if the Closing were to occur) have been satisfied or waived, Buyers do not consummate
the Closing on the date and at the time provided in Section 2.6, and Sellers validly terminate this


                                                28
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 58 of 221


Agreement pursuant to Article IX, then the Deposit Escrow Amount, together with all accrued
investment income thereon, if any, shall be delivered to Parent;

              (d)     if this Agreement is terminated for any reason (other than in the
circumstances described in Section 2.3(b) or Section 2.3(c)), then the Deposit Escrow Amount,
together with all accrued investment income thereon, if any, shall in each case be returned to
Platform Buyer;

               (e)   at Closing, Buyers (in accordance with Section 2.7(a)) will deliver to the
Escrow Agent the Purchase Price Escrow Amount to be held in escrow in the Purchase Price
Escrow Account pursuant to the Escrow Agreement and to be disbursed in accordance with the
terms of this Agreement and the Escrow Agreement; and

               (f)     Sellers acknowledge and agree that, absent Buyer’s Fraud or willful
misconduct, payment and delivery of the Deposit Escrow Amount pursuant to Section 2.3(b) or
Section 2.3(c) will constitute liquidated damages and be the sole and exclusive remedy of Sellers
and their respective Representatives and Affiliates, whether at Law or in equity, in the event of
termination of this Agreement in the circumstances described in Section 2.3(b) and Section
2.3(c) and upon the payment and delivery thereof to Sellers, Sellers and their respective
Representatives and Affiliates will be deemed to have fully released and discharged Buyers and
their Representatives and Affiliates from any Liability resulting from the termination of this
Agreement or breach hereof and none of Sellers, their Representatives or Affiliates shall have
any other remedy or cause of action under or relating to this Agreement or any applicable Law.

               Section 2.4 Estimated Closing Statement; Cut-Off Date Portfolio Tape.
Not fewer than five (5) Business Days prior to the Closing Date, Parent shall provide Buyers
with (i) the Cut-Off Date Portfolio Tape, and (ii) a statement (the “Estimated Closing
Statement”), prepared in accordance with the Transaction Accounting Principles and in a manner
consistent with the Illustrative Purchase Price Calculation, setting forth (a) Parent’s good faith
estimate of the Net Asset Amount as of 11:59 p.m. Eastern Time on the last day of the month in
which the Closing Date will occur (the “Estimated Net Asset Amount”) and the Purchase Price
resulting therefrom, in each case, including reasonable support for the calculations reflected
thereon, and (b) the wire transfer information for the account or accounts to which Buyers shall
pay the Purchase Price.

              Section 2.5     Proposed Final Closing Statement; Final Closing Statement;
Post-Closing Adjustment.

                (a)    As soon as reasonably practicable following the Closing Date (and in no
event later than one hundred (100) days following the Closing Date), Buyers shall deliver to
Parent a statement, setting forth a reasonably detailed calculation of each of the Net Asset
Amount and the Purchase Price resulting therefrom, in each case prepared from the books and
records of the Company in accordance with the Transaction Accounting Principles (and, to the
extent not set forth therein, in accordance with GAAP) and in a manner consistent with the
Illustrative Purchase Price Calculation, as of 11:59 p.m. Eastern Time on the day prior to the
Closing Date, and based on facts and circumstances existing as of the Closing (and, for the
avoidance of doubt, excluding the effects of any act, decision, change in circumstances or event

                                               29
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 59 of 221


arising or occurring at or after the Closing) (the “Initial Statement”). The Parties agree that the
purpose of preparing the Initial Statement and determining the Final Net Asset Amount and
resulting Purchase Price in accordance with this Section 2.5 is solely to accurately measure
changes (if any) in the Final Net Asset Amount and resulting Purchase Price from the Estimated
Net Asset Amount and resulting Purchase Price in order to determine the payments to be made
pursuant to Section 2.5(g), and not to permit the introduction of principles, policies, practices,
procedures, methodologies, classifications, methods, conventions, assumptions, judgments or
estimation techniques different from those used in the calculation of the preparation of the
Illustrative Purchase Price Calculation and as set forth in the Transaction Accounting Principles
(and, to the extent not set forth therein, in accordance with GAAP). Each Party shall, upon
reasonable prior notice, provide the other Party and its Representatives with reasonable access to
such Party’s work papers, and all books and records of the Company and the RMS Entities
transferred to Buyers and all books and records of Parent and its Affiliates to the extent related to
the Company, the RMS Entities or the Business, as applicable, used or useful in the preparation
or review of the Initial Statement and the resolution of any disputes that may arise under this
Section 2.5, and each Party shall make available the individuals in its employ responsible for and
knowledgeable about the information used in the preparation or review of the Initial Statement to
respond to the reasonable requests of the other Party. Buyers agree that, following the Closing
through the date that the Final Statement becomes final and binding in accordance with the terms
of this Agreement, they will not take any actions that would materially impede or delay the
determination of the Purchase Price or the preparation of the Notice of Disagreement or the Final
Statement in the manner and utilizing the methods required by this Agreement.

                (b)     Parent shall notify Buyers in writing (the “Notice of Disagreement”) prior
to the expiration of the sixty (60) day period immediately following Parent’s receipt of the Initial
Statement (the “Review Period”) to the extent Parent disagrees with the Initial Statement
(including the Purchase Price set forth therein) and such disagreement, if it were to be resolved
in favor of Parent, would result in a Post-Closing Adjustment; provided, that it is understood and
agreed that any items in dispute set forth in such Notice of Disagreement must be calculated in
accordance with the Transaction Accounting Principles and consistent with the Illustrative
Purchase Price Calculation. The Notice of Disagreement shall set forth in reasonable detail the
basis for such disagreement, the amounts involved and Parent’s determination of the Purchase
Price. If Parent does not deliver a Notice of Disagreement prior to the expiration of the Review
Period, then the Initial Statement shall be deemed to be the Final Statement.

                (c)    During the thirty (30) day period immediately following the delivery of a
Notice of Disagreement (the “Consultation Period”), Buyers and Parent shall seek in good faith
to resolve any differences that they may have with respect to the matters specified in the Notice
of Disagreement, and all discussions related thereto will be governed by Rule 408 of the Federal
Rules of Evidence (as in effect as of the date of this Agreement) and any applicable similar state
rule, unless otherwise agreed in writing by the Parties. If Buyers and Parent are able to resolve
their differences, then the Initial Statement, as modified by agreement of Buyers and Parent,
shall be deemed to be the Final Statement.

               (d)    If, at the end of the Consultation Period, Buyers and Parent have been
unable to resolve any differences that they may have with respect to the matters specified in the
Notice of Disagreement, then Buyers and Parent shall each have the right to submit all matters

                                                 30
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 60 of 221


that remain in dispute with respect to the Notice of Disagreement (along with a copy of the
Initial Statement marked to indicate those line items that are not in dispute) to Grant Thornton
LLP or such other independent certified public accounting firm in the United States of
international recognition reasonably acceptable to Buyers and Parent and agreed to by them in
writing (the “Independent Accounting Firm”). Buyers and Parent will execute a customary
engagement letter and will cooperate with the Independent Accounting Firm during the terms of
its engagement. Buyers and Parent shall instruct the Independent Accounting Firm to make a
final determination as promptly as practicable, and in any event within thirty (30) Business Days
after its engagement, of the proper amount (determined in accordance with the terms of this
Agreement) of each of the line items in the Initial Statement as to which Buyers and Parent
disagree as set out in the Notice of Disagreement. In making its determination pursuant to this
Section 2.5(d), the Independent Accounting Firm shall act as an expert and not as an arbitrator,
base its determination solely on written presentations of Buyers and Parent and not by
independent review, and limit its scope of determination to those items that are identified as
items and amounts to which the Parties have been unable to agree, and whether there were
mathematical errors in the Initial Statement and whether the calculations set forth therein were
performed in accordance with the Transaction Accounting Principles and in a manner consistent
with the Illustrative Purchase Price Calculation and this Section 2.5. Such determination shall be
final and binding on, and non-appealable by, the Parties absent manifest mathematical error. A
copy of all materials submitted to the Independent Accounting Firm pursuant to the immediately
preceding sentence shall be provided by Buyers or Parent, as applicable, to the other Party
concurrently with the submission thereof to the Independent Accounting Firm. In resolving each
disputed line item, the Independent Accounting Firm shall be bound by the provisions of this
Section 2.5 and may not assign a value to any disputed line item greater than the greatest value
for such line item (or less than the smallest value for such line item) claimed by Buyers in the
Initial Statement or Parent in the Notice of Disagreement, respectively.

               (e)    The statement setting forth the calculation of the Net Asset Amount and
resulting Purchase Price that is final and binding on the Parties, as determined either through
agreement of the Parties pursuant to Section 2.5(b) or Section 2.5(c) or through the action of the
Independent Accounting Firm pursuant to Section 2.5(d), is referred to as the “Final Statement”,
and the Net Asset Amount set forth therein is referred to as the “Final Net Asset Amount”.

               (f)     The terms of appointment and engagement of the Independent Accounting
Firm shall be as agreed upon between Parent and Buyers, and any associated engagement fees
shall be borne by Parent, on the one hand, and Buyers, on the other hand, in proportion to the
differences between the Purchase Price as determined by the Independent Accounting Firm and
the asserted Purchase Price set forth in the Initial Statement and the Notice of Disagreement,
respectively. For example, if Parent claims that the appropriate adjustments are $1,000 greater
than the amount determined by Buyers and if the Independent Accounting Firm ultimately
resolves the dispute by awarding to Parent $300 of the $1,000 contested, then the fees, costs and
expenses of the Independent Accounting Firm will be allocated thirty percent (30%) (i.e., 300 ÷
1,000) to Buyers and seventy percent (70%) (i.e., 700 ÷ 1,000) to Parent. During the review by
the Independent Accounting Firm, Buyers and Parent and their accountants will each make
available to the Independent Accounting Firm interviews with such individuals, and such
information, books and records and work papers, as may be reasonably required by the
Independent Accounting Firm to fulfill its obligations under Section 2.5(d); provided, however,
                                               31
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 61 of 221


that their respective accountants shall not be obliged to make any work papers available to the
Independent Accounting Firm except in accordance with such accountants’ normal disclosure
procedures and then only after such firm has signed a customary non-disclosure agreement
relating to such access to work papers in form and substance reasonably acceptable to such
accountants.

              (g)    If the value of the Final Net Asset Amount minus the value of the
Estimated Net Asset Amount equals:

                      (i)     a positive amount (“Surplus”), then (1) Buyers shall wire such
       Surplus in immediately available funds to Parent to an account designated by Parent in
       writing, and (2) Buyers and Sellers party to the Escrow Agreement shall provide a joint
       written instruction to the Escrow Agent to release the amounts in the Purchase Price
       Escrow Account to Parent to an account designated by Parent in writing;

                       (ii)   a negative amount (“Deficit”), then Buyers and Sellers party to the
       Escrow Agreement shall provide a joint written instruction to the Escrow Agent to
       release (1) to Buyers to an account designated by Buyers in writing the Deficit from the
       Purchase Price Escrow Account and (2) to Parent to an account designated by Parent in
       writing all of the funds remaining in the Purchase Price Escrow Account following such
       release to Buyers; or

                      (iii)   zero, then the Buyers and Sellers party to the Escrow Agreement
       shall provide a joint written instruction to the Escrow Agent to release all the funds in the
       Purchase Price Escrow Account to Parent to an account designated by Parent in writing.

                (h)    The Parties agree that (i) payment of the Deficit (if any) from the available
amounts in the Purchase Price Escrow Account pursuant to this Section 2.5 will be the sole and
exclusive remedy and source of recovery for payment of the Deficit (if any) and (ii) payment of
the Surplus (if any) pursuant to this Section 2.5 will be the sole and exclusive remedy and source
of recovery for payment of the Surplus (if any). The amount of any Surplus or Deficit being
herein referred to as the “Post-Closing Adjustment”. Payment of any Post-Closing Adjustment
shall be made within five (5) Business Days after the Final Statement becomes such.

               Section 2.6 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, New York (or such other location as shall be mutually
agreed upon by Sellers and Buyers) commencing at 10:00 a.m. local time on a date (the “Closing
Date”) that is the last Business Day of the month during which all of the conditions to the
obligations of Sellers and Buyers to consummate the transactions contemplated by this
Agreement set forth in Article VIII (other than conditions that by their nature are to be satisfied
at the Closing itself, but subject to the satisfaction or waiver of those conditions) have been
satisfied or waived, or on such other date as shall be mutually agreed upon by Parent and Buyers
prior thereto. For purposes of this Agreement and the transactions contemplated by this
Agreement, the Closing will be deemed to occur and be effective, and title to and risk of loss
associated with the Acquired Assets, shall be deemed to occur at 12:01 am, New York City time,
on the Closing Date.

                                                32
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                          Pg 62 of 221


               Section 2.7    Closing Payments and Deliveries.

               (a)    At the Closing, Buyers shall deliver or cause to be delivered to Parent:

                     (i)     the Purchase Price set forth in the Estimated Closing Statement
      (less the Deposit Escrow Amount and all accrued investment income thereon, if any,
      which shall be released to Parent by the Escrow Agent and less the Purchase Price
      Escrow Amount, which shall be paid by wire transfer of immediately available funds to
      the Escrow Agent for deposit into the Purchase Price Escrow Account), which shall be
      paid by wire transfer of immediately available funds into an account designated by Parent
      in the Estimated Closing Statement;

                    (ii)    a counterpart of the Joint Written Instructions, duly executed by
      the Buyers party to the Escrow Agreement, directing the Escrow Agent to deliver to
      Parent the Deposit Escrow Amount and all accrued investment income thereon, if any;

                   (iii)   a duly executed Bill of Sale and Assignment and Assumption
      Agreement substantially in the form of Exhibit C (the “Bill of Sale”);

                      (iv)    a duly executed Transition Services Agreement;

                     (v)     the officer’s certificate required to be delivered to Parent pursuant
      to Section 8.2(c); and

                     (vi)  such other documents, instruments and certificates of transfer as
      Sellers may reasonably request.

               (b)    At the Closing, Sellers shall deliver or cause to be delivered to Buyer:

                      (i)    a counterpart of the Joint Written Instructions, duly executed by
      Sellers party to the Escrow Agreement, directing the Escrow Agent to deliver to Parent
      the Deposit Escrow Amount and all accrued investment income thereon, if any;

                      (ii)    a duly executed Bill of Sale;

                     (iii) certificates, or if uncertificated, other evidence of ownership
      representing the Company Purchased Shares;

                      (iv)    a duly executed Transition Services Agreement;

                     (v)      the officer’s certificate required to be delivered to Buyers pursuant
      to Section 8.1(c);

                       (vi)   a certificate from each Seller, dated as of the Closing Date, that
      satisfies the requirements set forth in Treasury Regulation Section 1.1445-2, attesting that
      such Seller is not a “foreign person” for U.S. federal income tax purposes; and



                                               33
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 63 of 221


                    (vii) such other documents, instruments and certificates of transfer as
       Buyers may reasonably request.

               Section 2.8     Consent to Certain Assignments.

                (a)     Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall not constitute an agreement to transfer or assign any asset or any claim or
right or any benefit arising thereunder or resulting therefrom if an attempted assignment or
transfer (in whole or, to the extent relevant, in part) thereof, without the consent of a third party,
would constitute a breach or other contravention or a violation under any Contract or Law to
which the Company is a party or by which it is bound, unless the Bankruptcy Code, applicable
nonbankruptcy Law, or the Confirmation Order authorizes or permits the assumption and
assignment (in whole or, to the extent relevant, in part) of such asset, claim, or right irrespective
of the consent or lack thereof of a third party. If, with respect to any Acquired Asset, such
consent is not obtained or such assignment (in whole or, to the extent relevant, in part) is not
attainable pursuant to the Bankruptcy Code or the Confirmation Order, then such Acquired Asset
shall not be transferred hereunder and shall be considered an Excluded Asset, and the Closing
shall proceed with respect to the remaining Acquired Assets for the full Purchase Price and
Parent shall use its reasonable best efforts (at Parent’s expense), and Buyers shall cooperate with
Parent, to obtain any such consent after the Closing; provided, that none of Parent, any Affiliate
of Parent, or Buyers, shall be required to pay any consideration or incur any Liabilities therefor.
If, with respect to any Excluded Asset proposed to be transferred pursuant to Section 2.1(d), such
consent is not obtained or such assignment (in whole or, to the extent relevant, in part) is not
attainable pursuant to the Bankruptcy Code or the Confirmation Order, then such Excluded Asset
shall not be transferred hereunder and shall be considered an Acquired Asset, and the Company’s
transfer of Excluded Assets to Parent as provided herein shall proceed with respect to the
remaining Excluded Assets and Buyers and the Company shall use their reasonable best efforts
(at Parent’s expense), and Parent shall cooperate with Buyers and the Company, to obtain any
such consent after the Closing.

               (b)     If (i) notwithstanding the applicable provisions of Sections 363 and 365 of
the Bankruptcy Code and the Confirmation Order and the reasonable best efforts of Sellers, any
consent is not obtained prior to the Closing and as a result thereof Buyers or Parent shall be
prevented by a third party from receiving the rights and benefits with respect to an Acquired
Asset or Excluded Asset, respectively, intended to be transferred hereunder, or (ii) any Acquired
Asset or Excluded Asset is not otherwise capable of sale and/or assignment (after giving effect to
the Confirmation Order and the Bankruptcy Code), then, in each such case, (y) with respect to
Acquired Assets, Parent shall (at Parent’s expense), subject to any approval of the Bankruptcy
Court that may be required, at the request of a Buyer, reasonably cooperate with Buyers in any
lawful and commercially reasonable arrangement under which Buyers would, to the extent
practicable, obtain the economic claims, rights and benefits under such asset and assume the
economic burdens and obligations with respect thereto in accordance with this Agreement,
including by subcontracting, sublicensing or subleasing to a Buyer, and (z) with respect to
Excluded Assets, Buyers shall (at Parent’s expense), subject to any approval of the Bankruptcy
Court that may be required, at the request of Parent, reasonably cooperate with Parent in any
lawful and commercially reasonable arrangement under which Parent would, to the extent
practicable, obtain the economic claims, rights and benefits under such asset and assume the

                                                 34
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 64 of 221


economic burdens and obligations with respect thereto in accordance with this Agreement,
including by subcontracting, sublicensing or subleasing to Parent. Parent shall promptly pay to
Buyers when received all monies received by Parent under such Acquired Asset or any claim or
right or any benefit arising thereunder and Buyers shall promptly pay Parent for all Liabilities of
Sellers associated with such arrangement, if requested, and Buyers (and the Company) shall
promptly pay to Parent when received all monies received by Buyers (or the Company) under
such Excluded Asset or any claim or right or any benefit arising thereunder and Parent shall
promptly pay Buyers for all Liabilities of Parent associated with such arrangement, if requested;
provided, however, that nothing in this Section 2.8 shall entitle Buyers to reduce the Purchase
Price.

              Section 2.9 Tax Treatment. The Parties agree, except as otherwise required
by applicable Law, that for U.S. federal, state and local income tax purposes, (i) the Loan
Purchase shall be treated as a purchase of assets of the Company by Loan Buyer, (ii) the
Platform Purchase shall be disregarded, and (iii) the Share Purchase shall be treated as a
purchase of equity of the Company by Platform Buyer at a time when the Company owned the
Acquired Assets, including for the avoidance of doubt the Mortgage Asset Purchased Interests
and the REO Management Purchased Interests (other than the Mortgage Loans owned by the
Company and reflected on the Balance Sheet and the Owned Loan Servicing Rights).

                 Section 2.10 Allocation. To the extent it is paid in respect of the Mortgage
Loans owned by the Company and reflected on the Balance Sheet and the Owned Loan
Servicing Rights (the “Allocation Assets”), Buyers and Sellers agree to allocate the Purchase
Price allocated to the Allocation Assets (as finally determined hereunder) and other amounts
treated as consideration for the Allocation Assets for federal income tax purposes (the
“Allocation Consideration”) in accordance with section 1060 of the IRC and the Treasury
Regulations thereunder (the “Allocation Principles”). No later than ninety (90) days after the
calculation of the Net Asset Amount and resulting Purchase Price are final and binding on the
Parties, as set forth in the Final Statement pursuant to Section 2.5, Buyers shall deliver to Parent
an allocation of the Allocation Consideration as of the Closing Date among the Allocation Assets
determined in a manner consistent with the Allocation Principles (the “Purchase Price
Allocation”) for Parent’s review and comment. Parent shall have a period of sixty (60) days
following Buyers’ delivery of the Purchase Price Allocation to present in writing to Buyers
notice of any objections Parent may have to the allocations set forth therein (an “Allocation
Objections Notice”). If Parent shall raise any objections within such sixty (60) day period,
Sellers and Buyers shall negotiate in good faith and use their reasonable best efforts to resolve
such dispute. If within thirty (30) days following the delivery of the Allocation Objections
Notice by Parent, Parent and Buyers are unable to resolve such dispute, Parent and Buyers shall
each be entitled to adopt their own positions regarding the allocation of the Allocation
Consideration among the Allocation Assets for federal income tax purposes. If Parent accepts
the Purchase Price Allocation prepared by Buyers (or does not within the sixty (60) day period
described above deliver an Allocation Objections Notice), such Purchase Price Allocation shall
be binding on the Parties without further adjustment. If the Parties agree on the Purchase Price
Allocation (or such is deemed accepted and rendered final), (i) Buyers and Parent agree that the
Purchase Price Allocation as finally determined hereunder shall be conclusive and binding on the
Parties; (ii) Buyers and Parent agree (and agree to cause their respective Subsidiaries and
Affiliates) to prepare, execute, and file IRS Form 8594 and all Tax Returns on a basis consistent
                                                35
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 65 of 221


with the Purchase Price Allocation; and (iii) none of the Parties will take any position
inconsistent with the Purchase Price Allocation on any Tax Return or in any audit or Tax
proceeding, unless otherwise required by a final determination by a Governmental Authority.
Notwithstanding any other provision of this Agreement, the terms and provisions of this Section
2.10 shall survive the Closing without limitation.

               Section 2.11 Withholding Rights. Buyers shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement such amounts as
Buyers are required to deduct and withhold with respect to the making of such payment under
the IRC, or any provision of state, local or non-U.S. Tax Law; provided, however, that in the
event Buyers determine such withholding is required, Buyers shall promptly notify Sellers of
such determination (to the extent reasonably practicable, no fewer than ten (10) days prior to the
Closing Date) and shall reasonably cooperate with Sellers to claim any benefits or reduce and/or
eliminate any such withholding Taxes. To the extent that such amounts are so withheld, Buyers
remit such amounts to the appropriate Tax Authority, and Buyers provide Sellers with evidence
reasonably satisfactory to Sellers with respect thereto, such withheld and paid over amounts will
be treated for all purposes of this Agreement as having been paid to the Persons in respect of
which such deduction and withholding was made by Buyers.

                                 ARTICLE III
                  PARENT’S REPRESENTATIONS AND WARRANTIES

        Parent represents and warrants to Buyers that the statements contained in this Article III
are true and correct as of the date of this Agreement, except as (i) set forth in the disclosure
schedule accompanying this Agreement (the “Disclosure Schedule”), (ii) disclosed in any forms,
statements, or other documents filed with the Bankruptcy Court, or (iii) disclosed in any
documents filed by or on behalf of Sellers or any of their Affiliates with the SEC and publicly
available after December 31, 2017 (excluding any disclosures in any risk factors section, in any
section related to forward-looking statements, and any other disclosures that are predictive or
forward-looking in nature).

                Section 3.1 Organization and Authority. Parent is a limited liability
company organized, validly existing and, to the extent legally applicable, in good standing under
the Laws of its jurisdiction of formation and has, subject to the necessary authority from the
Bankruptcy Court, all necessary power to enter into, consummate the transactions contemplated
by, and carry out its obligations under, this Agreement and the Related Agreements to which it is
a party. The execution and delivery by Parent of this Agreement and the Related Agreements to
which it is a party and the consummation by Parent of the transactions contemplated by, and the
performance by Parent of its obligations under, this Agreement and the Related Agreements to
which it is a party have been duly authorized by all requisite action on the part of Parent. Subject
to the Bankruptcy Court’s entry of the Bidding Procedures Order, the Confirmation Order, and
any other necessary order to close the sale of the Acquired Assets, Parent has full power and
authority to execute and deliver this Agreement and all Related Agreements to which it is a party
and to perform its obligations hereunder and thereunder. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby to which Parent is
a party have been duly authorized by Parent. Upon due execution hereof by Parent, this
Agreement, the Related Agreements and all other agreements contemplated hereby to which

                                                36
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 66 of 221


Parent is a party (assuming due authorization, execution and delivery by Buyers) shall constitute,
subject to the Bankruptcy Court’s entry of the Bidding Procedures Order, the Confirmation
Order, and any other necessary order to close the sale of the Acquired Assets, a valid and legally
binding obligation of Parent, enforceable against Parent in accordance with its terms and
conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar Laws
relating to creditors’ rights and general principles of equity.

                Section 3.2 Purchased Shares. Parent has good and valid title to the
Company Purchased Shares, free and clear of any Liens, other than Liens on transfer imposed
under applicable securities Laws. Parent is the legal, record and beneficial owner of the
Company Purchased Shares. All of the Company Purchased Shares are fully paid and
nonassessable, have been legally and validly authorized and issued, and have not been issued in
violation of any preemptive rights, rights of first refusal or similar rights. Assuming Buyers have
the requisite power and authority to be the lawful owner of the Company Purchased Shares at the
Closing subject to the terms and conditions hereof, including, upon receipt of the Purchase Price
payable to Parent pursuant to this Agreement, good and valid title to the Company Purchased
Shares will pass to a Buyer, free and clear of any Liens, other than Liens on transfer imposed
under applicable securities Laws.

                Section 3.3 Noncontravention; Government Filings. Neither the execution
and delivery of this Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Article II), will (a) conflict with or
result in a breach of the organizational documents of Parent, (b) subject to the entry of the
Confirmation Order, conflict with, or result in any violation or breach of or default (with or
without notice or lapse of time, or both) under any Law or Decree to which Parent is subject in
respect of the Acquired Assets, or (c) subject to the entry of the Confirmation Order, conflict
with, result in a breach or violation of, constitute a default under (with or without notice or lapse
of time or both), result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, create a Lien on any Acquired Asset, or require any notice under
any Material Contract, except, in the case of either clause (b) or (c), for such conflicts, violations,
breaches, defaults, accelerations, rights or failures to give notice as would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Effect. Other than the necessary
filings, notices, reports, consents, registrations, approvals, permits, expirations of waiting periods
or authorizations required to comply with (w) applicable Antitrust Laws and the Exchange Act,
(x) the Bankruptcy Code or the Confirmation Order, (y) state securities or “blue-sky” Laws, and
(z) the requirements of any investor, insurer, Mortgage Agency, or Governmental Authority in
respect of any Mortgage Loan or other loan or instrument owned or serviced by the Company,
including the origination, sale, servicing or subservicing thereof, Parent is not required to give
any notice to, make any filing with, or obtain any authorization, consent or approval of any
Governmental Authority in order for the Parties to consummate the transactions contemplated by
this Agreement or any Related Agreement, except, in each case, where the failure to give notice,
file or obtain such authorization, consent or approval would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect or prevent or materially impair or delay
Parent’s ability to consummate the transactions contemplated by this Agreement or the Related
Agreements or perform its obligations hereunder on a timely basis.



                                                  37
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 67 of 221


                Section 3.4 Executory Contract List. Sellers shall have provided to Buyers
by June 21, 2019, a true, correct and complete list (as amended from time to time, the
“Executory Contract List”) of all Contracts primarily related to the Acquired Assets or otherwise
primarily used, or held for use, in connection with the Business as it is conducted by Sellers
(each, an “Executory Contract”). The Executory Contract List shall have described the monetary
amounts that must be paid, including pursuant to Section 365(b)(1)(A) and (B) of the Bankruptcy
Code, in order for Buyers to assume the Transferred Contracts pursuant to this Agreement.
Sellers shall use reasonable best efforts to provide Buyers with true, correct and complete copies
of each such Executory Contract.

               Section 3.5 Brokers’ Fees. Neither Parent nor its Affiliates have entered into
any Contract to pay any fees or commissions to any investment bank, broker, finder, or agent
with respect to the transactions contemplated by this Agreement or the Related Agreements for
which Sellers or Buyers or any of their respective Affiliates could become liable or obligated to
pay.

                                 ARTICLE IV
               THE COMPANY’S REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants to Buyers that the statements contained in this
Article IV are true and correct as of the date of this Agreement, except as (i) set forth in the
Disclosure Schedule, (ii) disclosed in any forms, statements, or other documents filed with the
Bankruptcy Court, or (iii) disclosed in any documents filed by or on behalf of Sellers or any of
their Affiliates with the SEC and publicly available after December 31, 2016 (excluding any
disclosures in any risk factors section, in any section related to forward-looking statements, and
any other disclosures that are predictive or forward-looking in nature).

                Section 4.1 Organization; Good Standing. The Company and each RMS
Entity is a legal entity duly organized, validly existing and, to the extent legally applicable, in
good standing under the Laws of its jurisdiction of incorporation or organization and has, subject
to the necessary authority from the Bankruptcy Court, all requisite organizational power and
authority to own, lease and operate its assets and to carry on its business as now being
conducted, except where the failure to be so organized, existing, or in good standing or have
such power and authority would not reasonably be likely to have a Material Adverse Effect.
Section 4.1 of the Disclosure Schedule sets forth, as of the date of this Agreement each of the
Company’s Subsidiaries and the ownership interest of the Company in each such Subsidiary.
Other than the Company’s Subsidiaries, as of the date of this Agreement neither the Company
nor any of its Subsidiaries owns, directly or indirectly, any capital stock or other equity interest
in any Person (other than securities held by any employee benefit plan of the Company or any of
its Subsidiaries or any trustee, agent or other fiduciary in such capacity under any such employee
benefit plan).

               Section 4.2 Authorization of Transaction. Subject to the Bankruptcy Court’s
entry of the Bidding Procedures Order, the Confirmation Order, and any other necessary order to
close the sale of the Acquired Assets, the Company has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and the Related
Agreements to which it is a party and to perform its obligations hereunder and thereunder. The

                                                38
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 68 of 221


execution, delivery, and performance of this Agreement and the Related Agreements to which
the Company is a party have been duly authorized by the Company. Upon due execution hereof
by the Company, this Agreement, the Related Agreements and all other agreements
contemplated hereby to which Parent is a party (assuming due authorization, execution and
delivery by Buyers) shall constitute, subject to the Bankruptcy Court’s entry of the Bidding
Procedures Order, the Confirmation Order, and any other necessary order to close the sale of the
Acquired Assets, the valid and legally binding obligation of the Company, enforceable against
the Company in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, moratorium, or other similar Laws relating to creditors’ rights and general principles
of equity.

                Section 4.3 Noncontravention; Government Filings. Neither the execution
and delivery of this Agreement, nor the consummation of the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Article II), will (a) conflict
with or result in a breach of the organizational documents of the Company or the RMS Entities,
(b) subject to the entry of the Confirmation Order, conflict with, or result in any violation or
breach of or default (with or without notice or lapse of time, or both) under any Law or Decree to
which the Company or the RMS Entities are subject in respect of the Acquired Assets, or (c)
subject to the entry of the Confirmation Order, conflict with, result in a breach or violation of,
constitute a default under (with or without notice or lapse of time or both), result in the
acceleration of, create in any party the right to accelerate, terminate, modify or cancel, create a
Lien on any Acquired Asset, or require any notice under any Material Contract, except, in the
case of either clause (b) or (c), for such conflicts, violations, breaches, defaults, accelerations,
rights or failures to give notice as would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect. Other than the necessary filings, notices, reports,
consents, registrations, approvals, permits, expirations of waiting periods or authorizations
required to comply with (v) applicable Antitrust Laws and the Exchange Act, (w) the Bankruptcy
Code or the Confirmation Order, (x) state securities or “blue-sky” Laws, (y) the regulatory body
of any state or locality that governs the issuance and maintenance of a Servicing Agreement and
(z) the requirements of any investor, insurer, Mortgage Agency, or Governmental Authority in
respect of any Mortgage Loan or other loan or instrument owned or serviced by the Company or
the RMS Entities, including the origination, sale, servicing or subservicing thereof, neither the
Company nor the RMS Entities are required to give any notice to, make any filing with, or obtain
any authorization, consent or approval of any Governmental Authority in order for the Parties to
consummate the transactions contemplated by this Agreement or any Related Agreement, except,
in each case, where the failure to give notice, file or obtain such authorization, consent or
approval would not, individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or prevent or materially impair or delay the Company’s ability to consummate
the transactions contemplated by this Agreement or the Related Agreements or perform its
obligations hereunder on a timely basis.

            Section 4.4       Title to Assets; Sufficiency; Financial Statements; Absence of
Certain Changes.

              (a)    At the Closing, subject to any Permitted Liens and Liens pursuant to a
debtor in possession credit agreement that will be released simultaneously with Closing, the
Company and the RMS Entities, as applicable, will have good and valid title to, or a valid or

                                                39
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 69 of 221


binding license, lease the right to use or similar interest in, all tangible Acquired Assets.
Pursuant to the Confirmation Order, the Company and the RMS Entities will transfer and convey
to Buyers such title to, license, lease, rights to use or similar interest in, all of the tangible
Acquired Assets, free and clear of all Liens (other than Permitted Liens) on the Closing Date.
The Company has good and valid title to the Mortgage Asset Purchased Interests and the REO
Management Purchased Interests, free and clear of any Liens, other than Liens on transfer
imposed under applicable securities Laws. The Company is the legal, record and beneficial
owner of the Mortgage Asset Purchased Interests and the REO Management Purchased Interests.
All of the Mortgage Asset Purchased Interests and the REO Management Purchased Interests
have been legally and validly authorized and issued, and have not been issued in violation of any
preemptive rights, rights of first refusal or similar rights. Assuming Buyers have the requisite
power and authority to be the lawful owner of the Mortgage Asset Purchased Interests and the
REO Management Purchased Interests at the Closing subject to the terms and conditions hereof,
including, upon receipt of the Purchase Price payable to Parent pursuant to this Agreement, good
and valid title to the Mortgage Asset Purchased Interests and the REO Management Purchased
Interests will pass to a Buyer, free and clear of any Liens, other than Liens on transfer imposed
under applicable securities Laws.

                (b)    Assuming receipt of all required approvals and third party consents, the
Acquired Assets will, taking into account the rights granted and services to be performed under
the TSA, constitute all of the assets, properties and rights as are necessary and sufficient for the
Company and the RMS Entities to operate the Business in all material respects as it is operated
as of the date of this Agreement and as of the Closing Date, assuming the Company and the
RMS Entities did not own and had no rights to use any of the Excluded Assets or any other
assets (other than the Acquired Assets) of Sellers and their Affiliates; provided, however, that
nothing in this Section 4.4(b) shall be deemed to constitute a representation as to the adequacy of
amounts of cash or working capital (or the availability of the same); provided, further, that this
Section 4.4(b) shall not be deemed to be breached as a result of any action for which a Buyer has
provided its written consent, including pursuant to Section 6.2.

                (c)     Section 4.4(c) of the Disclosure Schedule sets forth (i) the unaudited
consolidated income statement for the Company and its consolidated Subsidiaries for the twelve
months ended December 31, 2018, and (ii) the unaudited balance sheet of the Company and its
consolidated Subsidiaries as of December 31, 2018 (clauses (i) and (ii), collectively, the
“Financial Information”). The balance sheet as of December 31, 2018 included in the Financial
Information is referred to as the “Balance Sheet”. The Financial Information (i) has been
prepared solely for the purpose of this Agreement, (ii) has been prepared in good faith from the
books and records of the Company and in all material respects in accordance with GAAP
consistently applied during the periods involved, except as may be noted therein or in the notes
thereto, and (iii) fairly presents in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered therein.

               (d)     Since December 31, 2018, there has not been any change, effect,
circumstance or development, which has had or would, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.


                                                40
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 70 of 221


               (e)     Since December 31, 2018 and through the date of this Agreement, except
for events giving rise to, and the discussion and negotiation of, this Agreement, the Bankruptcy
Cases and negotiation with other potential purchasers of Sellers’ assets and the Business, Sellers
have conducted their respective businesses, in all material respects, in the Ordinary Course of
Business.

               Section 4.5    Transferred Contracts.

              (a)   Section 4.5 of the Disclosure Schedule sets forth a list as of the date of this
Agreement of each Transferred Contract to which the Company or any RMS Entity is a party or
bound, which:

                      (i)    provides that the Company or any RMS Entity will not compete
       with any other Person, or grants “most favored nation” protections to the counterparty to
       such Contract, in each case that is material to the Company and the RMS Entities, taken
       as a whole;

                     (ii)  purports to limit in any material respect either the type of business
       in which the Company or a RMS Entity may engage or the manner or locations in which
       the Company or a RMS Entity may so engage in any business;

                     (iii)  requires the Company or a RMS Entity to deal exclusively with
       any Person or group of related Persons which Contract is material to the Company or
       such RMS Entity (other than any licenses or other Contracts entered into in the Ordinary
       Course of Business);

                      (iv)   contains a put, call or similar right pursuant to which the Company
       or a RMS Entity would be required to purchase or sell, as applicable, any equity interests
       of any Person or assets at a purchase price which would reasonably be likely to exceed,
       or the fair market value of the equity interests or assets would be reasonably likely to
       exceed $500,000;

                     (v)    was entered into with Affiliates of the Company (other than the
       RMS Entities) that is not a Benefit Plan or that was entered into other than on arms’-
       length terms;

                       (vi)   grants to any Person any right of first refusal, right of first offer or
       similar right with respect to, or that limits the ability of the Company or any RMS Entity
       to transfer, pledge or otherwise dispose of, any asset or business of the Business in any
       material respect;

                       (vii) is a settlement, conciliation or similar agreement with respect to
       any Litigation, pursuant to which the Company or any RMS Entity will have any material
       payment obligation, or will be subject to any material limitations on the conduct of
       operations, after the Closing

                      (viii) involves the creation or governance of a joint venture or
       partnership agreement;
                                                 41
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 71 of 221


                       (ix)  is a participation agreement or financing agreement, other than
       Securitization Instruments;

                       (x)     is a Servicing Agreement;

                    (xi)    is a material IP License that is neither granted nor received in the
       Ordinary Course of Business; and

                       (xii) is a Contract not of a type (disregarding any dollar thresholds,
       materiality or other qualifiers, restrictions or other limitations applied to such Contract
       type) described in the foregoing clauses (i) through (xi) that has or would reasonably be
       likely to, either pursuant to its own terms or the terms of any related Contracts, involve
       payments or receipts in excess of $750,000 in any year (such Contracts required to be
       listed pursuant to clauses (i)-(xii), the “Material Contracts”). A true and complete copy
       of each Material Contract, as amended as of the date of this Agreement, including all
       attachments, schedules and exhibits thereto, has been made available to Buyers prior to
       the date of this Agreement.

                (b)    Each of the Material Contracts, and each Contract entered into after the
date hereof that would have been a Material Contract if entered into prior to the date hereof
(each, an “Additional Contract”) is (or if entered into after the date hereof, will be), subject to
requisite Bankruptcy Court approvals and except as a result of the commencement of the
Bankruptcy Case, (i) assuming due authorization, execution and delivery by the other party
thereto, valid and binding on the Company or RMS Entity party thereto and, to the Company’s
Knowledge, the counterparty thereto, enforceable against the Company or such RMS Entity and,
to Company’s Knowledge, the counterparty thereto in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, moratorium or other similar Laws relating to
creditors’ rights and general principles of equity and (ii) in full force and effect, except for such
failures to be valid and binding or to be in full force and effect as would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Effect. Neither the Company nor,
to the Knowledge of the Company, any other party is in breach of or in default under any
Material Contract or Additional Contract, and no event has occurred that, with the lapse of time
or the giving of notice or both, would constitute a default thereunder by the Company or any
RMS Entity, in each case, except for such breaches and defaults as (x) have arisen as a result of
the Bankruptcy Cases or (y) would not, individually or in the aggregate, reasonably be likely to
have a Material Adverse Effect.

                 Section 4.6 Real Property. Other than the REO Property, neither the
Company nor the RMS Entities own any real property. Section 4.6 of the Disclosure Schedule
sets forth a list of all leases, subleases or licenses pursuant to which the Company or the RMS
Entities have real property interests as lessee, sublessee or licensee (each a “Lease”). The
Company has made available to Buyers a true and complete copy of each Lease, together with all
amendments, modifications, extensions, renewals, guaranties and other agreements with respect
thereto. The Company or a RMS Entity, as applicable, has a valid leasehold estate in each parcel
of leased real property, free and clear of all Liens other than Permitted Liens and Liens pursuant
to a debtor in possession credit agreement. With respect to each Lease, (a) assuming due
authorization, execution and delivery by the other party thereto, such Lease is valid and binding

                                                 42
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 72 of 221


on the Company or a RMS Entity, as applicable, and, to the Company’s Knowledge, the
counterparty thereto, enforceable against the Company or a RMS Entity, as applicable, and, to
the Company’s Knowledge, the counterparty thereto in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, moratorium or other similar Laws relating to
creditors’ rights and general principles of equity, and (b) none of the Company, any RMS Entity
or, to the Company’s Knowledge, the counterparty thereto is in breach or default under such
Lease, except (i) for those defaults that will be cured in accordance with the Confirmation Order
or waived in accordance with section 365 of the Bankruptcy Code (or that need not be cured
under the Bankruptcy Code to permit the assumption and assignment of the Leases) or (ii) to the
extent such breach or default would not reasonably be likely to be material to the Business, taken
as a whole. The leased real property constitutes all of the real property that the Company and the
RMS Entities use or occupy in connection with the operation of the Business.

               Section 4.7    Litigation; Decrees; Liabilities.

                (a)    Other than the Bankruptcy Case, there is no Litigation pending or, to the
Knowledge of the Company, threatened in writing against the Company or the RMS Entities,
except for those (i) arising in the Ordinary Course of Business, including foreclosure
proceedings, Litigation involving homeowners’ associations in which Sellers or the RMS
Entities seek to establish that their security interests were not extinguished by homeowners’
association foreclosure sales under applicable Law and class actions alleging servicing or
origination errors or violations of consumer financial statutes, in each case that would not,
individually or in the aggregate, reasonably be likely to be material to the Business, taken as a
whole, and (ii) that would not, individually or in the aggregate, reasonably be likely to be
material to the Business, taken as a whole.

                (b)     Other than the Bankruptcy Case, the Company and the RMS Entities are
not subject to any outstanding Decree that (i) would, individually or in the aggregate, reasonably
be likely to be material to the Business, taken as a whole or (ii) would prevent or materially
delay the Company’s ability consummate the transactions contemplated hereby or perform in any
material respect its obligations hereunder.

               (c)    As of the date of this Agreement, there are no Liabilities of the Company
or the RMS Entities, other than (i) Liabilities disclosed, reflected, reserved against or otherwise
provided for in the Balance Sheet; (ii) Liabilities incurred in the Ordinary Course of Business
since December 31, 2018; (iii) Liabilities associated with the Bankruptcy Case or arising out of
this Agreement or the transactions contemplated by this Agreement; and (iv) Liabilities that
would not, individually or in the aggregate, reasonably be likely to be material to the Business,
taken as a whole.

               Section 4.8 Labor Matters. Neither the Company nor any RMS Entity is a
party to or otherwise bound by any collective bargaining agreement or other Contract with a
labor union or labor organization, nor is the Company or any RMS Entity the subject of any
material proceeding that asserts that the Company or any RMS Entity has committed an unfair
labor practice or that seeks to compel the Company or any RMS Entity to bargain with any labor
union or labor organization nor is there pending or, to the Knowledge of the Company,
threatened in writing, nor has there been during the three (3) year period prior to the date of this

                                                43
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 73 of 221


Agreement, any labor strike, dispute, walk-out, work stoppage, slow-down or lockout involving
the Company or any RMS Entity. To the Knowledge of the Company, the Company and each
RMS Entity are in material compliance with all Labor Laws with respect to all Covered
Employees and former employees or service providers, and no Covered Employee or former
employee or service provider has been improperly included or excluded in any Benefit Plan.
Section 4.8 of the Disclosure Schedule sets forth a redacted list of each Covered Employee,
including date of hire, position, wage rate, bonus amount, location, and classification as exempt
vs. non-exempt as well as the date of any approved leave and the estimated return date from such
approved leave.

                Section 4.9 Brokers’ Fees. Neither the Company nor any RMS Entity has
entered into any Contract to pay any fees or commissions to any investment bank, broker, finder,
or agent with respect to the transactions contemplated by this Agreement or the Related
Agreements for which Sellers or Buyers or any of their respective Affiliates could become liable
or obligated to pay.

               Section 4.10 Taxes. Except for matters that would not be reasonably likely to
result in a Material Adverse Effect:

                (a)     The Company has timely filed all Tax Returns required to be filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax Returns are required
to be filed (taking into account any extension of time to file granted or to be obtained on behalf
of the Company, as applicable), and all such Tax Returns (including information provided
therewith or with respect thereto) are true, complete and correct in all respects.

               (b)     The Company and the RMS Entities have fully and timely paid all Taxes
shown on any such Tax Return and all other material amounts of Taxes (other than any Taxes
not due as of the date of the filing of the Bankruptcy Cases as to which subsequent payment was
prohibited by reason of the Bankruptcy Cases).

                (c)   There are no outstanding agreements that will remain in effect with
respect to the Company after the Closing Date extending or waiving the statutory period of
limitations applicable to any claim for, or the period for the collection or assessment or
reassessment of, Taxes of the Company and no written request for any such waiver or extension
is currently pending;

                (d)     No audit or other proceeding by any Governmental Authority is pending
or has been threatened in writing with respect to any Taxes of the Company or, to the
Company’s Knowledge with respect to the Acquired Assets, Assumed Liabilities or the
Business, no Governmental Authority has given written notice of any intention to assert any
deficiency or claim for additional Taxes against the Company, and no claim in writing has been
made by any Governmental Authority in a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction, and all deficiencies for Taxes
of the Company asserted or assessed in writing have been fully and timely paid, settled or
properly reflected in the Financial Information.



                                                 44
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 74 of 221


              (e)    There are no Liens for Taxes upon the assets or properties of the Company
or upon the Acquired Assets, except for Permitted Liens.

                 (f)    The Company has not (A) participated in any listed transaction within the
meaning of Treasury Regulation Section 1.6011-4(b) (or any similar provision of state, local or
non-U.S. Tax law) or (B) taken any reporting position on a Tax Return, which reporting position
(i) if not sustained would be reasonably likely, absent disclosure, to give rise to a penalty for
substantial understatement of federal income Tax under Section 6662 of the IRC (or any similar
provision of state, local, or non-U.S. Tax law), and (ii) has not adequately been disclosed on such
Tax Return in accordance with Section 6662(d)(2)(B) of the IRC (or any similar provision of
state, local, or non-U.S. Tax law).

                (g)    The Company is not a party to any agreement that will remain in effect
with respect to the Company after the Closing Date relating to the sharing, allocation or
indemnification of Taxes, or any similar agreement, contract or arrangement (collectively, “Tax
Sharing Agreements”) (excluding agreements entered into in the ordinary course of business the
primary purpose of which is not related to Taxes) or has any liability for Taxes of any Person
(other than members of the affiliated group, within the meaning of Section 1504(a) of the IRC,
filing consolidated federal income Tax returns of which Ditech is the common parent) under
Treasury Regulation Section 1.1502-6 or similar provision of state, local or non-U.S. Tax law, as
a transferee or successor, by contract, or otherwise.

              (h)     The Company has withheld (or will withhold) from its employees,
independent contractors, creditors, stockholders and third parties, and timely paid to the
appropriate Governmental Authority, proper and accurate amounts in all material respects for all
taxable periods ending on or before the Closing Date, to the extent due and payable, in
compliance with all Tax withholding and remitting provisions of applicable Laws, and has
complied in all material respects with all Tax information reporting provisions of all applicable
Laws.

               (i)     The Company will not be required to include in a taxable period ending
after the Closing Date taxable income attributable to income that accrued in a taxable period
ending prior to the Closing Date but was not recognized for Tax purposes in such prior taxable
period (or to exclude from taxable income in a taxable period ending after the Closing Date any
deduction the recognition of which was accelerated from such taxable period to a taxable period
prior to the Closing Date) as a result of the installment method of accounting, the completed
contract method of accounting, the long-term contract method of accounting, the cash method of
accounting, or Section 481 of the IRC or comparable provisions of state, local or non-U.S. Tax
law.

               (j)     The Company has not executed or entered into a closing agreement
pursuant to Section 7121 of the IRC or any similar provision of state, local or non-U.S. Tax law
that will remain in effect with respect to the Company after the Closing Date, and the Company
is not subject to any private letter ruling of the IRS or comparable ruling of any other
Governmental Authority.



                                                45
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 75 of 221


                (k)    Each of Mortgage Assets Systems and REO Management Solutions is
treated as a disregarded entity of the Company for U.S. federal income tax purposes.

               Section 4.11 Tangible Personal Property. Section 4.11 of the Disclosure
Schedule sets forth all Transferred Contracts that constitute leases of tangible personal property
(“Personal Property Leases”) used by Sellers or the RMS Entities in the Business. To the
Knowledge of the Company, no Seller or RMS Entity has received any written notice of any
default or event that with notice or lapse of time or both would constitute a default by a Seller or
a RMS Entity under any of the Personal Property Leases.

               Section 4.12 Employee Benefits.

               (a)    Section 4.12(a) of the Disclosure Schedule lists all Company Benefit Plans
and material Parent Benefit Plans (in each case, other than any offer letter (i) for a Covered
Employee with current annual base salary of less than $100,000 or (ii) that does not provide for
severance obligations or retention, transaction-based or other special bonus or compensation
payments) (the “Scheduled Benefit Plans”). True, correct and complete copies of the following
documents, with respect to each of the Scheduled Benefit Plans, have been made available to
Buyers (i) any plan documents, and all material amendments thereto, (ii) the most recent Forms
5500 and (iii) the most recent summary plan descriptions (including letters or other documents
updating such descriptions).

              (b)    No Company Benefit Plan is an “employee benefit plan” within the
meaning of Section 3(3) of ERISA.

               (c)     The Scheduled Benefit Plans have been established, maintained and
operated in compliance, in form and operation with applicable Laws (including ERISA, the IRC,
COBRA, Section 409A and the Affordable Care Act), except as would not be reasonably likely
to result in any liability that is material to the Company. There are no actions, lawsuits or
complaints with respect to any Scheduled Benefit Plan pending or to Parent’s knowledge
threatened, except as would not be reasonably likely to, individually or in the aggregate, result in
any material Liability to the Business.

             (d)     No Scheduled Benefit Plan is (i) subject to Title IV of ERISA or (ii) a
multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA).

               (e)    Each Scheduled Benefit Plan intended to be qualified under Section 401(a)
of the IRC, has received a favorable determination letter from the IRS and, to the Knowledge of
the Company, circumstances do not exist that are likely to result in the loss of the qualification of
such plan under Section 401(a) of the IRC.

                (f)   The Company has not incurred any current or projected Liability in
respect of post-employment health, medical or life insurance benefits for any Covered Employee
or former employee of the Business, except as may be required under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), and at the sole expense of such
Covered Employee, except as would not be reasonably likely to result in any Liability that is
material to the Company.

                                                 46
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 76 of 221


               (g)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement would reasonably be likely
to, either alone or in combination with any other event, (i) result in any material payment
(including severance) becoming due to any Covered Employee or satisfy any prerequisite to any
payment or benefit to any Covered Employee, (ii) increase any benefits under any Company
Benefit Plan, (iii) result in the acceleration of the time of payment, vesting or funding of any
such benefits or (iv) result in the payment of any amount that could, individually or in
combination with any other payment, constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the IRC).

               Section 4.13 Intellectual Property.

               (a)    Section 4.13(a) of the Disclosure Schedule sets forth a true, correct and
complete list of all material Intellectual Property that is registered, issued or the subject of a
pending application (“Registered IP”).

               (b)     All Registered IP is owned by the Company and the RMS Entities, is
subsisting in all material respects, and, in the jurisdiction(s) where such Registered IP is issued
or registered has not expired or been cancelled, abandoned or otherwise terminated and payment
of all renewal and maintenance fees and expenses in respect thereof, and all filings related
thereto, have been duly made and, to the Knowledge of the Company, is valid and enforceable.
The Company and the RMS Entities own, or have sufficient rights to use, all Intellectual
Property included in the Acquired Assets, free and clear of all Liens, except for Permitted Liens
and Liens pursuant to a debtor in possession credit agreement.

                (c)     The Company and the RMS Entities have not, during the three (3) year
period prior to the date of this Agreement, and do not, infringe, misappropriate or otherwise
violate the Intellectual Property rights of any third party and, to the Knowledge of the Company,
no third party is infringing, misappropriating or otherwise violating any Intellectual Property
owned by the Company and the RMS Entities and included in the Acquired Assets. There are no
pending or, to the Knowledge of the Company, threatened interferences, re-examinations,
oppositions or cancellation proceedings before any Governmental Authority alleging that the
operation of the Business infringes, misappropriates or otherwise violates the Intellectual
Property rights of any third party.

                  (d)     The Information Technology used in the Business (i) operates and
performs in all material respects as required to permit the Company and the RMS Entities to
conduct the Business as currently conducted and (ii) to the Knowledge of the Company, does not
contain any material faults, viruses, malware, hardware components, or other devices or code
designed or intended, or that could reasonably be expected, to disrupt, permit unauthorized
access to, disable, or otherwise harm the normal and authorized operation of any computer
systems, network, hardware or software. To the Knowledge of the Company, the Information
Technology has not suffered a material malfunction or failure during the three (3) year period
prior to the date of this Agreement and during the three (3) year period prior to the date of this
Agreement, no third party has gained unauthorized access to the Information Technology of the
Company or any RMS Entity in a manner that has resulted, or could reasonably be expected to
result, in liability to the Company or any RMS Entity. The Company and the RMS Entities have

                                                47
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 77 of 221


taken all actions and implemented administrative, technical, and physical safeguards, in each
case consistent with standard practices in the industry and all applicable Laws, necessary and
appropriate to protect the integrity and security of the Information Technology and the data and
other information stored or processed thereon (including Personal Data).

               (e)     The Company and the RMS Entities have implemented backup, security,
business continuity, and disaster recovery technology, plans, and procedures, which technology,
plans, and procedures are commercially reasonable in the industries of the Business, and the
Company and the RMS Entities act in compliance therewith and test such technology, plans, and
procedures on a regular basis.

                (f)     The Company and the RMS Entities have a privacy policy (the “Privacy
Policy”) regarding the collection, disclosure, processing and use of Personal Data, in the
possession, custody, or control of, or otherwise held or processed by or on behalf of, the
Company or any RMS Entity. A true, correct and complete copy of the Privacy Policy has been
provided to Buyers prior to the date hereof. The execution, delivery and performance of this
Agreement and the Related Agreements and the consummation of the transactions contemplated
hereby and thereby do not violate any applicable Laws, any privacy and data security
requirements imposed on the Company or any RMS Entity pursuant to any Contracts, or the
Privacy Policy as it currently exists or as it existed at any time during which any Personal Data
was collected, disclosed, processed, or obtained by or on behalf of the Company or the RMS
Entities. The Company and the RMS Entities have at all times complied and are in compliance
in all material respects with all applicable Laws and orders regarding the collection, use,
processing, retention, transfer, disposal, privacy, or security of Personal Data and are compliant
in all material respects with the Privacy Policy and the terms of all Contracts to which the
Company or any RMS Entity is a party relating to data privacy, security, or breach notification
(including provisions that impose conditions or restrictions on the collection, use, processing,
retention, transfer, disposal, privacy, or security of Personal Data). To the Knowledge of the
Company, there have not been any incidents of, or third party claims related to, any loss,
damage, breach of security, or unauthorized access, disclosure or use of any Personal Data
collected, disclosed, processed, or obtained by or on behalf of the Company or any RMS Entity.
Neither the Company nor the RMS Entities have received during the three (3) year period prior
to the date of this Agreement any written notice of any complaint, proceedings, investigation, or
alleged violations of any Laws and orders with respect to Personal Data possessed, collected,
disclosed, processed, or obtained by or on behalf of the Company or the RMS Entities
(including, in each case, by any Governmental Authority), except as would not, individually or in
the aggregate, reasonably be likely to have a Material Adverse Effect.

               Section 4.14 Compliance with Laws; Permits.

               (a)    The Company and the RMS Entities are, and since December 31, 2016
have been, in compliance with all Laws and Applicable Requirements applicable to the Business
and the Acquired Assets, except for such violations that would not, individually or in the
aggregate, reasonably be likely to be material to the Business, taken as a whole. Except for any
inspections by a Governmental Authority occurring in the Ordinary Course of Business, no
investigation by any Governmental Authority with respect to the Company or any RMS Entity is
pending or, as of the date of this Agreement and to the Knowledge of the Company, threatened

                                               48
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 78 of 221


in writing, nor has any Governmental Authority indicated an intention to conduct the same,
except for such investigations the outcome of which would not, individually or in the aggregate,
reasonably be likely to be material to the Business, taken as a whole.

               (b)     The Company and each RMS Entity has all Permits which are required for
the operation of the Business as presently conducted, except where the absence of which would
not reasonably be likely to have a Material Adverse Effect. The Company and the RMS Entities
are not, and since December 31, 2016 have not been, in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a default or violation)
of any term, condition or provision of any Permit to which it is party, except where such default
or violation has been waived or excepted by the applicable Governmental Authority or would not
reasonably be likely to be material to the Business taken as a whole.

               (c)    Notwithstanding the foregoing, this Section 4.14 shall not apply with
respect to Taxes, which shall be covered exclusively by Section 4.10 or Environmental Laws,
which shall be covered exclusively by Section 4.15.

              Section 4.15 Environmental Matters. Except as would not be reasonably
likely to be material, individually or in the aggregate, to the Company and the RMS Entities,
taken as a whole:

               (a)    the operations of the Company and the RMS Entities are, and during the
three (3) year period prior to the date of this Agreement have been, in compliance with all
applicable Environmental Laws, which compliance includes obtaining, maintaining and
complying with all Permits issued pursuant to Environmental Laws necessary to operate the
Business;

               (b)   neither the Company nor any RMS Entity is the subject of any outstanding
Litigation with any Governmental Authority or any other Person with respect to Environmental
Laws;

              (c)    neither the Company nor any RMS Entity is the subject of any pending, or
to the Knowledge of the Company, threatened Litigation alleging that the Company or any RMS
Entity may (i) be in violation of any Environmental Law, or any Permit issued pursuant to
Environmental Law, or (ii) have any liability under any Environmental Law or in connection
with exposure to Hazardous Substances; and

               (d)    to the Knowledge of the Company, there are no pending or threatened
investigations of the Company or any RMS Entity, or of any currently or previously owned,
operated or leased property of the Company or any RMS Entity, which would reasonably be
likely to result in the Company or any RMS Entity incurring liability pursuant to any
Environmental Law.

               Section 4.16 Mortgage Business.

             (a)    The Company is approved as an issuer of mortgage-backed securities
guaranteed by the Government National Mortgage Association, or any successor thereto
(“Ginnie Mae”), an approved servicer of reverse mortgages of Fannie Mae, and an approved
                                               49
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 79 of 221


Title I and Title II mortgagee of the United States Federal Housing Administration, or any
successor thereto (the “FHA”) (each of the forgoing entities, a “Mortgage Agency”). To the
Knowledge of the Company, the Company has not received any written notice of any
cancellation or suspension of, or material limitation on, its status as an approved issuer/servicer,
seller/servicer, mortgagee, lender or participant, as applicable, by any of the Mortgage Agencies.
All information provided by the Company to the FHA with respect to the Mortgage Loans being
acquired by Buyers was true and correct except as would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.

                (b)    Except as would not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect: (A) each Company Originated Mortgage Loan was
underwritten, originated, funded and delivered in accordance with all Laws and Applicable
Requirements in effect at the time such Company Originated Mortgage Loan was underwritten,
originated, funded or delivered, as applicable; (B) each Company Originated Mortgage Loan was
eligible for insurance or guaranty by the applicable insurer and pooling to back securities issued
or guaranteed by Ginnie Mae as of the date of insurance, guaranty or pooling, as applicable; (C)
the Company is not otherwise in material default with respect to its obligations under the
Applicable Requirements with respect to the related Company Originated Mortgage Loan,
except, in each case, where such failure to confirm or ineligibility or lack of compliance would
not be the contractual or legal responsibility of Buyers as transferee under the Servicing
Agreement or would not result in any material financial penalty, loss, indemnity obligation,
offset, clawback or other payment by Buyers; and (D) each Company Originated Mortgage Loan
that is required to be insured by the FHA has such FHA insurance in accordance with FHA
requirements and an accurate holder identification for purposes of filing claims, and all
provisions of such FHA insurance policies have been and are being complied with in all material
respects, all premiums due thereunder have been paid, and such policies are in full force and
effect; provided, that in the event any such representations are not accurate with respect to a
Company Purchased Mortgage Loan, then the Company or the RMS Entity, as applicable, has
the right to require the applicable counterparty from which it acquired the Company Purchased
Mortgage Loan to repurchase such Company Purchased Mortgage Loan. All Contracts pursuant
to which a Company Purchased Mortgage Loan was purchased are set forth on Section 1.1 of the
Disclosure Schedule (under the heading Transferred Contracts), as such schedule exists on the
date hereof, other than any omissions that would not reasonably be expected to be material to the
Business.

               (c)      Except as would not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect, the Company owns the entire right, title and interest in and
to the Servicing Rights of the Mortgage Loans currently being serviced by the Company, subject
to Applicable Requirements and the rights of the applicable insurer, investor or Mortgage
Agency. The Company owns all of the Servicing Rights with respect to each Company
Originated Mortgage Loan. Except as would not reasonably be likely to have, individually or in
the aggregate, a Material Adverse Effect: (A) each servicing advance made by the Company as
servicer or subservicer was made using reasonable efforts to ensure that it was made in
accordance with the applicable Servicing Agreement and the related Mortgage Loan
documentation and is reimbursable to the extent set forth in the applicable Servicing Agreement
and in accordance with Applicable Requirements, in each case except to the extent appropriate
reserves in respect of such advances have been recorded in the Financial Information and (B) the
                                                50
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 80 of 221


Company has not received any written notice from an investor, insurer, Mortgage Agency or
other party in which such investor, insurer, Mortgage Agency or other party disputes or denies
any claim by or on behalf of the Company for reimbursement in connection with a servicing
advance, in each case except to the extent appropriate reserves in respect of such claims have
been recorded in the Financial Information.

                (d)    (A) Except as would not reasonably be likely to have, individually or in
the aggregate, a Material Adverse Effect, the Company is in compliance with all Applicable
Requirements and the Prudent Mortgage Servicer Standard in respect of the Company’s
servicing or, as applicable, subservicing, of Company Serviced Mortgaged Loans, including with
respect to, as applicable, the collection and application of payments to mortgagors and
(B) through the date of this Agreement, the Company has not received written notice of any
pending or threatened cancellation or partial termination of any Servicing Agreement due to a
breach by the Company. Each Servicing Agreement is a valid and binding obligation of the
Company and is enforceable by the Company in accordance with its terms subject to applicable
bankruptcy, insolvency, moratorium, or other similar Laws relating to creditors’ rights and
general principles of equity.

                (e)     Except as would not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect (A) the collateral file for each Company Originated
Mortgage Loan owned, and the servicing file for each Company Serviced Mortgage Loan
serviced, by the Company as of the date of this Agreement is complete in all material respects,
except for any documents that have been submitted for recording and have not yet been returned,
or documents held by any counsel, vendor, service provider, agent or Representative in
accordance with Applicable Requirements, and complies in all material respects with all
Applicable Requirements, (B) there has been no servicer termination event or uncured default or
breach by the Company under any Servicing Agreement that gives rise to a right of full or partial
termination under the Servicing Agreement or any indemnity or financial claim against the
Company and (C) no event, condition, or omission has occurred or exists that with or without the
passage of time or the giving of notice or both would: (1) constitute a default or breach by the
Company under any such Servicing Agreement so as to permit full or partial termination of any
such Servicing Agreement by a third party without the consent of the Company or any indemnity
or financial claim against the Company; or (2) rescind any insurance policy or reduce insurance
benefits in respect of the underlying Mortgage Loans to which any Servicing Agreement relates.

               (f)     In connection with securitizations of the Mortgage Loans, except as would
not reasonably be likely to have, individually or in the aggregate, a Material Adverse Effect, the
Company has provided all servicer reports, certifications, attestations, certificates and
information that were required to be prepared or otherwise provided by the Company, as
applicable (including as required under Regulation AB), pursuant to any Servicing Agreement, to
the Person designated for receipt in the applicable Servicing Agreement on a timely basis.

               (g)     Section 4.16(g) of the Disclosure Schedule lists all Securitization
Transactions (other than Ginnie Mae HMBS II securitizations) with related outstanding debt (by
tranche or class, if applicable, for each such transaction), and any applicable ratings and ratings
actions (including any “shadow ratings,” “negative watch” status, evidence of any recently


                                                51
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 81 of 221


confirmed ratings and/or downgrades or knowledge of the Company that an applicable ratings
agency is considering the same).

               (h)    Section 4.16(h) of the Disclosure Schedule lists all Securitization
Instruments (other than in connection with Ginnie Mae HMBS II securitizations). The Company
has made available to Buyers all Securitization Instruments for the transactions referenced in
clause (g) above (including any derivatives contracts (i.e., swaps, hedges or other derivatives),
deposit account control agreements, sale and purchase agreements, repurchase agreements, credit
enhancement and intercreditor agreements). The Company has made available true, correct and
complete copies of each such Securitization Instrument to Buyer.

                (i)     All Securitization Instruments (A) are, assuming due authorization,
execution and delivery by the other party thereto, legal, valid and binding obligations and (B) are
in full force and effect and enforceable in accordance with their terms against the Company
and/or its Subsidiaries party thereto (except, in each case, (i) to the extent that enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, or, as to enforceability, by general principles
of equity and (ii) for such failures to be valid and binding or to be in full force and effect as
would not, individually or in the aggregate, reasonably be likely to have a Material Adverse
Effect). The RMS Entities are in compliance with the terms of each Securitization Instrument
(including with respect to any such party’s role as Servicer or performance guarantor) except for
any lack of compliance (x) arising as a result of the Bankruptcy Cases or (y) which would not,
individually or in the aggregate, reasonably be likely to have a Material Adverse Effect. No
event, condition or omission has occurred and is continuing that would constitute a breach,
violation or default (whether by lapse of time or notice or both), rapid amortization event,
funding termination event, cash accumulation event, event of default or servicer event of default
(whether by lapse of time or notice or both), in each case, under any Securitization Instrument
except, in each case, for any event, condition or omission (x) arising as a result of the
Bankruptcy Cases or (y) which would not, individually or in the aggregate, reasonably be likely
to have a Material Adverse Effect. The Company has not received any notice or communication
in writing from any person asserting (y) any event described in the preceding sentence, or (z) that
any provision of a Securitization Instrument is not effective or is not a legally valid, binding and
enforceable obligation of any party thereto (except (1) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
relating to or affecting creditors’ rights generally, or, as to enforceability by general principles of
equity or (2) as would not reasonably be expected to have a Material Adverse Effect).

               (j)     Section 4.16(j) of the Disclosure Schedule lists all Ginnie Mae HMBS II
Securitizations to which Company Mortgage Loans are subject.

                (k)     The Company is exempt from or otherwise in compliance with all risk
retention requirements with respect to all Securitization Transactions pursuant to 17 C.F.R.
Section 246.1-246.22 (“Regulation RR”). Section 4.16(k) of the Disclosure Schedule lists all
retained interests required to be retained by the Company pursuant to Regulation RR, if any, with
respect to all such Securitization Transactions, whether such retained interest is horizontal,
vertical or a combination.


                                                  52
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 82 of 221


               (l)     Each mortgage loan, whether in the form of a mortgage, deed of trust, or
other equivalent security instrument, that is included in the Acquired Assets is a Mortgage Loan.

                (m)      The Signing Date Portfolio Information set forth in the Signing Date
Portfolio Tape is true, correct, complete and accurate in all material respects as of the Signing
Date. The Interim Date Portfolio Information to be set forth in the Interim Date Portfolio Tape
shall be true, correct, complete and accurate in all material respects as of the close of business on
May 31, 2019. The Cut-Off Date Portfolio Information to be set forth in the Cut-Off Date
Portfolio Tape shall be true, correct, complete and accurate in all material respects as of the close
of business on the date thereof.

                Section 4.17 Insurance. All of Sellers’ material polices of insurance by which
the Company, the RMS Entities, the Company Purchased Shares or the Acquired Assets (the
“Insurance Policies”) are covered are in full force and effect. All premiums due on such
Insurance Policies have been paid or, if due and payable prior to the Closing, will be paid prior to
the Closing in accordance with the payment terms of such Insurance Policies. All such Insurance
Policies are valid and binding in accordance with their terms and have not been subject to a lapse
in coverage. Neither Sellers nor any of the RMS Entities have received any written notice of
cancellation or non-renewal of any such Insurance Policy. There are no material claims related
to the Business pending under such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of rights. No Seller
or RMS Entity is in default under, or has otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy.

                Section 4.18 Disclaimer of Other Representations and Warranties. Except
for the representations and warranties contained in Article III or this Article IV (as modified by
the Disclosure Schedule) or expressly contained in any Related Agreement, none of Parent, the
Company or any other Person makes, or shall be deemed to have made, and none of Buyers or
their Representatives is relying on, any representation or warranty, express or implied, including
as to the accuracy or completeness of any information regarding Parent, the Company, any
Acquired Assets, any Assumed Liabilities or any other matter. Notwithstanding anything herein
to the contrary, but without limitation of any representation or warranty expressly contained in
Article III or this Article IV or any Related Agreement, NO SELLER MAKES ANY OTHER
(AND HEREBY DISCLAIMS EACH OTHER) REPRESENTATION, WARRANTY, OR
GUARANTY WITH RESPECT TO THE VALUE, CONDITION, OR USE OF THE
ACQUIRED ASSETS, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
Sellers disclaim all Liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or in writing) to
Buyers or their Affiliates or Representatives (including any opinion, information, projection, or
advice) that may have been or may be provided to Buyers by any director, officer, employee,
agent, consultant, or Representative of Sellers or any of their Affiliates.




                                                 53
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 83 of 221


                                  ARTICLE V
                   BUYERS’ REPRESENTATIONS AND WARRANTIES

        Buyers represent and warrant to each Seller that the statements contained in this Article V
are true and correct as of the date of this Agreement.

                 Section 5.1 Organization of Buyers; Good Standing. Each Buyer is a
limited liability company duly organized, validly existing, and in good standing under the Laws
of the State of Delaware and has all requisite limited liability company power and authority to
own, lease, and operate its assets and to carry on its business as now being conducted, except
where the failure to be so organized, existing, in good standing or to have such power and
authority would not, individually or in the aggregate, prevent or materially impair or delay such
Buyer’s ability to consummate the transactions contemplated by this Agreement or perform its
obligations under this Agreement on a timely basis.

                Section 5.2 Authorization of Transaction. Each Buyer has full power and
authority to execute and deliver this Agreement and the Related Agreements to which it is a
party and to perform its obligations hereunder and thereunder. The execution, delivery, and
performance of this Agreement and the Related Agreements to which each Buyer is a party (a)
have been duly authorized by each Buyer and (b) do not require the consent of any other Person.
This Agreement (assuming due authorization, execution and delivery by Sellers) constitutes the
valid and legally binding obligation of each Buyer, enforceable against each Buyer in accordance
with its terms and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other
similar Laws relating to creditors’ rights and general principles of equity.

                Section 5.3 Noncontravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this Agreement
(including the assignments and assumptions referred to in Article II) will (a) conflict with or
result in a breach of the organizational documents of any Buyer, (b) conflict with, or result in any
violation or breach of or default (with or without notice or lapse of time, or both) under, any Law
or Decree to which any Buyer is, or its assets or properties are, subject or (c) conflict with, result
in a breach or violation of, constitute a default under (with or without notice or lapse of time or
both), result in the acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, create any Lien or require any notice under any Contract to which any Buyer is a party
or by which it is bound, except, in the case of either clause (b) or (c), for such conflicts, breaches,
defaults, accelerations, rights or failures to give notice as would not, individually or in the
aggregate, have a material adverse effect on Buyers’ ability to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder on a timely basis. Other
than the necessary filings, notices, reports, consents, registrations, approvals, permits, expirations
of waiting periods or authorizations required to comply with (v) applicable Antitrust Laws and
the Exchange Act, (w) the Bankruptcy Code or the Confirmation Order, (x) state securities or
“blue-sky” Laws, (y) the regulatory body of any state or locality that governs the issuance and
maintenance of a Servicing Agreement and (z) the requirements of any investor, insurer,
Mortgage Agency, or Governmental Authority in respect of any Mortgage Loan or other loan or
instrument owned or serviced by the Company, including the origination, sale, servicing or
subservicing thereof, Buyers are not required to give any notice to, make any filing with, or
obtain any authorization, consent or approval of any Governmental Authority in order for the

                                                  54
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 84 of 221


Parties to consummate the transactions contemplated by this Agreement or any Related
Agreement, except where the failure to give notice, file or obtain such authorization, consent or
approval would not, individually or in the aggregate, prevent or materially impair or delay
Buyers’ ability to consummate the transactions contemplated by this Agreement or the Related
Agreements or perform its obligations hereunder on a timely basis.

               Section 5.4 Litigation; Decrees. There is no Litigation pending or, to Buyers’
Knowledge, threatened in writing that challenges the validity or enforceability of this Agreement
or seeks to enjoin or prohibit consummation of the transactions contemplated by this Agreement.
Neither Buyers nor any of their Subsidiaries is subject to any outstanding Decree that would
prevent or materially impair or delay Buyers’ ability to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder on a timely basis.

                Section 5.5 Operation of the Business. Buyers intend to own and manage the
Acquired Assets in compliance with all Laws and Applicable Requirements applicable to the
Business, except for such violations that would not, individually or in the aggregate, reasonably
be likely to be material. Buyers intend to own and maintain all Licenses and Permits which are
required for the operation of the Business as presently conducted, except where the failure to do
so would not reasonably be likely to be material.

                Section 5.6 Brokers’ Fees. Other than the fees and expenses payable to
Barclays PLC in connection with the transactions contemplated by this Agreement, Buyers have
not entered into any Contract to pay any fees or commissions to any investment bank, broker,
finder or agent with respect to the transactions contemplated by this Agreement or the Related
Agreements for which Buyers or Sellers or any of their respective Affiliates could become liable
or obligated to pay.

               Section 5.7 Sufficient Funds; Adequate Assurances. Buyers have access to
committed funds as of the date hereof, and upon the Closing will have immediately available
funds, in each case, in an amount sufficient for the satisfaction of all of Buyers’ obligations
under this Agreement, including the payment of the Purchase Price and all fees, expenses of, and
other amounts required to be paid by, Buyers in connection with the transactions contemplated
by this Agreement. Buyers are and shall be capable of satisfying the conditions contained in
sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Transferred
Contracts and the related Assumed Liabilities.

               Section 5.8 Certain Qualifications. As of the Closing Date, Buyers will be
duly qualified to acquire the Mortgage Loans and Servicing Rights in each jurisdiction in which
such qualification is necessary and have all related licenses, registrations, permits, and approvals
required to perform such obligations in accordance with Applicable Requirements or will be
exempt from such requirements.

               Section 5.9 Disclaimer of Other Representations and Warranties. Except
for the representations and warranties contained in this Article V or expressly contained in any
Related Agreement, neither Buyers nor any other Person makes, or shall be deemed to have
made, and none of Sellers or their Representatives are relying on, any representation or warranty,
express or implied, including as to the accuracy or completeness of any information regarding

                                                55
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 85 of 221


Buyers or any other matter. Buyers disclaim all Liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made, communicated, or
furnished (orally or in writing) to Sellers or their Affiliates or Representatives (including any
opinion, information, projection, or advice) that may have been or may be provided to any Seller
by any director, officer, employee, agent, consultant, or Representative of Buyers or any of their
Affiliates.

                                       ARTICLE VI
                                 PRE-CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

               Section 6.1     Efforts; Cooperation; Financing Cooperation.

                (a)     Upon the terms and subject to the conditions set forth in this Agreement
(including Section 6.4), each of the Parties shall use its reasonable best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and cooperate with the other
Parties in doing, all things necessary, proper, or advisable to consummate and make effective, in
the most expeditious manner practicable and in no event later than the Outside Date, the
transactions contemplated by this Agreement. Without limiting the generality of the foregoing,
(i) each Seller shall use its reasonable best efforts to cause the conditions set forth in Section 8.1
and Section 8.3 that are within its control or influence to be satisfied or fulfilled, and (ii) Buyers
shall use their reasonable best efforts to cause the conditions set forth in Section 8.2 and Section
8.3 that are within their control or influence to be satisfied or fulfilled.

                (b)     Without limiting the generality of Section 6.1(a), no Party shall take any
action, or permit any of its Subsidiaries to take any action, to materially diminish the ability of
any Party to consummate, or materially impair, delay or impede any Party’s ability to
consummate, the transactions contemplated by this Agreement, including any action that is
intended to, or would reasonably be likely to, result in any of the conditions to any Party’s
obligations to consummate the transactions contemplated by this Agreement set forth in Article
VIII to not be satisfied.

                (c)     Until the earlier of the (x) the Closing Date and (y) the date this
Agreement is terminated in accordance with its terms, each Seller shall use its reasonable best
efforts to, and to cause its Representatives, including its legal and accounting advisors, to,
provide all customary and necessary cooperation reasonably requested by Buyers in connection
with any debt or securitization facilities to be obtained, arranged or committed to on or prior to
the Closing Date to finance the transactions contemplated by this Agreement to occur on the
Closing Date, if any (any such facility, the “Debt Financing”), including using reasonable best
efforts in respect of the following:

                      (i)    participating in a reasonable number of lender meetings, lender
       calls, lender presentations, drafting sessions, sessions with rating agencies and due
       diligence sessions, including direct contact between senior management and
       representatives and advisors of the Company and the Debt Financing Sources and

                                                  56
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 86 of 221


       potential lenders in the Debt Financing, in each case, upon reasonable advance notice and
       at mutually agreed times;

                        (ii)  upon reasonable request, furnishing Buyers and the Debt Financing
       Sources with financial statements regarding the Company, the Acquired Assets, related
       liabilities and expenses, as are customary for the Debt Financing and may be reasonably
       requested by Buyers (provided, however, that there shall be no obligation to prepare any
       financial statements, reports or other information or documents other than such financial
       statements, reports or other information prepared by the Company (x) in the ordinary
       course of business or (y) pursuant to the warehouse financing arrangements to finance
       Mortgage Loans and related assets to which the Company or its Subsidiaries are party as
       of the date hereof (each, an “Existing Warehouse Financing”));

                      (iii)  assisting Buyers and the Debt Financing Sources in the preparation
       of customary marketing materials (if any) for the Debt Financing and customary
       materials for rating agency presentations and providing reasonable and customary
       authorization letters to the Debt Financing Sources authorizing the distribution of
       information to prospective lenders;

                      (iv)     executing and delivering as of (but not before) the Closing any
       customary guarantee, pledge and security documents, other definitive financing
       documents, or other certificates (including customary opinion certificates from the
       Company and its Subsidiaries (other than RMS Entities) in connection with the
       preparation of customary legal opinions from local or specialty counsel to Buyer) or
       documents as may be reasonably requested by Buyers and otherwise facilitating the
       pledging of collateral, including facilitating delivery of possessory collateral, if any; and

                     (v)     providing all customary documentation and other information as is
       required by applicable “know your customer” and anti-money laundering rules and
       regulations including the USA PATRIOT Act and Financial Crimes Enforcement
       Network (FinCEN) regulations to the extent reasonably requested in writing at least ten
       (10) Business Days prior to the Closing Date by Buyers or the Debt Financing Sources;

provided, that, (A) no Seller, none of their respective Subsidiaries nor any of their respective
Representatives shall be required to take any action that (I) would reasonably be expected to
conflict with, violate, breach or otherwise contravene their respective organizational documents
or any applicable Law or material Contracts, (II) would, in the good faith determination of such
Seller or Subsidiary, as applicable, interfere unreasonably with the business or operations of such
Seller or Subsidiary, (III) cause any condition to Closing set forth in Article VIII to not be
satisfied or otherwise cause any breach of this Agreement, (IV) require the delivery of any
projections or pro forma financial information to any third parties (it being understood that upon
the written request of Buyers, Sellers shall provide such customary information as Buyers may
reasonably request to facilitate its preparation of projections and pro forma financial
information), (V) require the delivery of any financial statements in a form or subject to a
standard different than those provided to Buyers on or prior to the date hereof or in connection
with the Existing Warehouse Financings, (VI) require delivery of any legal opinions or
accountants’ cold comfort letters or reliance letters, (VII) subject any director, manager, officer

                                                57
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 87 of 221


or employee of a Seller or any of its Affiliates to any actual or potential personal liability and/or
(VIII) provide any information consisting of attorney work product or to the extent the provision
thereof would reasonably be expected to result in the waiver of legal privilege, (B) no Seller, any
Subsidiary thereof nor any of their respective Representatives shall be required to take or commit
to take any action (including the payment of commitment fees or other fees or have any Liability
or obligation, including any indemnification obligation) in connection with the Debt Financing
that is not contingent upon the Closing (including the approval of or entry into any agreement).
Promptly following the request of any Seller, Buyers will reimburse Sellers for any out-of-pocket
expenses (including attorneys’ fees) incurred by such Seller or its Affiliates in connection with
the assistance required by this Section 6.1(c). Buyers shall indemnify and hold harmless each
Seller, their respective Subsidiaries and their respective Representatives from and against any
and all Liabilities or losses suffered or incurred by them in connection with the cooperation
provided pursuant to this Section 6.1(c) or any information provided in connection therewith,
except to the extent such Liabilities or losses arise out of or result directly from the Fraud of
Sellers, their respective Subsidiaries or their respective Representatives. Nothing contained in
this Section 6.1 or otherwise shall require any Seller, prior to the Closing, to be an issuer or other
obligor with respect to the Debt Financing.

                (d)    Buyers acknowledge and agree that the obtaining of any Debt Financing is
not a condition to the Closing and reaffirms its obligation to consummate the transactions
contemplated by this Agreement irrespective and independently of the availability of any Debt
Financing, as, if and when required by the terms of this Agreement.

               Section 6.2     Conduct of the Business Pending the Closing.

               (a)    Prior to the Closing, except (i) as set forth on Section 6.2(a) of the
Disclosure Schedule, (ii) as required by applicable Law, Applicable Requirement or order of the
Bankruptcy Court, or pursuant to the pendency of the Bankruptcy Cases, (iii) as otherwise
expressly contemplated by this Agreement or (iv) with the prior written consent of Buyers
(which consent shall not be unreasonably withheld, conditioned or delayed), the Company shall,
and shall cause the RMS Entities to, use its commercially reasonable efforts to conduct the
Business only in the Ordinary Course of Business and use its commercially reasonable efforts to
preserve the present business operations, organization, business relationships and goodwill of the
Business.

              (b)    Except (i) as set forth on Section 6.2(b) of the Disclosure Schedule, (ii) as
required by applicable Law, Applicable Requirement or order of the Bankruptcy Court, or
pursuant to the pendency of the Bankruptcy Cases, (iii) as otherwise contemplated by this
Agreement or (iv) with the prior written consent of Buyers (which consent shall not be
unreasonably withheld, conditioned or delayed), neither Parent nor the Company shall, and shall
cause the RMS Entities not to:

                       (A)    (1) other than in an immaterial manner, increase the compensation
       or benefits (including severance) payable to any employee of the Company or any RMS
       Entity other than pursuant to the terms of any Scheduled Benefit Plan in effect on the date
       hereof (or as modified after the date of this Agreement in accordance with the terms of
       this Agreement); provided, that notwithstanding the foregoing, the Company shall not

                                                 58
19-10412-jlg   Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                        Pg 88 of 221


      and shall not permit the RMS Entities to, other than as required by applicable Law,
      amend or modify the Company’s key employee incentive program approved by the
      Bankruptcy Court, (2) grant any new equity-based awards, or amend or modify the terms
      of any such outstanding awards, under any Scheduled Benefit Plan, (3) increase the
      compensation or benefits payable to any executive officers of the Company, (4) amend
      any severance plan or agreement as in effect on the date hereof, (5) make any change to
      any Scheduled Benefit Plan that is an “employee welfare benefit plan” (within the
      meaning of Section 3(1) of ERISA) that would materially increase the costs to the
      Company in respect of such Scheduled Benefit Plan or adopt any new plan or
      arrangement that would be a Scheduled Benefit Plan, (6) hire any employee with an
      aggregate annual compensation in excess of $100,000 who would be a Covered
      Employee, other than to fill a position that is open on the date of this Agreement or that
      opens following the date of this Agreement as a result of the cessation of employment of
      a Covered Employee and prior to hiring any such replacement employee the Company
      shall consult with the Buyers and any compensation for such replacement employee shall
      be on terms materially comparable to the Covered Employee that such new employee is
      replacing or (7) terminate, or take any action primarily intended to cause the resignation
      of, more than twenty percent (20%) of the full-time Covered Employees listed on Section
      6.2(b)(A) of the Disclosure Schedule.

                      (B)     solely with respect to the Business, the Acquired Assets, the
      Company and the RMS Entities, transfer, lease, license, sell, assign, let lapse, abandon,
      cancel, mortgage, pledge, place a Lien (other than a Permitted Lien or Liens pursuant to a
      debtor in possession credit agreement or arising as a result of a Mortgage Agency’s
      claims, rights of set-off or other contractual rights) upon or otherwise dispose of any
      Intellectual Property; provided, that this clause (B) shall not restrict (1) any of the
      foregoing that occur in the Ordinary Course of Business, or to the extent applicable,
      among the Company and the RMS Entities, (2) the granting of any licenses, covenants,
      and releases of or under Intellectual Property in the Ordinary Course of Business or (3)
      transfers, leases, sales, assignments, lapses, abandonments, cancellations, Liens, or other
      dispositions of Intellectual Property (other than licenses, covenants and releases) with a
      fair market value less than $250,000 or that is otherwise immaterial or obsolete;

                     (C)    (i) sell or transfer any of the properties or assets that would
      constitute Acquired Assets in a bulk sale or transfer or (ii) other than in the Ordinary
      Course of Business, transfer, lease, license, sell, assign, let lapse, abandon, cancel, place a
      Lien (other than a Permitted Lien or Liens pursuant to a debtor in possession credit
      agreement or arising as a result of a Mortgage Agency’s claims, rights of set-off or other
      contractual rights) upon, or otherwise dispose of any properties or assets that would
      otherwise constitute, Acquired Assets (other than any Intellectual Property, which is
      governed by Section 6.2(b)(B)), other than transactions among the Company and the
      RMS Entities;

                      (D)     other than as contemplated by this Agreement or in connection
      with the Bankruptcy Cases, issue, sell, pledge or dispose of, or agree to issue, sell, pledge
      or dispose of, any equity interests (including the Company Purchased Shares) or other
      securities of, or any options, warrants or rights of any kind to acquire any equity interests

                                                59
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                       Pg 89 of 221


      (including the Company Purchased Shares) or other securities of the Company, or any
      debt or equity securities convertible into, exchangeable for or exercisable for such equity
      interests (including the Company Purchased Shares) or other securities;

                      (E)     other than as contemplated by this Agreement or in connection
      with the Bankruptcy Cases, split, combine or reclassify any of the equity interests in the
      Company, or issue any other security in respect of, in lieu of or in substitution for the
      equity interests of the Company;

                     (F)    make any loans, advances (except as may otherwise be required by
      the applicable Servicing Agreement) or capital contributions to, or investments in, any
      Person (other than (1) loans, advances or capital contributions to the Company or (2)
      Mortgage Loans in the Ordinary Course of Business);

                     (G)     waive, release, settle or compromise any Litigation relating to the
      Business, the RMS Entities, the Company Purchased Shares, the Acquired Assets or the
      Assumed Liabilities, other than settlements (1) not in excess of $150,000 individually or
      $750,000 in the aggregate; provided, that any such settlement does not involve any non-
      de minimis injunctive or equitable relief or impose non-de minimis restrictions on the
      business activities of Sellers or the RMS Entities or (2) for amounts not in excess of the
      Company’s or the RMS Entities’ available insurance coverage as of the date hereof;

                     (H)     make or commit to any capital expenditures other than (1) in
      connection with the repair or replacement of facilities, properties or assets destroyed or
      damaged due to casualty or accident or (2) in the Ordinary Course of Business and which
      do not exceed during the 2019 fiscal year one-hundred and twenty percent (120%) of the
      amounts reflected in the Company’s capital expenditure budget for 2019 as provided on
      Section 6.2(b)(H) of the Disclosure Schedule;

                     (I)     enter into, amend or modify in any material respect or terminate
      (excluding terminations upon expiration of the term thereof in accordance with the terms
      thereof) any Material Contract, Securitization Instrument or Lease or waive, release or
      assign any material rights, claims or benefits under any Material Contract, Securitization
      Instrument or Lease, other than in the Ordinary Course of Business; provided, that, for
      the avoidance of doubt, this Section 6.2(b)(I) shall not prohibit or restrict the Scheduled
      Benefit Plans;

                     (J)     amend its articles of incorporation or bylaws (or comparable
      governing documents) (other than amendments to the governing documents that would
      not reasonably be likely to be material to Buyers);

                      (K)    other than as contemplated by this Agreement, declare, set aside or
      pay any dividend or distribution payable in cash, stock or property (or any combination
      thereof) in respect of any shares of its capital stock (except for any dividends or
      distributions paid by any RMS Entity to the Company or any other RMS Entity);

                     (L)    make any material change in the accounting methods used by the
      Business, unless required by GAAP;
                                              60
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 90 of 221


                       (M) in each case in respect of the Company, (1) make, change, revoke,
       or modify any material Tax election, (2) enter into any Tax Sharing Agreement or
       agreement with any Governmental Authority in respect of Taxes, (3) commence any
       material Tax action or settle or compromise any material Tax action, (4) adopt or change
       any method of Tax accounting in respect of a material amount of Taxes, (5) change the
       Company’s accounting policies, methodologies, forecasting models or procedures, other
       than (y) as required by changes in GAAP or (z) as otherwise required for compliance
       with GAAP (in the case of clause (z), solely to the extent determined in good faith by the
       Company, following discussion with Ditech’s independent accountants) or (6) surrender
       or compromise any right to claim a material Tax refund of the Company; provided, and it
       being understood, that nothing in this Agreement precludes the use or reattribution of the
       tax losses or other tax attributes of the Company by Sellers; or

                       (N)     authorize or agree to do anything prohibited by this Section 6.2.

               Section 6.3     Filings; Other Actions.

                (a)     Each of the Parties shall cooperate with each other and use, and shall
cause their respective Subsidiaries to use, their respective reasonable best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary, proper, or advisable
to consummate and make effective the transactions contemplated by this Agreement on the terms
and subject to the conditions herein as promptly as practicable, and in any case, prior to the
Outside Date. Each of the Parties and their respective Affiliates, shall use reasonable best efforts
to obtain the consents of all Governmental Authorities and/or Mortgage Agencies necessary to
consummate the transactions contemplated by this Agreement. Each Party shall make an
appropriate filing, if necessary, pursuant to the HSR Act within five (5) Business Days after the
date of this Agreement (unless otherwise mutually agreed), and shall make all other filings
required under the Antitrust Laws of the foreign jurisdiction(s) listed on Section 6.3(a) of the
Disclosure Schedule as promptly as practicable following the date of this Agreement. Each
Party shall use its reasonable best efforts to supply as promptly as practicable to the appropriate
Governmental Authorities and/or Mortgage Agencies any additional information and
documentary material that may be requested pursuant to the HSR Act or Antitrust Laws of any
foreign jurisdiction or in connection with obtaining any required approvals of any Mortgage
Agencies, in each case subject to the Confidentiality Agreement and any attorney-client, work
product, or other privilege. Without limiting the foregoing, (i) the Parties and their respective
Affiliates shall not voluntarily extend any waiting period or other applicable time period under
the HSR Act or Antitrust Laws of any foreign jurisdiction or enter into any agreement with any
Governmental Authority and/or Mortgage Agency to delay, or otherwise not to consummate as
soon as practicable the transactions contemplated hereby, except with the prior written consent of
the other Parties, which consent shall not be unreasonably withheld by the non-requesting party
and (ii) the Parties agree to use reasonable best efforts to take any and all actions that are
necessary or reasonably advisable to consummate the transactions contemplated by this
Agreement on the terms and subject to the conditions herein as promptly as reasonably
practicable, and in any event prior to the Outside Date, including (A) cooperating with each
other by providing information regarding Sellers or Buyers, as applicable, and each of their
respective control persons, officers, directors, Representatives and agents that is required to be
included in connection with any such notices or approvals from any insurer, investor, Mortgage

                                                 61
19-10412-jlg     Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13               Main Document
                                           Pg 91 of 221


Agency, Governmental Authority or other Person as promptly as practicable after the same is
requested, and to promptly review and provide any comments on all such notices or applications
to be filed (or any related correspondence sent to any insurer, investor, Mortgage Agency,
Governmental Authority or other Person), and (B) cooperating with each other in obtaining any
consent, approval of, waiver or any exemption by, any non-governmental third party, in each
case, to the extent necessary, proper or advisable in connection with the transactions
contemplated by this Agreement. Notwithstanding anything in this Section 6.3 to the contrary,
nothing in this Agreement shall require, or be deemed to require, any Party to, or to cause any of
such Party’s Affiliates or Subsidiaries to, whether prior to, at, after or conditioned upon, the
Closing, (1) propose, negotiate, commit to, effect and agree to, by consent decree, hold separate
order, or otherwise, the sale, divestiture, license, hold separate, and other disposition of, any
entities, operations, assets, divisions, businesses, product lines, customers or facilities of any of
the Acquired Assets, the Company or Buyers, or their respective Affiliates, (2) create, terminate,
amend or assign existing relationships, ventures, contractual rights, or obligations of any of the
Acquired Assets, the Company or Buyers, (3) amend, assign, or terminate existing licenses or
other agreements (and enter into such new licenses or other agreements), (4) litigate or defend
any lawsuits or other legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated by this Agreement, (5)
otherwise take or commit to any action that would limit Buyers’ freedom of action with respect
to, or its ability to retain or hold, directly or indirectly, any businesses, assets, products, or equity
interests of Buyers, any of the Acquired Assets, or their respective Affiliates, or (6) enter into
any Governmental Order, consent decree or other agreement to effectuate any of the foregoing.
All filing fees incurred in connection with the HSR Act or competition Laws of any foreign
jurisdiction or paid by any Party to the Mortgage Agencies shall be borne fifty percent (50%) by
Parent, on the one hand, and fifty percent (50%) by Buyers, on the other hand; provided that
Parent shall in no event pay more than $500 in the aggregate in connection with such fees.

                (b)     In connection with the efforts referenced in Section 6.1 and this Section
6.3, and in furtherance of Section 6.3(a), to obtain all requisite approvals and authorizations for
the transactions contemplated by this Agreement under any Antitrust Law, any state Law or any
Applicable Requirement, the Parties shall use reasonable best efforts to: (i) cooperate with each
other in connection with any filing or submission and in connection with any investigation or
other inquiry, including any proceeding initiated by a private Party; (ii) keep each other informed
in all material respects of any material communication received by such Party from, or given by
such Party to, any Mortgage Agency or Governmental Authority and of any material
communication received or given in connection with any proceeding by a private party, in each
case, regarding any of the transactions contemplated by this Agreement; and (iii) permit each
other to review any material communication given to it by, and consult with each other in
advance of any meeting or conference with, any Mortgage Agency or Governmental Authority,
including in connection with any proceeding by a private party, and, unless prohibited by an
applicable Mortgage Agency or Governmental Authority, provide the opportunity to each other
to attend or participate in such meeting, conference, or proceeding. The foregoing obligations in
this Section 6.3(b) shall be subject to the Confidentiality Agreement and any attorney-client,
work product, or other privilege. The Parties expect their outside counsel to enter into a joint
defense agreement or common interest agreement to allow for the exchange of such privileged
materials without waiving any such privilege.

                                                   62
19-10412-jlg   Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 92 of 221


               (c)     With respect to decision making authority, but without limiting Buyers’
and Sellers’ obligations under this Section 6.3:

                       (i)     Buyers and Sellers shall have joint decision making authority with
       respect to the appropriate course of action with respect to, and shall cooperate with each
       other in connection with, obtaining the consents, approvals, permits, waiting period
       expirations or authorizations of any Governmental Authority required under any Antitrust
       Laws to consummate the transactions contemplated by this Agreement. No Party or its
       counsel shall independently participate in any substantive call or meeting relating to the
       Antitrust Laws with any Governmental Authority in respect of any filings, investigations,
       or other inquiries without giving the other Party or its counsel prior notice of such call or
       meeting and, to the extent permitted by such Governmental Authority, the opportunity to
       attend and/or participate. In furtherance of the foregoing and to the extent permitted by
       applicable Law, (A) each Party shall notify the others, as far in advance as practicable, of
       any filing or material or substantive communication or inquiry it or any of its Subsidiaries
       intends to make with any Governmental Authority relating to the matters that are the
       subject of this Section 6.3 in respect of Antitrust Laws, (B) prior to submitting any such
       filing or making any such communication or inquiry, such Party shall provide the other
       Parties and its counsel a reasonable opportunity to review, and shall consider in good
       faith the comments of the other Parties in connection with, any such filing,
       communication or inquiry, (C) promptly following the submission of such filing or
       making such communication or inquiry, provide the other Parties with a copy of any such
       filing or, if in written form, communication or inquiry and (D) consult with the other
       Party in connection with any inquiry, hearing, investigation or litigation by, or
       negotiations with, any Governmental Authority relating to the transactions contemplated
       by this Agreement, including the scheduling of, and strategic planning for, any meetings
       with any Governmental Authority relating thereto. In exercising the foregoing
       cooperation rights, Sellers and Buyers each shall act reasonably and as promptly as
       reasonably practicable.

                       (ii)   Buyers and Sellers shall have joint decision making authority with
       respect to the appropriate course of action with respect to, and shall cooperate with each
       other in connection with, obtaining the consents, approvals, permits, waiting period
       expirations or authorizations of any insurer, investor, Mortgage Agency or applicable
       Governmental Authority required to consummate the transactions contemplated by this
       Agreement, in each case, for the avoidance of doubt, other than in respect of Antitrust
       Laws (which shall be governed by clause (i) above). No Party or its counsel shall
       independently participate in any substantive call or meeting with any insurer, investor,
       Mortgage Agency or Governmental Authority in connection with obtaining any approvals
       required to consummate the transactions contemplated by this Agreement, and each Party
       shall provide the other Parties with the opportunity to attend and/or participate in any
       meetings with such insurer, investor, Mortgage Agency or Governmental Authority, as
       the case may be. In furtherance of the foregoing and to the extent permitted by applicable
       Law, (A) each Party shall notify the others, as far in advance as practicable, of any filing
       or material or substantive written communication or inquiry it or any of its Subsidiaries
       intends to make with any insurer, investor, Mortgage Agency or applicable Governmental
       Authority relating to the matters that are the subject of this Section 6.3 other than in
                                                63
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                          Pg 93 of 221


       respect of matters related to Antitrust Laws (which shall be governed by clause (i) above)
       and (B) each Party shall consult with the other Parties in connection with any inquiry,
       hearing, investigation or litigation by, or negotiations with, any insurer, investor,
       Mortgage Agency or applicable Governmental Authority relating to the transactions
       contemplated by this Agreement, including the scheduling of, and strategic planning for,
       any meetings with such persons relating thereto.

Notwithstanding the foregoing, materials provided pursuant to this Section 6.3 may be
reasonably redacted (A) to remove references concerning the valuation of the Company and the
transactions contemplated by this Agreement, (B) as necessary to comply with contractual
arrangements, (C) as necessary to address reasonable privilege concerns or (D) as otherwise
required by Law.

               Section 6.4    Bankruptcy Court Matters.

               (a)    Approval of Break-Up Fee and Expense Reimbursement.

                        (i)    In the event that this Agreement is terminated pursuant to Section
       9.1(b)(iii), Section 9.1(c)(i)(A), Section 9.1(c)(iii)(A) or Section 9.1(c)(v), in
       consideration for Buyers having expended considerable time and expense in connection
       with this Agreement and the negotiation thereof, Sellers shall, immediately upon
       termination of this Agreement, in accordance with the terms hereof and subject to
       advance Bankruptcy Court approval in accordance with the Bidding Procedures Order,
       pay or cause to be paid to Buyers to an account designated by a Buyer in writing (i) the
       amount of the reasonable and documented expenses of Buyers and Buyers’ Affiliates
       incurred in connection with their investigation (including due diligence), preparation,
       negotiation and attempted consummation of the transactions contemplated by this
       Agreement (including performance of the obligations hereunder), up to an aggregate
       amount of four million dollars ($4,000,000) or, in the event that Sellers accept the Ginnie
       Purchase Proposal and exercise the Ginnie Option pursuant to Section 7.10, four million
       two hundred fifty thousand dollars ($4,250,000) (the “Expense Reimbursement”), plus
       (ii) an initial break-up fee in an amount equal to four million dollars ($4,000,000) or, in
       the event that Sellers accept the Ginnie Purchase Proposal and exercise the Ginnie Option
       pursuant to Section 7.10, five million two hundred fifty thousand dollars ($5,250,000)
       (the “Initial Break-Up Fee”). In addition, in accordance with the terms hereof (including
       Article IX) and subject to advance Bankruptcy Court approval in accordance with the
       Bidding Procedures Order, Sellers shall, upon termination of this Agreement pursuant to
       the sections set forth above, deliver to the Escrow Agent an amount equal to eight million
       five hundred thousand dollars ($8,500,000) or, in the event that Sellers accept the Ginnie
       Purchase Proposal and exercise the Ginnie Option pursuant to Section 7.10, nine million
       seven hundred fifty thousand dollars ($9,750,000) (the “Remaining Break-Up Fee” and
       with the Initial Break-Up Fee, the “Break-Up Fee” and, together with the Expense
       Reimbursement, the “Termination Payment”) to be held in escrow in the Break-Up Fee
       Escrow Account pursuant to the Escrow Agreement, which amount shall be disbursed to
       Buyers upon consummation of an Alternative Transaction only if Sellers consummate an
       Alternative Transaction within twelve (12) months of the date hereof (the “Tail Period”);


                                               64
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 94 of 221


       provided, however, that if consummation of an Alternative Transaction does not occur
       within the Tail Period, the Remaining Break-Up Fee shall be disbursed to Sellers.

                      (ii)    In the event that Buyers terminate this Agreement pursuant to
       Section 9.1(c)(i)(B), in consideration for Buyers having expended considerable time and
       expense in connection with this Agreement and the negotiation thereof, Sellers shall,
       immediately upon termination of this Agreement, in accordance with the terms hereof
       (including Article IX) and subject to advance Bankruptcy Court approval in accordance
       with the Bidding Procedures Order, pay or cause to be paid to Buyers, to an account
       designated by a Buyer in writing, the Expense Reimbursement; provided, that if Sellers
       consummate an Alternative Transaction within the Tail Period, Sellers shall pay or cause
       to be paid to Buyers the Break-Up Fee.

                       (iii)  The Termination Payment (or any portion thereof, as applicable)
       shall be payable as set forth in Section 9.2(b). Nothing in this Section 6.4 shall relieve
       Buyers or Sellers of any Liability for a breach of this Agreement prior to the date of
       termination; provided, that absent Willful Breach, Sellers’ Liability under this Agreement
       for any and all such breaches shall be capped at an amount equal to the Termination
       Payment. Upon payment to Buyers of the Termination Payment, or any applicable
       portion thereof to which Buyers are entitled to receive in accordance with the terms of
       this Section 6.4, Sellers and their respective Representatives and Affiliates, on the one
       hand, and Buyers and their Representatives and Affiliates, on the other, will be deemed to
       have fully released and discharged each other from any Liability resulting from the
       termination of this Agreement and, absent Willful Breach, neither Sellers, their
       Representatives or Affiliates, on the one hand, nor Buyers, their Representatives or
       Affiliates, on the other hand, or any other Person will have any other remedy or cause of
       action under or relating to this Agreement or any applicable Law, including for
       reimbursement of expenses. Without limiting the foregoing or Section 10.11, Buyers
       acknowledge and agree that, absent Willful Breach, termination of this Agreement in
       accordance with the applicable provisions of Article IX and payment and delivery of the
       Termination Payment (if any) in accordance with this Section 6.4 will be the sole and
       exclusive remedy of Buyers, and their Representatives and Affiliates, whether at Law or
       in equity, with respect to any termination of this Agreement or any breach hereof, and
       upon the payment and delivery of the Termination Payment (if any) in accordance with
       this Section 6.4 (which will constitute liquidated damages) to Buyers, Buyers and their
       Representatives and Affiliates will be deemed to have fully released and discharged
       Sellers and their respective Representatives and Affiliates from any Liabilities resulting
       from the termination of this Agreement or any breach hereof. The obligations of Sellers
       to pay the Initial Break-Up Fee, the Remaining Break-Up Fee and/or Expense
       Reimbursement (A) shall be entitled to administrative expense claim status under
       Sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code and under an order to that
       effect issued by the Bankruptcy Court and (B) shall survive the termination of this
       Agreement.

               (b)    Competing Bid. This Agreement is subject to approval by the Bankruptcy
Court and the consideration by Sellers of Alternative Transactions. Until the date of the entry of
the Confirmation Order, Sellers are permitted to and permitted to cause their Representatives and

                                               65
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 95 of 221


Affiliates to, initiate contact with, solicit or encourage submission of any inquiries, proposals or
offers by, any Person (in addition to Buyers and their Affiliates and Representatives) in
connection with any sale or other disposition of the Acquired Assets. From the date of approval
of the Termination Payment (and at any prior time) and until the transactions contemplated
hereby are consummated, Sellers are permitted to and permitted to cause their Representatives
and Affiliates to, initiate contact with, solicit or encourage submission of any inquiries, proposals
or offers by, any Person (in addition to Buyers and their Affiliates and Representatives) in
connection with any sale or other disposition of the Acquired Assets. In addition, Sellers shall
have the authority to respond to any inquiries or offers to purchase all or any part of the Acquired
Assets (whether in combination with other assets of Sellers or their Affiliates or otherwise) and
perform any and all other acts related thereto.

               (c)     Bankruptcy Court Filings.

                      (i)     Within one (1) day following the execution and delivery of this
       Agreement, in accordance with the Bidding Procedures Order, Sellers shall: (a) designate
       Buyers as Stalking Horse Bidder and file with the Bankruptcy Court a Notice of Stalking
       Horse Bidder (as defined in the Bidding Procedures Order) setting forth the material
       terms of this Agreement, including the Termination Payment; provided, that certain
       confidential information may be filed under seal at the reasonable request of any Party
       and approval of the Bankruptcy Court; (b) in consultation with Buyers, use their
       reasonable best efforts to respond to and timely resolve all objections related to the entry
       or approval of Buyers as Stalking Horse Bidder and Confirmation Order. Buyers agree
       that they promptly will take such actions as are reasonably requested by Sellers to assist
       in obtaining approval of this Agreement, including by furnishing affidavits or other
       documents or information for filing with the Bankruptcy Court. In the event approval of
       the Buyers as Stalking Horse Bidder in accordance with this Agreement or the
       Confirmation Order shall be appealed, Sellers and Buyers shall use their respective
       commercially reasonable efforts to defend such appeal.

                      (ii)   Sellers and Buyers acknowledge that this Agreement and the
       transactions contemplated by this Agreement are subject to entry and approval of, as
       applicable, the Termination Payment and the Confirmation Order. In the event of any
       discrepancy between this Agreement, the Bidding Procedures Order, and the
       Confirmation Order, the Confirmation Order shall govern.

                      (iii)   Buyers agree that they will take actions that are reasonably
       requested by Sellers to assist in obtaining entry of the Confirmation Order, including by
       furnishing affidavits or other documents or information for filing with the Bankruptcy
       Court for the purposes, among others, of providing necessary assurances of performance
       by Buyers under this Agreement. Buyers shall not, without the prior written consent of
       Sellers (which shall not be unreasonably withheld), file, join in, or otherwise support in
       any manner whatsoever any motion or other pleading relating to the sale of the Acquired
       Assets hereunder, unless Sellers have taken action inconsistent with this Agreement. In
       the event the entry of the Confirmation Order shall be appealed in relation to this
       Agreement, Sellers and Buyers shall use their respective commercially reasonable efforts
       to defend such appeal.

                                                 66
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 96 of 221


                       (iv)   From and after the date hereof, Sellers will, and will cause their
       Affiliates to, provide reasonable prior notice (in no event less than two (2) Business
       Days) before filing any materials with the Bankruptcy Court that relate in any material
       respect to this Agreement, the transactions contemplated herein, Buyers, Buyers’
       Affiliates, the Bidding Procedures Order or the Confirmation Order, and shall consult in
       good faith with Buyers regarding the content of such materials and whether portions of
       such materials should be redacted prior to any such filing and consider in good faith
       Buyers’ reasonable comments. Sellers will, and will cause their Affiliates to (a) provide
       reasonable notice to Buyers with respect to the filing and prosecution of any plan in the
       Bankruptcy Cases and (b) use reasonable best efforts to ensure that any such plan shall be
       in form and substance reasonably acceptable to Buyers as it relates to this Agreement and
       the transactions contemplated hereby (including the estate release and provisions
       providing for the sale free and clear of liabilities to the maximum extent permitted by the
       Bankruptcy Code). Sellers and Sellers’ Affiliates shall not file with the Bankruptcy Court
       (except under seal) or otherwise make public any unredacted documents provided by
       Buyers without the prior written consent of the Buyers (which shall not be unreasonably
       withheld).

               (d)     Back-Up Bidder. Sellers and Buyers agree that, in the event that Buyers
are not the successful bidders at the Auction (such prevailing party, the “Prevailing Bidder”), if
and only if (i) Buyers submit the second highest or best bid at the Auction for the Acquired
Assets or the terms of this Agreement constitute the second highest or best bid for the Acquired
Assets at the Auction, Buyers shall be required to serve as back-up bidder and shall receive
notice thereof within five (5) days of the Auction (the “Back-Up Bidder”), and (ii) Sellers give
written notice to Buyers on or before the Back-Up Termination Date, stating that Sellers (A)
failed to consummate the sale of the Acquired Assets with the winning bidder, and (B)
terminated the purchase agreement with the winning bidder, Buyers shall consummate the
transactions contemplated hereby upon the terms and conditions as set forth herein, including the
Purchase Price, as the same may be increased by Buyers at the Auction. Buyers shall not be
required to serve as the Back-Up Bidder beyond the Back-Up Termination Date as such date
may be extended pursuant to the terms of this Agreement.

                 (e)    Discharge of Liabilities. Prior to the Closing, Sellers shall use reasonable
best efforts to obtain an order of the Bankruptcy Court that provides for the discharge of all
Liabilities (including all Liabilities relating to the Consumer Claims) of the Business, the
Company, Mortgage Asset Systems and REO Management Solutions other than the Assumed
Liabilities, in each case to the maximum extent permitted by the Bankruptcy Code.

               Section 6.5     Notices and Consents.

                (a)     Prior to the Closing, Sellers will give, or will cause to be given, any
notices to third parties, and each of the Parties will use its commercially reasonable efforts, to the
extent reasonably practicable, to cooperate with each other Party, to obtain any third party
consents or sublicenses reasonably requested by Buyers, in connection with the matters referred
to in Section 6.5(a) of the Disclosure Schedule or as are otherwise necessary and appropriate to
consummate the transactions contemplated by this Agreement; provided, however, that (i)
Sellers shall conduct all correspondence and negotiations with third parties regarding any such

                                                 67
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 97 of 221


matters, (ii) none of Parent, the Company or any Subsidiary of Parent or the Company, or
Buyers, shall be required to pay any consideration therefor or incur any expenses in connection
therewith and (iii) Sellers shall not be obligated to initiate any Litigation to obtain such consent
or approval; provided, that there shall be no adjustment to the Purchase Price on account of the
exclusion of any Acquired Asset as a result of not obtaining any such consent.

              (b)    Without limiting Section 6.3, each of the Parties will give any notices to,
make any filings with, and use its commercially reasonable efforts to obtain any authorizations,
consents, and approvals of Governmental Authorities as are necessary and appropriate to
consummate the transactions contemplated by this Agreement.

                Section 6.6 Notice of Developments. Each Seller and each Buyer will give
prompt written notice to the other Parties of (a) the existence of any fact or circumstance, or the
occurrence of any event, of which it has Knowledge, that would reasonably be likely to cause a
condition to a Party’s obligations to consummate the transactions contemplated by this
Agreement set forth in Article VIII not to be satisfied as of a reasonably foreseeable Closing
Date, or (b) the receipt of any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; provided, however, that the
delivery of any such notice pursuant to this Section 6.6 shall not be deemed to amend or
supplement this Agreement and the failure to deliver such notice shall not constitute a waiver of
any right or condition to the consummation of the transactions contemplated hereby by any
Party. Sellers shall provide Buyers (i) any notices of default to given to or received from, or any
exercise on collateral granted to, the agent or any lender under a debtor in possession credit
agreement approved in the Bankruptcy Cases and (ii) all material reports, notices or documents
promptly following delivery of the same to the agent under such facility.

                Section 6.7 Access; No Contact. Upon the reasonable request of Buyers,
Sellers will permit Buyers and their Representatives to have, upon reasonable advance written
notice, reasonable access to all premises, properties, books and records and Transferred
Contracts included in the Acquired Assets during normal business hours, and in a manner so as
not to interfere unreasonably with the normal business operations of any Seller; provided,
however, that, for the avoidance of doubt, the foregoing shall not require any Person to (a)
waive, or take any action with the effect of waiving, its attorney-client privilege with respect
thereto, (b) take any action that would conflict with confidentiality obligations to which any
Seller is bound or (c) take any action that involves any sampling or analysis of soil, groundwater,
building materials or other environmental media, including such investigations of the sort
generally referred to as a Phase II environmental assessment, without the prior written consent of
Sellers. Prior to the Closing, Buyers shall not, and shall direct and use their reasonable best
efforts to cause their Representatives not to, contact employees, vendors, suppliers, landlords, or
licensors of any Seller in connection with or pertaining to any subject matter of this Agreement
without the prior written consent of Sellers; provided, however, that prior to the Closing, each
Seller shall use its commercially reasonable efforts to facilitate contact and communication
between Buyers and such Seller’s employees, vendors, suppliers, landlords, and licensors at
Buyers’ reasonable request and assist Buyers with any such contact or communication.

             Section 6.8 Bulk Transfer Laws. Buyers acknowledge that Sellers will not
comply with the provisions of any bulk transfer Laws or similar Laws of any jurisdiction in

                                                68
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                          Pg 98 of 221


connection with the transactions contemplated by this Agreement, including the United Nations
Convention on the Sale of Goods, and hereby waives all claims related to the non-compliance
therewith.

               Section 6.9 Replacement Bonding Requirements.                Section 6.9 of the
Disclosure Schedule sets forth the material Bonding Requirements in existence on the date of
this Agreement. On or prior to the Closing Date, Buyers shall provide replacement guarantees,
standby letters of credit or other assurances of payment with respect to all Bonding
Requirements, in form and substance satisfactory to Sellers and any banks or other counterparty
thereto, and, both prior to and following the Closing Date, Buyers and Sellers shall cooperate to
obtain a release in form and substance reasonably satisfactory to Buyers and Sellers with respect
to all Bonding Requirements. To the extent Buyers are unable to make such arrangements with
respect to any Bonding Requirements prior to the Closing, with Sellers’ consent in lieu thereof,
Buyers shall deliver to Sellers an irrevocable, unconditional standby letter of credit in favor of
Parent in an amount equal to the amount of such Bonding Requirements, issued by a bank rated
“A” or better by Standard and Poor’s, in form and substance reasonably satisfactory to Parent.

                                       ARTICLE VII
                                    OTHER COVENANTS

       The Parties agree as follows with respect to the period from and after the Closing:

               Section 7.1    Further Assurances.

               (a)    In case at any time after the Closing any further action is necessary to
carry out the purposes of this Agreement, each of the Parties will, at the requesting Party’s sole
cost and expense, take such further action (including (i) the execution and delivery of such other
reasonable instruments of sale, transfer, conveyance, assignment, assumption and confirmation,
and providing materials and information as the other Party may reasonably request to the extent
reasonably necessary to transfer, convey or assign to Buyers all of the Acquired Assets or the
Company Purchased Shares or to confirm Buyers’ assumption of the Assumed Liabilities, (ii)
transferring to Parent or its designated Affiliates any asset or Liability contemplated by this
Agreement to be an Excluded Asset or Excluded Liability, respectively, that was inadvertently
transferred to Buyers and (iii) transferring to Buyers or their designated Affiliates (and having
Buyers and their Affiliates assume) any asset or Liability contemplated by this Agreement to be
an Acquired Asset or Assumed Liability which was inadvertently transferred to or assumed by
Parent or one of its Affiliates (other than the Company, Mortgage Asset Systems or REO
Management Systems)).

              (b)     If Parent receives any payment related to any Acquired Assets after the
Closing, Parent agrees to promptly remit (or cause to be promptly remitted) such funds to Buyers
to the extent related to such Acquired Asset, and Buyers shall reimburse Parent for their
reasonable expenses incurred in connection therewith. If Buyers or any Affiliate of Buyers
receive any payment related to any Excluded Asset after the Closing, Buyers agree to promptly
remit (or cause to be promptly remitted) such funds to Parent to the extent related to such
Excluded Asset, and Parent shall reimburse Buyers for their reasonable expenses incurred in
connection therewith.

                                               69
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 99 of 221


                (c)    For the avoidance of doubt, the Parties acknowledge and agree that, except
as otherwise set forth in this Agreement, (i) Ditech, Parent and the Excluded Entities shall not
have any Liability with respect to the ownership, operation or use by Buyers of the Acquired
Assets from and after the Closing, including related to Buyers’ or their Affiliates’ application for,
or receipt of, any approvals of any Governmental Authority or Mortgage Agency and (ii) Buyers
shall not have any Liability with respect to the Excluded Assets or Excluded Liabilities.
Notwithstanding the foregoing, or anything to the contrary set forth in this Agreement, the
Parties acknowledge that (A) to the extent, prior to the Closing, the Consumer Claims or any
other alleged claims against the Company, REO Management Solutions or Mortgage Asset
Systems are not discharged under the Plan and Confirmation Order, the Company, REO
Management Solutions or Mortgage Asset Systems, as applicable, shall remain subject to such
Consumer Claims or such other alleged claims following the Closing and (B) under no
circumstances and in no event shall a Buyer or any of its Affiliates seek, attempt to seek or
directly induce or encourage anyone else to seek, recourse against Parent or any of its Affiliates
for Consumer Claims relating to the Business following the Closing.

                 Section 7.2 Access; Enforcement; Record Retention. From and after the
Closing until the fifth (5th) anniversary of the Closing Date, upon any reasonable request by a
Party or its Representatives, each Party will permit the other Party or its Representatives to have
reasonable access during normal business hours, and in a manner so as not to interfere
unreasonably with the normal business operations of the Party granting such access, to all
premises, properties, personnel, books and records, and Contracts of the Party granting such
access, in each case to the extent related to the Business, the RMS Entities, the Purchased Shares,
the Acquired Assets or the Assumed Liabilities for the purposes of (a) preparing Tax Returns, (b)
monitoring or enforcing rights or obligations of the Parties under this Agreement or any of the
Related Agreements, (c) any other legitimate business purpose or (d) complying with the
requirements of any Governmental Authority; provided, however, that, for the avoidance of
doubt, the foregoing shall not require any Party to take any such action if (i) such action may
result in a waiver or breach of any attorney/client privilege, (ii) such action could reasonably be
likely to result in violation of applicable Law, or (iii) providing such access or information would
be reasonably likely to be disruptive to its normal business operations. Buyers agree to maintain
the files or records which are contemplated by the first sentence of this Section 7.2 in a manner
consistent in all material respects with its document retention and destruction policies, as in
effect from time to time, for five (5) years following the Closing (such period of time, the
“Access Period”). If Parent provides Buyers with written notice within ninety (90) days prior to
the expiration of the Access Period, Parent shall have the right prior to the expiration of the
Access Period, at its option and expense, to take possession of any such files or records that
Buyers wish to destroy following the expiration of the Access Period.

               Section 7.3     Employee Matters.

               (a)     Employment of All Covered Employees. Effective as of the Closing Date,
(i) each Company Employee set forth on Section 7.3(a) of the Disclosure Schedule (which
schedule shall collectively constitute more than 67.4% of full-time Company Employees as of
the Closing Date) shall become an employee of Buyers or an Affiliate of Buyers (including the
Company) (the “Initial List”) as a matter of Law and (ii) each Parent Group Employee set forth
on Section 7.3(a) of the Disclosure Schedule shall be provided with a written offer of

                                                 70
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 100 of 221


employment by Buyers or an Affiliate of Buyers on terms consistent with Section 7.3(c) no later
than twenty (20) days prior to the Closing Date; provided, that any Severance Expenses in excess
of $1,700,000 incurred and paid by a Seller, a RMS Entity or any of their respective Affiliates as
a result of a Company Employee or a Parent Group Employee not being offered employment by
Buyers, shall be borne by Buyers, subject to a full release of claims in favor of Buyers and their
affiliates in a form reasonably satisfactory to Buyers. For purposes of the preceding sentence
“Severance Expenses” shall mean the actual cash cost of severance upon a termination of
employment on the Closing Date for any such Company Employee or Parent Group Employee in
the amount set forth for such employee on Section 7.3(a) of the Disclosure Schedule, for each
such individual. For purposes of this Section 7.3, any individual who becomes employed by
Buyers, or an Affiliate of Buyers, in accordance with this Section 7.3(a) is referred to as a
“Transferred Employee.” It is acknowledged and agreed that Buyers can update Section 7.3(a)
of the Disclosure Schedule until July 30, 2019; provided, that the Company Employees set forth
on Section 7.3(a) of the Disclosure Schedule shall at all times constitute more than 67.4% of full-
time Company Employees as of the Closing Date, and it is further acknowledged and agreed that
any Company Employees that were on the Initial List and are not on the updated Section 7.3(a)
of the Disclosure Schedule shall not become Transferred Employees and Sellers or an Affiliate
of a Seller shall either terminate the employment of such individuals prior to the Closing, or
ensure that such individuals are employed by Parent or one of its Affiliates, other than the
Company, Mortgage Asset Systems or REO Management Solutions. Buyers and Sellers agree to
cooperate together in good faith in order to eliminate any potential WARN liability. Buyers
acknowledge and agree that, from the Closing until the date that is the ninety-first (91st) day
following the Closing, neither Buyers nor any of their Affiliates shall terminate any Transferred
Employee other than for cause.

               (b)    Employees and Benefit Plans.

                        (i)    Liabilities. Effective as of the Closing, Buyers shall, or shall cause
       one of their Affiliates to, assume or retain, as the case may be, any and all Liabilities
       relating to, arising out of, or resulting from the employment or services, or termination of
       employment or services, of any Transferred Employee, to the extent such Liabilities arise
       from and after the Closing including, for purposes of clarity, any Liabilities related to any
       Assumed Benefit Plans as provided in Section 7.3(b)(ii). Parent or its applicable
       Subsidiary shall retain as Excluded Liabilities any and all Liabilities relating to, arising
       out of, or resulting from the employment or services, or termination of employment or
       services, of (x) any Company Employee or Parent Group Employee who is a Transferred
       Employee to the extent such Liabilities arise prior to the Closing and (y) any Parent
       Group Employee who is not a Transferred Employee.

                      (ii)    Benefit Plans. Effective as of the Closing, Parent or the applicable
       member of the Parent Group shall terminate the participation of each Transferred
       Employee and such Transferred Employee’s eligible dependents in each Parent Benefit
       Plan, other than (A) any Parent Benefit Plan listed on Section 7.3(b)(ii) of the Disclosure
       Schedule that will be assumed by Buyers or an Affiliate of Buyers and (B) any Company
       Benefit Plan that will automatically be transferred to or continued by Buyers or an
       Affiliate of Buyers (including the Company) as a matter of Law (each of (A) and (B), an


                                                71
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 101 of 221


       “Assumed Benefit Plan”). All Assumed Benefit Plans are listed on Section 7.3(b)(ii) of
       the Disclosure Schedule.

               (c)    Transferred Employees – Additional Employment Terms.

                       (i)     Terms and Conditions of Employment. For a period of twelve (12)
       months following the Closing Date, each Transferred Employee shall be entitled to
       receive or continue to receive, while in the employ of Buyers or an Affiliate of Buyers,
       (A) at least the same base salary or wages, as applicable, and target cash incentive
       opportunity with respect to such Transferred Employee as in effect immediately prior to
       the Closing and (B) employee benefits (subject to Section 7.3(d)) that are substantially
       comparable in the aggregate to those provided to similarly situated employees of Buyers
       and their Affiliates (in each case excluding any defined benefit pension, retiree medical,
       equity or equity based compensation, and change of control or retention compensation).

                      (ii)     Credit for Service. Buyers shall, and shall cause their Affiliates to,
       credit Transferred Employees for service earned on and prior to the Closing Date with the
       Parent Group or Company, as applicable, (A) to the extent that service is relevant for
       purposes of eligibility, vesting, paid-leave entitlement or the calculation of benefits under
       any employee benefit plan, program or arrangement of Buyers or any of their Affiliates
       (including the Assumed Benefit Plans) for the benefit of the Transferred Employees on or
       after the Closing Date to the same extent and for the same purpose as such service was
       credited to such Transferred Employee under the applicable Parent Benefit Plan or
       Company Benefit Plan as of the Closing and (B) for such additional purposes as may be
       required by applicable Law; provided, however, that nothing herein shall result in a
       duplication of benefits with respect to the Transferred Employees.

                      (iii)   Pre-existing Conditions; Coordination. Buyers shall, and shall
       cause their Affiliates to, use commercially reasonable efforts to waive any pre-existing
       condition or actively at work limitations, evidence of insurability and waiting periods for
       the Transferred Employees and their eligible spouses and dependents under any group
       health plan of Buyers or any of their Affiliates for the benefit of the Transferred
       Employees on or after the Closing Date to the same extent waived for such person under
       the corresponding Parent Benefit Plan or Company Benefit Plan as of the Closing Date.
       Buyers shall, and shall cause their Affiliates to, use commercially reasonable efforts to
       credit for purposes of determining and satisfying annual deductibles, co-insurance, co-
       pays, out-of-pocket limits and other applicable limits under the comparable health plans
       and arrangements offered to Transferred Employees, deductibles, co-insurance, co-pays
       and out-of-pocket expenses paid by Transferred Employees and their respective spouses
       and dependents under Parent Group health plans in the calendar year in which the
       Closing Date occurs.

                (d)   Severance Benefits. With respect to any Transferred Employee who is
terminated by Buyers or their Affiliates prior to the first anniversary of the Closing Date, Buyers
or an Affiliate of Buyers shall provide severance pay and benefits as set forth on Section 7.3(d)
of the Disclosure Schedule; subject to the terms and conditions set forth on Section 7.3(d) of the


                                                72
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 102 of 221


Disclosure Schedule including, the execution of a release of claims and compliance with post-
employment restrictive covenants to the extent applicable.

                (e)     401(k) Plan. Each Transferred Employee shall be eligible to participate in
a defined contribution plan sponsored by Buyers or an affiliate of a Buyer that is intended to be
qualified under Section 401(a) of the IRC (a “Buyer 401(k) Plan”). Effective as of the Closing,
Sellers shall cause the account balances (including any outstanding loan balances) in the tax-
qualified defined contribution plan maintained by the Parent Group (the “Parent 401(k) Plan”)
that are attributable to the Transferred Employees who were participants in the Parent 401(k)
Plan immediately prior to Closing to be fully vested (and Seller shall make any required
Company match to such Transferred Employees to be fully vested) and such Transferred
Employees shall be entitled to effect a direct rollover of any eligible rollover distributions (as
defined in Section 402(c)(4) of the IRC), including any outstanding loans, to the Buyer 401(k)
Plan.

                 (f)    Flexible Spending Accounts. Effective as of the Closing Date, Sellers
shall transfer, or cause to be transferred, to Buyers an amount, in cash, representing the aggregate
2019 contributions of each Transferred Employee then participating in a Parent Benefit Plan that
is flexible benefits plan (the “Parent Flexible Benefits Plan”), net of reimbursements (but not less
than zero). Buyers shall cause such amounts to be credited to each such employee’s accounts
under Buyers’ (or one of its Affiliate’s) corresponding health care spending account plan (the
“Buyer Flexible Benefits Plan”) in effect for such employees as of the Closing Date, and all
claims for reimbursement which have not been paid as of the date of the transfer to Buyers and
credited under the Buyer Flexible Benefits Plan shall be paid pursuant to and under the terms of
the Buyer Flexible Benefits Plan. In connection with such transfer, Buyers shall deem that such
employees’ deferral elections made under the Parent Flexible Benefits Plan for the 2019 calendar
year shall continue in effect under the Buyer Flexible Benefits Plan for the remainder of the 2019
calendar year following the Closing Date.

               (g)     Accrued Vacation and Sick Leave. Effective as of the Closing, to the
extent consented to by the applicable Transferred Employee or otherwise permitted by applicable
Law, Buyers shall, and shall cause their applicable Affiliates (including the Company) to,
recognize, assume the Liability with respect to, and honor each Transferred Employee’s
vacation, paid time off and sick leave (including personal leave) accrued but unused through the
Closing Date to the extent reflected on the Final Statement (as assumed by Buyers and their
applicable Affiliates, the “Assumed PTO”). Transferred Employees shall be permitted to use
their Assumed PTO in a manner consistent with Buyers’ policies applicable to similarly situated
employees of Buyers and to accrue additional vacation and other paid-time-off in accordance
with Buyers’ policies and procedures, as in effect from time to time. Buyers and their Affiliates
shall recognize the Transferred Employees’ service with Sellers and their Affiliates (including
the RMS Entities) (and their predecessors) prior to the Closing for the purposes of accruals and
usage of vacation and paid-time-off following the Closing. Buyers shall reimburse Parent for any
portion of the Assumed PTO that is forfeited by any Transferred Employee prior to January 1,
2020 by no later than January 30, 2020.

             (h)    Accrued Bonuses. Buyers shall assume and pay to the Transferred
Employees any accrued bonuses under Parent Group or Company bonus plans for the portion of

                                                73
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                          Pg 103 of 221


the applicable bonus period through the Closing Date and any bonus amounts set forth on
Section 7.3(h) of the Disclosure Schedule to the extent reflected on the Final Statement (the
“Accrued Bonus Amount”). The Accrued Bonus Amount shall be paid to the applicable
Transferred Employee at such time as such bonuses are traditionally paid under such plan, in
accordance with the terms and conditions of such plan and such terms and the timing is set forth
on Section 7.3(h) of the Disclosure Schedule. Buyers shall reimburse Parent for any portion of
the Accrued Bonus Amount that is not paid to any Transferred Employee within ten (10)
Business Days of the date that the Accrued Bonus Amount is paid to Transferred Employees.

               (i)     W-2 Matters. Pursuant to IRS Revenue Procedure 2004-53, the Company
and Buyers shall apply the “alternative” method for purposes of employee payroll reporting with
respect to Transferred Employees.

               (j)     No Third Party Beneficiaries. Notwithstanding the provisions of this
Section 7.3, nothing in this Section 7.3 is intended to and shall not (i) create any third party
rights, (ii) amend any Benefit Plan or other employee benefit plan, program, policy or
arrangement, (iii) require Buyers or any of its Affiliates or Sellers or any of their Affiliates to
continue any employee benefit plan, program, policy or arrangement beyond the time when it
otherwise lawfully could be terminated or modified or as otherwise required herein or (iv)
provide any Covered Employee or any Transferred Employee with any rights to continued
employment or alter such Covered Employee or Transferred Employee’s at-will status.

               Section 7.4    Certain Tax Matters.

                (a)    Transfer Taxes. Any stamp, documentary, filing, recording, registration,
sales, use, transfer, added-value or other similar Taxes (“Transfer Taxes”) imposed under
applicable Law in connection with the transactions contemplated by this Agreement, including
the transfer of any Excluded Assets to Parent, shall be borne fifty percent (50%) by Buyers, on
the one hand, and fifty percent (50%) by Sellers, on the other hand. The Party primarily
responsible as a matter of Law for filing any Tax Returns with respect to Transfer Taxes shall, at
its expense, timely prepare and file such Tax Returns and other documents required to be filed
with respect to such Transfer Taxes, and the other Party shall promptly reimburse such Party for
fifty percent (50%) of the amount of such Transfer Taxes actually paid by such Party (including
any additional Transfer Taxes resulting from such reimbursement). Each of Parent and Buyers
shall, upon the other party’s reasonable request and at such requesting party’s sole expense,
provide such requesting party with any non-confidential documentation in its possession (as
reasonably determined by the providing party) in connection with such requesting party’s claim
of exemption from any Transfer Taxes. The non-filing Party shall be entitled to receive such Tax
Returns and other documentation reasonably in advance of filing by the other Party, but not less
than ten (10) Business Days prior to the due date of such Tax Returns (to the extent reasonably
practicable), and such Tax Returns and other documentation shall be subject to the other Party’s
approval, which shall not be unreasonably withheld, delayed, or conditioned. The Parties shall
cooperate to permit the filing party to prepare and timely file any such Tax Returns.

               (b)    Tax Adjustments. Taxes (other than Transfer Taxes) imposed upon or
assessed directly against the Acquired Assets (including real estate Taxes, personal property
Taxes and similar Taxes) for the Tax period in which the Closing occurs (the “Proration Period”)

                                                74
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 104 of 221


will be apportioned and prorated between Parent and Buyers as of the Closing Date with Buyers
bearing the expense of Buyers’ proportionate share of such Taxes which shall be equal to the
product obtained by multiplying (i) a fraction, the numerator being the amount of the Taxes and
the denominator being the total number of days in the Proration Period, times (ii) the number of
days in the Proration Period following the Closing Date, and Parent shall bear the remaining
portion of such Taxes. If the precise amount of any such Tax cannot be ascertained on the
Closing Date, apportionment and proration shall be computed on the basis of the amount payable
for each respective item during the Tax period immediately preceding the Proration Period.

                Section 7.5 Insurance Matters. Buyers acknowledge that, upon Closing, all
insurance coverage provided in relation to Sellers and the Acquired Assets that is maintained by
any Seller or its Affiliates (whether such policies are maintained with third party insurers or with
such Seller or its Affiliates) shall cease to provide any coverage to Buyers, the Company and the
Acquired Assets and no further coverage shall be available to Buyers, the Company or the
Acquired Assets under any such policies.

               Section 7.6    Acknowledgements.

                (a)     Buyers acknowledges that Buyers have received from Sellers certain
projections, forecasts, and prospective or third party information relating to Sellers, the Acquired
Assets, the Assumed Liabilities, and other related topics. Buyers acknowledge that (i) there are
uncertainties inherent in attempting to make such projections and forecasts and in such
information; (ii) Buyers are familiar with such uncertainties and is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections, forecasts, and
information so furnished; (iii) Buyers have not relied upon, and to the Knowledge of Buyers,
none of its Representatives have relied upon, such projections, forecasts and information, and
(iv) neither Buyers nor any other Person shall have any claim against any Seller or any of their
Affiliates or any of their respective directors, officers, employees, stockholders, members,
managers, partners, Affiliates, agents, or other Representatives with respect thereto.
Accordingly, without limiting the generality of Section 4.18 or Section 10.1, Buyers
acknowledge that none of Sellers nor any other Person makes any representations or warranties
with respect to such projections, forecasts, or information.

               (b)     Buyers acknowledge that, except for the representations and warranties
expressly set forth in Article III and Article IV, as modified by the Disclosure Schedule (which
representations and warranties shall terminate and be of no further force or effect as of the
Closing), or expressly contained in any Related Agreement, and without limiting the generality
of Section 4.18, (i) none of Sellers nor any other Person has made, or shall be deemed to have
made, and none of Buyers or their Representatives is relying on, any representation or warranty,
express or implied, including as to the accuracy or completeness of any information regarding
any of Sellers, any Acquired Assets, any Assumed Liabilities or any other matter, and no Seller
nor any other Person will be subject to any Liability to Buyers or any other Person resulting from
such matters or the distribution to Buyers, or the use of, any such information and (ii) SHOULD
THE CLOSING OCCUR, BUYERS WILL ACQUIRE THE ACQUIRED ASSETS AND
ASSUME THE ASSUMED LIABILITIES IN AN “AS IS” CONDITION AND ON A “WHERE
IS” BASIS, WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED (INCLUDING ANY WITH RESPECT TO ENVIRONMENTAL,

                                                75
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                          Pg 105 of 221


HEALTH OR SAFETY MATTERS). Further, without limiting any representation, warranty, or
covenant of any Seller expressly set forth herein, Buyers acknowledges that they have waived
and hereby waive, as a condition to the Closing, any further due diligence reviews, inspections,
or examinations with respect to any Seller, the Acquired Assets, the Assumed Liabilities, or any
other matter, including with respect to engineering, environmental, title, survey, financial,
operational, regulatory, and legal compliance matters.

               (c)     Sellers acknowledge that, except for the representations and warranties
expressly set forth in Article V (which representations and warranties shall terminate and be of
no further force or effect as of the Closing), or expressly contained in any Related Agreement,
and without limiting the generality of Section 5.9, none of Buyers nor any other Person has
made, or shall be deemed to have made, and none of Sellers or their Representatives is relying
on, any representation or warranty, express or implied, including as to the accuracy or
completeness of any information regarding Buyers or any other matter, and none of Buyers nor
any other Person will be subject to any Liability to Sellers or any other Person resulting from
such matters or the distribution to Buyers, or the use of, any such information.

               Section 7.7 Press Releases and Public Announcements. No Party shall issue
any press release or make any public announcement relating to the existence or subject matter of
this Agreement without the prior written approval of the other Parties, unless a press release or
public announcement is required by applicable Law or a Decree of the Bankruptcy Court
(including a direction given by the Bankruptcy Court or the Bidding Procedures Order). If any
such announcement or other disclosure is required by applicable Law or a Decree of the
Bankruptcy Court, the disclosing Party shall give the nondisclosing Parties reasonable prior
notice of, and an opportunity to comment on, the proposed disclosure, which shall be acceptable
to the nondisclosing Parties (whose acceptance shall not be unreasonably withheld, conditioned
or delayed except that Buyers may choose to withhold, condition or delay their consent for any
reason (in their sole discretion) with respect to any disclosure (i) identifying the name of any
Affiliate of Buyers or (ii) identifying the Purchase Price in a form or substance that is
inconsistent with the Illustrative Purchase Price Calculation, in each case except as required by
the Bankruptcy Court or applicable Law). Subject to the restrictions set forth in the immediately
preceding sentence, the nondisclosing Party shall be deemed to have consented to any
announcement or other disclosure that is substantially similar to a prior disclosure previously
agreed by the nondisclosing Party. The Parties acknowledge that Sellers shall file this
Agreement with the Bankruptcy Court in connection with the Notice of Stalking Horse Bidder
(and to the extent that any such other filings are required pursuant to any listing exchange or
other applicable Law).

               Section 7.8    Transferred     Contracts;     Executory     Contracts;     Other
Agreements.

                (a)    Until two (2) Business Days prior to the Confirmation Hearing, Sellers
shall use their commercially reasonable efforts (at Buyers’ expense) to renegotiate the Lease. If
Sellers renegotiate the Lease to contain provisions and terms acceptable in form and substance to
Buyers in their sole discretion prior to two (2) Business Days prior to the commencement of the
Confirmation Hearing, the Lease shall be considered a Transferred Contract under this
Agreement and Buyers and Sellers shall amend Section 1.1 of the Disclosure Schedule prior to

                                               76
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 106 of 221


Closing to reflect the inclusion of the Lease under the heading “Transferred Contracts”; provided
that there shall be no adjustment to the Purchase Price on account of the inclusion of the Lease as
a Transferred Contract.

                (b)    Until the date that is five (5) Business Days prior to the Confirmation
Hearing, Buyers may (in their sole discretion) designate any transferable regulatory licenses,
registrations and permits (including environmental permits) of the Company and any of the RMS
Entities (such licenses, registrations and permits, “Regulatory Licenses”) or Executory Contract
(other than any subservicing agreements) not considered an Acquired Asset or a Transferred
Contract, respectively, under this Agreement as of the date hereof to be an Acquired Asset or a
Transferred Contract under this Agreement, and Buyers and Sellers shall amend Section 1.1 of
the Disclosure Schedule prior to the Confirmation Hearing to reflect the inclusion of such
Regulatory License or Executory Contract under the heading “Acquired Assets” or “Transferred
Contracts,” as applicable. Buyers shall not assume any Cure Costs payable with respect to such
Executory Contracts and all Cure Costs with respect to such Executory Contracts shall be
considered “Excluded Liabilities” under this Agreement. Until the date that is two (2) days prior
to the Confirmation Hearing, Buyers may (in their sole discretion) remove any Regulatory
License or Executory Contract from the list of designated contracts on Section 1.1 of the
Disclosure Schedule under the heading “Acquired Assets” or “Transferred Contracts,” as
applicable, and Buyers and Sellers shall amend Section 1.1 of the Disclosure Schedule prior to
the Confirmation Hearing to reflect the removal of such Regulatory License or Executory
Contract from the list of designated Regulatory Licenses or contracts on Section 1.1 of the
Disclosure Schedule under the heading “Acquired Assets” or “Transferred Contracts,” as
applicable.

                (c)    Prior to Closing, Sellers shall use their commercially reasonable efforts (at
Buyers’ request and expense) to assist Buyers in negotiating (and entering into agreements with
the counterparties of) any vendor agreements, master services agreements, subcontractor
agreements or other agreements held by Ditech or any of its Subsidiaries other than the Company
and the RMS Entities (the “Ditech Agreements”) that are related to the Business and are unable
to be transferred to Buyers as Transferred Contracts. Sellers shall use reasonable best efforts to
provide Buyers with a list of all Ditech Agreements by June 21, 2019 (such list, the “Ditech
Agreements List”). Following June 21, 2019, Sellers shall use reasonable best efforts to identify
any Ditech Agreements that were not included on the Ditech Agreements List and promptly
notify Buyers of the same.

                Section 7.9 Other Intellectual Property Matters. Parent and its Affiliates
acknowledge that, as of the Closing, the name “Reverse Mortgage Solutions, Inc.” or any similar
derivation thereof, including “RMS” and all rights therein and thereto and the goodwill
pertaining thereto belong exclusively to Buyer. Promptly after the Closing (but in any event no
later than thirty (30) days following the Closing), Parent and its Affiliates shall change their
corporate names (including legal, registered, assumed, trade and “doing business as” names, as
applicable) to names that begin with “RMS Liquidation” and shall (a) change the caption of the
applicable Bankruptcy Cases to reflect such revised corporate names and (b) record evidence
thereof with the applicable Secretary of State.



                                                77
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 107 of 221


                Section 7.10 Purchase of Ginnie Portfolio. Within fifteen (15) days after the
date of this Agreement, Buyers shall submit a proposal to Sellers for the purchase of the Ginnie
Portfolio (such proposal, the “Ginnie Purchase Proposal”). The Ginnie Purchase Proposal shall
include a revised Illustrative Purchase Price Calculation and Transaction Accounting Principles
(revised solely to reflect the addition of the Ginnie Portfolio), a proposed draft of the Ginnie
Purchase Agreement and other supporting documentation. Sellers shall accept or reject the
Ginnie Purchase Proposal within three (3) Business Days following Sellers’ receipt of the Ginnie
Purchase Proposal. In the event that Sellers accept the Ginnie Purchase Proposal, (a) Buyers’
and Sellers’ shall negotiate the terms of a purchase agreement with respect to the Ginnie
Portfolio in a form similar to the “Bulk Agreement for the Purchase and Sale of Servicing
Rights” agreement located in the Data Room as of the date of this Agreement (the “Ginnie
Purchase Agreement”), and (b) each Seller shall have the option (the “Ginnie Option”), in its
sole discretion, at any time prior to forty-eight (48) hours following the later of (a) the
Bankruptcy Court ruling on the Plan and (b) entry of the Confirmation Order, to require Buyers
to purchase the Ginnie Portfolio at the Closing. Upon the exercise by any Seller of the Ginnie
Option, Buyers hereby agree to purchase, acquire, accept and assume from Ditech and any of its
Subsidiaries, and Ditech agrees to, and to cause its Subsidiaries to, sell, transfer, assign, convey
and deliver, the Ginnie Portfolio, in each case in accordance with the terms of the Ginnie
Purchase Agreement and Section 2.1(a), Section 2.1(b) and Section 2.1(c) as if the assets and
liabilities comprising the Ginnie Portfolio were Acquired Assets and Assumed Liabilities,
respectively. Additionally, upon the exercise by any Seller of the Ginnie Option and the entry by
the Parties (or their Affiliates) into the Ginnie Purchase Agreement, the term “Acquired Assets”
shall be deemed to include the Ginnie Portfolio and the Purchase Price to be paid at Closing shall
be increased by the value of the Ginnie Portfolio in accordance with the Illustrative Purchase
Price Calculation (as amended to reflect the addition of the Ginnie Purchase Proposal). Within
one (1) Business Day of the acceptance by Sellers of the Ginnie Purchase Proposal, Buyers shall
deposit into the Deposit Escrow Account an additional five million dollars ($5,000,000) (the
“Ginnie Escrow Amount”).

                Section 7.11 Transition Services Agreement. The Parties shall work together
in good faith and use their respective reasonable best efforts to agree as to the terms of, and
execute, a transition services agreement pursuant to which Sellers shall provide Buyers and
Buyers shall provide Sellers, as applicable, with terms and conditions substantially consistent
with those set forth on Exhibit D, pursuant to which Sellers shall provide Buyers certain services
for a transitional period following the Closing Date (the “Transition Services Agreement”).

                Section 7.12 Interim Date Portfolio Tape. No later than thirty (30) days after
the date of this Agreement, Sellers shall provide Buyers with the Interim Date Portfolio Tape.

               Section 7.13 Settlement of Consumer Claims.

                (a)    Sellers shall use their reasonable best efforts to pursue a settlement prior to
Closing with respect to all Consumer Claims relating to the Business with the Official
Committee of Consumer Creditors that is acceptable to Buyers. Sellers shall use their reasonable
best efforts to include representatives of Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul
Weiss”) in settlement discussions with respect to any settlement of Consumer Claims relating to
the Business prior to Closing and, to the extent practicable, to allow representatives of Paul

                                                 78
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 108 of 221


Weiss to participate in all substantive communications, calls, meetings or discussions with
respect to any such settlements with the Official Committee of Consumer Creditors. In
furtherance of the foregoing and to the extent permitted by applicable Law, each Party shall (i)
cooperate with each other Party in connection with such discussions and negotiations, (ii) notify
each other Party, as far in advance as practicable, of any material or substantive communications,
calls, meetings or discussions regarding any settlement with the Official Committee of Consumer
Creditors and (iii) provide each other Party a reasonable opportunity to review, and shall
consider in good faith, the comments of the other in connection with any settlement agreement
with the Official Committee of Consumer Creditors; provided, that nothing in this Section 7.13
or otherwise in this Agreement shall obligate Buyers or Sellers to effect a settlement with the
Official Committee of Consumer Creditors. In performing the foregoing obligations, each Party
shall act reasonably and as promptly as reasonably practicable.

               (b)    Without the prior written consent of Buyers, prior to the Closing, Sellers
shall not enter into any settlement with the Official Committee of Consumer Creditors with
respect to Consumer Claims relating to the Business.

               (c)   For any settlement with the Official Committee of Consumer Creditors
effected prior to Closing in respect of any Consumer Claims relating to the Business, the
Purchase Price shall be increased by the sum of (i) the amount of such settlement up to an
aggregate cap of ten million dollars ($10,000,000), plus (ii) only in the event that Sellers settle
prior to Closing all of the Consumer Claims relating to the Business, seven hundred fifty
thousand dollars ($750,000). The portion of any settlement in excess of ten million dollars
($10,000,000) shall be the sole responsibility of Buyers, and shall have no impact on the
Purchase Price.

                                   ARTICLE VIII
                        CONDITIONS TO OBLIGATION TO CLOSE

                Section 8.1 Conditions to Buyers’ Obligations. Buyers’ obligation to
consummate the transactions contemplated by this Agreement in connection with the Closing is
subject to the satisfaction or, to the extent permitted by applicable Law, waiver of the following
conditions:

                (a)     (i) each of the representations and warranties set forth in Article III and
Article IV (other than as set forth in clause (ii) of this Section 8.1(a)) shall be true and correct on
the date hereof and as of the Closing (except to the extent expressly made as of an earlier date, in
which case as of such date as if made at and as of such date), except where the failure of such
representations and warranties to be so true and correct (without giving effect to any limitation as
to “material” or “Material Adverse Effect” set forth therein) would not reasonably be likely to
result in a Material Adverse Effect and (ii) each of Parent Fundamental Representations and
Company Fundamental Representations shall be true and correct in all material respects (except
that any representation or warranty that is qualified by materiality shall have been true and
correct in all respects) on the date hereof and as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of such date as if made at and as of such date);



                                                  79
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 109 of 221


              (b)   Sellers shall have performed and complied in all material respects with all
covenants and agreements hereunder required to be performed or complied with by them prior to
the Closing;

               (c)    Buyers shall have received a certificate signed by an authorized officer of
each Seller, dated as of the Closing Date, with respect to the matters set forth in the foregoing
clauses (a) and (b);

                (d)    any plan filed and prosecuted by Sellers with the Bankruptcy Court in the
Bankruptcy Cases (including the provisions providing for the discharge of Excluded Liabilities
in accordance with this Agreement and the estate release for Buyers and provisions providing for
the sale free and clear of liabilities to the maximum extent permitted by the Bankruptcy Code,
including, for the avoidance of doubt, to the maximum extent permitted by the Bankruptcy Code,
the discharge of any and all claims, defenses and liabilities brought or asserted by a consumer
borrower on account of (i) Sellers’ alleged prepetition violation of (a) The Real Estate Settlement
Procedures Act of 1974 (RESPA) (12 U.S.C. § 2601 et seq.); (b) The Fair Credit Reporting Act
(15 U.S.C. § 1681); (c) The Truth in Lending Act (12 C.F.R. § 1026); (d) The Fair Debt
Collection Practices Act (15 U.S.C. §§ 1692–1692p); and (e) any and all state law equivalents of
the foregoing (i)(a)-(d); and (ii) any other claim for fraudulent inducement of a consumer
borrower to enter into a loan) shall include provisions providing for the discharge of Excluded
Liabilities and all Liabilities relating to the Consumer Claims to the maximum extent permitted
by the Bankruptcy Code and shall be in form and substance reasonably acceptable to Buyers as
to provisions related to this Agreement and the transactions contemplated hereby; provided, that
an exclusion to such “free and clear” sale for Consumer Claims shall be deemed to be acceptable
to Buyers;

               (e)   any Confirmation Order shall be in form and substance reasonably
acceptable to Buyers as to provisions related to this Agreement and the transactions
contemplated hereby; provided, that an exclusion to such “free and clear” sale for Consumer
Claims shall be deemed to be acceptable to Buyers; and

               (f)    each delivery contemplated by Section 2.7(b) to be delivered to Buyers
shall have been delivered.

                Section 8.2 Conditions to Sellers’ Obligations. Sellers’ obligations to
consummate the transactions contemplated by this Agreement in connection with the Closing are
subject to the satisfaction or, to the extent permitted by applicable Law, waiver of the following
conditions:

               (a)     the representations and warranties set forth in Article V shall have been
true and correct in all material respects (except that any representation or warranty that is
qualified by materiality shall have been true and correct in all respects) on the date hereof and as
of the Closing (except to the extent expressly made as of an earlier date, in which case as of such
date as if made at and as of such date);




                                                80
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                         Pg 110 of 221


                (b) Buyers shall have performed and complied in all material respects with all
covenants and agreements hereunder required to be performed or complied with by Buyers prior
to the Closing;

               (c)     Parent shall have received a certificate signed by an authorized officer of
each Buyer, dated as of the Closing Date, with respect to the matters set forth in the foregoing
clauses (a) and (b); and

                (d)    each payment and delivery contemplated by Section 2.7(a) to be made to
Parent shall have been made, and each delivery contemplated by Section 2.7(a) to be delivered to
Sellers shall have been delivered.

               Section 8.3 Conditions Precedent to Sellers’ and Buyers’ Obligations. The
respective obligations of Buyers and Sellers to consummate the transactions contemplated by this
Agreement in connection with the Closing are also subject to the satisfaction or, to the extent
permitted by applicable Law, waiver of the following conditions:

               (a)     the Bankruptcy Court shall have entered the Confirmation Order, and no
order staying, reversing, or modifying the Confirmation Order shall be in effect on the Closing
Date;

               (b)     (i) each of Ginnie Mae and Fannie Mae shall have approved the
transactions contemplated by this Agreement and such approval shall not have been conditioned
on any limitations on the Business or Buyers other than Acceptable Liquidity Conditions and (ii)
HUD shall have approved the transactions contemplated by this Agreement and such approval
shall not have been conditioned on any limitations on the Business or Buyers following the
Closing that would reasonably be expected to impair the economic value to Buyers of the
transactions contemplated by this Agreement in any material respect; and

              (c)    no Decree or Law of a Governmental Authority of competent jurisdiction
shall be in effect that prohibits consummation of the transactions contemplated by this
Agreement, including the transfer or assignment of the Licenses or the Company Purchased
Shares to Buyer.

               Section 8.4 No Frustration of Closing Conditions. Neither Buyers nor
Sellers may rely on the failure of any condition to their respective obligations to consummate the
transactions contemplated by this Agreement set forth in Section 8.1, Section 8.2 or Section 8.3,
as the case may be, to be satisfied if such failure was caused by such Party’s or its Affiliates’
failure to comply with any provision of this Agreement or by any other breach of a
representation, warranty, or covenant hereunder.

                                        ARTICLE IX
                                       TERMINATION

               Section 9.1 Termination of Agreement. This Agreement may be terminated
at any time prior to the Closing as provided below:

               (a)    by the mutual written consent of the Parties;
                                               81
19-10412-jlg    Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                        Pg 111 of 221


               (b)   by any Party by giving written notice to the other Parties if:

                      (i)     any court of competent jurisdiction or other competent
      Governmental Authority shall have enacted or issued a Law or Decree or taken any other
      action permanently restraining, enjoining or otherwise prohibiting the consummation of
      the transactions contemplated by this Agreement and such Law or Decree or other action
      shall have become final and non-appealable; provided, however, that the right to
      terminate this Agreement under this Section 9.1(b)(i) shall not be available to Buyers or
      Parent, as applicable, if the failure to consummate the Closing because of such action by
      a Governmental Authority shall be due to the failure of Buyers or Parent, as applicable, to
      have fulfilled any of its obligations under this Agreement;

                       (ii)    the Closing shall not have occurred prior to the close of business
      on the one hundred and twentieth (120th) calendar day following the date hereof (the
      “Initial Outside Date”); provided, however, that if (A) the Closing shall not have
      occurred due the conditions to Closing set forth in Section 8.3(b) remaining unsatisfied or
      being unable to be lawfully waived and (B) all other conditions to the respective
      obligations of the Parties to close hereunder that are capable of being fulfilled by the
      Outside Date shall have been so fulfilled or lawfully waived, then Parent or Buyers may,
      in their sole discretion, extend the Initial Outside Date for two additional thirty (30)-day
      periods by delivery of written notice of such extension to Buyers or Parent, as applicable,
      no fewer than three (3) Business Days before the Initial Outside Date or the end of the
      first thirty (30)-day extension period, as applicable (in each case, the Initial Outside Date
      as extended pursuant to this Section 9.1(b)(ii), the “Outside Date”); provided, further, that
      if the Closing shall not have occurred on or before the Outside Date due to a breach of
      any representations, warranties, covenants or agreements contained in this Agreement by
      Buyers or Sellers, then the breaching Party may not terminate this Agreement pursuant to
      this Section 9.1(b)(ii); or

                      (iii)  (A) an Alternative Transaction is approved by the Bankruptcy
      Court other than in connection with the Auction or pursuant to a plan of reorganization
      that is in form and substance reasonably acceptable to Buyers; (B) if there is an Auction,
      Buyers are not declared the Prevailing Bidder at the Auction and Buyers are not required
      to serve as the Back-Up Bidder pursuant to this Agreement; or (C) if there is an Auction,
      Buyers are not declared the Prevailing Bidder at the Auction and Buyers are required to
      serve as the Back-Up Bidder pursuant to this Agreement; provided, that any termination
      pursuant to clause (B) or (C) shall not be effective until the consummation of the
      transaction with the Prevailing Bidder.

               (c)   by Buyers by giving written notice to each Seller if:

                     (i)     (A) there has been a Willful Breach by any Seller of
      (w) Section 4.4(b), (x) Section 6.2(b)(A) through Section 6.2(b)(H) or Section 6.2(b)(J)
      through Section 6.2(b)(M) or (y) Section 7.13(b) or (B) there has been a breach by any
      Seller of any representation, warranty, covenant, or agreement contained in this
      Agreement, which would result in a failure of a condition to the obligations of Buyers set
      forth in Section 8.1(a) or Section 8.1(b) to be satisfied, and, in the case of each of clauses

                                               82
19-10412-jlg    Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                        Pg 112 of 221


      (A) and (B), such breach, if curable, has not been cured by such Seller prior to the earlier
      to occur of (1) ten (10) Business Days after receipt of Buyers’ notice of such breach and
      (2) the Outside Date;

                     (ii)   one or more of the Bankruptcy Cases is converted to cases under
      chapter 7 of the Bankruptcy Code, one or more of the Bankruptcy Cases is dismissed, or
      a trustee or examiner with powers to operate any Seller in the Bankruptcy Cases is
      appointed;

                    (iii)  if (A) Sellers do not hold an Auction as provided in the Bidding
      Procedures Order (unless (x) the Auction is cancelled because Buyers are the Prevailing
      Bidder or no competing bid has been submitted or (y) the Auction is adjourned or
      postponed in accordance with the Bidding Procedures Order); (B) the designation of the
      Buyers as Stalking Horse Bidder pursuant to the terms of this Agreement and the
      Termination Payment contemplated in this Agreement have not been approved by the
      Bankruptcy Court on or prior to June 30, 2019; or (C) Sellers withdraw or seek to
      withdraw a notice or motion to approve the Termination Payment and do not cure within
      two (2) Business Days;

                     (iv)    if (A) the Confirmation Order is not entered on or prior to August
      15, 2019, or (B) following its entry, the Confirmation Order shall fail to be in full force
      and effect or shall have been stayed, reversed, modified or amended in any respect
      without the prior written consent of a Buyer; or

                     (v)     if Sellers announce or file a chapter 11 plan: (1) exclusively
      contemplating the reorganization or sale of all or any part of Sellers inconsistent with this
      Agreement or the transactions contemplated hereby or (2) that does not transfer to Buyers
      free and clear of any curtailment and any similar liabilities to the maximum extent
      permitted by the Bankruptcy Code and provide an estate release for Buyers; provided,
      that an exclusion to such discharge for Consumer Claims shall not give rise to a right to
      termination by Buyers hereunder.

               (d)   by any Seller by giving written notice to Buyers and the other Seller if:

                     (i)     there has been a breach by Buyers of any representation, warranty,
      covenant, or agreement contained in this Agreement which would result in a failure of a
      condition to the obligations of Sellers set forth in Section 8.2(a) or Section 8.2(b), and
      such breach, if curable, has not been cured by Buyers prior to the earlier to occur of (A)
      ten (10) Business Days after receipt of such Seller’s notice of such breach and (B) the
      Outside Date;

                      (ii)   (A) all of the conditions set forth in Section 8.1 and Section 8.3
      have been satisfied or waived (other than those conditions which by their terms cannot be
      satisfied until the Closing, but which conditions at the time of termination shall be
      capable of being satisfied), (B) the Company has confirmed in writing to Buyers that it is
      ready, willing and able to consummate the transactions contemplated by this Agreement,
      and (C) Buyers fail to consummate the transactions contemplated hereby within three (3)

                                               83
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                          Pg 113 of 221


       Business Days following the date on which the Closing should have occurred pursuant to
       Section 2.6; or

                       (iii)  any of Ginnie Mae, Fannie Mae or HUD notifies Buyers or Sellers
       in writing that it has made a final determination that it will not approve the transactions
       contemplated by this Agreement in a manner that satisfies the condition to Closing
       described in Section 8.3(b); provided, that such termination right may only be exercised
       on or after the third (3rd) Business Day following the receipt of such notice and the
       delivery of a copy of such notice to the non-receiving Parties.

               Section 9.2    Effect of Termination.

                (a)     If any Party terminates this Agreement pursuant to Section 9.1, all rights
and obligations of the Parties hereunder shall terminate upon such termination and shall become
null and void (except that Article I, Section 4.18, Section 7.7, Article X (solely with respect to
the other covenants and agreements hereunder that expressly survive such termination), and this
Section 9.2 shall survive any such termination) and no Party shall have any Liability (except as
set forth in Section 6.4) to the other Parties hereunder; provided, however, that nothing in this
Section 9.2 shall relieve any Party from Liability for any breach of this Agreement occurring
prior to any such termination (but solely to the extent such breach constituted a Willful Breach);
provided, further, that, other than as provided in Section 6.4 or this Section 9.2, notwithstanding
anything to the contrary contained in this Agreement (but subject to the right of any Party to seek
specific performance pursuant to Section 10.11), and absent Willful Breach, (i) the maximum
Liability of Sellers under this Agreement (including for any and all such breaches or if this
Agreement is terminated by a Buyer pursuant to Section 9.1) shall not exceed an aggregate
amount equal to the Termination Payment and (ii) the maximum Liability of Buyers under this
Agreement (including for any and all such breaches or if this Agreement is terminated by a Seller
pursuant to Section 9.1) shall not exceed an aggregate amount equal to the Deposit Escrow
Amount. In no event shall any Party have any liability for consequential, special, incidental,
indirect, or punitive damages, lost profits, or similar Liabilities.

                (b)    If this Agreement is terminated pursuant to Section 9.1(b)(iii), Section
9.1(c)(i)(A), Section 9.1(c)(iii)(A) or Section 9.1(c)(v), and Buyers are not then in breach of any
of their obligations under this Agreement which would result in the failure of a condition to the
obligations of Sellers set forth in Section 8.2(a) or Section 8.2(b) to be satisfied, then Sellers
shall pay Buyers the Termination Payment (or a portion thereof) as provided in (and subject to
the terms of) Section 6.4(a)(i).

                (c)    If Buyers terminate this Agreement pursuant to Section 9.1(c)(i)(B) and
Buyers are not then in breach of any of their obligations under this Agreement which would
result in the failure of a condition to the obligations of Sellers set forth in Section 8.2(a) or
Section 8.2(b) to be satisfied, then Sellers shall pay Buyers the Expense Reimbursement and, if
applicable, the Break-Up Fee, as provided in (and subject to the terms of) Section 6.4(a)(ii).

                (d)     The Confidentiality Agreement shall survive any termination of this
Agreement in accordance with its terms, and nothing in this Section 9.2 shall relieve the parties
thereto of their respective obligations under the Confidentiality Agreement.

                                                84
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 114 of 221


                                         ARTICLE X
                                      MISCELLANEOUS

                Section 10.1 Survival. Except to the extent that any covenant that by its terms
is to be performed by any Party following the Closing, none of the representations, warranties, or
covenants of any Party set forth in this Agreement, any Related Agreement or in any certificate
delivered pursuant to Section 2.7(a)(v) or Section 2.7(b)(v) shall survive, and each of the same
shall terminate and be of no further force or effect as of, the Closing.

               Section 10.2 Expenses. Except as otherwise expressly set forth herein, each
Party will bear its own costs and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement, including all fees of law firms, commercial banks,
investment banks, accountants, public relations firms, experts and consultants. Sellers shall pay
the first one hundred thousand dollars ($100,000) in recording fees arising from the transfer of
the Acquired Assets and Buyers shall pay any additional such fees.

                 Section 10.3 Entire Agreement. This Agreement, the Related Agreements and
the Confidentiality Agreement constitute the entire agreement between the Parties and supersede
any prior understandings, agreements or representations (whether written or oral) by or between
the Parties to the extent they relate in any way to the subject matter hereof.

                Section 10.4 Incorporation of Exhibits and Disclosure Schedule. The
Exhibits to this Agreement and the Disclosure Schedule are incorporated herein by reference and
made a part hereof.

               Section 10.5 Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by each Party except
as expressly provided herein. No waiver of any breach of this Agreement shall be construed as
an implied amendment or agreement to amend or modify any provision of this Agreement. No
waiver by any Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to extend to any prior
or subsequent default, misrepresentation or breach of warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent default, misrepresentation or
breach of warranty or covenant. No conditions, course of dealing or performance, understanding
or agreement purporting to modify, vary, explain, or supplement the terms or conditions of this
Agreement shall be binding unless this Agreement is amended or modified in writing pursuant to
the first sentence of this Section 10.5 except as expressly provided herein. Except where a
specific period for action or inaction is provided herein, no delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver thereof.

               Section 10.6 Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and permitted assigns.
No Party may assign either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other Parties; provided, however, that Buyers may assign
this Agreement and any or all rights or obligations hereunder (including Buyers’ rights to
purchase the Acquired Assets and the Company Purchased Shares and assume the Assumed

                                                85
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 115 of 221


Liabilities) to any Affiliate of Buyers; provided, that any such assignment shall not relieve
Buyers of their obligations under this Agreement. Upon any such permitted assignment, the
references in this Agreement to Buyers shall also apply to any such assignee unless the context
otherwise requires.

                Section 10.7 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of receipt
if sent by facsimile transmission; (d) on the day such communication was sent by e-mail; or (e)
three (3) Business Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient as set forth below:

     If to any Seller:   Reverse Mortgage Solutions, Inc.
                         c/o Ditech Holding Corporation
                         3000 Bayport Drive, Suite 985
                         Tampa, FL 33607
                         Attention: John Haas, General Counsel,
                                     Chief Legal Officer and Secretary
                         E-mail:     JHaas@ditech.com

                         With a copy (which shall not constitute notice to Sellers) to:

                         Weil, Gotshal & Manges LLP
                         767 Fifth Avenue
                         New York, New York 10153
                         Attention: Frederick S. Green
                                     Ray C. Schrock, P.C.
                                     Gavin Westerman
                                     Sunny Singh
                         Facsimile: (212) 310-8007
                         E-mail:     Frederick.Green@weil.com
                                     Ray.Schrock@weil.com
                                     Gavin.Westerman@weil.com
                                     Sunny.Singh@weil.com
     If to Buyer:        Mortgage Assets Management, LLC
                         SHAP 2018-1, LLC
                         c/o Waterfall Asset Management, LLC
                         1140 Avenue of Americas, 7th Floor
                         New York, NY 10036
                         Attention: Kenneth Nick, General Counsel
                         Facsimile: (212) 257-4699
                         E-mail: notices@waterfallam.com

                         With a copy (which shall not constitute notice to Buyers) to:


                                                86
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 116 of 221


                         Paul, Weiss, Rifkind, Wharton & Garrison LLP
                         1285 Avenue of the Americas
                         New York, NY 10019
                         Attention: Robert A. Britton
                                     Jeffrey D. Marell
                         Facsimile: (212) 757-3990
                         E-mail:     rbritton@paulweiss.com
                                    jmarell@paulweiss.com


Any Party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice in the manner
set forth in this Section 10.7.

               Section 10.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York (without giving effect to
the principles of conflict of Laws thereof), except to the extent that the Laws of such state are
superseded by the Bankruptcy Code.

               Section 10.9 Submission to Jurisdiction; Service of Process. Each of the
Parties irrevocably and unconditionally submits to the exclusive jurisdiction of the Bankruptcy
Court in any Litigation arising out of or relating to this Agreement or any Related Agreement or
the transactions contemplated by this Agreement or thereby and agrees that all claims in respect
of such Litigation may be heard and determined in such court. Each Party also agrees not to (a)
attempt to deny or defeat such exclusive jurisdiction by motion or other request for leave from
the Bankruptcy Court or (b) bring any action or proceeding arising out of or relating to this
Agreement or any Related Agreement or the transactions contemplated hereby or thereby in any
other court. Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue in, and any defense of inconvenient forum to the maintenance of, any Litigation
so brought and waives any bond, surety or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by sending or
delivering a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 10.7; provided, however, that nothing in this Section
10.9 shall affect the right of any Party to serve legal process in any other manner permitted by
Law or in equity. Each Party agrees that a final judgment in any Litigation so brought shall be
conclusive and may be enforced by Litigation or in any other manner provided by Law or in
equity. The Parties intend that all foreign jurisdictions will enforce any Decree of the
Bankruptcy Court in any Litigation arising out of or relating to this Agreement or any Related
Agreement or the transactions contemplated hereby or thereby.

          Section 10.10 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.



                                                87
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 117 of 221


               Section 10.11 Specific Performance. Each Party acknowledges and agrees that
the other Party and their respective estates would be damaged irreparably in the event that a
Party does not perform its obligations under this Agreement in accordance with its specific terms
or otherwise breaches this Agreement, so that, in addition to any other remedy that each Party
may have under Law or equity, any Party shall be entitled, without the requirement of posting a
bond or other security or proof of damages or otherwise, to injunctive relief to prevent any
breaches of the provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof. The remedies available to the Parties pursuant to this Section 10.11
will be in addition to any other remedy to which they were entitled at Law or in equity, and the
election to pursue an injunction or specific performance will not restrict, impair or otherwise
limit any Party from seeking to collect or collecting damages that such Party is entitled to seek or
collect.

                Section 10.12 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other provisions of this
Agreement. In the event that any of the provisions of this Agreement shall be held by any
Governmental Authority to be illegal, invalid or unenforceable, such provisions shall be limited
or eliminated only to the minimum extent necessary so that this Agreement shall otherwise
remain in full force and effect.

               Section 10.13 No Third Party Beneficiaries. Except as otherwise expressly
provided in Section 10.14, this Agreement shall not confer any rights or remedies upon any
Person other than each Buyer, each Seller, and their respective successors and permitted assigns.

                Section 10.14 Non-Recourse. All claims or causes of action (whether in contract
or in tort, in Law or in equity, or granted by statute) that may be based upon, in respect of, arise
under, out or by reason of, be connected with, or related in any manner to this Agreement or the
Related Agreements may be made only against (and are expressly limited to) the Persons that are
expressly identified as parties hereto or thereto (the “Contracting Parties”). In no event shall any
Contracting Party have any shared or vicarious Liability for the actions or omissions of any other
Person. No Person who is not a Contracting Party, including any director, officer, employee,
incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney or other
Representative of, and any financial advisor or lender to, any of the foregoing (“Non-Party
Affiliates”), shall have any Liability (whether in contract or in tort, in Law or in equity, or
granted by statute or based upon any theory that seeks to impose Liability of an entity party
against its owners or Affiliates) for any claims, causes of action, obligations or Liabilities arising
under, out of, in connection with or related in any manner to this Agreement or the Related
Agreements or based on, in respect of, or by reason of this Agreement or the Related Agreements
or their negotiation, execution, performance or breach; and, to the maximum extent permitted by
Law, each Contracting Party waives and releases all such Liabilities, claims and obligations
against any such Non-Party Affiliates. Without limiting the foregoing, to the maximum extent
permitted by Law: (a) each Contracting Party hereby waives and releases any and all rights,
claims, demands, or causes of action that may otherwise be available at Law or in equity, or
granted by statute, to avoid or disregard the entity form of a Contracting Party or otherwise
impose Liability of a Contracting Party on any Non-Party Affiliate, whether granted by statute or
based on theories of equity, agency, control, instrumentality, alter ego, domination, sham, single
business enterprise, piercing the veil, unfairness, undercapitalization, or otherwise; and (b) each

                                                 88
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 118 of 221


Contracting Party disclaims any reliance upon any Non-Party Affiliates with respect to the
performance of this Agreement or the Related Agreements or any representation or warranty
made in, in connection with, or as an inducement to this Agreement or the Related Agreements.
The Parties acknowledge and agree that the Non-Party Affiliates are intended third-party
beneficiaries of this Section 10.14.

                Section 10.15 Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

               Section 10.16 Disclosure Schedule. All capitalized terms not defined in the
Disclosure Schedule shall have the meanings ascribed to them in this Agreement. Any
disclosure set forth in one section or subsection of the Disclosure Schedule shall be deemed
disclosed with respect to, and shall be deemed to apply to and qualify, the section or subsection
of this Agreement to which it corresponds in number and each other section or subsection of this
Agreement to the extent the qualifying nature of such disclosure with respect to such other
section or subsection is reasonably apparent on the face of such disclosure, notwithstanding the
absence of a specific cross-reference. The representations and warranties of Sellers in this
Agreement are made and given, and the covenants are agreed to, subject to the disclosures and
exceptions set forth in the Disclosure Schedule. The listing of any matter shall expressly not be
deemed to constitute an admission by Sellers, or to otherwise imply, that any such matter is
material, is required to be disclosed under this Agreement or falls within relevant minimum
thresholds or materiality standards set forth in this Agreement. No disclosure in the Disclosure
Schedule relating to any possible breach or violation of any Contract or Law shall be construed
as an admission or indication that any such breach or violation exists or has actually occurred. In
no event shall the listing of any matter in the Disclosure Schedule be deemed or interpreted to
expand the scope of Sellers’ representations, warranties, or covenants set forth in this
Agreement. All attachments to the Disclosure Schedule are incorporated by reference into the
applicable section of the Disclosure Schedule in which they are directly or indirectly referenced.
The information contained in the Disclosure Schedule is in all respects provided subject to the
Confidentiality Agreement.

             Section 10.17 Headings; Table of Contents. The section headings and the table
of contents contained in this Agreement and the Disclosure Schedule are inserted for
convenience only and shall not affect in any way the meaning or interpretation of this
Agreement.

                Section 10.18 Counterparts; Facsimile and Electronic Signatures. This
Agreement may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument. This Agreement
or any counterpart may be executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed an original.

                           [Remainder of page intentionally left blank.]


                                                89
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13       Main Document
                                          Pg 119 of 221




      IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
above written.

DITECH HOLDING CORPORATION



By:
      Name: Gerald Lombardo
      Title: Chief Financial Officer




                   [Signature Page to Stock and Asset Purchase Agreement]
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                      Pg 120 of 221




   WALTER REVERSE ACQUISITION LLC




   By:




                   [Signature Page to Stock and Asset Purchase Agreement]
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                       Pg 121 of 221




 REVERSE MORTGAGE SOLUTIONS, INC.




 By: _________________________________
     Name: Alan Clark
     Title: Vice President, General Counsel &
            Secretary




                  [Signature Page to Stock and Asset Purchase Agreement]
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 122 of 221
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 123 of 221


                                    EXHIBIT A

                                 Escrow Agreement
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13 Main Document
                                          Pg 124 of 221
                                                                EXECUTION VERSION
                                                                      CONFIDENTIAL

                                     ESCROW AGREEMENT

        THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of June
17, 2019, by and among Walter Reverse Acquisition LLC, a Delaware limited liability company
(“Seller”), Mortgage Assets Management, LLC, a Delaware limited liability company (the
“Platform Buyer”) and SHAP 2018-1, LLC, a Delaware limited liability company (the “Loan
Buyer”, and together with Platform Buyer, “Buyers”, each a “Buyer”, together with Seller,
sometimes referred to individually as a “Party” and collectively as the “Parties”), and Citibank,
N.A., as escrow agent (the “Escrow Agent”).

                                            RECITALS


        WHEREAS, this Agreement is being entered into in connection with that certain Stock and
Asset Purchase Agreement (as amended, supplemented or otherwise modified from time, the
“Purchase Agreement”), dated as of June 17, 2019, by and among Ditech Holding Corporation, a
Maryland corporation, Seller, Reverse Mortgage Solutions, Inc., a Delaware corporation (“RMS”),
Platform Buyer and Loan Buyer, pursuant to which, subject to certain conditions specified therein,
Buyers have agreed to purchase, acquire and assume from Seller and RMS all of the Acquired
Assets and Assumed Liabilities, as defined in the Purchase Agreement (the “Transaction”). Solely
between and among Buyers and Seller, any discrepancy, inconsistency, difference or dispute as to
the meaning or impact of any terms, provisions or directions between this Agreement (including
all schedules), on the one hand, and the Purchase Agreement on the other, shall be resolved in
favor of the Purchase Agreement. No provision of this Agreement (including all schedules) shall
limit or alter any term or obligations of Buyers and Seller created, originating or referred to in the
Purchase Agreement. Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.

       WHEREAS, the parties hereto have agreed to establish an escrow arrangement for the
purposes set forth in the Purchase Agreement; and

       WHEREAS, the Purchase Agreement contemplates that there shall be up to four (4)
deposits with the Escrow Agent as follows:

               (i) concurrently with the execution of the Purchase Agreement (or, if the Purchase
       Agreement has not been executed by the parties thereto by 2:00 p.m. (New York City time)
       on such date, then on the following Business Day), Buyers shall deposit an amount equal
       to thirty five million dollars ($35,000,000) (the “Deposit Escrow Amount”) via wire
       transfer of immediately available funds to the Escrow Agent to be held in an escrow
       account (the “Deposit Escrow Account”);

              (ii) at the Closing, Buyers shall deposit an amount equal to $20,000,000 (the
       “Purchase Price Escrow Amount”) via wire transfer of immediately available funds to the
       Escrow Agent to be held in a separate escrow account (the “Purchase Price Escrow
       Account);
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                         Pg 125 of 221


               (iii) within one (1) Business Day of the acceptance by Sellers of the Ginnie
       Purchase Proposal pursuant to Section 7.10 of the Purchase Agreement, Buyers shall
       deposit an amount equal to five million dollars ($5,000,000) (the “Ginnie Escrow
       Amount”) via wire transfer of immediately available funds to the Escrow Agent to be held
       in the Deposit Escrow Account; and

               (iv) upon the termination of the Purchase Agreement by any Seller pursuant to
       Section 9.1(b)(iii), Section 9.1(c)(i)(A), Section 9.1(c)(iii)(A) or Section 9.1(c)(v) therein
       and in accordance with Section 6.4(a) of the Purchase Agreement, Seller shall deposit an
       amount equal to eight million five hundred thousand dollars ($8,500,000) or, in the event
       that Sellers accept the Ginnie Purchase Proposal and exercise the Ginnie Option pursuant
       to Section 7.10 of the Purchase Agreement, nine million seven hundred fifty thousand
       dollars ($9,750,000) (the “Remaining Break-Up Fee Escrow Amount”) via wire transfer of
       immediately available funds to the Escrow Agent to be held in a separate escrow account
       (the “Remaining Break-Up Fee Escrow Account,” and, collectively with the Deposit
       Escrow Account, and the Purchase Price Escrow Account, the “Escrow Accounts”).

        The amount of all deposits in each of the Escrow Accounts, and the interest (if any), net of
realized gains and other earnings accrued on such deposits (if any), minus any distributions
therefrom hereunder are each referred to as the “Deposit Escrow Funds,” the “Purchase Price
Escrow Funds,” the “Ginnie Escrow Funds,” and the “Remaining Break-Up Fee Escrow Funds,”
respectively, and collectively as the “Escrow Funds”.

                NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

        1.      Appointment. The Parties hereby appoint the Escrow Agent as their escrow agent
for the purposes set forth herein, to open and maintain up to three (3) Escrow Accounts upon the
terms and conditions set forth in this Agreement. The Escrow Agent hereby accepts such
appointment and agrees to open and maintain the Escrow Accounts and to act as escrow agent in
accordance with the terms and conditions set forth herein. The Escrow Agent shall not disburse or
release any of the Escrow Funds except in accordance with the terms of this Agreement.

       2.      Escrow Funds.

              (a)     Concurrently with the execution of the Purchase Agreement (or, if the
Purchase Agreement has not been executed by the parties thereto by 2:00 p.m. (New York City
time) on such date, then on the following Business Day), Buyers shall deposit with the Escrow
Agent the Deposit Escrow Amount in immediately available funds to be held in the Deposit
Escrow Account.

             (b)   At the Closing, Buyers shall deposit with the Escrow Agent the Purchase
Price Escrow Amount in immediately available funds to be held in the Purchase Price Escrow
Account.

              (c)    Within one (1) Business Day of the acceptance by Sellers of the Ginnie
Purchase Proposal pursuant to Section 7.10 of the Purchase Agreement, Buyers shall deposit with


                                                 2
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 126 of 221


the Escrow Agent the Ginnie Escrow Amount in immediately available funds to be held in the
Deposit Escrow Account.

               (d)      Upon the termination of the Purchase Agreement by any Seller pursuant to
Section 9.1(b)(iii), Section 9.1(c)(i)(A), Section 9.1(c)(iii)(A) or Section 9.1(c)(v) therein and in
accordance with Section 6.4(a) of the Purchase Agreement, Seller shall deposit with the Escrow
Agent the Remaining Break-Up Fee Escrow Amount in immediately available funds to be held in
the Remaining Break-Up Fee Escrow Account.

               (e)    All products and proceeds of the Escrow Funds, including all interest,
dividends, gains and other income earned with respect thereto, shall be retained by the Escrow
Agent and reinvested in the Escrow Funds and shall become part of the Escrow Funds; and shall
be disbursed as part of the Escrow Funds in accordance with the terms and conditions of this
Agreement. The Escrow Agent shall promptly acknowledge receipt of the Deposit Escrow Amount
and the Purchase Price Escrow Amount, and if applicable, the Ginnie Escrow Amount and the
Remaining Break-Up Fee Escrow Amount, in writing to Buyers and Seller.

       3.      Investment of Escrow Funds.

                 (a)    The Escrow Agent shall invest each of the Deposit Escrow Amount, the
Purchase Price Escrow Amount, and, if applicable, the Ginnie Escrow Amount and the Remaining
Break-Up Fee Escrow Amount, in an interest-bearing deposit obligation of Citibank N.A. insured
by the Federal Deposit Insurance Corporation (“FDIC”) to the applicable limits with an initial rate
of 1.0%. The Parties acknowledge that the initial interest rate is subject to change from time to
time and shall be reflected in the monthly statement provided to the Parties. The Escrow Funds
shall at all times remain available for distribution in accordance with Section 4 below.

                 (b)     The Escrow Agent shall prepare and send an account statement to all parties
listed as recipients of such statements in the “Notice Section” on a monthly basis reflecting activity
in the Escrow Accounts for the preceding month.

               (c)     The Escrow Agent shall have no responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of the escrowed property, as applicable,
provided that the Escrow Agent has made such investment, reinvestment or liquidation of the
escrowed property in accordance with the terms, and subject to the conditions of this Agreement.
The Escrow Agent does not have a duty nor will it undertake any duty to provide investment
advice.

       4.      Disposition and Termination of the Escrow Funds.

               (a)   Escrow Funds. The Parties shall act, and the Escrow Agent shall hold and
release the Escrow Funds in accordance with, the following:

                       (i)     Upon receipt by the Escrow Agent of a Joint Release Instruction
with respect to the Escrow Funds, the Escrow Agent shall promptly, but in any event within two
(2) Business Days after receipt of a Joint Release Instruction, disburse, as directed in such Joint
Release Instruction, all or part of the Escrow Funds from the Escrow Account specified in such
Joint Release Instruction.

                                                  3
19-10412-jlg     Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                Main Document
                                            Pg 127 of 221


                      (ii)    Upon receipt by the Escrow Agent of a copy of Final Determination
from any Party, the Escrow Agent shall on the fifth (5th) Business Day following receipt of such
determination, disburse, as directed in such Final Determination, all or part of the Escrow Funds
from the Escrow Account specified in such Final Determination, but only to the extent funds are
available. The Escrow Agent will act on such Final Determination without further inquiry.

                      (iii)   All payments of any part of the Escrow Funds shall be made by wire
transfer of immediately available funds as set forth in the Joint Release Instruction or Final
Determination, as applicable.

                         (iv)     Any instructions setting forth, claiming, containing, objecting to, or
in any way related to the transfer or distribution of any funds on deposit in any Escrow Account
under the terms of this Agreement must be in writing, executed by the appropriate Party or Parties
as evidenced by the signatures of the person or persons set forth on Exhibit A-1, Exhibit A-2 and
Exhibit A-3 and delivered to the Escrow Agent either (x) by confirmed facsimile only at the fax
number set forth in Section 11 below or (y) attached to an e-mail received on a Business Day from
an e-mail address set forth in Section 11 below. In the event a Joint Release Instruction or Final
Determination is delivered to the Escrow Agent, whether in writing, by facsimile or otherwise, the
Escrow Agent is authorized to seek confirmation of such instruction by telephone call back to the
person or persons designated in Exhibits A-1, Exhibit A-2 and/or A-3 annexed hereto (the “Call
Back Authorized Individuals”), and the Escrow Agent may rely upon the confirmations of anyone
purporting to be a Call Back Authorized Individual. To assure accuracy of the instructions it
receives, the Escrow Agent may record such call backs. If the Escrow Agent is unable to verify
the instructions, or is not satisfied with the verification it receives, it will not execute the instruction
until all such issues have been resolved, it being understood that the Escrow Agent shall use its
reasonable best efforts to resolve all such issues. The persons and telephone numbers for call
backs may be changed only in writing, executed by an authorized signer of applicable Party set
forth on Exhibit A-1, Exhibit A-2 or Exhibit A-3, actually received and acknowledged by the
Escrow Agent.

                (b)     Certain Definitions.

                       (i)     “Business Day” means any day, other than a Saturday, Sunday and
any day which is a legal holiday under the Laws of the State of New York or is a day on which
banking institutions located in the State of New York are authorized or required by Law or other
governmental action to close.

                        (ii)   “Final Determination” means, with respect to the disposition of the
Escrow Funds in any Escrow Account, a final non-appealable order of any court of competent
jurisdiction, including the United States Bankruptcy Court for the Southern District of New York,
which may be issued, together with (A) a certificate of the prevailing Party to the effect that such
order is final and non-appealable and from a court of competent jurisdiction having proper
authority and (B) the written payment instructions of the prevailing Party to effectuate such order.

                      (iii)  “Joint Release Instruction” means the joint written instruction
executed by an authorized signer of each of Buyers and Seller in the form attached as Exhibit B
directing the Escrow Agent to disburse all or a portion of the Escrow Funds, as applicable.

                                                     4
19-10412-jlg     Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                          Pg 128 of 221


                       (iv)    “Laws” means any U.S., federal, state, local or foreign law, statute,
code, ordinance, rule, regulation, order, writ, injunction, directive, judgement, Decree, policy, or
guideline having the force of law or other requirement (including the Bankruptcy Code).

                       (v)     “Litigation” means any action, cause of action, suit, claim,
investigation, audit, demand, hearing or proceeding, whether civil, criminal, administrative, or
arbitral, whether at Law or in equity and whether or not before any Governmental Authority.

                       (vi)    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or any other entity, including any Governmental Authority or any group of any of
the foregoing.

        5.      Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein, which shall be deemed purely ministerial in nature, and no other duties,
including but not limited to any fiduciary duties, shall be implied. The Escrow Agent shall neither
be responsible for, nor chargeable with knowledge of, nor have any requirements to comply with,
the terms and conditions of any other agreement, instrument or document between the Parties, nor
shall the Escrow Agent be required to determine if any Person has complied with any such
agreements, nor shall any additional obligations of the Escrow Agent be inferred from the terms
of such agreements, even though reference thereto may be made in this Agreement.
Notwithstanding the terms of any other agreement between the Parties, the terms and conditions
of this Agreement will control the actions of the Escrow Agent. The Escrow Agent may rely upon
and shall not be liable for acting or refraining from acting upon any Joint Release Instruction or
Final Determination furnished to it hereunder and believed by it to be genuine and to have been
signed and presented by an authorized signer of the proper Party or Parties. Concurrent with the
execution of this Agreement, the Parties shall deliver to the Escrow Agent authorized signers’
forms in the form of Exhibit A-1, Exhibit A-2 and Exhibit A-3 attached hereto. The Escrow Agent
shall be under no duty to inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. The Escrow Agent shall have no duty to solicit any
payments which may be due it or the Escrow Funds. In the event that the Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions, claims or demands from
any Party hereto which, in its opinion, conflict with any of the provisions of this Agreement, it
shall be entitled to refrain from taking any action and its sole obligation shall be to keep safely all
property held in escrow until it shall be directed otherwise in a Joint Release Instruction or Final
Determination. The Escrow Agent may interplead all of the assets held hereunder into a court of
competent jurisdiction or may seek a declaratory judgment with respect to certain circumstances,
and thereafter be fully relieved from any and all liability or obligation with respect to such
interpleaded assets or any action or nonaction based on such declaratory judgment. The Escrow
Agent may consult with legal counsel of its selection in the event of any dispute or question as to
the meaning or construction of any of the provisions hereof or its duties hereunder. The Escrow
Agent will not be liable for any action taken, suffered or omitted to be taken by it in good faith
except to the extent that the Escrow Agent’s fraud, gross negligence or willful misconduct was the
cause of any direct loss to either Party. To the extent reasonably practicable, the Parties agree to
pursue any redress or recourse in connection with any dispute without making the Escrow Agent
a party to the same (other than with respect to a dispute involving the Escrow Agent). Anything
in this Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be liable

                                                  5
19-10412-jlg     Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13              Main Document
                                           Pg 129 of 221


for any special, indirect, punitive, incidental or consequential losses or damages of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent has been advised
of the likelihood of such losses or damages and regardless of the form of action, except in the case
of the Escrow Agent’s fraud, gross negligence or willful misconduct as adjudicated by a court of
competent jurisdiction.

         6.     Resignation and Removal of Escrow Agent. The Escrow Agent (a) may resign and
be discharged from its duties or obligations hereunder by giving sixty (60) calendar days advance
notice in writing of such resignation to the Parties specifying a date when such resignation shall
take effect or (b) may be removed, with or without cause, by Buyers and Seller acting jointly at
any time by providing written notice to the Escrow Agent; provided that any such resignation or
removal shall not relieve the Escrow Agent from any liability that arose from any action or inaction
that occurred prior to the effective date of such resignation or removal. Any entity into which the
Escrow Agent may be merged or converted or with which it may be consolidated, or any
corporation or association to which all or substantially all of the escrow business of the Escrow
Agent’s line of business may be transferred, shall be the Escrow Agent under this Agreement
without further act. The Escrow Agent’s sole responsibility after such sixty (60) day notice period
expires or after receipt of written notice of removal shall be to hold and safeguard the Escrow
Funds (without any obligation to reinvest the same) and to deliver the same (i) to a substitute or
successor escrow agent pursuant to a joint written designation from the Parties, (ii) as set forth in
a Joint Release Instruction or (iii) in accordance with the directions of a Final Determination, and,
at the time of such delivery, the Escrow Agent’s obligations hereunder shall cease and terminate.
In the event the Escrow Agent resigns, if the Parties have failed to appoint a successor escrow
agent prior to the expiration of sixty (60) calendar days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction for the
appointment of such a successor escrow agent or for other appropriate relief, and any such resulting
appointment shall be binding upon all of the parties hereto.

       7.      Fees and Expenses. All fees and expenses of the Escrow Agent are described in
Schedule 1 attached hereto and shall be paid fifty percent (50%) by Buyers and fifty percent (50%)
by Seller. The fees agreed upon for the services to be rendered hereunder are intended as full
compensation for the Escrow Agent’s services as contemplated by this Agreement.

        8.       Indemnity. Each of the Parties shall jointly and severally indemnify, defend and
hold harmless the Escrow Agent and its affiliates and their respective successors, assigns,
directors, officers, agents and employees (the “Indemnitees”) from and against and with respect
to, any and all losses, damages, claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses (including the reasonable and
documented fees and expenses of one outside counsel and experts and their staffs and all expense
of document location, duplication and shipment) (collectively “Escrow Agent Losses”) actually
incurred in connection with (a) the Escrow Agent’s execution and performance of this Agreement,
tax reporting or withholding, the enforcement of any rights or remedies under or in connection
with this Agreement, or as may arise by reason of any act, omission or error of the Indemnitee in
connection with this Agreement, except to the extent that such Escrow Agent Losses, as
determined by a court of competent jurisdiction, in a final non-appealable judgement, have been
caused by the fraud, gross negligence or willful misconduct of such Indemnitee, or (b) its following
any instructions or other directions from the Parties received in accordance with this Agreement.

                                                   6
19-10412-jlg     Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                           Pg 130 of 221


Notwithstanding anything to the contrary herein, Buyers and Seller agree, solely as between
themselves, that any obligation for indemnification under this Section 8 (or for reasonable fees and
expenses of the Escrow Agent described in Section 7) shall be borne by the Party or Parties
determined by a court of competent jurisdiction in a final non-appealable judgement to be
responsible for causing the loss, damage, liability, cost or expense against which the Escrow Agent
is entitled to indemnification or, if no such determination is made, then one half by Buyers and
one half by Seller. The Parties acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Agreement.

       9.      Tax Matters.

                (a)     The Loan Buyer shall be responsible for and the taxpayer on all taxes due on
the interest or income earned, if any, on the Deposit Escrow Funds, the Purchase Price Escrow
Funds and the Ginnie Escrow Funds for the calendar year in which such interest or income is
earned. Seller shall be responsible for and the taxpayer on all taxes due on the interest or income
earned, if any, on the Remaining Break-Up Fee Escrow Funds for the calendar year in which such
interest or income is earned. Prior to the date hereof, the Parties shall provide the Escrow Agent
with certified tax identification numbers by furnishing correct, duly completed, dated and executed
current IRS Forms W-9 or W-8, as applicable and including such other supporting forms and
documents that the Escrow Agent may reasonably request to validate the form provided. If the
Escrow Agent has not received such IRS Forms W-9 or W-8 five (5) days prior to the date hereof,
the Escrow Agent shall request such forms from the Parties.

                (b)     The Escrow Agent shall be responsible for satisfying any applicable tax
reporting requirements (including any applicable IRS Form 1099) in accordance with this Section
9. The Escrow Agent shall withhold any taxes required to be withheld by applicable Law, including
but not limited to required withholding in the absence of proper tax documentation, and shall remit
such taxes to the appropriate authorities.

              (c)     The Escrow Agent, its affiliates, and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of Citigroup, Inc. and its affiliates. This
Agreement and any amendments or attachments hereto are not intended or written to be used, and
may not be used or relied upon, by any such taxpayer or for the purpose of avoiding tax penalties.
 Any such taxpayer should seek advice based on the taxpayer's particular circumstances from an
independent tax advisor.

        10.    Covenant of Escrow Agent. The Escrow Agent hereby agrees and covenants with
Buyers and Seller that it shall perform all of its obligations under this Agreement and shall not
deliver custody or possession of any of the Escrow Funds to anyone except pursuant to the express
terms of this Agreement or as otherwise required by Law.

        11.     Notices. All notices, requests, demands and other communications required under
this Agreement shall be in writing, in English, and shall be deemed to have been duly given if
delivered (i) personally, (ii) by facsimile transmission with written confirmation of receipt, (iii) on
day of transmission if sent by electronic mail (“e-mail”) with a PDF attachment executed by an
authorized signer of the party/parties hereto to the e-mail address given below, and written
confirmation of receipt is obtained promptly after completion of the transmission, (iv) by overnight

                                                  7
19-10412-jlg     Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                              Pg 131 of 221


delivery with a reputable national overnight delivery service, or (v) by mail or by certified mail,
return receipt requested, and postage prepaid. If any notice is mailed, it shall be deemed given two
(2) Business Days after the date such notice is deposited with the United States Postal Service. If
notice is given to a Party, it shall be given at the address for such Party set forth below. It shall be
the responsibility of the Parties to notify the Escrow Agent and the other Party in writing of any
name or address changes.

        if to Seller, then to:

                Walter Reverse Acquisition LLC
                c/o Ditech Holding Corporation
                3000 Bayport Drive, Suite 985
                Tampa, FL 33607
                Attention:    John Haas, General Counsel,
                              Chief Legal Officer and Secretary
                E-mail:       JHaas@ditech.com
                Telephone:    (813) 421-7620
                Facsimile:    (813) 286-2028

                with a copy (which shall not constitute notice) to:

                Weil, Gotshal & Manges LLP
                767 Fifth Avenue
                New York, New York 10153
                Attention:    Frederick S. Green
                              Ray C. Schrock, P.C.
                              Gavin Westerman
                              Sunny Singh
                E-mail:       Frederick.Green@weil.com
                              Ray.Schrock@weil.com
                              Gavin.Westerman@weil.com
                              Sunny.Singh@weil.com
                Telephone:    (212) 310-8524
                              (212) 310-8210
                              (212) 310-8747
                              (212) 310-8457
                Facsimile:    (212) 310-8007




                                                   8
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 132 of 221


       or, if to Buyers, then to:

               Mortgage Assets Management, LLC
               SHAP 2018-1, LLC
               c/o Waterfall Asset Management, LLC
               1140 Avenue of Americas, 7th Floor
               New York, NY 10036
               Attention:     Kenneth Nick, General Counsel
               E-mail:        notices@waterfallam.com
               Facsimile:     (212) 257-4699

               with a copy (which shall not constitute notice) to:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019
               Attention:    Robert A. Britton
                             Jeffrey D. Marell
               E-mail:       rbritton@paulweiss.com
                             jmarell@paulweiss.com
               Facsimile:    (212) 757-3990

       or, if to the Escrow Agent, then to:

               Citibank, N.A.
               Citi Private Bank
               388 Greenwich Street, 29th Floor
               New York, NY 10013
               Attn:          William T. Lynch
               Telephone:     212-783-7108
               Facsimile:     212-783-7131
               E-mail:        william.lynch@citi.com

Any party hereto may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other party notice in the manner set
forth in this Section 11. Notwithstanding the above, in the case of communications delivered to
the Escrow Agent pursuant to the foregoing clause (i) through (iv) of this Section 11, such
communications shall be deemed to have been given on the date received by the Escrow Agent.
In the event that the Escrow Agent, in its sole discretion, shall determine that an emergency exists,
the Escrow Agent may use such other means of communication as the Escrow Agent deems
appropriate.

        12.     Termination. This Agreement shall terminate on the first to occur of (a) the
distribution of all of the amounts in the Escrow Funds in accordance with this Agreement (it being
agreed and understood that this Agreement shall not terminate if (i) on the Closing Date, all of the
Escrow Funds in the Deposit Escrow Account are released from such account prior to receipt by

                                                 9
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                          Pg 133 of 221


the Escrow Agent on that same date any of the Purchase Price Escrow Amount for deposit into the
Purchase Price Escrow Account, or (ii) upon termination of the Purchase Agreement by any Seller
pursuant to Section 9.1(b)(iii), Section 9.1(c)(i)(A), Section 9.1(c)(iii)(A) or Section 9.1(c)(v)
therein, all of the Escrow Funds then in the Deposit Escrow Account are released from such
account prior to receipt by the Escrow Agent of the Remaining Break-Up Fee Escrow Amount for
deposit into the Remaining Break-Up Fee Escrow Account) or (b) delivery to the Escrow Agent
of a written notice of termination executed jointly by Seller and Buyers after which this Agreement
shall be of no further force and effect except that the provisions of Section 8 hereof shall survive
termination.

        13.      Miscellaneous. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by each party hereto except as expressly provided
herein. No waiver of any breach of this Agreement shall be construed as an implied amendment
or agreement to amend or modify any provision of this Agreement. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of New York (without
giving effect to the principles of conflict of Laws thereof), except to the extent that the Laws of
such state are superseded by the Bankruptcy Code. Each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of the Bankruptcy Court in any Litigation
arising out of or relating to this Agreement and agrees that all claims in respect of such Litigation
may be heard and determined in such court. Each party hereto also agrees not to (a) attempt to
deny or defeat such exclusive jurisdiction by motion or other request for leave from the Bankruptcy
Court or (b) bring any action or proceeding arising out of or relating to this Agreement in any other
court. Each of the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue in, and any defense of inconvenient forum to the maintenance of, any Litigation
so brought and waives any bond, surety or other security that might be required of any other Party
with respect thereto. Any party hereto may make service on any other party hereto by sending or
delivering a copy of the process to the party to be served at the address and in the manner provided
for the giving of notices in Section 11; provided, however, that nothing in this Section 13 shall
affect the right of any party hereto to serve legal process in any other manner permitted by Law or
in equity. Each party hereto agrees that a final judgment in any Litigation so brought shall be
conclusive and may be enforced by Litigation or in any other manner provided by Law or in equity.
 The parties hereto intend that all foreign jurisdictions will enforce any Decree of the Bankruptcy
Court in any Litigation arising out of or relating to this Agreement or any Related Agreement or
the transactions contemplated hereby or thereby. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which together will constitute
one and the same instrument. This Agreement or any counterpart may be executed and delivered
by facsimile copies or delivered by electronic communications by portable document format (.pdf),
each of which shall be deemed an original. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other provisions of this
Agreement. In the event that any of the provisions of this Agreement shall be held by any
Governmental Authority to be illegal, invalid or unenforceable, such provisions shall be limited or
eliminated only to the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect. The Parties represent, warrant and covenant that each document, notice,
instruction or request provided by such Party to the Escrow Agent shall comply with applicable
Laws and regulations. Where, however, the conflicting provisions of any such applicable Law
may be waived, they are hereby irrevocably waived by the parties hereto to the fullest extent
permitted by Law, to the end that this Agreement shall be enforced as written. Except as expressly
                                                 10
19-10412-jlg    Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13             Main Document
                                          Pg 134 of 221


provided in Section 8, nothing in this Agreement, whether express or implied, shall be construed
to give to any person or entity other than the Escrow Agent and the Parties any legal or equitable
right, remedy, interest or claim under or in respect of this Agreement or any funds escrowed
hereunder.

        14.     Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the property deposited under this Agreement, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is binding upon it, and
in the event that the Escrow Agent obeys or complies with any such writ, order or decree it shall
not be liable to any of the Parties or to any other Person, by reason of such compliance
notwithstanding that such writ, order or decree be subsequently reversed, modified, annulled, set
aside or vacated.

        15.     Further Assurances. Following the date hereof, each party hereto shall deliver to
the other parties hereto such further information and documents and shall execute and deliver to
the other parties hereto such further instruments and agreements as any other party shall reasonably
request to consummate or confirm the transactions provided for herein, to accomplish the purpose
hereof or to assure to any other party the benefits hereof.

        16.    Assignment. No assignment of the interest of any of the Parties shall be binding
upon the Escrow Agent unless and until written notice of such assignment shall be filed with and
consented to by the Escrow Agent (such consent not to be unreasonably withheld). Any transfer
or assignment of the rights, interests or obligations hereunder in violation of the terms hereof shall
be void and of no force or effect.

        17.    Force Majeure. The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any obligation hereunder by reason of any occurrence beyond its control
(including, but not limited to, any provision of any present or future law or regulation or any act
of any governmental authority, any act of God or war or terrorism, or the unavailability of the
Federal Reserve Bank wire services or any electronic communication facility), it being understood
that the Escrow Agent shall use reasonable best efforts which are consistent with accepted practices
in the banking industry to resume performance as soon as reasonably practicable under the
circumstances.

         18.     Compliance with Federal Law. To help the U.S. Government fight the funding of
terrorism and money laundering activities and to comply with Federal law requiring financial
institutions to obtain, verify and record information on the source of funds deposited to an account,
the Parties agree to provide the Escrow Agent with the name, address, taxpayer identification
number, and remitting bank for all Parties depositing funds at Citibank pursuant to the terms and
conditions of this Agreement. For a non-individual person such as a business entity, a charity, a
trust or other legal entity, the Escrow Agent will ask for documentation to verify its formation and
existence as a legal entity. The Escrow Agent may also ask to see financial statements, licenses,
and identification and authorization documents from individuals claiming authority to represent
the entity or other relevant documentation.

                                                 11
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                         Pg 135 of 221


19.     Use of Citibank Name. No publicly distributed printed or other material in any language,
including prospectuses, notices, reports, and promotional material which mentions “Citibank” by
name or the rights, powers, or duties of the Escrow Agent under this Agreement shall be issued by
the Parties, or on any Party’s behalf, without the prior written consent of the Escrow Agent.

                                        *   *   *    *   *




                                                12
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 136 of 221
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 137 of 221
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 138 of 221
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 139 of 221


                                    EXHIBIT B

                          Transaction Accounting Principles
         19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                               Pg 140 of 221




Project Phoenix
REVERSE TRANSACTION PURCHASE PRICE SUPPORT




JUNE 2019 | CONFIDENTIAL
                             19-10412-jlg          Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13                            Main Document
                                                                                Pg 141 of 221



Introduction

 Consistent with the terms of the Stock and Asset Purchase Agreement (the “SAPA”), a closing balance sheet (the “Transaction Balance
  Sheet”) will be prepared in accordance with GAAP at Closing, consistent with historical accounting practices(1) and will reflect the net
  amount of Acquired Assets and Assumed Liabilities (the “Net Asset Amount”)
       The Transaction Balance Sheet will be calculated in accordance with the methodologies presented herein on page 4 and 5, including
        the amount of Excluded Assets and Excluded Liabilities
       Excluded Assets and Excluded Liabilities will not be included in any calculation of the Net Asset Amount
       The Transaction Balance Sheet will then be converted into the format of the purchase price formula (the “Purchase Price Schedule”)
        to calculate the Purchase Price
       The Purchase Price Schedule will reflect the valuation for each category of Acquired Asset and Assumed Liability
 No fewer than five (5) business days prior to the Closing Date, an Estimated Closing Statement will be prepared reflecting the estimated
  asset and liability balances for the Closing Date(2)
       The Initial Statement will be prepared within ten (10) days following the 90th day after the Closing Date (i.e. day 100) and will reflect
        the Transaction Balance Sheet and Purchase Price Schedule as of the Closing Date
 The unaudited Transaction Balance Sheet for 3/31/19 and the Purchase Price are detailed herein




(1)   For avoidance of doubt, the Transaction Balance Sheet and Purchase Price Schedule will continue to use the Company’s historical accounting policies including the use of accrual
      and cash basis accounting
(2)   See page 12 for detail on the source and date of information to be included on the Estimated Closing Statement
                                                                                                                                                                                         2
                  19-10412-jlg          Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13                              Main Document
                                                                     Pg 142 of 221



Transaction Balance Sheet

                       Unaudited Transaction Balance Sheet (as of 3/31/19)
                       $ 000s
                                                                                           Unaudited Reverse               Total Acquired
                                                                                             Balance Sheet                Assets / Assumed
                                                                                               (3/31/19)                      Liabilities
                           Assets:
                        1 Unrestricted and restricted cash(1)                              $           142,542            $          123,280
                        2 Reverse mortgage loans                                                     7,623,811                     7,435,549
                        3 Receivables, net                                                              37,134                        34,531
                        4 Servicer and protective advances, net                                         42,737                        37,598
                        5 Servicing rights                                                               2,593                         2,593
                        6 Goodwill                                                                           -                             -
                        6 Intangible assets                                                                  -                             -
                        7 Premises and equipment(2)                                                      8,561                         4,792
                        8 Deferred tax asset                                                                 -                             -
                        9 Real estate owned                                                             65,087                        52,539
                        10 Other assets                                                                  1,804                           761
                        11 Total assets                                                              7,924,269                     7,691,643

                             Liabilities:
                        12   Payables and accrued liabilities(2)                           $           104,080            $           58,384
                        13   Warehouse borrowings                                                      821,982                             -
                        15   Debt, net                                                                       -                             -
                        14   HMBS related obligations                                                6,751,936                     6,751,936
                        15   Due to Affiliates                                                           1,962                             -
                        16   Liabilities subject to compromise(2)                                        6,937                             -
                        17   Liabilities due to affiliates subject to compromise                        87,164                             -
                        18     Total liabilities                                                     7,774,061                     6,810,320

                        19     Net Assets                                                  $           150,208            $          881,323

    Note: Unaudited financial statements as of 3/31/19
    (1) Excluded Assets includes $15 million of restricted cash and cash equivalents related to the DIP warehouse financing facility
    (2) The Company’s balance sheet contains PP&E assets and offsetting lease liabilities related to real estate leases. Since the purchase price formula does not provide
         any value for this lease related PP&E, both the asset and liability shall be excluded for purposes of the Transaction Balance Sheet and Purchase Price Schedule
                                                                                                                                                                             3
                             19-10412-jlg          Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13                                 Main Document
                                                                                 Pg 143 of 221



Acquired Assets Adjustments Support
 Balance Sheet Account                                                Acquired Assets                                                         Excluded Assets(1)(2)

 Cash and Cash Equivalents                       All Cash and Cash Equivalents except for Excluded Assets                 None


 Restricted Cash and Cash                        All Restricted Cash and Cash Equivalents except for Excluded             Restricted cash for RMS warehouse DIP facility ($15 million)
                                                  Assets
 Equivalents

 Reverse Mortgage Loans                          All Reverse Mortgage Loans except for Excluded Assets                    None


 Servicer and Protective                         All Servicer and Protective Advances except for Excluded Assets          None
 Advances, Net

 Receivables                                     All Receivables except for Excluded Assets                               Receivables related to excluded servicing contracts
                                                                                                                           Receivables related to any Excluded Assets


 Servicing Rights                                All Mortgage Servicing Rights except for the Excluded Assets             MSRs for MECA Trust 2010-1


 Goodwill / Intangible Assets                    All Goodwill / Intangible Assets                                         None


 Premises and Equipment                          All PP&E except for Excluded Assets                                      Any assets related to GAAP accounting for real estate leases (to
                                                                                                                            the extent the corresponding liability is an Excluded Liability)


 Deferred Tax Asset                              None                                                                     All tax assets


 Real Estate Owned                               All REO                                                                  None


 Other Assets                                    All Other Assets except for Excluded Assets                              Deferred debt issuance costs
                                                                                                                           Prepaid expenses, deposits, deferred charges related to
                                                                                                                            Excluded Assets

(1)   Legal entity RMS 2018-09, LLC is an Excluded Asset and therefore any assets and liabilities held at this entity will not be an Acquired Asset or Assumed Liability. Excluded Assets and
      Excluded Liabilities will not be included in any calculation of the Net Asset Amount
(2)   For avoidance of doubt, any assets and liabilities related to non-transferred contracts, including subservicing contracts, will be an Excluded Asset and an Excluded Liability in this
      transaction. The Company and Buyer will continue to work to identify the assets and liabilities related to the non-transferred contracts and any related adjustments will be reflected on
      the Estimated Closing Statement
                                                                                                                                                                                                  4
                              19-10412-jlg           Doc 724         Filed 06/18/19 Entered 06/18/19 13:25:13                               Main Document
                                                                                  Pg 144 of 221



Assumed Liabilities Adjustments Support
  Balance Sheet Account                                             Assumed Liabilities                                                     Excluded Liabilities(1)(2)

  Accounts Payable and                           The Company and Buyer to determine which remaining                       General unsecured claims including (i) uncertain tax positions,
                                                  Accounts Payable and Accrued Liabilities should be Assumed by             (ii) unclaimed property, and (iii) other pre-petition liabilities
  Accrued Liabilities
                                                  Buyers vs. retained by Sellers based on (i) contract assumption,
                                                  (ii) transition planning, and (iii) transferred employees, among         Curtailment and other liabilities related to FNMA servicing to be
                                                  other factors and work streams                                            settled in conjunction with or prior to closing
                                                                                                                           Curtailment and other liabilities related to non-transferred
                                                                                                                            servicing contracts(3)
                                                                                                                           Employee related liabilities for non-transferred employees (TBD;
                                                                                                                            subject to employee transfer list)
                                                                                                                           LSTC Lease Liabilities
                                                                                                                           Contract Cure Costs
                                                                                                                           Other liabilities identified by the Company as available for
                                                                                                                            compromise through the bankruptcy process (subject to Buyer
                                                                                                                            agreement / approval)


  Warehouse Borrowing                            None                                                                     All warehouse borrowing and any related liabilities


  Corporate Debt                                 N/A                                                                      N/A


  HMBS Related Obligations                       All HMBS obligations                                                     None


  Liabilities Due to Affiliates                  None                                                                     All intercompany payables and liabilities due to affiliates


  Liabilities Subject to                         None                                                                     All liabilities subject to compromise(4)
  Compromise(4)

(1)   Legal entity RMS 2018-09, LLC is an Excluded Asset and therefore any assets and liabilities held at this entity will not be an Acquired Asset or Assumed Liability. Excluded Assets and
      Excluded Liabilities will not be included in any calculation of the Net Asset Amount
(2)   For avoidance of doubt, any assets and liabilities related to non-transferred contracts, including subservicing contracts, will be an Excluded Asset and an Excluded Liability in this
      transaction. The Company and Buyer will continue to work to identify the assets and liabilities related to the non-transferred contracts and any related adjustments will be reflected on
      the Estimated Closing Statement
(3)   May be reclassified as a liability subject to compromise
(4)   As a result of the bankruptcy filing, the Company has setup a Liabilities Subject to Compromise account which primarily includes liabilities related to the Company’s corporate debt,
      rejected leases, and other Accounts Payable and Accrued Expenses, among others, that are considered General Unsecured Claims in the case

                                                                                                                                                                                                  5
       19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                             Pg 145 of 221




                                                                             Page
1. Purchase Price Schedule                                                   7
         19-10412-jlg          Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13                             Main Document
                                                             Pg 146 of 221



Purchase Price Schedule
        Illustrative Purchase Price Calculation (as of 3/31/19)
        $ millions
                                                                           Purchase Price                    Purchase
                          Group #            Variable/ Fixed                (% of Metric)                    Price ($)
                             1                    Var                         100.0%                 $                   123.3
                             2                    Var                          97.5%                                      75.1
                             3                    Var                          94.0%                                      79.2
                             4                    Var                          90.0%                                     192.2
                             5                    Var                          85.5%                                     353.4
                             6                    Var                         101.0%                                      12.7
                             7                    Var                          85.5%                                       6.5
                             8                    Var                          33.0%                                       1.7
                             9                    Var                         100.0%                                       0.3
                            10                    Var                         100.0%                                      29.3
                            11                    Var                          75.0%                                       36.1
                            12                     Fix                           N/A                                        1.0
                            13                     Fix                           N/A                                         -
                            14                    Var                          70.0%                                       18.6
                            15                    Var                         100.0%                                        1.0
                            16                    Var                         100.0%                                        2.0
                            17                    Var                         100.0%                                      (34.7)
                            18                    Var                         100.0%                                      (23.7)
                            19                  Fix / Var                       N/A(1)                                    (83.2)
                            20                    N/A                            N/A                                         -
                            21                    Var                           N/A(2)                                    (28.5)
                              22                                        Total Purchase Price         $                    762.4



        (1) Calculated as the GAAP UPB of Residential Loans in the securitization x (80)bps - $31.5 million
        (2) Calculated as the sum of: (i) $(20,329,375) minus (ii) the purchase price reduction amount from non-transferred contracts detailed
        on page 12 minus (iii) $250,000 in the event that the Ginnie Option is exercised but the Ginnie Portfolio is sold away plus (iv) any
        purchase price increase in connection with settlements as detailed in Section 7.13(b) of the SAPA

                                                                                                                                                 7
                            19-10412-jlg      Doc 724        Filed 06/18/19 Entered 06/18/19 13:25:13                       Main Document
                                                                          Pg 147 of 221



Purchase Price Group Definitions
                     Balance
                      Sheet
   Group #          Reference                  Grouping Name                                                       Grouping Definition

       1                1           Cash                                       Cash held on the balance sheet

                                                                               Includes:
                                                                               (i) Active loans that are less than 99.5% of the Maximum Claim Amount on the Closing
                                                                               Date and have been assigned or are "immediately assignable“(1) to HUD during the 90
       2                2           Group 1
                                                                               days between closing and delivery of the Final Statement; and
                                                                               (ii) Buyout loans that have been paid in full during the 90 days between the Closing Date
                                                                               and delivery of the Final Statement.

                                                                               Includes: (i) Active loans that are more than 99.5% MCA on the Closing Date and have
       3                2           Group 2                                    been assigned or are "immediately assignable“(1) to HUD during the 90 days between
                                                                               closing and delivery of the Final Statement

                                                                               Includes inactive buyouts that are “readily securitizable”. Attributes include:
                                                                               (i) no damage,
                                                                               (ii) no litigation, or in foreclosure > 3 years,
                                                                               (iii) no tax/title issues,
       4                2           Group 3
                                                                               (iv) complete mortgage files including final title policy, original note, recorded mortgage,
                                                                               proper assignment of mortgage/endorsements (as identified by Custodian),
                                                                               (v) not in purgatory/impaired loans as detailed in the Company’s reporting,
                                                                               (vii) no Puerto Rico loans

                                                                               Includes all other active and inactive buyout loans not included in Group 1, Group 2 or
       5                2           Group 4
                                                                               Group 3

                                                                               Equal to the unpaid principal balance of active reverse mortgage loans currently being
       6                2           Reverse Mortgage Loans - Active
                                                                               held for securitization

                                                                               Equal to the unpaid principal balance of inactive reverse mortgage loans currently being
       7                2           Reverse Mortgage Loans - Inactive
                                                                               held for securitization

       8                3           Receivables (Buyouts Only)                 The gross book value of the receivables bought out of the GNMA securitization trust


(1) Immediately Assignable loans are Active Navigator substatus loans that are reported as (i) completed, (ii) QC in process and/or (iii) QC transfer to onshore on the
    LLSR report                                                                                                                                                               8
                  19-10412-jlg      Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13                     Main Document
                                                             Pg 148 of 221



Purchase Price Group Definitions (cont.)
            Balance
             Sheet
 Group #   Reference                Grouping Name                                                   Grouping Definition

   9          3          Receivables                            Equal to principal balance of the receivables currently being held for securitization

                                                                Unsecuritized receivables currently held on the balance sheet excluding receivables held
   10         3          Receivables                            in the RMS 2018-09, LLC entity, receivables bought out of the GNMA trust and
                                                                receivables held for securitization

   11         4          Advances                               Advances held on the balance sheet

   12         5          MSRs                                   Mortgage Servicing Rights held on the balance sheet

   13         7          Fixed Assets                           All fixed assets of the Company

   14         9          REO                                    Owned real estate bought out of the GNMA securitization trust

   15         9          REO                                    Owned real estate currently being held for securitization

   16         10         Other Assets                           Other Assets held on the balance sheet

                         Assumed Accounts Payable &
   17         12                                                All payables and accrued liabilities on the balance sheet
                         Accruals

   18         12         Curtailment Reserve                    Curtailment reserves held on the balance sheet

                         Reverse Mortgage Loans (Securitized,   The book value of the assets held in the GNMA securitization trust minus the book value
   19        N/A
                         net)                                   of the liabilities held in the GNMA securitization trust

   20        N/A         RMS 2018-09, LLC Entity                Net book value of the assets held in the RMS 2018-09, LLC entity

                                                                Equal to (i) $(20,329,375) minus (ii) the purchase price reduction from non-transferred
                                                                contracts detailed on page 12 minus (iii) $250,000 in the event that the Ginnie Option is
   21        N/A         Purchase Price Adjustments
                                                                exercised but the Ginnie Portfolio is sold away plus (iv) any purchase price increase in
                                                                connection with settlements as detailed in Section 7.13(b) of the SAPA


                                                                                                                                                            9
                      19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13               Main Document
                                                                  Pg 149 of 221



Estimated Closing Statement Methodology and Timing
 As detailed in Section 2.4 of the SAPA, the Estimated Closing Statement will reflect the Company’s good faith estimate of the of the Net Asset
  Amount and resulting Purchase Price on the last day of the month in which the Closing Date will occur
     Excluded Assets and Excluded Liabilities will not be included in any calculation of the Net Asset Amount or the Final Net Asset Amount
 Based on the information available to the Company, the most reliable estimate for asset and liability values for the Closing Date will include a
  combination of (i) UPB and advance information from a current data tape, (ii) latest available cash balance and (iii) net book value amounts from
  the prior month close or a roll-forward of the net book value from the prior month close (if appropriate).


                                                        Pricing Metric
                                                     (UPB / Gross BV / Net
      Group #                Grouping Name                    BV)                Date and Source of Estimated Closing Statement information

                                                                              Balance sheet cash amount based on treasury balances and estimates on
         1         Cash                                 Net Book Value
                                                                              the Closing Date

         2         Group 1                                   UPB              UPB on the data tape dated within five business days of the Closing Date


         3         Group 2                                   UPB              UPB on the data tape dated within five business days of the Closing Date


         4         Group 3                                   UPB              UPB on the data tape dated within five business days of the Closing Date


         5         Group 4                                   UPB              UPB on the data tape dated within five business days of the Closing Date


         6         Reverse Mortgage Loans - Active           UPB              Prior month end net book value

                   Reverse Mortgage Loans -
         7                                                   UPB              Prior month end net book value
                   Inactive


         8         Receivables (Buyouts)               Gross Book Value       UPB on the data tape dated within five business days of the Closing Date


         9         Receivables                         Gross Book Value       Prior month end net book value



                                                                                                                                                         10
                  19-10412-jlg        Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13                 Main Document
                                                             Pg 150 of 221



Estimated Closing Statement Methodology and Timing (cont.)


                                                   Pricing Metric
                                                (UPB / Gross BV / Net
  Group #           Grouping Name                        BV)                Date and Source of Estimated Closing Statement information

    10      Receivables                            Net Book Value       Prior month end net book value


    11      Advances                              Gross Book Value      UPB on the data tape dated within five business days of the Closing Date


    12      MSRs                                   Net Book Value       Prior month end net book value


    13      Fixed Assets                           Net Book Value       Prior month end net book value


    14      REO                                         UPB             UPB on the data tape dated within five business days of the Closing Date


    15      REO                                         UPB             Prior month end net book value


    16      Other Assets                           Net Book Value       Prior month end net book value

            Assumed Accounts Payable &
    17                                             Net Book Value       Prior month end net book value
            Accruals

    18      Curtailment Reserve                    Net Book Value       Prior month end net book value

            Reverse Mortgage Loans
    19                                                  UPB             UPB on the data tape dated within five business days of the Closing Date
            (Securitized, net)

    20      RMS 2018-09, LLC Entity                Net Book Value       N/A; Prior month end net book value

                                                                        N/A; Curtailment adjustment based on balances from prior month end net
    21      Purchase Price Adjustments                  N/A
                                                                        book value




                                                                                                                                                   11
                             19-10412-jlg           Doc 724          Filed 06/18/19 Entered 06/18/19 13:25:13                              Main Document
                                                                                  Pg 151 of 221



Purchase Price Schedule Support (cont.)
Contract and Curtailment Summary
$

                                                                                                                                                              Purchase Price Formula
                                                                                                                                    RMS           Total Excluded   Purchase               Total
                                                                                                2018 Total      Curtailment      Curtailment       Curtailment       Price              Purchase
                        Payee / Investor                                   Category             Loan Units      Loan Count        Total (1)          Liability   Adjustment %           Price Adj.

Category A: Total Owned Servicing                                      Acquired Asset                47,872            1,670     $ 23,651,513     $        -            N/A         $          -
Category B: Excluded Assets (Owned Servicing)                          Excluded Asset                   140              268        6,197,631        6,197,631          N/A                    -
Category C: Excluded Assets (Non-Transferred Contracts)(2)            Excluded Contract               1,106              376        5,451,617        5,451,617          N/A                    -
Category D: Excluded Assets (Non-Transferred Contracts)(3)            Excluded Contract              32,408            1,817       32,683,668       32,683,668          25%              8,170,917
  Total                                                                                              81,526            4,131     $ 67,984,429     $ 44,332,916                      $    8,170,917


Note: RMS has acquisition holdback receivables on its books from counterparties whose curtailment liabilities are planning to be rejected, these receivables will likely be offset against the
curtailment rejection and will be an excluded asset. As of 3/31/19, the value of these receivables was approximately $3.3 million
(1) Subject to change based on certain reclasses that may be made between curtailment to HUD and Investors
(2) Category C includes contract servicing counter-parties with no ongoing operations and residual curtailment and other liabilities
(3) Category D includes contract servicing counter-parties with active ongoing subservicing operations




                                                                                                                                                                                                     12
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 152 of 221




                                                                                    13
19-10412-jlg    Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13    Main Document
                                        Pg 153 of 221


                                       EXHIBIT C

               Form of Bill of Sale and Assignment and Assumption Agreement
19-10412-jlg         Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                              Pg 154 of 221                            EXHIBIT C



           BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

                 BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
(this “Agreement”), dated as of [], 2019, by and among Ditech Holding Corporation, a
Maryland corporation (“Ditech”), Walter Reverse Acquisition LLC, a Delaware limited liability
company (“Parent”), Reverse Mortgage Solutions, Inc., a Delaware corporation (the “Company”,
together with Ditech and Parent, the “Assignors”), Mortgage Assets Management, LLC, a
Delaware limited liability company (the “Platform Buyer”) and SHAP 2018-1, LLC, a Delaware
limited liability company (the “Loan Buyer”, and together with Platform Buyer, the “Assignees”
and together with Assignors, the “Parties”). Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to them in that certain Stock and Asset Purchase
Agreement (the “Purchase Agreement”), dated as of June 17, 2019, by and among Assignors and
the Assignees.

              WHEREAS, Assignors and the Assignees have entered into the Purchase
Agreement pursuant to which the Assignees have agreed to purchase the Acquired Assets and
assume the Assumed Liabilities;

                 WHEREAS, pursuant to this Agreement, the Assignors shall sell, transfer,
assign, convey and deliver to the Assignees, and the Assignees shall purchase, acquire and
accept from the Assignors, in each case as provided below, all of the Assignors’ right, title and
interest in, to, and under the Acquired Assets, subject to the conditions set forth in the Purchase
Agreement (including Section 2.8 thereof); and

              WHEREAS, pursuant to this Agreement, the Assignees shall assume and become
responsible for the Assumed Liabilities, subject to the conditions set forth in the Purchase
Agreement (including Section 2.8 thereof).

                NOW, THEREFORE, in consideration of the premises and covenants
hereinafter contained, in consideration of the representations, warranties and covenants contained
in the Purchase Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties desire to enter into this Agreement on
the terms set forth herein.

                    Intending to be legally bound, the Parties agree as follows:

                1.     Effective as of the Closing, on the terms and subject to the conditions set
forth in the Purchase Agreement (including Section 2.8 thereof), the Assignors hereby sell,
transfer, assign, convey and deliver to the Assignees, and the Assignees hereby purchase, acquire
and accept from the Assignors, all of the Assignors’ right, title and interest in, to and under, the
Acquired Assets (which, for the avoidance of doubt, shall not include any Excluded Assets).

               2.     Effective as of the Closing, on the terms and subject to the conditions set
forth in the Purchase Agreement (including Section 2.8 thereof), the Assignees hereby assume
and become responsible for and agree to timely pay, discharge and perform in accordance with
their terms, all of the Assumed Liabilities; provided, that, for the avoidance of doubt, the
Assignees are not assuming or agreeing to pay, discharge or perform any Excluded Liabilities.


WEIL:\97041407\4\41703.0010
19-10412-jlg         Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13       Main Document
                                             Pg 155 of 221


                3.     The respective rights of the Parties with respect to the Acquired Assets
sold, transferred, assigned, conveyed and delivered hereby to the Assignees and the Assumed
Liabilities assumed by the Assignees hereby shall be governed exclusively by the Purchase
Agreement, and nothing in this Agreement shall alter any Liability or other obligations arising
under the Purchase Agreement, which shall (without limiting the generality of the foregoing)
govern, and shall contain the sole and exclusive representations, warranties and obligations of
the Parties with respect to such Acquired Assets and such Assumed Liabilities. If there is any
conflict or inconsistency between the provisions of the Purchase Agreement and this Agreement,
the provisions of the Purchase Agreement shall govern.

               4.     This Agreement shall be binding upon and inure to the benefit of the
Assignees and Assignors and their respective successors and permitted assigns (subject to
Section 10.6 of the Purchase Agreement). The sole and exclusive remedy of the Parties with
respect to a breach of this Agreement shall be as set forth in the Purchase Agreement. This
Agreement shall not confer any rights or remedies upon any Person other than the Parties and
their respective successors and permitted assigns (subject to Section 10.6 of the Purchase
Agreement).

                5.     This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York (without giving effect to the principles of conflict of
Laws thereof), except to the extent that the Laws of such state are superseded by the Bankruptcy
Code.

              6.     No amendment, waiver, modification or change of any of the provisions of
this Agreement shall be valid unless in writing and signed by the Party against whom such
claimed waiver, modification or charge is sought to be enforced.

           7.    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

               8.     This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together will constitute one and the same
instrument. This Agreement or any counterpart may be executed and delivered by facsimile
copies or delivered by electronic communications by portable document format (.pdf), each of
which shall be deemed an original.

                               [Remainder of page intentionally left blank.]




                                                                                                2
WEIL:\97041407\4\41703.0010
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                         Main Document
                                                Pg 156 of 221


               IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.



                                                        ASSIGNORS:


                                                        DITECH HOLDING CORPORATION


                                                        By:
                                                              Name:
                                                              Title:


                                                        WALTER REVERSE ACQUISITION LLC


                                                        By:
                                                              Name:
                                                              Title:




                                                        REVERSE MORTGAGE SOLUTIONS, INC.


                                                        By:
                                                              Name:
                                                              Title:




                         [SIGNATURE PAGE TO BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT]
WEIL:\97041407\4\41703.0010
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13                         Main Document
                                                Pg 157 of 221


                                                        ASSIGNEES:



                                                        MORTGAGE ASSETS MANAGEMENT, LLC


                                                        By:
                                                              Name:
                                                              Title:


                                                        SHAP 2018-1, LLC


                                                        By:
                                                              Name:
                                                              Title:




                         [SIGNATURE PAGE TO BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT]
WEIL:\97041407\4\41703.0010
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 158 of 221


                                     EXHIBIT D

                         Form of Transition Services Agreement




                                          95
19-10412-jlg         Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13 Main Document
                                              Pg 159 of 221
                                                                    EXECUTION VERSION


                                               EXHIBIT D

                               TRANSITION SERVICES AGREEMENT

                 This Transition Services Agreement (this “Agreement”) is entered into as of [●],
2019 (the “Effective Date”), by and between Ditech Holding Corporation, a Maryland
corporation (“Ditech”) and Walter Reverse Acquisition LLC, a Delaware limited liability
company (together with Ditech, the “Sellers” and each a “Seller”), and Reverse Mortgage
Solutions, Inc., a Delaware corporation (the “Company”), Mortgage Assets Management, LLC, a
Delaware limited liability company (the “Platform Buyer”) and SHAP 2018-1, LLC a Delaware
limited liability company (the “Loan Buyer”, and together with the Company and Platform
Buyer, “Buyers” and each a “Buyer”). Sellers and Buyers are each individually referred to
herein as a “Party” and are collectively herein referred to as “Parties.” Certain terms are defined
below, other terms are defined in Annex I (Defined Terms) and all other capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms in that certain
Stock and Asset Purchase Agreement, dated as of June 17, 2019 by and between Sellers and
Buyers (the “Purchase Agreement”).

                                               RECITALS

                 WHEREAS, this Agreement constitutes the “Transition Services Agreement”
referred to in the Purchase Agreement and is a “Related Agreement” pursuant to the Purchase
Agreement; and

                WHEREAS, in connection with the Purchase Agreement, the Parties desire to
enter into this Agreement to set forth the terms and conditions pursuant to which the Buyers shall
provide or cause to be provided Services to the Sellers and their Affiliates, and the Sellers shall
provide or cause to be provided Services to the Buyers and their Affiliates, for a period from and
after the Closing Date.

                NOW, THEREFORE, in consideration of the promises and covenants
hereinafter contained, in consideration of the representations, warranties and covenants contained
in the Purchase Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties desire to enter into this Agreement on
the terms set forth herein.

                    Intending to be legally bound, the Parties agree as follows:

                                               ARTICLE I

                                                SERVICES

                Section 1.1    Services to be Provided. Subject to the terms and conditions of
this Agreement, during the Service Period, Sellers shall provide, or cause their Affiliates or a
Vendor contracted by Sellers pursuant to Section 1.7 to provide, to Buyer and its Affiliates
directly or indirectly wholly-owned by Buyers’ parent, the services described on Schedule A-1




WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                               Pg 160 of 221


attached hereto (each, a “Seller Service”, and collectively, the “Seller Services”). Subject to the
terms and conditions of this Agreement, during the Service Period, Buyers shall provide, or
cause its Affiliates or a Vendor contracted by Buyers pursuant to Section 1.7 to provide, to
Sellers and their Affiliates directly or indirectly wholly-owned by Sellers’ parent, the services
described on Schedule A-2 attached hereto (each, a “Buyer Service”, and collectively, the
“Buyer Services”). The Seller Services and the Buyer Services shall together be known as the
“Services,” and Schedule A-1 and Schedule A-2 shall together be known as “Schedule A.” For
each Service, Schedule A shall identify the Person who will provide such Service from and after
the Effective Date (whether Seller, Buyer, an Affiliate or a Vendor). “Service Period” means the
period commencing as of the Effective Date and, subject to earlier termination pursuant to
Article III, continuing until the date indicated for each such Service on Schedule A (which such
date in no event will be a date beyond the expiration of the Term). Unless otherwise specified in
Schedule A, neither Party shall have the right to renew or extend the Service Period without the
written consent of the other Party. Unless otherwise agreed in writing by the Parties, the
Services to be provided by Service Provider under this Agreement are limited to those expressly
stated herein, subject to any subsequent changes or additions to the Services pursuant to
Section 1.3.

                    Section 1.2    Quality and Nature of Services.

                (a)     Except as otherwise provided in this Agreement, Service Provider shall
provide, or shall cause to be provided, the Services using substantially the same manner, nature,
detail and attention, quality, standard of care and at a level of service that is substantially the
same (and in no case materially lower or worse than) with which such Services were provided to
Service Recipient, its Affiliates or predecessors in interest (including, in the case of Buyer as
Service Recipient, the Business) during the six (6) months prior to the Closing Date. If a Service
was provided during the six (6) months prior to the Closing Date by a third party, and such
Service will continue to be provided by such third party on behalf of Service Provider, Service
Provider shall use its reasonable efforts so that the quality and availability of such Service is
provided to Service Recipient in a manner substantially similar with the applicable agreement
pursuant to which such third party provided the Service to the Business immediately prior to the
Closing Date. Except as set forth in the Purchase Agreement or any other Related Agreement,
there shall be no material change in the scope or level of, or use by Service Recipient or its
Affiliates, as applicable, of the Services during the Service Period without the mutual written
agreement of the Parties. Subject to the first sentence of this Section 1.2(a) and to Section 1.7,
Service Provider may make changes from time to time in the manner of performing Services
without Service Recipient’s consent (including changes to its, its Affiliates’ and its Personnel’s
systems) if (i) Service Provider is making similar changes in the manner that it provides
substantially similar services to itself and its Affiliates, (ii) Service Provider provides Service
Recipient with reasonable prior written notice of any material change in the manner of providing
Services and (iii) Service Provider consults with Service Recipient in good faith to minimize
any adverse effect of such changes on the provision of such Services. Buyer acknowledges and
agrees that Seller and certain of its subsidiaries are debtors in the Bankruptcy Case and that, as
such, it and such subsidiaries are subject to limitations on debtors under chapter 11 of the
Bankruptcy Code and subject to any orders of the Bankruptcy Court and its debtor-in-possession
financing, and that, in addition, the Seller may have further limitations on its resources. Buyer
agrees that the obligations and efforts (including commercially reasonable efforts) herein of the
                                                   -2-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                            Pg 161 of 221


Seller and its subsidiaries are qualified accordingly. In providing the Services the Service
Provider shall not be obligated to: (i) hire any replacement employees (except to the extent
necessary to provide a Service); (ii) maintain the employment of any specific employee; (iii)
purchase, lease or license any additional equipment or software; (iv) create or supply any
documentation or information not currently existing or available without commercially
unreasonable effort; (v) pay any costs related to the transfer or conversion of data or other
information to Service Recipient (except to the extent necessary to provide a Service and
reimbursed by Service Recipient); or (vi) enter into additional contracts or agreements or change
the scope of current contracts or agreements (except to the extent necessary to provide a Service
and in accordance with Section 1.2(b) and Section 1.6).

                (b)     Notwithstanding anything to the contrary contained in this Agreement (but
subject to Section 1.6), Service Provider shall not be obligated to provide any Service to the
extent the provision of such Service would violate (i) any agreement or license with a third party
or other contractual obligation, in each case, to which Service Provider or any of its Affiliates is
subject as of the date of this Agreement or (ii) any applicable Law; provided, however, that
Service Provider shall provide Service Recipient written notice as promptly as practicable (and
no later than ten (10) days) after Service Provider becomes aware of any Service that cannot be
provided, which notice shall include an explanation of the violation. In the event Service
Provider is unable to provide a Service pursuant to the foregoing clauses (i) or (ii), Service
Provider shall, if requested by Service Recipient, use its commercially reasonable efforts to
determine an alternate method to provide such Service; provided, however, that Service Provider
shall have no obligation to incur additional costs to provide such Service unless Service
Recipient agrees in advance to reimburse Service Provider for such costs. To the knowledge of
the Sellers (without any inquiry being undertaken), there are no material Contracts or licenses
with any third party under which such third party would be prohibited from providing all or a
portion of any Seller Service to Buyers; provided that consent may be required from any such
third party.

                (c)     Notwithstanding anything in this Agreement to the contrary, Service
Provider will not provide any legal services or legal advice to Service Recipient, and Service
Recipient is not entitled to rely on Service Provider for legal advice or counsel, and any advisory
communications given by Service Provider to Service Recipient are not to be construed as legal
advice. Service Recipient shall not resell any Services, provide the Services to any Person that is
not an Affiliate directly or indirectly wholly-owned by Service Recipient’s parent, or otherwise
use the Services in a manner that differs in any material respect from the manner in which the
Services were used by the Business, or the applicable businesses of the Seller and its Affiliates
other than the Business, during the six (6) months prior to the Closing Date.

                 Section 1.3    Changes in the Services. To the extent mutually agreed by the
Parties in writing, any Service may be reasonably modified and additional services not specified
on Schedule A may be added that (i) during the six (6) month period prior to the Closing Date,
were used in the operation of the Business or (ii) are reasonably requested by Service Recipient
with such request not unreasonably withheld, conditioned or delayed (each such modification or
addition described in this first sentence of Section 1.3, a “Service Change”), it being understood
that (i) no Party is under any obligation to agree to any such proposed modification or addition,
and (ii) prior to any such agreement to modify or add any service, the Parties shall negotiate in
                                                  -3-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                            Pg 162 of 221


good faith the fees for such modified or added services. Upon any such Service Change,
Schedule A shall be automatically deemed to be modified to reflect the Service Change and the
Service Provider shall proceed to perform the Services, as changed, in accordance with the
Service Change and all other requirements, terms, conditions and provisions of this Agreement.

                Section 1.4   Standard of Care. Except as otherwise set forth in this Agreement,
Service Provider does not assume any responsibility under this Agreement other than to render
the Services in good faith and in compliance with all applicable Laws, without fraud, willful
misconduct or gross negligence. EXCEPT AS SET FORTH IN THIS AGREEMENT,
SERVICE PROVIDER MAKES NO, AND SERVICE RECIPIENT REPRESENTS THAT IT
HAS NOT RECEIVED OR RELIED UPON ANY, OTHER GUARANTEE,
REPRESENTATION OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR
IMPLIED) REGARDING ANY OF THE SERVICES PROVIDED HEREUNDER. EXCEPT
AS SET FORTH IN THIS AGREEMENT, SERVICE PROVIDER EXPRESSLY DISCLAIMS
ALL, AND SERVICE RECIPIENT EXPRESSLY REPRESENTS THAT IT HAS NOT AND IS
NOT RELYING UPON ANY, GUARANTEES, REPRESENTATIONS AND WARRANTIES
OF ANY NATURE WHATSOEVER, WHETHER STATUTORY, ORAL, WRITTEN,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES ARISING FROM
COURSE OF DEALING OR USAGE OF TRADE.

                Section 1.5     Responsibility for Errors; Delays. Without limiting Section 5.2, in
the event there is any error or omissions in Services caused by Service Provider or Vendor, and
to the extent any such error or omission was within the control of Service Provider or Vendor at
the time of performance, as a non-exclusive remedy to Service Recipient for such error or
omission, Service Provider shall use its commercially reasonable efforts to re-perform or cause
the re-performance of such Services or furnish correct information, payment or adjustments in
the Services, in each case at no additional cost or expense to Service Recipient if Service
Recipient promptly advises Service Provider of such error or omission. Notwithstanding the
foregoing, but without limiting Section 5.2, Service Provider shall not be obligated to re-perform
or cause the re-performance of such Services or furnish correct information, payment or
adjustments in the Services if the error or omission was directly or indirectly caused by the (i)
provision of significantly inaccurate or incomplete information by, or (ii) gross negligence or
willful misconduct of, Service Recipient, its Affiliates or its or their Personnel.

                Section 1.6     Cooperation; Alternatives. Unless otherwise provided for in this
Agreement, Service Provider and Service Recipient shall use commercially reasonable efforts to
cooperate with each other in all matters relating to the provision and receipt of the Services, and
Service Provider and Service Recipient shall each use their respective commercially reasonable
efforts to cause each of their respective employees and contractors to reasonably cooperate to the
extent required for effective delivery of the Services. Service Recipient shall provide such
reasonable advance notice and forecasts of Services as are requested in writing by Service
Provider performing the Services from time to time. To the extent any consents or licenses from
Third Parties are reasonably necessary for the provision or receipt of any Service, the Parties will
work together in good faith to seek such consents or licenses; provided that, Service Provider
shall not be required to incur any additional costs in order to obtain such consents or licenses
unless Service Recipient agrees in advance to reimburse Service Provider for such costs.
                                                 -4-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                               Pg 163 of 221


                Section 1.7      Use of Affiliates and Vendors. Service Provider may use (a) any
Affiliate or (b) a qualified third party provider (“Vendor”), to provide the Services; provided,
however, that (i) Service Provider shall remain responsible at all times for the performance of
Services by its Affiliates or any Vendor under this Agreement and (ii) a Vendor may only be
used by Service Provider following the written consent of Service Recipient, such consent not to
be unreasonably withheld, delayed or conditioned. Service Recipient’s prior written consent of a
Vendor designation will not be required, however, if (x) the Vendor provided those Services to
the Business or the businesses of the Service Recipient, as applicable, prior to the Closing Date;
(y) the Vendor is a third party who provided the same services to Service Provider prior to the
Closing Date; or (z) Service Provider changes the Vendor used to provide such Services or
substantially similar services to Service Provider.

                    Section 1.8    Intellectual Property.

                (a)     Except as otherwise provided in Section 1.8(b), neither Party shall acquire
under this Agreement any right, title or interest in any asset or Intellectual Property that is owned
or licensed by the other Party or its Affiliates. To the extent the provision of any Service involves
Intellectual Property, each Party agrees that it and its Affiliates shall not copy, modify, reverse
engineer, decompile or in any way alter any of such material, or otherwise use such material in a
manner inconsistent with the terms and provisions of this Agreement or the Purchase Agreement
without the express written consent of the other Party.

                (b)     Solely during the Service Period, and solely to the extent required for the
provision or receipt, as applicable, of Services in accordance with this Agreement, each Party
(“Licensor”), for itself and on behalf of its Affiliates, hereby grants to the other Party and its
Affiliates (“Licensee”) a non-exclusive, non-transferable, royalty-free, worldwide license for the
Term, to use any Intellectual Property (and any tangible embodiments thereof) owned by
Licensor or its Affiliates, subject to any applicable restrictions, limitations and other instructions
provided in writing to Licensee. Notwithstanding anything to the contrary contained in this
Agreement, including in this Section 1.8, neither Party shall be obligated to license any
Intellectual Property to the extent such license would violate (i) any agreement, license or other
contractual obligation, in each case, with a third party to which such Party or any of its Affiliates
is subject as of the date of this Agreement or (ii) any applicable Law.

                (c)    To the extent any work product (including all Intellectual Property therein)
is created or developed by the Service Provider at the request of the Service Recipient in
connection with the provision of the Services (“Work Product”), all such Work Product shall be
owned by, and shall be the exclusive property of, the Service Recipient. The Service Provider
acknowledges and agrees that, to the fullest extent allowed by applicable Law, all of the Work
Product shall be deemed “work made for hire,” as that phrase is defined in the Copyright Act of
1976 (17 U.S.C. § 101), for the Service Recipient. To the extent that any Work Product does not
qualify in the United States for any reason as a “work made for hire”, the Service Provider
hereby irrevocably assigns to the Service Recipient any and all of its right, title and interest in
and to such Work Product. The Service Provider further agrees to execute and deliver to the
Service Recipient any and all further documents and instruments, and to do all further acts which
the Service Recipient (or its agents or designees) reasonably requests, at the Service Recipient’s
cost and expense, to carry out this Section 1.8(c).
                                                     -5-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                            Pg 164 of 221


                Section 1.9     Ownership of the Data. All data provided by or on behalf of a
Party to the other Party or its Affiliates for the purpose of providing or receiving the Services
shall remain the property of the Party providing such data unless otherwise specified herein.

                 Section 1.10 Data Privacy. Each Party shall, and shall cause its Affiliates and
Personnel to, comply with all applicable data protection, privacy and similar applicable Laws
(including all applicable statutes, enacting instruments, common law, regulations and directives)
(the “Data Protection Laws”) with respect to the provision of the Services under this Agreement.
Each Party shall, and shall cause its Affiliates or Personnel to, comply with all applicable Data
Protection Laws in relation to all information that is considered “personally identifiable
information,” “personal information,” “nonpublic personal information” or “personal data” under
applicable Laws (the “Protected Data”) it acquires, accesses, discloses, uses, processes, sells or
maintains in the course of performing its obligations under this Agreement. If in connection with
this Agreement or the Services provided hereunder, either Party acquires, accesses, discloses,
uses, processes, sells or maintains any Protected Data provided by or collected for the other
Party, such Party shall, and shall cause each of its relevant Affiliates and Personnel to, (a)
implement and maintain appropriate technical and organization measures and security
procedures and practices in respect of the Protected Data to prevent unauthorized or unlawful
acquisition, access, disclosure, use, processing, sale or maintenance of the Protected Data that (i)
comply with all applicable Data Protection Laws and (ii) are in no event less protective than
those used by such Party in the ordinary course of business, (b) keep records which are accurate
in all material respects relating to the acquisition, access, disclosure, use, processing, sale and
maintenance of Protected Data in accordance with its applicable procedures and practices and all
applicable Data Protection Laws and, upon reasonable advanced written notice, permit the other
Party to examine or audit such records with respect to compliance with Data Protection Laws, (c)
reasonably cooperate with the other Party in connection with any complaints or investigations
related to unauthorized or unlawful acquisition, access, disclosure, use, processing, sale or
maintenance of the Protected Data, (d) use such Protected Data solely for the purposes of
performing its obligations under this Agreement or as otherwise required by applicable Law
(subject to providing to the other Party prior notice of any use other than for the purpose(s) of
this Agreement), (e) comply with all reasonable restrictions on the acquisition of, access to, use,
processing, sale, maintenance and disclosure of Protected Data imposed by the other Party or by
applicable Law, (f) notify the other Party in writing as soon as reasonably practicable, but in any
event within forty-eight (48) hours after becoming aware of any unauthorized or unlawful
acquisition, access, disclosure, use, processing, sale or maintenance of Protected Data (to the
extent not prohibited under applicable Law) and take reasonable actions to prevent further
unauthorized or unlawful acquisition, access, disclosure, use, processing, sale or maintenance
and (g) use, access, process, sell, maintain and disclose the Protected Data in a manner that is
consistent in all material respects with the other Party’s privacy notices and policies, upon
reasonable advanced written notice of such privacy notices and policies. To the extent required
by applicable Data Protection Laws or as deemed necessary by the Parties, the Parties (or their
respective Affiliates) will enter into additional agreements with respect to the processing of
Protected Data.

               Section 1.11 Single Point of Contact. Each Party shall designate a contact
person (each, a “Single Point of Contact”), as set forth on Schedule B, to facilitate
communications and performance with respect to this Agreement and the Services, including
                                                -6-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13               Main Document
                                            Pg 165 of 221


operational matters. Unless otherwise authorized in writing or specified in the specific Schedule
related to a Service, the Parties shall direct all communications relating to this Agreement and
the Services to the Single Point of Contact for the other Party. Each Party shall have the right at
any time and from time to time to replace its Single Point of Contact by written notice to the
other Party in accordance with Section 6.3, following which Schedule B shall be automatically
amended to reflect such Party’s new Single Point of Contact.

                Section 1.12 Records. During the Term and for five (5) years thereafter (or
such longer period as may be required by applicable Law), Service Provider and Service
Recipient shall each use commercially reasonable efforts to maintain complete and accurate
records related to any Service provided, Fees invoiced and payments made hereunder (the
“Service Records”); provided, that if Service Provider at any time offers in writing to transfer the
Service Records in Service Provider’s possession to Service Recipient, Service Recipient shall
have ninety (90) days thereafter to take possession of the Service Records, after which Service
Provider shall no longer have an obligation to retain, and may thereafter delete or destroy, such
Service Records. Upon reasonable advance notice, and subject to Article IV, each Party in
possession of Service Records shall use commercially reasonable efforts to permit the other
Party or its Representatives, as applicable, reasonable access to or, at the requesting Party’s
expense, copies of, such Service Records during regular business hours; provided, that (a) such
access shall not disrupt the normal operations of such first Party’s business and (b) nothing
herein shall require any Party to provide to the other Party, its Affiliates or its Representatives
with access to or copies of any information to the extent that such access to or the provision of
such information would violate any applicable Law or contractual obligation (including any Law
or contractual obligation relating to the collection, transfer, storage, disposal, use, processing and
disclosure of personally identifiable information); provided, that such Party and its Affiliates
shall use commercially reasonable efforts to provide such information in a manner that does not
violate such Law or is in accordance with such agreement.

                Section 1.13 Employees and Contractors. As between Service Provider and
Service Recipient, at all times during the provision of Services, such Personnel shall continue to
be solely an employee, agent or contractor, as applicable, of Service Provider and shall not,
unless otherwise agreed in writing by Service Provider and Service Recipient, become an
employee, agent or contractor of Service Recipient, and such Personnel shall not be entitled to
receive any compensation, benefits, perquisites or privileges from Service Recipient provided,
that, the foregoing shall not prevent such Personnel from leaving the employment of Service
Provider, either at the discretion of such individual Personnel or at Service Provider’s discretion.
Service Provider or one or more of its Affiliates, as applicable, shall be responsible for paying all
necessary employment taxes, salary and incidental appointment and employment costs, if any, as
may be required by applicable Law with respect to any such Personnel.

                Section 1.14 Access to Facilities. If either Party, its Affiliates or its Personnel
require access to the facilities of the other Party or its Affiliates (collectively, the “Facilities”) in
order to receive or perform Services, then the Party controlling such access shall reasonably
allow the other Party, its Affiliates or their respective Personnel such access in accordance with
this Section 1.14 and Section 1.15, as applicable. The Party to whom such access is given shall
(a) limit such access to those of its and its Affiliates’ Personnel who reasonably require such
access in connection with this Agreement, (b) advise the other Party in writing in advance of
                                                   -7-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                            Pg 166 of 221


such access of the name of each such Personnel who shall require such access, (c) follow, and
cause its Affiliates and their respective Personnel to follow, all rules and procedures for use of
such Facilities, provided such rules and procedures are communicated to such Party in writing in
advance, (d) not attempt to obtain access to, use or interfere with any systems or resources of the
other Party, except to the extent permitted by the other Party and required to do so to provide or
receive the Services and (e) not intentionally damage, disrupt or impair the normal operation of
the Facilities. Any evidenced damage caused by a Party, its Affiliates or their respective
Personnel or agents in the Facilities of the other Party shall be repaired to the condition prior to
such damage by or on behalf of such Party, in each case, at the damaging Party’s sole cost and
expense.

                 Section 1.15 Computer Access. If either Party, its Affiliates or its Personnel are
given access, whether on-site or through remote facilities, to any communications, computer, or
electronic data storage systems (each, an “Electronic Resource”) of the other Party, its Affiliates
or its Personnel in connection with this Agreement, then the Party to whom such access is given
shall ensure that its Personnel’s use of such access shall be solely limited to performance or
exercise of such Party’s duties and rights under this Agreement, and that such Personnel shall not
attempt to access any Electronic Resources other than those specifically required for the
performance of such duties or exercise of such rights. The Party given access shall (a) limit such
access to those of its and its Affiliates’ Personnel who reasonably require such access in
connection with this Agreement, (b) advise the other Party in writing in advance of such access
of the name of each of such Personnel who shall require such access, (c) follow, and cause its
Affiliates and its and Affiliates’ Personnel to follow, all security rules and procedures for use of
such Electronic Resources, provided such rules and procedures are communicated to such Party
in writing, (d) not attempt to obtain access to, use or interfere with any Electronic Resource of
the other Party, or any data owned, used or processed by the other Party, except to the extent
permitted by the other Party and required to do so to provide or receive the Services and (e) not
disable, damage or erase or disrupt or impair the normal operation of the Electronic Resource.
All user identification numbers and passwords disclosed to a Party’s or its Affiliates’ Personnel
and any information obtained by such Party’s or its Affiliates’ Personnel as a result of its access
to, and use of the other Party’s, its Affiliates’ or its Personnel’s Electronic Resources shall be
deemed to be, and shall be treated as, Confidential Information of the Party on behalf of whom
such access is granted. Each Party shall reasonably cooperate with the other Party in the
investigation of any apparent unauthorized access by the other Party, its Affiliates or its
Personnel to any Electronic Resources or unauthorized release of Confidential Information and
take reasonable actions to prevent any further unauthorized access to any Electronic Resources
or other unauthorized or unlawful conduct or activities related to the Electronic Resources. Each
Party shall notify the other Party in writing within forty-eight (48) hours of discovery of any
actual or suspected unauthorized access to or disclosure of any Electronic Resource of the other
Party, its Affiliates or its Personnel, to the extent reasonably practicable and not prohibited under
applicable Law or recommendation of a Governmental Authority. Notwithstanding anything in
this Agreement to the contrary, nothing in this Section 1.15 shall in any way limit the obligations
of either Party or any of its Affiliates or Personnel set forth in Section 1.10.




                                                 -8-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                              Pg 167 of 221


                                            ARTICLE II

                              CHARGES AND PAYMENTS FOR SERVICES

                Section 2.1     Compensation. As consideration for the provision of Services,
Service Recipient shall pay, or cause to be paid, to Service Provider or its designee(s) the fees for
the Services specified on Schedule A (the “Fees”), payable in accordance with Schedule A, for
the duration of such Services as set forth on Schedule A. Such Fees shall be calculated in
accordance with the cost allocation principles set forth in Schedule C. Service Recipient shall
pay a pro rata portion of the applicable Fee specified on Schedule A for any partial months of
Service, to the extent the Fees specified on Schedule A are calculated on a monthly basis. The
total cost of Fees payable by Service Recipient in each calendar month during the Term shall not
exceed seven hundred fifty thousand U.S. dollars ($750,000); provided, that this cap may be
exceeded in any given calendar month solely to the extent as a result of a Service Change made
in accordance with Section 1.3 or as a result of increased Vendor’s fees (as described in this
Section 2.1). If the Fees include charges for Services performed by a Vendor and the Vendor’s
fees increase during the Service Period, then Service Provider shall be entitled to pass through
the increased fees as an increase in the Fees; provided, that to the extent that Service Provider
uses the same Vendor to provide similar services to itself or its Affiliates, each of the Parties
shall be responsible for their pro rata portion of the increased amount in accordance with the
level of services such Party receives (directly or indirectly) from such Vendor. In the event of
any such increase in a Vendor’s fees, Service Provider shall provide Service Recipient with
prompt written notice thereof (to the extent reasonably practicable, at least thirty (30) days’ prior
to such increase going into effect) and following receipt of such written notice, Service Recipient
may, reduce or terminate any Service affected by such an increase in fees in accordance with
Section 3.2.

                 Section 2.2    Payments. Service Recipient shall pay (or shall cause to be paid)
the Fees in accordance with Section 2.1 and this Section 2.2. During the Term, within ten (10)
Business Days prior to the first Business Day of each calendar month, Service Provider shall
provide to Service Recipient a reasonable written estimate of the Fees predicted for the Services
for the first two weeks of the upcoming calendar month (the “First Semi-Monthly Predicted
Fees”) and the remaining weeks of the upcoming calendar month (the “Second Semi-Monthly
Predicted Fees”, together with the First Semi-Monthly Predicted Fees, the “Monthly Predicted
Fees”). Service Provider may revise the Monthly Predicted Fees for a given calendar month at
any point up until Service Recipient has actually made payment for such month’s Monthly
Predicted Fees. Unless otherwise mutually agreed in writing or otherwise set forth on Schedule
A, Service Recipient shall pay Service Provider or, if applicable, its designee(s), Affiliates or
Vendors, by electronic transfer of immediately available funds to a bank account designated by
such Person from time to time, (i) the First Semi-Monthly Predicted Fees at least five (5)
Business Days prior to the fifteenth (15th) day of the relevant calendar month during the Term in
which such First Semi-Monthly Predicted Fees are incurred and (ii) the Second Semi-Monthly
Predicted Fees at least five (5) Business Day prior to the last day of the relevant calendar month
during the Term in which such Second Semi-Monthly Predicted Fees are incurred. Within ten
(10) Business Days after the end of each calendar month during the Term, Service Provider shall
provide Service Recipient with an invoice of all Fees relevant to the Services during the
preceding month actually paid or payable by Service Recipient and the Parties shall promptly
                                                -9-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                            Pg 168 of 221


reconcile the difference between the total of the month’s Monthly Predicted Fees and the
invoiced Fees (the “Reconciliation Amount”), if any. A Party who owes monies to the other
Party as a result of such reconciliation shall pay the undisputed Reconciliation Amount within
thirty (30) days following Service Provider’s dated invoice of Fees actually paid or payable. All
undisputed amounts remaining unpaid for more than thirty (30) days after their respective due
date(s) set forth in an invoice statement shall accrue two percent (2%) interest per month until
paid in full.

                Section 2.3      Taxes. The Parties hereby acknowledge that the Fees specified in
Schedule A do not include applicable Taxes. Subject to Section 1.13, Service Recipient shall be
responsible for the payment of all Taxes payable in connection with the Services, including sales,
use, excise, value-added, business, service, goods and services, consumption, stamp, stamp duty,
documentary registration, withholding and other similar gross receipts-based Taxes or duties,
including such Taxes incurred on transactions between and among Service Provider, its
Affiliates and its Vendors, imposed on or payable with respect to the Fees, along with any related
interest and penalties, in each case, imposed, assessed or payable with respect to such taxes in
accordance with applicable Law (together, such amounts, the “Service Provision Taxes”) (which
shall not be subject to or taken into account with respect to the cap on Fees pursuant to Section
2.1). On a monthly basis, (i) Service Provider will deliver to Service Recipient an invoice (or
other valid and customary documentation) reflecting such Service Provision Taxes imposed,
assessed, or payable, and (ii) Service Recipient shall reimburse Service Provider for any Service
Provision Taxes that are Service Recipient’s responsibility under this Agreement. In accordance
with applicable Law, Service Provider will timely remit amounts due to the applicable
Governmental Authority and promptly provide reasonable documentary evidence of the timely
and proper remittance of such amount. Notwithstanding anything in this Agreement to the
contrary, each Party shall be responsible for its own income and franchise Taxes, employment
Taxes (for the avoidance of doubt, non-reimbursable employment taxes include only the
employer’s portion of payroll taxes) and real or personal property Taxes, except as provided in
the Purchase Agreement or any other Related Agreement. The Parties shall cooperate and take
any reasonable requested action in order to minimize Service Provision Taxes to the extent
legally permissible. Each Party shall provide to the other Party any resale exemption, multiple
points of use certificates, treaty certification and other exemption information reasonably
requested by the other Party.

                Section 2.4    No Off-Set. Except as otherwise expressly provided in this
Agreement or as required by Law, Service Recipient shall timely pay the full amount of the Fees
and shall not set-off, counterclaim or otherwise withhold any amount owed to Service Provider
under this Agreement on account of any obligation owed by Service Provider to Service
Recipient under this Agreement or any Related Agreement. To the extent Service Recipient is
required to deduct and withhold any amounts in respect of Taxes of Service Provider from any
amounts payable pursuant to this Agreement under any provision of U.S. federal, state, local or
foreign Tax Law, the sum payable by the Service Recipient shall be increased as necessary so
that after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.4), the Service Provider
receives an amount equal to the sum it would have received had no such deduction or
withholding been made and the Service Recipient shall indemnify and hold harmless, the Service
Provider on an after-tax basis, with respect thereto. The Parties shall cooperate and take any
                                                -10-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                               Pg 169 of 221


reasonable requested action to ensure that any withholding tax is deducted at the lowest
applicable rate, including completing all necessary forms and making all necessary returns. Any
Party that deducts and withholds amounts pursuant to this Section 2.4 shall, upon the request of
the other Party, provide reasonable documentary evidence of the timely and proper remittance of
such amounts.

                                             ARTICLE III

                                           TERMINATION

              Section 3.1     Term. The term of this Agreement shall commence immediately
upon the Effective Date and terminate on the date which is six (6) months following the Closing
Date (the “Term”).

                Section 3.2    Termination of an Individual Service for Convenience by Service
Recipient. Except as otherwise set forth on Schedule A and subject to the next sentence, Service
Recipient, upon thirty (30) days’ prior written notice to Service Provider, may reduce or
terminate for Service Recipient’s convenience any individual Service. Service Recipient may
not reduce or terminate an individual Service if such early reduction or termination would
prevent Service Provider, its Affiliates or Vendors from performing another Service that is not
also being terminated. If Service Recipient’s early reduction or termination of any Service
results in Service Provider having to pay any out-of-pocket fees or expenses to a third party
(including termination charges), Service Recipient shall reimburse Service Provider for such
charges, if Service Recipient is notified prior to the incurrence of such charges. Upon notification
of such charges, Service Recipient, at its sole discretion, may choose to continue, reduce or
terminate the applicable Service. In connection with any early reduction or termination of
Services by Service Recipient in accordance with the provisions of this Section 3.2, Service
Recipient and Service Provider shall coordinate in good faith regarding the early termination or
continuation of preexisting service contracts with Vendors.

                    Section 3.3    Termination of this Agreement.

                (a)     Subject to the next sentence, either Party may terminate this Agreement in
the event of (i) a material breach of this Agreement by the other Party, if such material breach is
curable by the breaching Party and the breaching Party fails to cure the breach within thirty (30)
days following its receipt of written notice of the breach from the non-breaching Party or (ii) an
assignment with respect to which the non-assigning Party has not consented in accordance with
Section 6.2. If a material breach is not curable by the breaching Party, the non-breaching Party
may immediately terminate this Agreement following the non-breaching Party’s delivery of
notice to the breaching Party pursuant to Section 6.3. Notwithstanding anything herein to the
contrary, Service Recipient’s failure to pay any Fees when due and payable shall not constitute a
breach of the terms of this Agreement if there exists a good faith disagreement regarding such
Fees and Service Recipient pays all Fees for which no good faith dispute exists.

                (b)    Except as otherwise provided herein, the obligation of Service Provider to
provide, or cause to be provided, any Service shall cease on the earliest to occur of (i) the
expiration of the Term, (ii) the expiration of the Service Period applicable to such Service or (iii)
                                                  -11-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                            Pg 170 of 221


the date on which such Service is terminated in accordance with the terms of this Article III.
This Agreement shall automatically terminate without notice, and all provisions of this
Agreement shall become null and void and of no further force and effect, except for the
provisions set forth in Section 6.5, on the date on which neither Party has any obligations to
provide any Service under this Agreement.

        Notwithstanding the foregoing, if this Agreement is terminated pursuant to this Section
3.3, then the Parties shall, for a period not to exceed thirty (30) calendar days, use commercially
reasonable efforts to assist each other in transitioning the performance or provision of any
Services remaining under this Agreement (as of the date of such termination) to the Service
Recipient or such other third party that the Service Recipient chooses to replace the Service
Provider to perform such remaining or unfulfilled Services.

                Section 3.4    Obligations on Termination or Expiration. Upon termination or
expiration of this Agreement or any Service hereunder, Service Provider shall invoice Service
Recipient for all outstanding Fees for Services rendered through the effective date of termination
or expiration of this Agreement, or with respect to any terminated Service, all outstanding fees
for such Service rendered through the effective date of termination for such terminated Service,
and, within thirty (30) days following receipt of such invoice, Service Recipient shall pay all
outstanding Fees for such Services. Undisputed payments not made within thirty (30) days after
termination or expiration of this Agreement shall be subject to the late charges as provided in
Section 2.2.

                Section 3.5     Reduction or Termination of an Individual Service by Vendor. If
(a) a Vendor of Service Provider that provides a Service is unwilling or unable to provide the
Service, (b) Service Provider is unable to retain a replacement Vendor to provide the Service on
terms that are reasonably comparable to the terms of this Agreement, after using commercially
reasonable efforts to find such replacement and (c) neither Service Provider nor any of its
Affiliates are able to provide the Service using commercially reasonable efforts, Service
Provider, upon providing thirty (30) days’ prior written notice to Service Recipient, may
terminate the affected Service. Such termination of the affected Service shall have no effect upon
the provision of the other Services to Service Recipient unless other Services are dependent on
that terminated Service, in which case the Parties will cooperate and use commercially
reasonable efforts to promptly determine and implement a reasonable alternative arrangement for
the affected Services.

                                           ARTICLE IV

                                      CONFIDENTIALITY

                Section 4.1     Confidential Information. “Confidential Information” means any
nonpublic information whether disclosed in oral, written, visual, electronic or other form, that (a)
one Party or one of its Affiliates (the “Disclosing Party”) discloses to the other Party or one of its
Affiliates (the “Receiving Party”), including information received as a result of data or system
access during the Term, (b) relates to or is disclosed in connection with this Agreement and (c) is
or reasonably should be understood by the Receiving Party to be confidential or proprietary to

                                                 -12-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                            Pg 171 of 221


the Disclosing Party (whether or not such information is marked “Confidential” or
“Proprietary”).

                 Section 4.2    Treatment of Confidential Information. The Receiving Party shall
(a) restrict disclosure of the Disclosing Party’s Confidential Information to its and its Affiliates’
Personnel with a need to know such Confidential Information to fulfill its obligations under this
Agreement, (b) instruct those Personnel of their obligation not to disclose the Confidential
Information or use the Confidential Information except to fulfill the Receiving Party’s
obligations under this Agreement and (c) protect the Confidential Information, and require those
Personnel to protect it, using the same degree of care as the Receiving Party uses with its own
Confidential Information, but no less than reasonable care. The Receiving Party shall notify the
Disclosing Party as soon as reasonably practicable after obtaining knowledge of any disclosure,
or suspected disclosure, of any Confidential Information to a third party in a manner prohibited
by applicable Law or the terms of this Agreement.

                Section 4.3    Liability for Unauthorized Disclosure. The Receiving Party shall
be liable to the Disclosing Party for any unauthorized disclosure of Confidential Information in
violation of this Agreement by it, its Affiliates and any of its or its Affiliates’ current or former
Personnel.

                Section 4.4    Destruction. Without limiting the foregoing, when any
Confidential Information is no longer needed for the purposes contemplated by this Agreement,
the Receiving Party shall, as promptly as practicable upon the request of the Disclosing Party,
either return such Confidential Information in tangible form or certify to the other Party that it
has destroyed such Confidential Information.

                Section 4.5     Exceptions to Confidential Treatment. The obligations under
Section 4.2 do not apply to any information that the Receiving Party can demonstrate (a) was
disclosed to the Receiving Party by a third party without an obligation of confidentiality to the
Disclosing Party, its Affiliates or any other third party, as applicable, (b) is or becomes available
to the public other than by disclosure by the Receiving Party or its Affiliates in violation of this
Agreement or (c) was or is independently developed by the Receiving Party or its Affiliates
without use of the Disclosing Party’s Confidential Information. Notwithstanding anything to the
contrary, Confidential Information relating to the Business that existed as of the Effective Date
shall not be subject to the foregoing exceptions (a) and (c).

                Section 4.6    Protective Arrangement. A Receiving Party may disclose the
Disclosing Party’s Confidential Information if (a) such information is required to be disclosed by
Law or the rules and regulations of any applicable Governmental Authority or (b) such
information is required to be disclosed in response to a valid subpoena or Order of a court or
other Governmental Authority of competent jurisdiction or other valid legal process, and the
Receiving Party has complied with this Section 4.6. Prior to any such disclosure, the Receiving
Party shall give the Disclosing Party, to the extent legally permitted and reasonably practicable,
prompt prior written notice of such disclosure and an opportunity to contest such disclosure, and
the Receiving Party shall use commercially reasonable efforts to cooperate, at the expense of the
Receiving Party, in seeking any reasonable protective arrangements requested by the Disclosing
Party. If such appropriate protective order or other remedy is not obtained, the Receiving Party
                                                 -13-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                            Pg 172 of 221


may furnish, or cause to be furnished, only that portion of such information that the Receiving
Party is legally required to be disclosed. The Receiving Party shall take commercially
reasonable steps to ensure that confidential treatment is accorded such information.

                Section 4.7    Ownership of Information. Except as otherwise provided in this
Agreement, all Confidential Information provided by or on behalf of a Party (or its Affiliates)
that is provided to the other Party or its Affiliates shall remain the property of the Disclosing
Party and nothing herein shall be construed as granting or conferring rights of license or
otherwise in any such Confidential Information.

                                           ARTICLE V

                         INDEMNIFICATION; LIMITATION OF LIABILITY

                Section 5.1      Indemnification by Service Recipient. Notwithstanding anything to
the contrary in Section 5.5, Service Recipient shall defend, indemnify and hold harmless Service
Provider and its Affiliates and its Vendors and Personnel (each, a “Service Provider
Indemnitee”) from and against any and all Losses actually incurred or suffered by Service
Provider Indemnitee to the extent related to or arising out of: (a) a material breach of any
provision of this Agreement by Service Recipient or its Affiliates, its Vendors or its or their
respective Personnel; or (b) the gross negligence, willful misconduct or fraud of Service
Recipient or its Affiliates or its or their respective Personnel during receipt of the Services
(together the “Service Recipient Claims”). Notwithstanding the obligations set forth above in this
Section 5.1, Service Recipient shall not defend, indemnify or hold harmless Service Provider
Indemnitees to the extent that such Service Recipient Claims were caused by: (i) a material
breach of any provision of this Agreement by Service Provider, its Affiliates, its Vendors or its
or their respective Personnel; or (ii) the gross negligence, willful misconduct or fraud of Service
Provider, its Affiliates, its Vendors or its or their respective Personnel during the performance (or
non-performance) of this Agreement.

                 Section 5.2     Indemnification by Service Provider. Notwithstanding anything to
the contrary in Section 5.5, Service Provider shall defend, indemnify and hold harmless Service
Recipient and its Affiliates and Personnel (each, a “Service Recipient Indemnitee”) from and
against any and all Losses actually incurred or suffered by Service Recipient Indemnitee to the
extent related to or arising out of: (a) a material breach of any provision of this Agreement by
Service Provider, its Affiliates, its Vendors or its or their respective Personnel; or (b) the gross
negligence, willful misconduct or fraud of Service Provider, its Affiliates, its Vendors or its or
their respective Personnel during the performance (or non-performance) of the Services
(together, the “Service Provider Claims”). Notwithstanding the obligations set forth above in this
Section 5.2, Service Provider shall not defend, indemnify or hold harmless Service Recipient
Indemnitees to the extent that such Service Provider Claims were caused by: (i) a material breach
of any provision of this Agreement by Service Recipient, its Affiliates or its or their respective
Personnel; or (ii) the gross negligence, willful misconduct or fraud of Service Recipient, its
Affiliates, or its or their respective Personnel in the performance (or non-performance) of this
Agreement. Service Recipient Claims and Service Provider Claims are each individually referred
to as a “Claim.”

                                                -14-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                            Pg 173 of 221


                Section 5.3      Procedure. In the event of a Claim that arises from a third party
claim, the indemnified Party shall give the indemnifying Party prompt notice in writing of the
Claim; but the failure to provide such notice shall not release the indemnifying Party from any of
its obligations under this Article V, except to the extent the indemnifying Party is materially
prejudiced by such failure. Upon receipt of such notice, the indemnifying Party shall be entitled
to assume and control the defense of the Claim at its expense and through counsel of its choice
that is reasonably satisfactory to the indemnified Party, and shall give notice of its intention to do
so to the indemnified Party within thirty (30) days of the receipt of such notice from the
indemnified Party; provided, however, that the indemnifying Party shall not, without the prior
written consent of the indemnified Party, (a) enter into any settlement or compromise with
respect to any Claim or consent to the entry of any judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the indemnified Party of a
written release from all liability in respect of the Claim or (b) enter into any settlement or
compromise with respect to any Claim in any manner that may adversely affect the indemnified
Party other than as a result of money damages or other monetary payments that are indemnified
hereunder. Notwithstanding anything to the contrary contained in this Agreement, the
indemnifying Party shall not be entitled to assume or continue control of the defense of any
Claim if (a) such Claim relates to or arises in connection with any criminal proceeding or (b) the
indemnified Party’s counsel advises that a conflict of interest exists or would reasonably be
expected to arise in the event the indemnifying Party elects to control or defend such Claim. The
indemnified Party shall have the right at its own cost and expense to employ separate counsel
and participate in the defense of any Claim.

              Section 5.4    Independent Obligation. The obligations of each Party to defend,
indemnify and hold harmless, the other Parties’ indemnified Parties under this Article V are
independent of each other and any other obligation of the Parties under this Agreement.

            Section 5.5 Limitation of Liability. EXCEPT (A) LIABILITIES THAT ARE
PAYABLE BY THE APPLICABLE INDEMNIFIED PARTY IN CONNECTION WITH A
THIRD PARTY CLAIM OR (B) FOR A PARTY’S BREACH OF ITS CONFIDENTIALITY
OR DATA PRIVACY OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY, NOR ITS AFFILIATES OR ITS OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, CONTRACTORS OR REPRESENTATIVES, BE
LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL OR
PUNITIVE DAMAGES OR LOST PROFITS HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY ARISING IN ANY WAY OUT OF THIS AGREEMENT. EXCEPT AS
OTHERWISE LIMITED IN THIS SECTION 5.5, THE LIABILITY(IES) OF EACH PARTY
AND ITS AFFILIATES UNDER THIS AGREEMENT SHALL BE LIMITED TO (1)
SERVICE PROVIDER’S OBLIGATION TO RE-PERFORM A SERVICE (IF SERVICE
PROVIDER IS THEN CAPABLE OF PROVIDING SUCH SERVICE PURSUANT TO THE
TERMS OF THIS AGREEMENT) OR FURNISH CORRECT INFORMATION, PAYMENT
OR ADJUSTMENT IN THE SERVICES AT NO ADDITIONAL COST OR EXPENSE TO
SERVICE RECIPIENT IF SERVICE RECIPIENT PROMPTLY ADVISES SERVICE
PROVIDER OF SUCH ERROR OR OMISSION, IN EACH CASE IN ACCORDANCE WITH
SECTION 1.5, (2) OTHER SPECIFIC PERFORMANCE (OR OTHER EQUITABLE RELIEF)
AS PROVIDED IN SECTION 6.9, AND (3) THE PAYMENT OF MONETARY DAMAGES,
NOT TO EXCEED, FOR ALL CLAIMS IN THE AGGREGATE, THE AGGREGATE
                                         -15-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724       Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                                Pg 174 of 221


AMOUNT OF FEES ACTUALLY PAID (OR OTHERWISE PAYABLE) TO SUCH PARTY
AS SERVICE PROVIDER UNDER THIS AGREEMENT FOR THE PARTICULAR SERVICE
ON WHICH THE CLAIM IS BASED. THE REMEDIES SET FORTH IN THIS ARTICLE V
AND SECTION 5.5 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE
PARTIES WITH RESPECT TO ALL MATTERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

                                             ARTICLE VI

                                          MISCELLANEOUS

                Section 6.1     Amendment; Waiver. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Party except as
expressly provided herein. No waiver of any breach of this Agreement shall be construed as an
implied amendment or agreement to amend or modify any provision of this Agreement. No
waiver by any Party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to extend to any prior
or subsequent default, misrepresentation or breach of warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent default, misrepresentation or
breach of warranty or covenant. No conditions, course of dealing or performance, understanding
or agreement purporting to modify, vary, explain, or supplement the terms or conditions of this
Agreement shall be binding unless this Agreement is amended or modified in writing pursuant to
the first sentence of this Section 6.1 except as expressly provided herein. Except where a
specific period for action or inaction is provided herein, no delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver thereof.

                Section 6.2    Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and permitted assigns.
No Party may assign either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other Parties; provided, however, that Buyers may assign
this Agreement and any or all rights or obligations hereunder to any Affiliate of Buyers;
provided, that any such assignment shall not relieve Buyers of their obligations under this
Agreement. Upon any such permitted assignment, the references in this Agreement to Buyers
shall also apply to any such assignee unless the context otherwise requires.

                Section 6.3    Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of receipt
if sent by facsimile transmission; (d) on the day such communication was sent by e-mail; or (e)
three (3) Business Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient as set forth below:

                    If to Seller, to:

                                                  -16-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724      Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                               Pg 175 of 221


                    Reverse Mortgage Solutions, Inc.
                    c/o Ditech Holding Corporation
                    3000 Bayport Drive, Suite 985
                    Tampa, FL 33607
                    Attention: John Haas, General Counsel, Chief Legal Officer and Secretary
                    E-mail: JHaas@ditech.com

                    with a copy (which shall not constitute notice to Sellers) to:
                    Weil, Gotshal & Manges LLP
                    767 Fifth Avenue
                    New York, New York 10153
                    Attention:    Frederick S. Green
                                  Ray C. Schrock, P.C.
                                  Gavin Westerman
                                  Sunny Singh
                    Facsimile:    (212) 310-8007
                    E-mail:       Frederick.Green@weil.com
                                  Ray.Schrock@weil.com
                                  Gavin.Westerman@weil.com
                                  Sunny.Singh@weil.com


                    If to Buyer, to:

                    Mortgage Assets Management, LLC
                    SHAP 2018-1, LLC
                    c/o Waterfall Asset Management, LLC
                    1140 Avenue of Americas, 7th Floor
                    New York, NY 10036
                    Attention: Kenneth Nick, General Counsel
                    Facsimile: (212) 257-4699
                    E-mail: notices@waterfallam.com

                    With a copy (which shall not constitute notice to Buyers) to:

                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                    1285 Avenue of the Americas
                    New York, NY 10019
                    Attention: Robert A. Britton
                               Jeffrey D. Marell
                    Facsimile: (212) 757-3990
                    E-mail: rbritton@paulweiss.com
                            jmarell@paulweiss.com

Any Party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice in the manner
set forth in this Section 6.3.
                                                    -17-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                            Pg 176 of 221



              Section 6.4   Press Releases and Public Announcements. All press releases and
public announcements regarding this Agreement are subject to Section 7.7 of the Purchase
Agreement.

                Section 6.5    Survival. Each term of this Agreement that would, by its nature,
survive the termination or expiration of this Agreement shall so survive, including the obligation
of either Party to pay all amounts accrued hereunder and including the provisions of Section 1.5
(Responsibility for Errors; Delays), Section 1.8(a) (Intellectual Property); Section 1.9
(Ownership of Data); Section 1.10 (Data Privacy) Section 1.12 (Records); Section 3.4
(Obligations on Termination or Expiration); Article IV (Confidentiality); Article V
(Indemnification; Limitation of Liability); Section 6.3 (Notices); Section 6.4 (Press Releases and
Public Announcements); Section 6.5 (Survival); Section 6.6 (No Third Party Beneficiaries);
Section 6.7 (Severability); Section 6.8 (Entire Agreement); Section 6.9 (Specific Performance);
Section 6.11 (No Agency); Section 6.12 (Construction and Interpretation); Section 6.14
(Precedence of Agreements) and Section 6.15 (Governing Law; Submission to Jurisdiction;
Service of Process; Waiver of Jury Trial).

                Section 6.6     No Third Party Beneficiaries. Except for (i) the indemnification
rights under this Agreement of any Service Provider Indemnitee or Service Recipient Indemnitee
in their respective capacities as such, or unless otherwise specified herein, no provision of this
Agreement is intended to confer upon any Person (other than the Parties) and (ii) as otherwise
expressly provided in Section 6.8, in each case of (i) and (ii), this Agreement shall not confer any
rights or remedies upon any Person other than each Buyer, each Seller, and their respective
successors and permitted assigns.

                Section 6.7    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other provisions of this
Agreement. In the event that any of the provisions of this Agreement shall be held by any
Governmental Authority to be illegal, invalid or unenforceable, such provisions shall be limited
or eliminated only to the minimum extent necessary so that this Agreement shall otherwise
remain in full force and effect.

                Section 6.8   Entire Agreement. This Agreement, the Purchase Agreement, the
Related Agreements and the Confidentiality Agreement constitute the entire agreement between
the Parties and supersede any prior understandings, agreements or representations (whether
written or oral) by or between the Parties to the extent they relate in any way to the subject
matter hereof.

               Section 6.9     Specific Performance. Each Party acknowledges and agrees that
the other Party and their respective estates would be damaged irreparably in the event that a
Party does not perform its obligations under this Agreement in accordance with its specific terms
or otherwise breaches this Agreement, so that, in addition to any other remedy that each Party
may have under Law or equity, any Party shall be entitled, without the requirement of posting a
bond or other security or proof of damages or otherwise, to injunctive relief to prevent any
breaches of the provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof. The remedies available to the Parties pursuant to this Section 6.9
                                               -18-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                            Pg 177 of 221


will be in addition to any other remedy to which they were entitled at Law or in equity, and the
election to pursue an injunction or specific performance will not restrict, impair or otherwise
limit any Party from seeking to collect or collecting damages that such Party is entitled to seek or
collect.

                Section 6.10 Force Majeure. Service Provider shall use commercially
reasonable efforts to provide, or cause to be provided, the Services without interruption.
Notwithstanding the foregoing, neither Party shall be responsible to the other for any delay in or
failure of performance of its obligations under this Agreement, to the extent such delay or failure
is caused by events or circumstances outside of such Party’s control which could not be avoided
or otherwise mitigated using commercially reasonable efforts to perform, including if attributable
to any act of God, act of terrorism, fire, accident, war, embargo or other governmental act or riot
(each, a “Force Majeure Event”); provided, however, that the Party affected thereby shall give
the other Party prompt written notice of the occurrence of any event which is likely to cause (or
has caused) any delay or failure setting forth its best estimate of the length of any delay and any
possibility that it shall be unable to resume performance; provided, further, that said affected
Party shall use its commercially reasonable efforts to prevent, mitigate and expeditiously
overcome the effects of that event and resume performance. Neither Party is required to pay for
those Services that are not performed, to the extent such Services are not performed due to
excused performance in a Force Majeure Event or otherwise.

                Section 6.11 No Agency. Nothing in this Agreement creates (or shall be
claimed or intended to create) a relationship of agency, partnership or employer/employee
between Service Provider and Service Recipient and it is the intent and desire of the Parties that
the relationship be and be construed as that of independent contracting parties and not as agents,
partners, joint venturers or a relationship of employer/employee.

                Section 6.12 Construction and Interpretation. For purposes of this Agreement,
(a) the words “hereof,” “herein,” “hereby,” “hereto” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (b) whenever the words “include,” “includes” or
“including” (or any variation thereof) are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”; (c) references herein to “days,” unless indicated
otherwise, are to consecutive calendar days; (d) references to specific Articles and Sections are to
the Articles and Sections of this Agreement, unless specifically stated otherwise; (e) the terms
defined in the singular shall have a comparable meaning when used in the plural, and vice versa,
and words denoting any gender shall include all genders; (f) all references to “dollars” or “$”
shall mean “U.S. dollars” unless specifically stated otherwise; (g) all references to “written” or
“in writing” shall include in electronic form; (h) all references herein to a particular “Schedule”
shall mean such schedule as it is attached hereto; (i) all references herein to a particular “Annex”
shall mean such annex as it is attached hereto; (j) references to “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other item extends and shall not mean “if,”
references to “any” shall mean “any and all,” and “or” is used in the inclusive sense of “and/or”
unless otherwise specified; (k) references to “ordinary course of business” or “ordinary course”
shall mean “ordinary course of business consistent with past practice”; and (l) when calculating
the period of time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in calculating such period
                                                 -19-

WEIL:\97074189\1\41703.0011
19-10412-jlg         Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                            Pg 178 of 221


shall be excluded and if the last day of such period is not a Business Day, the period shall end on
the next succeeding Business Day.

                 Section 6.13 Counterparts; Facsimile and Electronic Signatures. This
Agreement may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument. This Agreement
or any counterpart may be executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed an original.

               Section 6.14 Precedence of Agreements. Each Schedule attached to or
referenced in this Agreement is hereby incorporated into and shall form a part of this Agreement
by reference; provided, that the terms contained in such Schedule shall only apply with respect to
the Service(s) provided under that Schedule. In the event of a conflict between the terms
contained in an individual Schedule and the terms in the body of this Agreement, the terms in the
individual Schedule shall take precedence with respect to the Service(s) under such Schedule.

              Section 6.15 Governing Law; Submission to Jurisdiction; Service of Process;
Waiver of Jury Trial. Sections 11.8 through 11.10 of the Purchase Agreement shall apply to this
Agreement as if set forth herein, mutatis mutandis.

                      [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                               -20-

WEIL:\97074189\1\41703.0011
19-10412-jlg    Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                         Pg 179 of 221


               IN WITNESS WHEREOF, the Parties have caused their respective duly
authorized representatives to execute this Agreement effective as of the date first written above.

                                                       DITECH HOLDING CORPORATION



                                                       By:
                                                             Name:
                                                             Title:



                                                       WALTER REVERSE ACQUISITION LLC



                                                       By:
                                                             Name:
                                                             Title:


                                                       REVERSE MORTGAGE SOLUTIONS,
                                                       INC.



                                                       By:
                                                             Name:
                                                             Title:



                                                       MORTGAGE ASSETS MANAGEMENT,
                                                       LLC



                                                       By:
                                                             Name:
                                                             Title:




                                [Signature Page to Services Agreement]
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13     Main Document
                                      Pg 180 of 221


                                                   SHAP 2018-1, LLC



                                                   By:
                                                         Name:
                                                         Title:




                            [Signature Page to Services Agreement]
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 181 of 221


                            Section 1.1 of Disclosure Schedule

                         Acquired Assets (Transferred Contracts)
19-10412-jlg      Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13           Main Document
                                           Pg 182 of 221


                                            Section 1.1

                                          Acquired Assets

(a)

      1. All origination-related Contracts as listed in the “1.1 RMS Origination Contracts Index”
         attachment, incorporated by reference herein.
      2. The following Contracts:

 Debtor                                 Counterparty                                  Date
 Reverse Mortgage Solutions, Inc.       365 Data Centers                              10/27/2014
 DITECH FINANCIAL LLC /                 AMERICAN BANKERS INSURANCE                    2/1/2017
 REVERSE MORTGAGE                       COMPANY OF FLORIDA
 SOLUTIONS INC / WALTER
 INVESTMENT MANAGEMENT
 CORP
 Reverse Mortgage Solutions, Inc.       Bank of America, NA (successor to BAC         6/29/2012
                                        Home Loans Servicing, LP), Nationstar
                                        Mortgage LLC, Mortgage Equity
                                        Conversion Asset Trust 2011-1, Federal
                                        National Mortgage Association and US
                                        Bank
 Reverse Mortgage Solutions, Inc.       Bloomberg L.P.                                8/3/2011
 Reverse Mortgage Solutions, Inc.       Bloomberg L.P.                                8/3/2011
 Reverse Mortgage Solutions, Inc.       Bloomberg L.P.                                8/3/2011
 Reverse Mortgage Solutions, Inc.       Bloomberg L.P.                                11/1/2018
 Reverse Mortgage Solutions, Inc        Cameo Solutions, Inc                          2/4/2019
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          10/31/2014
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          2/6/2015
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          2/6/2015
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          3/2/2016
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          9/6/2016
 Reverse Mortgage Solutions, Inc.       Charles A Brown & Associates P.L.L.C          4/3/2017
 REVERSE MORTAGE                        Charles A Brown & Associates P.L.L.C          2/4/2019
 SOLUTIONS INC
 Reverse Mortgage Solutions, Inc.       ConQuest Technology Services Corp., A         2/19/2018
                                        UDT Company
 REVERSE MORTGAGE                       CONQUEST TECHNOLOGY SERVICES                  2/4/2019
 SOLUTIONS INC                          CORPORATION
 Reverse Mortgage Solutions, Inc.;      Continental Real Estate Services, Inc.        3/31/2016
 REO Management Solutions, Inc.
 REO Management Solutions, Inc.         Continental Real Estate Services, Inc.        3/31/2016
 REO MANAGEMENT                         Continental Real Estate Services, Inc.        2/4/2019
 SOLUTIONS INC
 REVERSE MORTAGE                        Continental Real Estate Services, Inc.        10/11/2018

                                                 3
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13            Main Document
                                      Pg 183 of 221


 Debtor                             Counterparty                                 Date
 SOLUTIONS INC
 REO Management Solutions, LLC      Continental Real Estate Services, Inc.       2/13/2019
 Reverse Mortgage Solutions, Inc.   Continental Real Estate Services, Inc.       2/13/2019
 REO Management Solutions, LLC      Continental Real Estate Services, Inc.       2/28/2019
 Reverse Mortgage Solutions, Inc.   CoreLogic Flood Services                     12/1/2010
 Reverse Mortgage Solutions, Inc.   CoreLogic Flood Services                     10/29/2015
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  3/1/2017
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  7/12/2007
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  8/1/2008
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  8/1/2008
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  3/14/2011
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  11/1/2011
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  4/1/2012
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  4/1/2012
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  5/1/2013
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  8/1/2014
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  8/1/2015
 Reverse Mortgage Solutions, Inc.   Corelogic Tax Services, LLC                  2/22/2016
 REVERSE MORTGAGE                   Data Foundry, Inc.                           3/20/2013
 SOLUTIONS, INC
 Reverse Mortgage Solutions         Digital DataVoice Corporation                5/16/2017
 Reverse Mortgage Solutions, LLC    DiscoverReady, LLC                           2/4/2019
 Reverse Mortgage Solutions, Inc.   Fannie Mae
 Reverse Mortgage Solutions, Inc.   Fannie Mae                                   3/18/2015
 Reverse Mortgage Solutions, Inc.   Fannie Mae                                   12/19/2018
 REO Management Solutions, LLC      FC Loan, Inc.                                6/1/2016
 REO Management Solutions, LLC      FC Loan, Inc.                                6/1/2016
 REO MANAGEMENT                     FC Loan, Inc.                                10/22/2018
 SOLUTIONS INC
 REO Management Solutions, Inc.     FC Loan, Inc.                                2/4/2019
 Reverse Mortgage Solutions, Inc.   Ginnie Mae
 Reverse Mortgage Solutions, Inc.   Ginnie Mae; HUD
 Reverse Mortgage Solutions, Inc.   Gregg & Valby, PC                            6/1/2016
 Reverse Mortgage Solutions, Inc.   Gregg & Valby, PC                            6/1/2016
 Reverse Mortgage Solutions, Inc.   Gregg & Valby, PC                            9/21/2017
 Reverse Mortgage Solutions, Inc.   Gregg & Valby, PC                            4/1/2019
 Reverse Mortgage Solutions, Inc.   Gregg & Valby, PC                            4/1/2019
 Reverse Mortgage Solutions, Inc.   Guardian Asset Management                    5/17/2017
 Reverse Mortgage Solutions, Inc.   Guardian Asset Management                    5/17/2017
 REVERSE MORTGAGE                   Guardian Asset Management                    2/4/2019
 SOLUTIONS, INC
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC                 11/1/2012
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC                 11/1/2018
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC                 9/6/2016
                                             4
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                       Pg 184 of 221


 Debtor                             Counterparty                               Date
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC               2/4/2019
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC               11/25/2014
 Reverse Mortgage Solutions, Inc.   Innovative Tax Solutions LLC               2/4/2019
 Reverse Mortgage Solutions, Inc.   Inter Kleen, Inc.                          3/29/2017
 Reverse Mortgage Solutions, Inc.   Keymark
 Reverse Mortgage Solutions, Inc.   Kofax
 Reverse Mortgage Solutions, Inc.   Kofax, Inc.                                4/2/2019
 Reverse Mortgage Solutions, Inc.   Kofax, Inc.                                4/2/2019
 Reverse Mortgage Solutions, Inc.   KPMG LLP                                   2/13/2019
 Reverse Mortgage Solutions         Lanvera Ltd.                               2/4/2019
 Reverse Mortgage Solutions         LaSalle Systems Leasing, Inc.              5/15/2017
 REVERSE MORTGAGE                   LERETA, LLC                                2/4/2019
 SOLUTIONS, INC
 REVERSE MORTGAGE                   LERETA, LLC                                2/4/2019
 SOLUTIONS, INC
 REVERSE MORTGAGE                   LERETA, LLC                                1/1/2019
 SOLUTIONS INC
 REVERSE MORTGAGE                   LERETA, LLC                                1/1/2019
 SOLUTIONS INC
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          2/11/2014
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          2/11/2014
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          7/15/2016
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          9/1/2016
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          8/8/2017
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          8/8/2017
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          8/8/2017
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          8/8/2017
 Reverse Mortgage Solutions. Inc.   LexisNexis Risk Solutions FL Inc.          12/8/2017
 Reverse Mortgage Solutions, Inc.   LRES Corporation                           4/12/2016
 Reverse Mortgage Solutions, Inc.   LRES Corporation                           11/9/2016
 Reverse Mortgage Solutions, Inc.   LRES Corporation                           2/13/2019
 Reverse Mortgage Solutions, Inc.   LRES Corporation                           2/13/2019
 Reverse Mortgage Solutions, Inc.   Manna Distributors                         3/27/2017
 Reverse Mortgage Solutions         Microsoft Corporation                      3/27/2017
 Reverse Mortgage Solutions, Inc.   Mortgage Contracting Services              8/29/2016
 Reverse Mortgage Solutions, Inc.   Mortgage Equity Conversion Asset Trust     5/1/2011
                                    2011-1, US Bank NA, Federal National
                                    Mortgage Association, BAC Home Loans
                                    Servicing, LP
 Reverse Mortgage Solutions, Inc.   National Creditors Connection Inc          6/1/2016
 Reverse Mortgage Solutions, Inc.   National Creditors Connection Inc          6/20/2016
 REVERSE MORTGAGE                   National Creditors Connection Inc          10/31/2018
 SOLUTIONS INC
 REVERSE MORTGAGE                   National Field Representatives, Inc.       9/29/2017
                                             5
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                      Pg 185 of 221


 Debtor                             Counterparty                               Date
 SOLUTIONS, INC
 REVERSE MORTGAGE                   National Field Representatives, Inc.       9/29/2017
 SOLUTIONS, INC
 REVERSE MORTGAGE                   National Field Representatives, Inc.       2/4/2019
 SOLUTIONS, INC
 REVERSE MORTGAGE                   National Field Representatives, Inc.       2/4/2019
 SOLUTIONS, INC
 Reverse Mortgage Solutions, Inc.   NewCourse Communications, Inc.             10/9/2014
 Reverse Mortgage Solutions, Inc.   NewCourse Communications, Inc.             3/17/2016
 RMS REVERSE MORTGAGE               NICE Uptivity                              12/24/2018
 SOLUTIONS
 REO Management Solutions, LLC      Overby-Seawall Company                     7/12/2016
 REO Management Solutions, LLC      Overby-Seawall Company                     7/12/2016
 REO MANAGEMENT                     Overby-Seawall Company                     2/4/2019
 SOLUTIONS LLC
 Reverse Mortgage Solutions, Inc.   Pension Benefit Information, Inc.          10/10/2014
 Reverse Mortgage Solutions, Inc.   Pension Benefit Information, Inc.          2/4/2016
 Reverse Mortgage Solutions, Inc.   Pension Benefit Information, Inc.          6/7/2016
 Reverse Mortgage Solutions, Inc.   Pension Benefit Information, Inc.          3/29/2018
 REVERSE MORTGAGE                   PITNEY BOWES GLOBAL FINANCIAL              10/30/2013
 SOLUTIONS INC                      SERIVCES LLC
 REVERSE MORTGAGE                   PITNEY BOWES GLOBAL FINANCIAL              10/30/2013
 SOLUTIONS INC                      SERIVCES LLC
 Reverse Mortgage Solutions, Inc.   Prime Legal Staffing Corporation           6/21/2017
 Reverse Mortgage Solutions, Inc.   R2 Unified Technologies                    7/20/2015
 REVERSE MORTGAGE                   R2 Unified Technologies                    2/4/2019
 SOLUTIONS INC
 Reverse Mortgage Solutions, Inc.   R2 Unified Technologies                    5/17/2017
 Reverse Mortgage Solutions, Inc.   R2 Unified Technologies                    4/2/2019
 Reverse Mortgage Solutions, Inc.   Reliable Tax Data Corp.                    8/1/2008
 Reverse Mortgage Solutions, Inc.   Reliable Tax Data Corp.                    8/1/2008
 Reverse Mortgage Solutions, Inc.   Reliable Tax Data Corp.                    12/1/2013
 REO Management Solutions,          REO Management Solutions, LLC              4/4/2016
 LLC; Ditech Financial LLC
 REO Management Solutions,          REO Management Solutions, LLC              4/4/2016
 LLC; Ditech Financial LLC
 Reverse Mortgage Solutions, Inc.   Reverse Techonology Group LLC              11/29/2016
 Reverse Mortgage Solutions, Inc.   Reverse Techonology Group LLC              12/5/2016
 Reverse Mortgage Solutions, Inc.   Reverse Techonology Group LLC              12/5/2016
 REVERSE MORTGAGE                   ReverseVision, Inc.                        5/5/2015
 SOLUTIONS INC
 REVERSE MORTGAGE                   ReverseVision, Inc.                        2/4/2019
 SOLUTIONS INC
 REVERSE MORTGAGE                   ReverseVision, Inc.                        2/4/2019

                                             6
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                       Pg 186 of 221


 Debtor                             Counterparty                          Date
 SOLUTIONS INC
 Reverse Mortgage Solutions, Inc.   Salesforce.com, Inc.                  2/29/2016
 Reverse Mortgage Solutions, Inc.   SOLIDIFI TITLE & CLOSING, LLC (fka.   8/12/2015
                                    Linear Settlement Services, LLC)
 Reverse Mortgage Solutions, Inc.   SOLIDIFI TITLE & CLOSING, LLC (fka.   7/30/2015
                                    Linear Settlement Services, LLC)
 REO Management Solutions, Inc.     SOLIDIFI TITLE & CLOSING, LLC (fka.   8/12/2015
                                    Linear Settlement Services, LLC)
 REO Management Solutions, LLC      SOLIDIFI TITLE & CLOSING, LLC (fka.   12/6/2016
                                    Linear Settlement Services, LLC)
 REO MANAGEMENT                     SOLIDIFI TITLE & CLOSING, LLC (fka.   11/16/2017
 SOLUTIONS, LLC                     Linear Settlement Services, LLC)
 REO Management Solutions LLC       SOLIDIFI TITLE & CLOSING, LLC (fka.   2/4/2019
                                    Linear Settlement Services, LLC)
 REO MANAGEMENT                     SOLIDIFI TITLE & CLOSING, LLC (fka.   2/13/2019
 SOLUTIONS LLC                      Linear Settlement Services, LLC)
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        9/30/2014
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        6/11/2015
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        6/11/2015
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        1/5/2016
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        3/1/2017
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        5/26/2016
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        12/19/2016
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        1/29/2017
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        3/20/2017
 Reverse Mortgage Solutions, INC    Southwest Business Corporation        2/4/2019
 Reverse Mortgage Solutions, INC    Southwest Business Corporation        2/4/2019
 Reverse Mortgage Solutions, INC    Southwest Business Corporation        2/4/2019
 Reverse Mortgage Solutions, INC    Southwest Business Corporation        2/4/2019
 REVERSE MORTGAGE                   Southwest Business Corporation        2/27/2018
 SOLUTIONS INC
 REVERSE MORTGAGE                   Southwest Business Corporation        2/27/2018
 SOLUTIONS INC
 Reverse Mortgage Solutions, Inc.   Southwest Business Corporation        2/28/2019
 Reverse Mortgage Solutions         The Western Union Company             3/20/2019
 Reverse Mortgage Solutions, Inc.   United Data Technologies Inc.         2/4/2019
 Reverse Mortgage Solutions, INC    United Parcel Service Inc.            2/4/2019
 REVERSE MORTGAGE                   United Parcel Service Inc.            10/11/2018
 SOLUTIONS INC
 DITECH FINANCIAL LLC /             United States Postal Service          11/8/2018
 DITECH HOLDING
 CORPORATION / REVERSE
 MORTGAGE SOLUTIONS INC /
 REO MANAGEMENT

                                             7
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13          Main Document
                                       Pg 187 of 221


 Debtor                             Counterparty                                Date
 SOLUTIONS LLC
 REO Management Solutions           US Real Estate Services, Inc. (USRES,       2/4/2019
                                    Inc.)
 Reverse Mortgage Solutions, Inc.   Vendor Connect, LLC                         8/14/2015
 Reverse Mortgage Solutions, Inc.   Vendor Connect, LLC                         8/14/2015
 Reverse Mortgage Solutions, Inc    Vendor Connect, LLC                         2/4/2019
 REVERSE MORTAGE                    Vendor Connect, LLC                         10/11/2018
 SOLUTIONS INC
 REO Management Solutions, LLC      Vendor Connect, LLC                         2/28/2019
 Reverse Mortgage Solutions, Inc.   Voice Print International
 Reverse Mortgage Solutions, Inc.   Windstream Corporation                      11/7/2014
 Reverse Mortgage Solutions, Inc.   CoreLogic Solutions, LLC                    11/16/2015
                                    CoreLogic Flood Services, LLC
 Reverse Mortgage Solutions, Inc.   LexisNexis Risk Solutions                   11/1/2015
 Reverse Mortgage Solutions, Inc.   LexisNexis Risk Solutions                   3/29/2016
 Reverse Mortgage Solutions, Inc.   LexisNexis Risk Solutions                   2/4/2019
 Reverse Mortgage Solutions, Inc.   GODADDY.COM LLC                             2/4/2019
 Reverse Mortgage Solutions, Inc.   Wells Fargo Custody
 Reverse Mortgage Solutions, Inc.   Bank of New York Mellon
 Reverse Mortgage Solutions, Inc.   Wells Fargo Cash Management
 Reverse Mortgage Solutions, Inc.   Wells Fargo Document Custody
 Reverse Mortgage Solutions, Inc.   Deutsche Bank Document Custody
 Reverse Mortgage Solutions, Inc.   BNY Mellon - Global Corporate Trust
 Reverse Mortgage Solutions, Inc.   US Bank Document Custody
 Reverse Mortgage Solutions, Inc.   Recon Trust Document Custody
 Reverse Mortgage Solutions, Inc.   Vendor Connect
 Reverse Mortgage Solutions, Inc.   MERSCORP Holding Inc
 REO Management Solutions           Alaska Fine Homes & Real Estate LLC
 REO Management Solutions           Keller Williams Realty Alaska Group
 REO Management Solutions           AlaHomes Realty
 REO Management Solutions           At Home Realty Services
 REO Management Solutions           Butler Realty
 REO Management Solutions           Divine Realty, LLC
 REO Management Solutions           DSEAYCOM
 REO Management Solutions           Exit Realty Lyon and Associates Fairhope
 REO Management Solutions           eXp Realty, LLC
 REO Management Solutions           EXP Realty, LLC
 REO Management Solutions           Keller Williams Realty River Cities
 REO Management Solutions           Lucas & Associates
 REO Management Solutions           Main Street Realty Plus LLC
 REO Management Solutions           MarMac Real Estate
 REO Management Solutions           Montgomery Metro Realty
 REO Management Solutions           Pope Realty & Appraisal
                                             8
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                      Pg 188 of 221


 Debtor                          Counterparty                                 Date
 REO Management Solutions        Remax Preferred
 REO Management Solutions        Remax Southern Homes
 REO Management Solutions        The Cummings Company
 REO Management Solutions        Advanced Real Estate Services
 REO Management Solutions        Advanced Real Estate Services
 REO Management Solutions        Apex Real Estate
 REO Management Solutions        CENTURY 21 Legacy Realty, Inc.
 REO Management Solutions        Lindsey & Associates, Inc
 REO Management Solutions        REmax Solutions
 REO Management Solutions        Trammell & Co Realtors
 REO Management Solutions        A Z & Associates Real Estate Group
 REO Management Solutions        Desert Gateway Realty
 REO Management Solutions        Legion Realty
 REO Management Solutions        Paul McComb Realty
 REO Management Solutions        RE/MAX PRECISION
 REO Management Solutions        Realty Executives
 REO Management Solutions        Ace Realty
 REO Management Solutions        Ashmun and Associates, Inc.
 REO Management Solutions        Bill Pfeif and Associates
 REO Management Solutions        Century 21 Jordan-Link & Company
 REO Management Solutions        Century 21 M&M and Associates
 REO Management Solutions        Chico Homes Real Estate Sales Inc.
 REO Management Solutions        Coldwell Banker Residential Brokerage
 REO Management Solutions        Coldwell Banker Residential Brokerage
 REO Management Solutions        Coldwell Banker Residential Brokerage
 REO Management Solutions        Expert Real Estate & Investment
 REO Management Solutions        Foothill Real Estate Incorporated
 REO Management Solutions        Forward Real Estate Group Inc
 REO Management Solutions        Golden West Realty
 REO Management Solutions        Hamilton Landon Real Estate
 REO Management Solutions        Keller Williams Realty
 REO Management Solutions        Keller Williams Realty
 REO Management Solutions        Keller Williams Realty
 REO Management Solutions        Keller Williams Realty
 REO Management Solutions        Keller Williams Realty
 REO Management Solutions        L.A. Real Estate Network Group Inc.
 REO Management Solutions        Oak Valley Financial Services Inc, dba Oak
                                 Valley Realty
 REO Management Solutions        Outland and Associates Real Estate
 REO Management Solutions        Real Estate Source Inc
 REO Management Solutions        Realty World-Selzer Realty
 REO Management Solutions        Remax Champions
 REO Management Solutions        Richard Realty Group, Inc
 REO Management Solutions        Robin Ronay
                                          9
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                      Pg 189 of 221


 Debtor                          Counterparty                            Date
 REO Management Solutions        Robin Ronay
 REO Management Solutions        San Diego Real Estate Connection Inc.
 REO Management Solutions        Sheldon Largent Realty
 REO Management Solutions        Silver Lining Realty
 REO Management Solutions        SIlver Lining Realty
 REO Management Solutions        Susan River Realty
 REO Management Solutions        Victoria Properties
 REO Management Solutions        Windermere Homes & Estates
 REO Management Solutions        Berkshire Hathaway HomeServices
                                 Innovative Real Estate
 REO Management Solutions        Jake Norton Realty, Inc
 REO Management Solutions        Keller Williams Colorado West Realty,
                                 LLC
 REO Management Solutions        RE/MAX Alliance
 REO Management Solutions        Reeves Real Estate, LLC
 REO Management Solutions        AGNELLI REAL ESTATE LLC
 REO Management Solutions        AGNELLI REAL ESTATE LLC
 REO Management Solutions        DB Associates of CT LLC NE Asset Pros
 REO Management Solutions        Gower-Spadaccino Asset Management
                                 LLC
 REO Management Solutions        Property Works CT
 REO Management Solutions        Property Works New England
 REO Management Solutions        Property Works New England
 REO Management Solutions        REO Real Estate Connection
 REO Management Solutions        Sell Some Property LLC
 REO Management Solutions        Daniels Realty,LLC
 REO Management Solutions        Daniels Realty,LLC
 REO Management Solutions        RE/MAX Distinctive Real Estate Inc
 REO Management Solutions        RE/MAX Professionals
 REO Management Solutions        RE/MAX Professionals
 REO Management Solutions        Coldwell Banker Resort Realty
 REO Management Solutions        Luke Real Estate
 REO Management Solutions        Luke Real Estate
 REO Management Solutions        1st Choice Real Estate
 REO Management Solutions        American Real Estate Services Inc.
 REO Management Solutions        Charles Rutenberg Realty
 REO Management Solutions        Clear Vision Real Estate, LLC
 REO Management Solutions        Core Realty LLC
 REO Management Solutions        Diagnault Realty, Inc.
 REO Management Solutions        Duval Realty of Jax
 REO Management Solutions        Equity Realty of Pinellas Inc
 REO Management Solutions        ERA American Real Estate
 REO Management Solutions        ERA Grizzard Real Estate
 REO Management Solutions        EXIT King Realty
                                         10
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                      Pg 190 of 221


 Debtor                          Counterparty                                Date
 REO Management Solutions        Exit Realty N.F.I.
 REO Management Solutions        Gulf Coastal Properties, Inc. dba Coastal
                                 Realty Group
 REO Management Solutions        Harris and Hyde, LLC
 REO Management Solutions        Horizon Realty of Alachua, Inc
 REO Management Solutions        I Deal Real Estate, Inc.
 REO Management Solutions        Indian Springs Real Estate
 REO Management Solutions        Julie's Realty
 REO Management Solutions        Keller Williams Realty of WH
 REO Management Solutions        KEYES REAL ESTATE
 REO Management Solutions        Kiefer Realty PA
 REO Management Solutions        LA ROSA REALTY, LLC
 REO Management Solutions        Menu Realty
 REO Management Solutions        Modern Realty of Putnam Inc.
 REO Management Solutions        NuFront International Realty
 REO Management Solutions        On The Move Real Estate Group, LLC
 REO Management Solutions        Property Marketers, LLC
 REO Management Solutions        RE/MAX of Stuart
 REO Management Solutions        Real Estate Home Sales
 REO Management Solutions        Real Estate Services, Inc.
 REO Management Solutions        Realty Exchange, LLC.
 REO Management Solutions        REMAX AFFINITY
 REO Management Solutions        Results Realty Of Northern Florida Inc
 REO Management Solutions        Sand Castle Homes Realty
 REO Management Solutions        SunSational Realty Group
 REO Management Solutions        The Wilmoth Group
 REO Management Solutions        Tropic Shores Realty, LLC
 REO Management Solutions        Trust Realty
 REO Management Solutions        Twin Metro Realty, LLC
 REO Management Solutions        Van Horn Realty, LLC
 REO Management Solutions        Waterman Real Estate Inc
 REO Management Solutions        Westlake Real Estate
 REO Management Solutions        Wright At Home Realty, LLC
 REO Management Solutions        Yialouris Group Realty
 REO Management Solutions        Atlanta Intown Real Estate Services
 REO Management Solutions        Brenda Cadle Realty INC
 REO Management Solutions        Century 21 Durden and Kornegay
 REO Management Solutions        Century21 Jeff Keller Realty
 REO Management Solutions        Century21 Jeff Keller Realty
 REO Management Solutions        Compass360 Realty, Inc.
 REO Management Solutions        Lakeshore Real Estate, Inc.
 REO Management Solutions        Norris Bishop Realty, LLC
 REO Management Solutions        Peach Realty, Inc.
 REO Management Solutions        RE/MAX Complete
                                         11
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                      Pg 191 of 221


 Debtor                          Counterparty                                 Date
 REO Management Solutions        SCOTT REALTY PROFESSIONALS,
                                 LLC
 REO Management Solutions        SCOTT REALTY PROFESSIONALS,
                                 LLC
 REO Management Solutions        SCREOEXPERT.COM
 REO Management Solutions        SCREOEXPERT.COM
 REO Management Solutions        Seger Realty Inc.
 REO Management Solutions        Stewart Brokers
 REO Management Solutions        The Brokery LLC
 REO Management Solutions        Worthmoore Realty
 REO Management Solutions        Kohala Resort Realty LLC
 REO Management Solutions        BERKSHIRE HATHAWAY
                                 HomeServices Ambassador Real Estate
 REO Management Solutions        BERKSHIRE HATHAWAY
                                 HomeServices Ambassador Real Estate
 REO Management Solutions        Fusion Realtor
 REO Management Solutions        Fusion Realtors
 REO Management Solutions        Coldwell Banker Tomlinson Group
 REO Management Solutions        Edge Real Estate
 REO Management Solutions        Salt Creek Realty
 REO Management Solutions        Windermere Real Estate
 REO Management Solutions        Windermere Real Estate
 REO Management Solutions        American Realty Group
 REO Management Solutions        American Realty Group
 REO Management Solutions        Applebrook Realty, Inc.
 REO Management Solutions        AREA WIDE REALTY
 REO Management Solutions        Chuck Baer Realty
 REO Management Solutions        Coldwell Banker
 REO Management Solutions        Coldwell Banker
 REO Management Solutions        Coldwell Banker
 REO Management Solutions        Crosstown Realtors Inc
 REO Management Solutions        Crosstown Realtors Inc
 REO Management Solutions        Findlay Real Estate Group Inc
 REO Management Solutions        Hamilton Realtor Group, LLC
 REO Management Solutions        Hometown Realty
 REO Management Solutions        Hometown Realty
 REO Management Solutions        JPK Capital LTD
 REO Management Solutions        keller williams realty Greater Quad Cities
 REO Management Solutions        Landmark Realty of Illinois LLC
 REO Management Solutions        Lincoln National Realty Inc, - DBA -
                                 Century 21 Lincoln National Realty
 REO Management Solutions        Mel Foster Company
 REO Management Solutions        RNP Real Estate Group
 REO Management Solutions        Ruhl and Ruhl Real Estate
                                          12
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                      Pg 192 of 221


 Debtor                          Counterparty                                Date
 REO Management Solutions        Smith Partners & Associates
 REO Management Solutions        Smith Partners & Associates DBA
                                 RE/Max Properties
 REO Management Solutions        Su Familia Real Estate Inc
 REO Management Solutions        Sunshine Realty Solutions
 REO Management Solutions        Twin City Realty
 REO Management Solutions        Vesta Preferred LLC
 REO Management Solutions        Arnold Real Estate North DK, Inc.
 REO Management Solutions        Exit Realty Crutcher
 REO Management Solutions        Exit Realty Crutcher
 REO Management Solutions        Lighthouse Realty Group, Inc.
 REO Management Solutions        RE/MAX Integrity
 REO Management Solutions        Remax 100
 REO Management Solutions        Sell4Free Welsh Realty
 REO Management Solutions        Wilmoth Group
 REO Management Solutions        Allen County Realty, Inc
 REO Management Solutions        Chaney Realty, Inc
 REO Management Solutions        Coldwell Banker Wood-Dulohery Real
                                 Estate
 REO Management Solutions        EnVest LLC dba NextHome Professionals
 REO Management Solutions        Fred Pratt Realty & Auction
 REO Management Solutions        Keller Real Estate & Insurance Agency,
                                 Inc.
 REO Management Solutions        Option Real Estate Services Inc.
 REO Management Solutions        Option Real Estate Services Inc.
 REO Management Solutions        RE/MAX Premier
 REO Management Solutions        Realty Executives of Kansas City
 REO Management Solutions        Realty Executives of Kansas City
 REO Management Solutions        SalinaHomes.com
 REO Management Solutions        Weichert Realtors Advantage Professionals
 REO Management Solutions        Dexter & Associates
 REO Management Solutions        Dwight Vance Real Estate
 REO Management Solutions        Hensley Realty Co.
 REO Management Solutions        HER Realtors
 REO Management Solutions        HER Realtors
 REO Management Solutions        Keystone Real Estate Associates
 REO Management Solutions        Keystone Real Estate Associates
 REO Management Solutions        Lois Ann Disponett Real Estate
 REO Management Solutions        Purchase Realty Group
 REO Management Solutions        Purchase Realty Group
 REO Management Solutions        Realty World - Adams & Associates
 REO Management Solutions        South Fourth Realty
 REO Management Solutions        The Mountain Real Estate Company
 REO Management Solutions        Bayou State R.E. Group, LLC
                                         13
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13    Main Document
                                      Pg 193 of 221


 Debtor                          Counterparty                              Date
 REO Management Solutions        Bayou State R.E. Group, LLC
 REO Management Solutions        Bobby Drude & Associates
 REO Management Solutions        Brandon E Breaux Real Estate Inc
 REO Management Solutions        CENTURY 21 Action Realty
 REO Management Solutions        Coldwell Banker Group One Realty, LLC>
 REO Management Solutions        Keller Williams Parishwide Partners
 REO Management Solutions        Latter & Blum
 REO Management Solutions        Re Max Real Estate Services
 REO Management Solutions        Specialized Real Estate Services
 REO Management Solutions        The Realty Company of Louisiana, LLC
 REO Management Solutions        Exit Realty All Stars
 REO Management Solutions        Ideal Real estate Services
 REO Management Solutions        Keller Williams South Watuppa
 REO Management Solutions        Keller Williams South Watuppa
 REO Management Solutions        Marty's Real Estate
 REO Management Solutions        Mass Realty Advisors
 REO Management Solutions        New Neighbor Realty, LLC/Exit
 REO Management Solutions        Proper Results, LLC
 REO Management Solutions        Remax Insight
 REO Management Solutions        Remax Insight
 REO Management Solutions        Today Real Estate
 REO Management Solutions        212 Degrees Realty, LLC
 REO Management Solutions        Equity Realty, Inc., T/A Century 21 The
                                 Real Estate Centre
 REO Management Solutions        Exit Landmark Realty
 REO Management Solutions        Featherstone & Co
 REO Management Solutions        Hutfinder.com Inc. Realtors
 REO Management Solutions        Julian Agency Real Estate
 REO Management Solutions        KELLER WILLIAMS EXCELLENCE
 REO Management Solutions        Keller Williams of Delmarva
 REO Management Solutions        Keller Williams of Southern Maryland
 REO Management Solutions        Long & Foster Real Estate
 REO Management Solutions        Maryland REO Connection, LLC
 REO Management Solutions        Metropol Realty
 REO Management Solutions        Powerhouse Realty LLC
 REO Management Solutions        RE/MAX Community Real Estate
 REO Management Solutions        Re/Max First Choice
 REO Management Solutions        Real Estate Professionals Inc
 REO Management Solutions        REO Real Estate
 REO Management Solutions        REO Real Estate
 REO Management Solutions        REO Real Estate
 REO Management Solutions        Star Realty, Inc
 REO Management Solutions        Dan the Man Real Estate
 REO Management Solutions        Active Realtors
                                         14
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13     Main Document
                                      Pg 194 of 221


 Debtor                          Counterparty                               Date
 REO Management Solutions        All Star Real Estate
 REO Management Solutions        American Real Estate
 REO Management Solutions        Bellabay Realty LLC
 REO Management Solutions        Bellabay Realty LLC
 REO Management Solutions        Century 21 Affiliated
 REO Management Solutions        Century 21 Affiliated
 REO Management Solutions        Century 21 Allstars
 REO Management Solutions        Detrich Real Estate
 REO Management Solutions        GERWECK REAL ESTATE
 REO Management Solutions        Keller Williams Of Lakeside
 REO Management Solutions        Keller Williams Royal Oak
 REO Management Solutions        Kolehmainen Real Estate
 REO Management Solutions        McFarlane Group Real Estate
 REO Management Solutions        Preferred Realty Pros, LLC
 REO Management Solutions        Preferred Realty Pros, LLC
 REO Management Solutions        RE/MAX Central
 REO Management Solutions        Remax Finest
 REO Management Solutions        ReMax Leading Edge
 REO Management Solutions        Remax Perrett
 REO Management Solutions        Coldwell Banker Burnet
 REO Management Solutions        Counselor Realty Inc of Alexandria
 REO Management Solutions        Countryside Realty
 REO Management Solutions        Grimes Realty
 REO Management Solutions        Northland Realty, LLC
 REO Management Solutions        Port Cities Realty, LLC
 REO Management Solutions        Premier Estates Inc
 REO Management Solutions        Remax Lakes Area Realty
 REO Management Solutions        TM Listings LLC
 REO Management Solutions        Twin Oaks Realty
 REO Management Solutions        WMD Realty LLC
 REO Management Solutions        C21/Smith And Associates
 REO Management Solutions        Heartland Town & Country Real Estate,Inc
 REO Management Solutions        Mid America Property Partners
 REO Management Solutions        Murney Associates
 REO Management Solutions        Realty Exchange
 REO Management Solutions        Wynn Realty
 REO Management Solutions        Agner & Associates, LLC, Realtors
 REO Management Solutions        Agner & Associates, LLC, Realtors
 REO Management Solutions        America's Realty Universal
 REO Management Solutions        Berkshire Hathaway Home Services
 REO Management Solutions        Betsy Smith Properties
 REO Management Solutions        Century 21 J Carter & Company
 REO Management Solutions        Coldwell Banker Country Properties
 REO Management Solutions        Crye-Leike Properties Brokerage
                                         15
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13    Main Document
                                      Pg 195 of 221


 Debtor                          Counterparty                             Date
 REO Management Solutions        Crye-Leike, Realtors
 REO Management Solutions        Fast Track Realty, Llc
 REO Management Solutions        Fast Track Realty, Llc
 REO Management Solutions        HILL REAL ESTATE GOUP, LLC
 REO Management Solutions        Hill Real Estate Group, LLC
 REO Management Solutions        Powers Properties
 REO Management Solutions        Real Estate Prof Of The P.B.
 REO Management Solutions        Sims Realty
 REO Management Solutions        360 Realty
 REO Management Solutions        Addison Insurance and Realty Co
 REO Management Solutions        Bohlmann & Bohlmann LLC
 REO Management Solutions        Carolina East Realty
 REO Management Solutions        Chris Johnson Realty
 REO Management Solutions        Coldwell Banker Advantage
 REO Management Solutions        Covenant Realty of NC
 REO Management Solutions        ELITE PROEPRTIES
 REO Management Solutions        ERA Strother Real Estate
 REO Management Solutions        Four Seasons Realty Group
 REO Management Solutions        Gibbs Realty and Auction Co Inc
 REO Management Solutions        Gibbs Realty and Auction Co Inc
 REO Management Solutions        Homestead Realty
 REO Management Solutions        Homestead Realty
 REO Management Solutions        Howard Hanna William E Wood
 REO Management Solutions        Leonard Ryden Burr Real Estate
 REO Management Solutions        List & Sell Realty
 REO Management Solutions        Live Oak Real Estate
 REO Management Solutions        Live Oak Real Estate
 REO Management Solutions        Nancie Lyons Realty
 REO Management Solutions        Showcase Realty LLC
 REO Management Solutions        SKB Global Enterprises Inc.
 REO Management Solutions        SKB Global Enterprises Inc.
 REO Management Solutions        Stan Byrd Realtors
 REO Management Solutions        Jim Jensen Real Estate Inc.
 REO Management Solutions        Keller Williams Inspire Realty
 REO Management Solutions        NP Realty, Inc
 REO Management Solutions        R.H. Thackston & Company - Realtors
 REO Management Solutions        R.H. Thackston & Company - Realtors
 REO Management Solutions        AJC Realty Exchange LLC
 REO Management Solutions        AT BROKERS LLC
 REO Management Solutions        Beacon Properties
 REO Management Solutions        Berkshire Hathaway Home Services Healy
                                 Realtors
 REO Management Solutions        Berkshire Hathaway HomeServices
 REO Management Solutions        Bruce Associates, Inc
                                         16
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13     Main Document
                                      Pg 196 of 221


 Debtor                          Counterparty                              Date
 REO Management Solutions        C21 Charles Smith Agency, Inc.
 REO Management Solutions        Cambridge Homes Realty
 REO Management Solutions        CENTURY 21 ADVANTAGE GOLD
 REO Management Solutions        Garden State Properties Group - Medford
 REO Management Solutions        Home Alliance Realty
 REO Management Solutions        Keller Williams Midtown REO Division
 REO Management Solutions        KW Moorestown
 REO Management Solutions        McHugh Realty Inc.
 REO Management Solutions        Nylund Realty, LLC
 REO Management Solutions        Option 1 Realty Group
 REO Management Solutions        Pinnacle Realty Associates LLC
 REO Management Solutions        Prime Network Realty
 REO Management Solutions        Re/Max At The Shore
 REO Management Solutions        RE/MAX SOLUTIONS REO Division
 REO Management Solutions        Remax Villa Realtors Edgewater
 REO Management Solutions        REO Complete Real Estate, Inc
 REO Management Solutions        Striker Realty
 REO Management Solutions        Terrie O'Conner Realtors
 REO Management Solutions        Veltri & Associates Realtors
 REO Management Solutions        VRI Homes
 REO Management Solutions        Albuquerque House Hunting
 REO Management Solutions        ASRNM Inc.
 REO Management Solutions        Carson Real Estate, Inc.
 REO Management Solutions        Fisher Real Estate LLC
 REO Management Solutions        KELLER WILLIAMS/GALLUP LIVING
                                 TEAM
 REO Management Solutions        Logic Real Estate
 REO Management Solutions        Logic Real Estate
 REO Management Solutions        Housing Hustler Team of Robinson Realty
                                 & Management
 REO Management Solutions        Keller Williams Realty The Marketplace
 REO Management Solutions        Orange Realty Group
 REO Management Solutions        Reno/Tahoe Realty Group, LLC
 REO Management Solutions        Agnelli New York Real Estate LLC
 REO Management Solutions        ARC Realty # 1 in Sales
 REO Management Solutions        Brandon Nielsen, Licensed Real Estate
                                 Broker
 REO Management Solutions        Callahan & Hooey, Inc
 REO Management Solutions        CEM Properties LLC
 REO Management Solutions        Century 21 American Homes
 REO Management Solutions        CENTURY 21 Millennium Realty
 REO Management Solutions        Cornerstone Properties
 REO Management Solutions        Dominion Homes
 REO Management Solutions        East End Luxury Ltd.
                                         17
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                      Pg 197 of 221


 Debtor                          Counterparty                               Date
 REO Management Solutions        Elliott & Pomeroy Inc.
 REO Management Solutions        EXIT Realty Homeward Bon
 REO Management Solutions        EXIT Realty Homeward Bound
 REO Management Solutions        Gehlco Realty
 REO Management Solutions        Gilbo Realty
 REO Management Solutions        Grist Mill Real Estate
 REO Management Solutions        Howard Hanna S. Tier, Inc
 REO Management Solutions        Island Advantage Realty, LLC
 REO Management Solutions        Keller Williams upstate NY Properties
 REO Management Solutions        Michael Wilson Realty
 REO Management Solutions        NYC Realty Brokers LLC
 REO Management Solutions        Re/Max Best
 REO Management Solutions        Real Estate Advantage
 REO Management Solutions        Real Estate Pros & More
 REO Management Solutions        REO Integration, Inc.
 REO Management Solutions        River Realty Services, Inc.
 REO Management Solutions        s & J Property Management
 REO Management Solutions        Towpath Homes
 REO Management Solutions        Trevett Group LLC
 REO Management Solutions        Vylla Homes
 REO Management Solutions        Alta Realty Company
 REO Management Solutions        Alta Realty Company
 REO Management Solutions        Century 21 HomeStar
 REO Management Solutions        Clearview Realty, LLC
 REO Management Solutions        Coldwell Banker King Thomspon
 REO Management Solutions        Coldwell Banker Routh Realty
 REO Management Solutions        DOLES REALTY, INC
 REO Management Solutions        GEM Real Estate
 REO Management Solutions        Irongate Realty
 REO Management Solutions        Keller Williams Realty Greater Cleveland
                                 Northeas
 REO Management Solutions        KP Premier Realty
 REO Management Solutions        RE/MAX realty/findlay
 REO Management Solutions        Remax Valley Real Estate
 REO Management Solutions        Russell Real Estate Services
 REO Management Solutions        Sibcy Cline
 REO Management Solutions        Solutions for Real Estate
 REO Management Solutions        All-Pro Realty,Inc
 REO Management Solutions        Coldwell Banker Select
 REO Management Solutions        Lake Country Real Estate Inc.
 REO Management Solutions        LBWS Owasso, Inc.
 REO Management Solutions        Realty Experts Inc
 REO Management Solutions        River City Realty LLC
 REO Management Solutions        Action Realty
                                         18
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13         Main Document
                                      Pg 198 of 221


 Debtor                          Counterparty                                 Date
 REO Management Solutions        Century 21 team Realty
 REO Management Solutions        CORE Real Estate Services
 REO Management Solutions        Emerald Valley Real Estate
 REO Management Solutions        Enetra Real Estate
 REO Management Solutions        Home Quest Realty
 REO Management Solutions        John L Scott
 REO Management Solutions        John L Scott
 REO Management Solutions        John L Scott Newport
 REO Management Solutions        John L Scott Realty
 REO Management Solutions        John L Scott, Salem West
 REO Management Solutions        Keller Williams
 REO Management Solutions        Keller Williams
 REO Management Solutions        KELLER WILLIAMS
 REO Management Solutions        Ned Baker Real Estate, Inc.
 REO Management Solutions        Remington Real Estate LLC
 REO Management Solutions        Seaquist Real Estate
 REO Management Solutions        Seaquist Real Estate
 REO Management Solutions        Seashore Real Estate
 REO Management Solutions        Taylor & Taylor Realty
 REO Management Solutions        1st Class Realty - PA
 REO Management Solutions        American Destiny Real Estate -
                                 Philadelphia
 REO Management Solutions        American Destiny Real Estate -
                                 Philadelphia
 REO Management Solutions        Elfant Wissahickon Realtors
 REO Management Solutions        ERA Meridian Real Estate Group
 REO Management Solutions        EXIT Preferred Realty
 REO Management Solutions        eXp Realty LLC
 REO Management Solutions        Foht Realtors
 REO Management Solutions        Forest Lake Real Estate Group LLC
 REO Management Solutions        Highland Realty Group LLC
 REO Management Solutions        Independence REO
 REO Management Solutions        O'Connor Real Estate
 REO Management Solutions        Powell and Associates Real Estate, LLC
 REO Management Solutions        preferred properties,inc
 REO Management Solutions        Premier RE
 REO Management Solutions        Priority Realty, LLC
 REO Management Solutions        R.E.O. Complete Real Estate, Inc.
 REO Management Solutions        Re/Max 1st Advantage
 REO Management Solutions        RE/MAX Prime Real Estate
 REO Management Solutions        RE/MAX Prime Real Estate
 REO Management Solutions        Remax Realty Services Inc.
 REO Management Solutions        Weichert Realtors, First Choice
 REO Management Solutions        JDS Realty Group
                                         19
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                      Pg 199 of 221


 Debtor                          Counterparty                                  Date
 REO Management Solutions        MARES Solutions LLC
 REO Management Solutions        Premier Properties
 REO Management Solutions        Quality Homes Real Estate
 REO Management Solutions        Universal Properties RE LLC
 REO Management Solutions        Universal Properties Realty Governemnt
                                 Services
 REO Management Solutions        Homistic Real Estate, Inc.
 REO Management Solutions        Carolina Pines Realty, Inc
 REO Management Solutions        Charles Sanford Realty
 REO Management Solutions        Coldwell Banker-1st Choice Realty, LLC
 REO Management Solutions        Covenant Properties DBA CENTURY 21
                                 VANGUARD
 REO Management Solutions        Edgefield Southern Realty, LLC
 REO Management Solutions        Home & Land Pros LLC
 REO Management Solutions        Keller Williams Greenville Central
 REO Management Solutions        RE/MAX Advantage Group
 REO Management Solutions        Robinson Real Estate Services
 REO Management Solutions        Shelton Properties at KW
 REO Management Solutions        Keller Williams Realty Black Hills
 REO Management Solutions        Crye-Leike Lakeway Real Estate
 REO Management Solutions        Dwell Real Estate Company
 REO Management Solutions        Five Star Real Estate Services
 REO Management Solutions        LA Realty-Trenton, LLc
 REO Management Solutions        Park Hill Realty Group
 REO Management Solutions        Park Hill Realty Group
 REO Management Solutions        Preferred Properties of East Tennessee Inc.
 REO Management Solutions        Prestige Homes of the Tri Cities
 REO Management Solutions        Prestige Homes of the Tri Cities
 REO Management Solutions        Re/Max Elite
 REO Management Solutions        Real Estate Partners
 REO Management Solutions        Remax Pros
 REO Management Solutions        Russ Swanay Real Estate
 REO Management Solutions        The House Store
 REO Management Solutions        The Property Shoppe
 REO Management Solutions        The REAL ESTATE Office
 REO Management Solutions        A.M Real Estate, Inc.
 REO Management Solutions        Absolute Real Estate
 REO Management Solutions        AmeriStar Realtors, Inc
 REO Management Solutions        Ameristar Realtors, Inc.
 REO Management Solutions        Baxter Real Estate
 REO Management Solutions        Bay Prairie Investments Inc.
 REO Management Solutions        Browne Hollar Realty
 REO Management Solutions        Cagle Realtors, Inc.
 REO Management Solutions        Century 21 Cota Realty
                                          20
19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13    Main Document
                                      Pg 200 of 221


 Debtor                          Counterparty                             Date
 REO Management Solutions        Century 21 Olympian Area Specialist
 REO Management Solutions        Coldwell Banker Panian & Mash,
                                 REALTORS
 REO Management Solutions        Coldwell Banker United
 REO Management Solutions        Edmonson & Associates, Inc., Realtors
 REO Management Solutions        ERA
 REO Management Solutions        ERA Sellers Buyers Real Estate
 REO Management Solutions        Goodwin REO Group-Keller Williams
                                 Realty
 REO Management Solutions        Graham & Co. Realty Group
 REO Management Solutions        Graham & Co. Realty Group
 REO Management Solutions        Jentzen Excite Realty, LLC
 REO Management Solutions        Keller williams Realty-Waco
 REO Management Solutions        Lawrence Realty Group, LLC dba
                                 Trillionaire Realty
 REO Management Solutions        Metroplex Real Estate. Services, Inc
 REO Management Solutions        Mirabal Montalvo & Associates, LLC
 REO Management Solutions        NE Texas Regional Realty
 REO Management Solutions        One Stop Realty
 REO Management Solutions        Pat Holmes Real Estate
 REO Management Solutions        Paxton Real Estate
 REO Management Solutions        Soldbymv, LLC
 REO Management Solutions        Spyglass Realty and Investments
 REO Management Solutions        Strategic Realty
 REO Management Solutions        Superior Realty
 REO Management Solutions        Texas Premier Properties
 REO Management Solutions        Tijerina Group
 REO Management Solutions        Tommy L. McDowell, Realtors
 REO Management Solutions        Trinity Realty & Investments
 REO Management Solutions        Van Slyke Real Estate, LLC
 REO Management Solutions        Vortex Realty LLC
 REO Management Solutions        Will Clark Realty
 REO Management Solutions        XL Realty, Inc dba Excel Realty
 REO Management Solutions        Keller Williams Utah Realtors
 REO Management Solutions        Outland Real Estate Group
 REO Management Solutions        RE/MAX Metro
 REO Management Solutions        804 Real Estate, LLC
 REO Management Solutions        Anderson Realty
 REO Management Solutions        Berkshire Hathaway HomeServices Select
                                 Realty
 REO Management Solutions        Brooke Madison & Associates
 REO Management Solutions        Century 21 All Service
 REO Management Solutions        Chantel Ray Real Estate
 REO Management Solutions        Clear Choice Realty, LLC
                                         21
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13       Main Document
                                       Pg 201 of 221


 Debtor                             Counterparty                             Date
 REO Management Solutions           Gracious Living Realty
 REO Management Solutions           Long and Foster
 REO Management Solutions           Massanutten Realty
 REO Management Solutions           Prime Location Realty, LLC
 REO Management Solutions           Prime Location Realty, LLC
 REO Management Solutions           Savage & Company Realtors at Keller
                                    Williams
 REO Management Solutions           Scott & Associates, Inc., Realtors
 REO Management Solutions           Wythe County Real Estate, LLC
 REO Management Solutions           Re/Max Northern Edge Realty LLC
 REO Management Solutions           A B C Properties
 REO Management Solutions           Coldwell Banker LaVigne
 REO Management Solutions           Hadlock Realty & Development
 REO Management Solutions           John L Scott Real Estate
 REO Management Solutions           John L Scott Real Estate Bellingham
 REO Management Solutions           John L. Scott Real Estate
 REO Management Solutions           Keller Williams Realty Bothell
 REO Management Solutions           Keller Williams Realty Spokane
 REO Management Solutions           Lakemont Real Estate, LLC
 REO Management Solutions           Systematic Property Mngmt LLC
 REO Management Solutions           Toril Sells Houses Team
 REO Management Solutions           Washington Realty Group
 REO Management Solutions           BayView Real Estate Inc.
 REO Management Solutions           Century 21 Tim Brandt Real Estate, LLC
 REO Management Solutions           Online Realty & Auctions LLC
 REO Management Solutions           REMAX Invest
 REO Management Solutions           The Professional, REALTORS
 REO Management Solutions           The Rosemont Group
 REO Management Solutions           I Spy Real Estate LLC
 REO Management Solutions           Re/Max Real Estate Unlimited
 REO Management Solutions           Rivermont Realty Group, LLC
 REO Management Solutions           The Property Shop, LLC
 REO Management Solutions           1st Class Realty
 REO Management Solutions           B&B Realty
 REO Management Solutions           Coldwell Banker Sweetwater Realty
 Reverse Mortgage Solutions, Inc.   Alba Law Group, The                       4/23/2018
 Reverse Mortgage Solutions, Inc.   Aldridge Pite, LLP                        1/4/2017
 Reverse Mortgage Solutions, Inc.   Bell Carrington                           1/23/2017
 Reverse Mortgage Solutions, Inc.   BRADLEY ARANT BOULT                      1/18/2017
                                    CUMMINGS LLP
 Reverse Mortgage Solutions, Inc.   Brock & Scott, PLLC                      5/25/2017
 Reverse Mortgage Solutions, Inc.   Burke Costanza & Carberry LLP
 Reverse Mortgage Solutions, Inc.   BWW Law Group                            12/15/2016
 Reverse Mortgage Solutions, Inc.   Choice Legal Group, P.A.                 3/1/2017
                                            22
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13      Main Document
                                       Pg 202 of 221


 Debtor                             Counterparty                            Date
 Reverse Mortgage Solutions, Inc.   Codilis and Associates - IL             12/23/2016
 Reverse Mortgage Solutions, Inc.   Codilis Law, LLC
 Reverse Mortgage Solutions, Inc.   Codilis, Moody & Circelli, P.C.          10/7/2016
 Reverse Mortgage Solutions, Inc.   Dean Morris L.L.C.                      1/31/2017
 Reverse Mortgage Solutions, Inc.   DUANE MORRIS LLP
 Reverse Mortgage Solutions, Inc.   Eric H Lindquist PC LLO
 Reverse Mortgage Solutions, Inc.   Galloway, Johnson, Tomkins, Burr &      7/2/2018
                                    Smith APLC
 Reverse Mortgage Solutions, Inc.   GLS Legal Services                      9/26/2016
 Reverse Mortgage Solutions, Inc.   GREENBERG TRAURIG LLP
 Reverse Mortgage Solutions, Inc.   Greenspoon Marder
 Reverse Mortgage Solutions, Inc.   Gross Polowy                            9/23/2016
 Reverse Mortgage Solutions, Inc.   Halliday & Watkins                      3/1/2017
 Reverse Mortgage Solutions, Inc.   Herschel C. Adcock                      7/31/2017
 Reverse Mortgage Solutions, Inc.   Hughes Watters & Askanase, LLP
 Reverse Mortgage Solutions, Inc.   Jackson & McPherson, LLC                12/20/2016
 Reverse Mortgage Solutions, Inc.   KML Law Group, P.C.                     9/15/2016
 Reverse Mortgage Solutions, Inc.   Mackie Wolf Zientz & Mann PC            6/28/2017
 Reverse Mortgage Solutions, Inc.   Malcolm & Cisneros, a Law Corporation   1/27/2017
 Reverse Mortgage Solutions, Inc.   Manley Deas & Kochalski LLC             12/19/2016
 Reverse Mortgage Solutions, Inc.   Martin, Leigh, Laws & Fritzlen, P.C.    2/3/2017
 Reverse Mortgage Solutions, Inc.   McCalla Raymer Pierce Liebert, LLC      2/15/2017
 Reverse Mortgage Solutions, Inc.   McCarthy & Holthus, LLP                 9/11/2017
 Reverse Mortgage Solutions, Inc.   Mortgage Law Firm, The                  6/4/2018
 Reverse Mortgage Solutions, Inc.   Partridge Snow & Hahn LLP               12/15/2015
 Reverse Mortgage Solutions, Inc.   PHILLIPS LYTLE LLP
 Reverse Mortgage Solutions, Inc.   QUILLING SELANDER LOWNDS
                                    WINSLETT
 Reverse Mortgage Solutions, Inc.   Randall S. Miller & Associates, P.C.
 Reverse Mortgage Solutions, Inc.   RAS Boriskin                             1/12/2017
 Reverse Mortgage Solutions, Inc.   RAS Citron                               1/12/2017
 Reverse Mortgage Solutions, Inc.   RAS Crane                                2/12/2017
 Reverse Mortgage Solutions, Inc.   Reisenfeld & Associates LPA, LLC         4/25/2017
 Reverse Mortgage Solutions, Inc.   Robertson, Anschutz & Schneid, P.L.      1/12/2017
 Reverse Mortgage Solutions, Inc.   Rogers Townsend & Thomas PC              5/25/2017
 Reverse Mortgage Solutions, Inc.   Rubin Lublin, LLC                        9/15/2016
 Reverse Mortgage Solutions, Inc.   Sirote & Permutt, P.C.                   9/14/2017
 Reverse Mortgage Solutions, Inc.   Southlaw PC                              8/16/2017
 Reverse Mortgage Solutions, Inc.   SouthLaw, P.C.                          8/14/2017
 Reverse Mortgage Solutions, Inc.   Taherzadeh, PLLC
 Reverse Mortgage Solutions, Inc.   The Geheren Firm, P.C.
 Reverse Mortgage Solutions, Inc.   Tiffany & Bosco, PA                     10/6/2016
 Reverse Mortgage Solutions, Inc.   TMLF Hawaii LLC                         6/4/2018
 Reverse Mortgage Solutions, Inc.   Tromberg Law Group, P.A.                8/9/2017
                                            23
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13        Main Document
                                       Pg 203 of 221


 Debtor                             Counterparty                                Date
 Reverse Mortgage Solutions, Inc.   Trott Law, P.C.                             1/31/2017
 Reverse Mortgage Solutions, Inc.   TROUTMAN SANDERS LLP ACH
 Reverse Mortgage Solutions, Inc.   Usset, Weingarden & Liebo PLLP              6/5/2018
 Reverse Mortgage Solutions, Inc.   WARGO & FRENCH LLP
 Reverse Mortgage Solutions, Inc.   WILLIAMS MULLEN CLARK &
                                    DOBBINS PC
 Reverse Mortgage Solutions, Inc.   Wilson & Associates, PLLC                   8/24/2017
 Reverse Mortgage Solutions, Inc.   Wright Finlay & Zak                         6/15/2017
 Reverse Mortgage Solutions, Inc.   Zieve, Brodnax and Steele
 Reverse Mortgage Solutions, Inc.   Barrett Daffin Frappier Turner & Engel,     5/13/2016
                                    LLP
 Reverse Mortgage Solutions, Inc.   Bendett & McHugh, P.C.                       7/7/2016
 Reverse Mortgage Solutions, Inc.   BWW Law Group, LLC                           5/13/2016
 Reverse Mortgage Solutions, Inc.   Codilis & Associates PC - IL                 5/11/2016
 Reverse Mortgage Solutions, Inc.   Codilis, Moody & Circelli, P.C.              4/3/2018
 Reverse Mortgage Solutions, Inc.   Gross Polowy, LLC                            5/18/2016
 Reverse Mortgage Solutions, Inc.   Heavner, Beyers & Mihlar, LLC                5/9/2016
 Reverse Mortgage Solutions, Inc.   Herschel C. Adcock                           3/29/2018
 Reverse Mortgage Solutions, Inc.   KML Law Group, P.C.                          5/9/2016
 Reverse Mortgage Solutions, Inc.   Padgett Law Group                            5/13/2016
 Reverse Mortgage Solutions, Inc.   RAS Boriskin, LLC                            5/6/2016
 Reverse Mortgage Solutions, Inc.   RAS Citron, LLC                              5/6/2016
 Reverse Mortgage Solutions, Inc.   Robertson Anschutz Schneid PL                5/6/2016
 Reverse Mortgage Solutions, Inc.   Rose L. Brand & Associates. P.C.             5/6/2016
 Reverse Mortgage Solutions, Inc.   SouthLaw, P.C.                               5/6/2016
 Reverse Mortgage Solutions, Inc.   Tiffany & Bosco, P.A.                        5/10/2016
 Reverse Mortgage Solutions, Inc.   TMLF Hawaii LLLC                             3/12/2016
 Reverse Mortgage Solutions, Inc.   Tromberg Law Group, P.A.                     3/30/2018
 Reverse Mortgage Solutions, Inc.   Usset, Weingarden & Liebo PLLP               5/6/2016
 Reverse Mortgage Solutions, Inc.   Baer & Timberlake, P.C.                      5/9/2016
 Reverse Mortgage Solutions, Inc.   Brock & Scott, PLLC                          3/30/2018
 Reverse Mortgage Solutions, Inc.   Jackson & McPherson, LLC                     5/10/2016
 Reverse Mortgage Solutions, Inc.   Samuel I. White, P.C.                        5/23/2016
 Reverse Mortgage Solutions, Inc.   BARRETT DAFFIN FRAPPIER TREDER              1/27/2017
                                    &
 Reverse Mortgage Solutions, Inc.   First American Title Insurance Company, a   8/8/2017
                                    Nebraska corporation
 Reverse Mortgage Solutions, Inc.   Codilis, Stawiarski & Moody, P.C.           10/7/2016
 Reverse Mortgage Solutions, Inc.   Cohn, Goldberg & Deutsch, LLC               12/19/2016
 Reverse Mortgage Solutions, Inc.   Dyke & Winzerling PLLC                      3/3/2017
 Reverse Mortgage Solutions, Inc.   Eric H. Lindquist P.C.                      4/18/2017
 Reverse Mortgage Solutions, Inc.   Gladstone Law Group, P.A.                   8/9/2017
 Reverse Mortgage Solutions, Inc.   Hughes Watters Askanase                     6/23/2017
 Reverse Mortgage Solutions, Inc.   Mercer Belanger                             3/7/2017
                                            24
19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13     Main Document
                                       Pg 204 of 221


 Debtor                             Counterparty                           Date
 Reverse Mortgage Solutions, Inc.   O'Dess                                 9/29/2016
 Reverse Mortgage Solutions, Inc.   Padgett                                9/1/2017
 Reverse Mortgage Solutions, Inc.   Randall Miller                         8/11/2017
 Reverse Mortgage Solutions, Inc.   RAS FL                                 1/12/2017
 Reverse Mortgage Solutions, Inc.   RAS Bosikin - NY                       1/12/2017
 Reverse Mortgage Solutions, Inc.   Robinson Tait, P.S.                    1/4/2017
 Reverse Mortgage Solutions, Inc.   Samuel White                           3/29/2017
 Reverse Mortgage Solutions, Inc.   Shechtman Halperin Savage, LLP         6/6/2018
 Reverse Mortgage Solutions, Inc.   Sirote & Permutt, PC                   9/14/2017
 Reverse Mortgage Solutions, Inc.   SouthLaw, P.C.                         8/14/2017
 Reverse Mortgage Solutions, Inc.   The Mortgage Law Firm (OK)             6/4/2018
 Reverse Mortgage Solutions, Inc.   The Mortgage Law Firm, LLC (OR)        6/4/2018
 Reverse Mortgage Solutions, Inc.   The Mortgage Law Firm, PLLC (WA)       6/4/2018
 Reverse Mortgage Solutions, Inc.   The Mortgage Law Firm, PLLC            6/4/2018
 Reverse Mortgage Solutions, Inc.   Zieve Brodnax Steele                   10/7/2016




                                           25
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 205 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
  1.0   RMS Origination Contracts
  1.1   1ST 2ND MORTGAGE COMPANY OF N.J., INC. #115981
  1.2   1st Access Financial
  1.3   1st Constitution Bank #433840 (S1L)
  1.4   1st Florida Lending Corp #359304
  1.5   1st Residential Mortgage LLC #686693
  1.6   1st Texas Reverse Mortgage, LLC #1497482
  1.7   360 Mortgage Group, LLC (ELLY-QC reviews needed) #155922
  1.8   3rd Financial Service Corporation #57962
  1.9   A & A Mortgage Funding, Inc #227399
 1.10   A & W Mortgage Services, Inc #130288 (S1L)
 1.11   A Better Mortgage of Fort Collins, LLC #394637
 1.12   A New Mexico Reverse Mortgage of the Southwest, llc #1102656
 1.13   A-D Mortgage Loan Specialist #371848
 1.14   A.K.T. American Capital, Inc #264422(S1L)
 1.15   AAA Southern New England Bank #179871(S1L)
 1.16   Abaca Mortgage, Inc #67573
 1.17   ABC Bank #193697
 1.18   Absolute Home Mortgage Corp #176743 (S1L)
 1.19   Academy Mortgage Corp #3113
 1.20   Accelerated Funding Government Loans Inc #288721
 1.21   Acceptance Capital Mortgage Corporation #2225
 1.22   Access Financial Mortgage Corp #1370402
 1.23   Access Reverse Mortgage #4566
 1.24   Ace Mortgage LLC #49604
 1.25   Acer Mortgage Company #51971
 1.26   Acre Mortgage & Financial, Inc. #13988
 1.27   Advanced Mortgage Planners, Inc #299329
 1.28   Advanced Mortgage Solutions of South Florida #282214 (S1L)
 1.29   Advantage Star Mortgage Corp #1371924
 1.30   Advent Financial, Inc #129461 (S1L)
 1.31   Advisors Mortgage Group, L.L.C. #33041
 1.32   Aegean Financial #157935
 1.33   AFC Reverse Mortgage, Inc #108404 (S1L)
 1.34   Affinity Home Equity Solutions, LLC #1087529
 1.35   Affinity Home Lending, LLC #1181151
 1.36   Affinity Lending Solutions, LLC #292259
 1.37   Affordable Home Mortgage, Inc. #122687
 1.38   Affordable Lending Group, LLC #856167
 1.39   AJR Mortgage Company, Inc. #109652
 1.40   Alderus Funding and Investments, Inc #315722
 1.41   All Colorado Mortgage, Inc #967594 (S1L)
 1.42   All Financial Services LLC #528105
 1.43   All Home Lending, Inc. #102179
 1.44   All Western Mortgage, Inc. #14210
 1.45   Allied Lending Group, Inc #1039188 (S1L)
 1.46   ALLSTATE LENDING GROUP, INC #272985
 1.47   Alpine Realty & Finance Inc #340335
 1.48   ALV Enterprises, Inc. #888979
 1.49   Amazon Financial Group Inc #380733


                                          Page 1 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 206 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
 1.50   Amcap Mortgage, Ltd #129122
 1.51   America Gold Financial, Inc #353817 (S1L)
 1.52   American Bancshares Mortgage, LLC #217378 (S1L)
 1.53   American Broker Services, Inc #237721
 1.54   American California Financial Services Inc #238008
 1.55   American Capital Finance, Inc #142029
 1.56   American Eagle Mortgage Co., Inc #232603 (S1L)
 1.57   American Fidelity Mortgage Services Inc #179785
 1.58   American Financial Funding Corp. #143271
 1.59   American Financial Mortgage Services, Inc #226068
 1.60   American Financial Network, Inc. #237341
 1.61   American Financial Resources (Pending Renewal 9-8-13 #2826)
 1.62   American First Business Services, Inc #359073
 1.63   American Liberty Mortgage, Incorporated #1462
 1.64   American Nationwide Mortgage Company, Inc #13392
 1.65   American Pacific Mortgage Corporation #1850
 1.66   American Patriot Bank #449552
 1.67   American Security Mortgage Corp #40561
 1.68   Amerifirst Financial, Inc. #145368
 1.69   AmeriPro Funding, Inc. #131699
 1.70   Ameristar Mortgage, LLC #1107126
 1.71   Anchor Funding dba John Edward Silvester #355602(S1L)
 1.72   Approval First Home Loans Inc. #167443
 1.73   Aramco Mortgage, Inc #277316
 1.74   Arizona Lending Specialists, LLC #144271
 1.75   Arkright Financial Services, LLC #874637(S1L)
 1.76   Arlington Financial Corporation #5722 (S1L)
 1.77   Aspire Financial, Inc #137773
 1.78   Assent Inc #818108
 1.79   Associated Mortgage Group #86136
 1.80   Atik Inc #163052(S1L)
 1.81   Atlantic Bay Mortgage Group, LLC #72043(S1L)
 1.82   Atlantic Mortgage Services Inc #353421(S1L)
 1.83   Atlantic Pacific Mortgage Corp #1024
 1.84   Aurora Financial Group Inc #7096(S1L)
 1.85   Axiom Financial LLC 4642 (S1L)
 1.86   AZ LENDING EXPERTS, LLC #847182
 1.87   B.L.A. Properties & Loans, INC #1218624
 1.88   Banc of California, Nat'l Association #530611
 1.89   Barrons Mortgage Corporation #244384
 1.90   Bay Equity LLC #76988
 1.91   Bay-Valley Mortgage Group #192103
 1.92   BCI Financial Mortgage Corp #85688 (S1L)
 1.93   BDCM Inc. #246510
 1.94   Belem Servicing LLC #715386
 1.95   Berkshire Bank #506896 (S1L)
 1.96   Best Mortgage Lending Corp #1040770
 1.97   Best Mortgage, Inc #112608
 1.98   Better Home Financial, Inc #244294
 1.99   Bicoastal Capital Lending Group, Inc. #367968

                                          Page 2 of 17
   19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                         Pg 207 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.100   BJV Financial Services, Inc. #143978 (S1L)
1.101   Blue Ridge Mortgage, L.L.C. #393152
1.102   Blue Shine Corporation #1532263
1.103   Blue Skye Lending LLC #318098
1.104   Blue Water Mortgage Corporation #1291
1.105   bluegettyoxy Inc #1438777
1.106   Bluestar Funding Corp #390361
1.107   Blufi Lending Corporation #279622 (S1L)
1.108   Bolsa Financial, Inc. #246504 (S1L)
1.109   Borba Investments, Inc #76801
1.110   Bridgelock Capital DBA- Peak Finance Company #252640
1.111   Bright Vision Mortgage, Inc. #148966
1.112   Brookstone Mortgage Corporation #915904
1.113   Burnett Consulting Inc #305595
1.114   Buy America Real Estate #246497 (S1L)
1.115   C & E Financial Group, Inc #287106
1.116   C&F Mortgage Corporation #147312
1.117   C.E.F.S., Inc. #300316
1.118   C2 Financial Corporation #135622
1.119   Calculated Risk Analytics, Inc. #1165716
1.120   Capital Financial Group, Inc #3146(S1L)
1.121   Capital Lending Group, Inc #146100(S1L)
1.122   Capital Plus Financial Corporation #618745
1.123   Capstone Direct, Inc. #236109
1.124   Cardenas, Marisela #1008730
1.125   Carrollton Mortgage Co. #235659 (S1L)
1.126   Cascade Northern Mortgage #106650
1.127   Cason Jr, Raymond, Harold #396046
1.128   Castle Financial, Inc #208458
1.129   Castle Mortgage Corp. #90752
1.130   CBC National Bank #402135
1.131   Cendera Funding, Inc. #179242 (S1L)
1.132   Centennial Home Mortgage, LLC #1135081
1.133   Century City Mortgage #366925
1.134   Century Plaza Mortgage #320829(S1L)
1.135   Champion Bank #401942
1.136   CHAND Mortgage LLC #271599
1.137   Charis Loans, Inc #1133665
1.138   Choice Lending Corp #236563
1.139   Christensen Financial, Inc #112516
1.140   Churchill Mortgage Corporation #1591
1.141   Citizens First Bank #469329(S1L)
1.142   Citizens Lending Group #1109984
1.143   City Lights Financial Express Inc. #271590
1.144   CLARK, SCOTT GARLAND #344478
1.145   CMG Mortgage, Inc. #1820
1.146   Coastal Capital Funding, Inc #962070(S1L)
1.147   Coastway Community Bank #418437
1.148   Cobalt Mortgage, Inc. #35653 (S1L)
1.149   COFMAR FINANCIAL INC #939554

                                         Page 3 of 17
   19-10412-jlg   Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                           Pg 208 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.150   Colonial Savings, F.A. #401285
1.151   Compass Mortgage, Inc #21808
1.152   Concord Mortgage #132167
1.153   Connecticut River Bank, N.A #440232(S1L)
1.154   Constant Funding, Inc. #329132
1.155   Contempo Lending, Inc #287912(S1L)
1.156   Continental Funding Corp #2723(S1L)
1.157   Contour Mortgage Corporation #34384
1.158   Copiague Funding Corp #1310
1.159   Cornerstone Mortgage Solutions, llc #248711
1.160   Corum Financial Services Inc #1105497
1.161   Country West Financial Services, Inc #1229672
1.162   Cox, Alicia #1263037
1.163   Creative Capital (Nance, Terry Lee) #399174(S1L)
1.164   Creative Retirement Planning, Inc #1175810
1.165   Credit Union Mortgage Association, Inc. #296727 (S1L)
1.166   Crossmark Financial Corporation #217854
1.167   CS Financial, Inc. #31132
1.168   Curran Mortgage Inc. #1306112
1.169   Customized Mortgage Solutions, LLC #214882
1.170   Dailey, Dennis Shane (Smart Money Group #935144)
1.171   Darce Financial, Inc #829682
1.172   DAS Acquisition Company, LLC #227262
1.173   David Patrick Baron #394061
1.174   Davis & Amaral Mortgage Consultants, Inc. #283350
1.175   Declined - Proficio Bank #555666
1.176   Declined - Affiliated Financial Services Inc #1062212
1.177   Declined - Barradas, Karen #347992
1.178   Declined - Best Finance Capital, Inc. #1444114
1.179   Declined - Brighton Bank #892951
1.180   Declined - Cstone Mortgage, Inc #173855
1.181   Declined - Green Tree Lending, Inc #446265
1.182   Declined - Holland Mortgage Services, Inc #1432962
1.183   Declined - Leading Edge Mortgage Corp. #168668
1.184   Declined - Mark 1 Real Estate, Inc #1126356
1.185   Declined - Pennial Real Estate Services, Inc #931858
1.186   Declined - Proficio Mortgage Ventures #7840
1.187   Declined - Providian Mortgage Company Inc #401095
1.188   Desert Springs Mortgage, LLC #794445
1.189   Determan Paul Duane #850228
1.190   Developers Mortgage Group LLC #374847
1.191   DGH Corp, dba DGH Home Mortgage #234734
1.192   Diamond Residential Mortgage Corporation #186805
1.193   Direct Mortgage Loans, LLC #832799
1.194   Directors Mortgage, Inc #3240
1.195   Disney Financial Corporation #305991
1.196   Division Mortgage Group, Inc #140614
1.197   DMI Financial Inc #126035
1.198   Dooley, Mary P #408302
1.199   DRG Capital Inc #1160249

                                           Page 4 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 209 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.200   Dyjero Corporation #976231
1.201   Dynamic Funding Solutions, Inc #17144
1.202   Dynasty Mortgage Network LLC #141917
1.203   E Mortgage Management LLC #2926
1.204   E. M. E. Funding Corp #102767
1.205   Eagle Prime Lending, LLC (S1L)
1.206   East Coast Capital Corp #1403 (S1L)
1.207   Edgewater Funding Inc #116868
1.208   Electra Mortgage Solutions Inc #208750
1.209   Emery Federal Credit Union #401087 (S1L)
1.210   Empire Financial Services, Inc. (MARCY) #7684
1.211   EMPORIUM FINANCIAL GROUP, INC #358007
1.212   Endeavor Mortgage Group, Inc #355050
1.213   Enter Mortgage Inc #319482
1.214   Envoy Mortgage Ltd #6666
1.215   Ephesians Financial Corporation #1082040
1.216   Equiloan, Inc. #376231
1.217   Equinox Home Financing, Inc. #1212805
1.218   Equity Financial Services, Inc. #324532
1.219   Equity Loans LLC #21116
1.220   Equity Smart Home Loans Inc #856170
1.221   Evergreen Moneysource Mortgage Company #3182
1.222   Excel Mortgage Servicing, Inc. (Pending Renewal #128231)
1.223   Express Loans & Investments, Inc #356747
1.224   Express Mortgage Decisions, Inc. #221934 (S1L)
1.225   F&B Acquisition Group LLC #221646
1.226   Fairway Independent Mortgage Corporation #2289
1.227   Family First Funding LLC #810371
1.228   Family Mortgage, Inc #343833
1.229   FBC Mortgage, LLC #152859
1.230   Federated Lending Corporation #112272
1.231   Finance of America Mortgage LLC #1071
1.232   Financial Funding Solutions, Inc. #109995
1.233   First American Home Loans, Inc#197155
1.234   First California Financial Inc #249189
1.235   First Capital Trust Deeds #1165726
1.236   First Choice Loan Services Inc. #210764
1.237   First Colony Mortgage Corporation #3112
1.238   First Federal Savings Bank #402963
1.239   First Home Equity Loans,LLC #228446
1.240   First Mortgage Group, Inc. #768057
1.241   First Nations Home Mortgage, Inc. #845794
1.242   First Nationwide Lending, Inc #367463
1.243   FIRST RATE INC. #349319
1.244   First Service Credit Union #411394
1.245   First USA Mortgage, Inc. #234165 (S1L)
1.246   First World Mortgage Corproation #2643
1.247   Five Star Partnership, LLC #245495
1.248   Florida Community Mortgage (286705)
1.249   Florida Homeowners Advisors, Inc. #935620

                                           Page 5 of 17
   19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                         Pg 210 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.250   Fort Funding Corp #39463 (S1L)
1.251   Frank J. Weaver Inc #126333
1.252   Franklin Advantage, Inc #285786
1.253   Freedom Mortgage Corporation #2767
1.254   Freeman Webb Mortgage Corporation #157514 (S1L)
1.255   FundingUSA.com #276712 (S1L)
1.256   Garvens Mortgage Group, LLC #441338
1.257   Gateway Mortgage Group, LLC #7233
1.258   Genequity Mortgage, Inc #2236
1.259   Geneva Financial, LLC #42056
1.260   Gershman Investment Corp #138063
1.261   Get Assured, Inc. #347589 (S1L)
1.262   Gillit Corporation #1547828
1.263   Global Bancorp #1033770
1.264   Global Direct Realty and Lending #1203655
1.265   GLOBAL FUNDING SERVICE CORPORATION #342955
1.266   GM Mortgage Co., Inc. #345992
1.267   Go Lender Direct, Inc. #336731
1.268   Gold Star Mortgage Financial Group, Corporation #3446
1.269   gold, william alan #1438553
1.270   Golden Age Financial Soultions, Inc #1445843
1.271   Golden Empire Mortgage, Inc #2427
1.272   Golden Mortgage, LLC #259358
1.273   Golden Years Mortgage Solutions #1252409
1.274   Goldmark Financial Corporate #102163 (S1L)
1.275   GotMortgage.com #245420
1.276   Grandient Home Mortgage, LLC #192028 (S1L)
1.277   Great Mortgage, Inc #478647
1.278   Green Monarch Mortgage, Inc. #305906
1.279   Greenleaf Financial, LLC #173899
1.280   Greenway Mortgage Funding Corp. #374480
1.281   Group One Mortgage, Inc. #53185
1.282   GSF Mortgage Corporation #1018
1.283   Guardhill Financial Corp. #1609 (S1L)
1.284   Gulf South Lending Group #39606 (S1L)
1.285   H.O.M.E. COMPANIES LLC #217832
1.286   Haddad, Leo Gus #357034
1.287   Hancock Mortgage Partmers, LLC #229844 (S1L)
1.288   Hanscom Federal Credit Union #410771 (S1L)
1.289   Hartleb-Prasad Corp. (#257572) (S1L)
1.290   Helping Hand Lending, Inc #1156897
1.291   Hendry Home Mortgage, LLC #183363
1.292   Home Funding Corporation #91487
1.293   Home Mortgage Alliance Corporation #1165808
1.294   HOME MORTGAGE ALLIANCE CORPORATION (HMAC) #1165808
1.295   Home Point Financial Corporation #7706
1.296   Home1st Lending, LLC #1418
1.297   HomeBridge Financial Services, Inc #6521
1.298   Homecorp Mortgage, Inc #289309
1.299   Homeowners Mortgage and Equity, Inc #1229133

                                        Page 6 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 211 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.300   HomePromise Corporation #102836
1.301   Horizon Home Mortgage, LLC #69164
1.302   Hypotec Inc. #331734
1.303   i3 Lending, Inc #1020884
1.304   iDream Loans, Inc #1132446
1.305   IG & Associates International, Inc. #176731 (S1L)
1.306   Independence Home Mtg Corp (fka-Martin Green, Inc) #122142
1.307   Indigo Mortgage, LLC #188348
1.308   INFINITE QUALITY LENDING INC #348306
1.309   Ingle,Gary Stephen #359109
1.310   Inland Valley Home Loan, Inc. #235705
1.311   Innovative Mortgage Services Inc #250769
1.312   Integrated Financial Group #110645 (S1L)
1.313   Integrity 1st Mortgage, Inc #189535
1.314   Integrity Financial LLC #222260
1.315   Integrity First Financial Group, Inc #129777
1.316   Integrity Mortgage & Financial Services, Inc #134378
1.317   Integrity Mortgage Group #238109
1.318   Intercap Lending, Inc #190465
1.319   Intercontinental Capital Group, Inc. # 60134
1.320   Interlinc Mortgage Services, LLC (Pending Renewal #205696)
1.321   Ironwood Financial Services, Inc #375434
1.322   James Arthur Orsburn dba Family Home Financial #835206
1.323   JB Associates, LLC #21751
1.324   JC Financial Solutions Inc #365033
1.325   Jefferson Bank of Florida #401468
1.326   Jersey Mortgage Company of New Jersey, Inc. #2761
1.327   JMJ Financial Group #167867
1.328   Joseph H. Morningstar DBA Morningstar Mortgage #375287
1.329   JR Mortgage Corporation #197135
1.330   K & B Capital Corp #166254
1.331   K Pacific Group #1041553
1.332   KAM Financial & Realty, Inc #1039324
1.333   KC Mortgage LLC #374307
1.334   KCGO Inc #349267
1.335   Kelly Mortgage and Realty, Inc #3160
1.336   Kevin Michael Melody #1409858
1.337   Key West Funding, Inc #1233824
1.338   Kortava Financial Network, Inc #1000517
1.339   Kroboth & Helm Mortgage Company, Inc. #223332
1.340   KRS Capital Partners #248216
1.341   Landguard Eagle, L3C #1167252
1.342   Lara Hanousek (Platinum Purpose #986374)
1.343   LeaderOne Financial Corporation #12007
1.344   Legacy Group Lending, Inc. #4455 (S1L)
1.345   Legacy Home Financing, Inc. #129121 (S1L)
1.346   LegacyTexas Bank #440732
1.347   Lend Smart Mortgage, LLC #4474
1.348   LHN Financial Services, Inc. (#274336) (S1L)
1.349   LIDD ENTERPRISES INC. #281172

                                          Page 7 of 17
   19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                         Pg 212 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.350   Lincoln Lending Group #355238
1.351   Lincoln Mortgage Company #97926 (S1L)
1.352   Lincoln United Mortgage Corp. #129275
1.353   Loan Lynx, LLC #1238826
1.354   Loan Outlet, Inc. #347063
1.355   Loan Simple, Inc. #3032
1.356   Loancorp Financial Inc #252737
1.357   Loanlinq (dba for Scott Stockdale) #888205
1.358   LoanSmart LLC #1013945
1.359   LoanStar Home Loans, LLC #1094582
1.360   Longbridge, LLC #957935
1.361   LPMC, LLC #399162
1.362   Magnet Mortgage Corporation #369476
1.363   Main Bank #403578 (s1l)
1.364   Main Street Mortgage #1108681
1.365   Mainsail Capital Mortgage LLC #1193869
1.366   MAK Financial Group, Inc. #283995 (S1L)
1.367   Makana Financial, Inc. #377394
1.368   Malibu Funding, Inc. #79620
1.369   Malone Group, Inc. (The Malone Group) 343561) (S1L)
1.370   Manhattan Financial Group, Inc. #10095
1.371   Manufacturers and Traders Trust CompanyM&T Bank #381076
1.372   Marquis Lending Inc #209122
1.373   MAS Associates, LLC #128519
1.374   Mason McDuffie Mortgage Corporation #1141
1.375   Masters Mortgage, Inc #215374
1.376   McGowin King Mortgage, LLC #177691
1.377   MCM Holdings, Inc. #213236
1.378   Meredith Village Savings Bank #466022
1.379   Meridian Bank #462854
1.380   Merit Lending LLC #1133463
1.381   Merlot Mortgage, Inc. #191695 (S1L)
1.382   Merrimack Mortgage Co., Inc. #2561
1.383   Metro Mortgage of Georgia, Inc #164803
1.384   Metro Mortgage Of Georgia, Inc. #164803
1.385   MFSTA Inc #222617
1.386   Mid America Mortgage-Southwest Inc #317299
1.387   Mid Valley Services Inc #219418
1.388   Midwest Family Lending Corporation #4622
1.389   Miller, Deanna B #1010020
1.390   Miller,James,Arthur #329911
1.391   Mitchell Funding of Valley Stream, Inc. #174714 (S1L)
1.392   MLD Mortgage Inc #1019
1.393   MN Capital Inc #350430
1.394   Mohave State Bank #405866 (S1L)
1.395   Moria Development, Inc. #6274
1.396   Mortgage Bank of California #38232
1.397   Mortgage Enterprise, Ltd. #3727
1.398   Mortgage Financial Group, Inc. #219650
1.399   Mortgage Investors Group #34391

                                        Page 8 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 213 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.400   Mortgage Lending Group LLC #1157983
1.401   Mortgage Master Service Corporation #40445 (S1L)
1.402   Mortgage Mavens, Inc. #244299
1.403   Mortgage Max #242175
1.404   Mortgage Network Solutions, LLC #58096
1.405   Mortgage Services (JoeDonna, Inc. dba MS #236217)
1.406   Mortgage Services III, LLC #172606 (S1L)
1.407   Mortgage Trust, Inc #3250
1.408   Mortgages Unlimited, Inc. #225504 (S1L)
1.409   MortgageWorks, Inc #337037
1.410   Mountain America Federal Credit Union #462815
1.411   Movement Mortgage, LLC #39179
1.412   MULTILINE MORTGAGE SERVICES, INC #158989
1.413   National Pacific Lending #240639
1.414   National-One Mortgage Banker, LLC #186802
1.415   Nations Lending Corporation #32416
1.416   Nations Reliable Lending, LLC #181407
1.417   Nationwide Equities Corporation #1408
1.418   Neighborhood Mortgage LLC #62776
1.419   Net Equity Financial, Inc. #56465 (S1L)
1.420   Network Funding, LP #2297
1.421   New Castle Mortgage, LLC #165959
1.422   New England Home Mortgage LLC #112216
1.423   New Home Finance LLC #170058
1.424   NFM, Inc #2893
1.425   Northeast bancorp of America, Inc. #264881
1.426   NUllennium Financial Corp #347794
1.427   O Bee Credit Union #402662
1.428   OAK CREEK INVESTMENTS #237499
1.429   Oaktree Funding Corporation #71640
1.430   Oasis Mortgage LLC #1186985
1.431   Oceanfirst Bank #409701 (S1L)
1.432   Oceanfront Mortgage, Inc #322028
1.433   Odom, Jay Lang #344372
1.434   OLES, DAVID, HARRISON #388387
1.435   Omni-Fund, Inc. #4869
1.436   On Q Financial, Inc. #5645
1.437   One Reverse Mortgage, LLC #2052
1.438   Open Mortgage, LLC #2975
1.439   Opes Advisors, Inc #235584
1.440   Option One Mortgage Lending Corp #1387059
1.441   Options Mortgage Services LLC #844996
1.442   Options Mortgage Services, LLC #844996
1.443   Ostronic, Inc #347821
1.444   Own Again Inc #1124447
1.445   Pacific Financial Mortgage & Real Estate Inc #328506
1.446   Pacific Real Estate Group, Inc. #366387 (S1L)
1.447   Pacific Residential Mortgage Corp
1.448   Pacific Sun Mortgage Company, Inc #176779
1.449   Palm Beach First Financial & Mortgage Co., LLC #282845

                                           Page 9 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 214 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.450   Paperstack Inc #342287
1.451   Par East Mortgage Co., Inc. #10098 (S1L)
1.452   Paragon Mortgage Services, Inc. #50139
1.453   Park Place Reverse Mortgage, Inc. #151981 (S1L)
1.454   Patriot Mortgage LLC #1248884
1.455   Pellegrino, Anthony Ray #401102
1.456   Peoples Bank #690890
1.457   Peoples Bank & Trust Company #412564
1.458   Peoples State Bank #411594 (S1L)
1.459   Peterson,Roger,Dale #168363
1.460   PFG Holdings, Inc. DBA HBT Mortgage #104187
1.461   Pillar Mortgage LLC #330525
1.462   Pilot Mortgage, LLC #393286
1.463   PINEHURST FINANCIAL LLC #172424
1.464   Pinnacle Capital Mortgage Corporation (81395)
1.465   Platinum Family of Companies, Inc. #365504 (S1L)
1.466   Platinum Mortgage, Inc. #864523 (S1L)
1.467   PLN Associates, Inc. #9250
1.468   POINT MORTGAGE CORPORATION #231073
1.469   Precise Investment Enterprises Inc #869164
1.470   Preferred Home Mortgage, Inc #130967
1.471   Preferred Mortgage Lenders & Associates, Inc. #330863 (S1L)
1.472   Preferred Reverse LLC #1517893
1.473   Premier Choice Funding Corporation #1124479
1.474   Premier Funding Group, Inc. #340706 (S1L)
1.475   Premier Lending, LLC #41105
1.476   Premier Mortgage Advisors, LLC #222955 (S1L)
1.477   Premier Mortgage Exchange, Inc. #170890 (S1L)
1.478   Premier Mortgage Resources, L.L.C #1169
1.479   Premier Reverse Mortgage, LLC #876293
1.480   Prime Lenders, LLC #306600 (S1L)
1.481   Prime Source Mortgage, Inc. #16981 (S1L)
1.482   Prime Source Reverse Mortgage, Inc. #887012 (S1L)
1.483   Princeton Mortgage Corporation #113856
1.484   Priority Capital Corporation #235674
1.485   Priority Financial Services, LLC #2558 (S1L)
1.486   Priority Lending Mortgage Corporation #69032
1.487   Professional Financial Mortgage Consultants, Inc #351052
1.488   Professional Mortgage Associates #815819
1.489   Provident Lending Corporation #229099
1.490   PS Financial Services, LLC #968090
1.491   Pure Light Mortgage Inc #908937
1.492   Quality One Mortgage, Inc. #327371 (S1L)
1.493   Quantam Mortgage Corporation
1.494   Rapid Mortgage Company #126841
1.495   Raul Vasquez, Inc. #1098791
1.496   Ready Mortgage Lenders, LLC #1100518
1.497   Real Estate & Lending Solutions, Inc #1146862
1.498   Red Wagon Mortgage, LLC #93443 (S1L)
1.499   Redwood Financial Services, Inc. #60627 (S1L)

                                          Page 10 of 17
   19-10412-jlg   Doc 724     Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                           Pg 215 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.500   Refinow Financial, DBA Quality Reverse Mortgage #1108700
1.501   Remington Mortgage, Inc. #108670 (S1L)
1.502   Republic Mortgage Home Loans, LLC #3148
1.503   Residential Home Funding Corp. #34973
1.504   Residential Mortgage Funding, Inc. #248337
1.505   Resolute Bank #531629
1.506   Responsible Reverse Mortgage Inc #1212765
1.507   Reverse Mortgage Associates, LLC #393872 (S1L)
1.508   Reverse Mortgage Educators, Inc. #1064287
1.509   Reverse Mortgage Educators, Inc. (1064287) (Mr. E. #366534)
1.510   Reverse Mortgage Lending, Inc #1436354
1.511   Reverse Mortgage Only (#342659) (S1L)
1.512   Reverse Mortgage USA, Inc. #112038
1.513   Reverse Mortgages of Pennsylvania & NJ, Inc. #138462
1.514   Reverse Mortgages.com, Inc. #1313859
1.515   Reverse Tennessee, LLC (890446) (S1L)
1.516   ReverseMortgageOne, Inc. (370222) (S1L)
1.517   Ridgeview Mortgage, Inc. (286629) (S1L)
1.518   Right Start Mortgage, Inc #35960
1.519   Right Trac Financial Group, Inc. #2709
1.520   RM MORTGAGE COMPANY, INC. #320425
1.521   RMS Hawaii Mortgage Resources, LLC (243743) (S1L)
1.522   Rocking Horse Ridge, LLC #120821
1.523   Rokitto Enterprises (167922) (S1L)
1.524   ROM Real Estate & Consultants, Inc #1490308
1.525   Royal Mortgage and Loans Corp #925463
1.526   Royal United Mortgage, LLC #13390
1.527   Sagamore Home Mortgage, LLC #2062
1.528   Saint Charles Mortgage LLC #1207949
1.529   Salter Enterprises, Inc., dba Salter Mtg Group (221195)
1.530   Sanford Mortgage Corporation #224517
1.531   Seafarer Home Corporation #1555606
1.532   Seaside Lending Inc #302949
1.533   Secure Lending Incorporated #1236405
1.534   Security Home Mortgage LLC #178787
1.535   Security Mortgage Corporation #135633
1.536   Select Choice Mortgage #1113638
1.537   Senior American Funding, Inc. #14065
1.538   Senior Finance Center #234148
1.539   Senior Freedom Inc #1203862
1.540   Senior Funding Associates #332523
1.541   Senior Lending Corporation #1253328
1.542   Senior Mortgage Solutions, LLC #1415090
1.543   Senior Savings Reverse, Inc. #940613 (S1L)
1.544   Sente Mortgage, Inc. #132111
1.545   Sequoia Pacific Mortgage Incorporated #252254
1.546   Shea Mortgage #40397
1.547   Shore Capital Corporation #275963
1.548   Sierra Pacific Mortgage Company, Inc. #1788
1.549   Sierra View Financial Corp. #282458 (S1L)

                                          Page 11 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 216 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.550   Signet Mortgage Corporation #168365
1.551   Silex Financial Group, Inc. #206605 (S1L)
1.552   Simonich Corp dba Commerce Home Mortgage, Inc #1839
1.553   Siwell, Inc. #149169
1.554   SJ Morgan Private Lending Exchange #1198748
1.555   SKM Mortgage LLC #1197493
1.556   SKY ENERGY R.E. SOURCES iNCORPORATED #1387898
1.557   Skyline Financial Corp #12072
1.558   Somerset Lending Corp. #133899
1.559   Somerset Mortgage Corporation #133595 (S1L)
1.560   Sonoma County Grange Credit Union #729563
1.561   Soriano, Tina, Lynne #948962
1.562   Sound Financial Mortgage LLC #1402215
1.563   South Pacific Financial Corporation #8588
1.564   SouthPoint Financial Services, Inc. #32841
1.565   Southwest Funding LP #32139 (Pending Renewal)
1.566   Standard Home Lending, Inc. #234141 (S1L)
1.567   STATELINE FUNDING INC #335665
1.568   Steller Mortgage Corporation #235755
1.569   Stepping Stone Mortgage, Inc. #235749 (S1L)
1.570   Sterling Savings Bank #401500 (S1L)
1.571   Success Mortgage Partners, Inc. (Pending Renewal #130562)
1.572   Sullivan Financial Services, Inc. #204030 (S1L)
1.573   Summit Mortgage Corporation #3236
1.574   Sun Capital Mortgage, Inc. #1241587
1.575   Suspended - 1st Rate Home Mortgage, Inc #37411
1.576   Suspended - 1st Reliant Home Loans, Inc. #36659
1.577   Suspended - 1st Reverse, Inc. #1321434
1.578   Suspended - 212 Mortgage Group Inc #177325
1.579   Suspended - A 1, Inc #298191
1.580   Suspended - Access Equity Mortgage #1178230
1.581   Suspended - Affinity Home Mortgage, LLC #145969
1.582   Suspended - AFFLUENT HOME LOAN #835552
1.583   Suspended - Allied Financial LLC #1029(S1L)
1.584   Suspended - American Preferred Lending #71394
1.585   Suspended - Ameriloan Mortgage Corporation #133946
1.586   Suspended - BCB Community Bank #761971
1.587   Suspended - Broker Settlement services inc #1103157
1.588   Suspended - Broker Solutions, Inc #6606
1.589   Suspended - Cabrillo Mortgage and Realty Services #292211
1.590   Suspended - Caliber Home Loans, Inc #15622
1.591   Suspended - Capital City Mortgage Corp #170244
1.592   Suspended - Capital Funding (SNS Investments, Inc.) #330902
1.593   Suspended - Colonial Mortgage Corp. of Sarasota #280523
1.594   Suspended - Craig Edward Maltman #873846
1.595   Suspended - Crestline Funding Corporation #1978
1.596   Suspended - Diversified Lending Group, LLC #1018322
1.597   Suspended - DKF Enterprise, Inc. #335063
1.598   Suspended - E&S Financial Group, Inc #245744
1.599   Suspended - ENTER HOME MORTGAGE, LLC #168822

                                          Page 12 of 17
   19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                         Pg 217 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.600   Suspended - Fairview Lending Inc #230610
1.601   Suspended - First Bank #472433
1.602   Suspended - First Liberty Funding Corporation #305360 (S1L)
1.603   Suspended - First Option Lending International Inc. #990550
1.604   Suspended - FIRST PLACE MORTGAGE, LLC #142437
1.605   Suspended - First Priority Financial, Inc. #3257
1.606   Suspended - Florida Capital Bank, N.A. #790396
1.607   Suspended - Georgetown Mortgage, LLC #268552
1.608   Suspended - GMAX Properties Inc #1031988
1.609   Suspended - GMFS LLC #64997
1.610   Suspended - GREAT PLAINS NATIONAL BANK # 458937
1.611   Suspended - Greenback Capital Mortgage Corporation #5668
1.612   Suspended - Haddon Mortgage 7-15-15 #201404
1.613   Suspended - Harry A Mechanick Inc. #233267
1.614   Suspended - HARTFORD FINANCIAL SERVICES, INC #2557
1.615   Suspended - Heft, Janine #303676
1.616   Suspended - High Desert Home Lending, LLC #274033
1.617   Suspended - HighTechLending Inc #7147
1.618   Suspended - HML INVESTMENTS #1202436
1.619   Suspended - Homestead Funding Corp. #3232
1.620   Suspended - Hometown Financial Services, LLC #1041632
1.621   Suspended - Joshua Massieh #1451873
1.622   Suspended - LA Top Broker, Inc #1180446
1.623   Suspended - Land Home Financial Services, Inc #1796
1.624   Suspended - Leissos, Peter #358365
1.625   Suspended - LONE STAR REVERSE MORTGAGE, INC. #769381
1.626   Suspended - Lothian Mortgage Centre, LLC #1148012
1.627   Suspended - Market Place Mortgage Corp. #169740
1.628   Suspended - Metuchen Savings Bank #405423 (S1L)
1.629   Suspended - MMO, LLC #331178
1.630   Suspended - Mortgage South of Tennessee, Inc. #112281 (S1L)
1.631   Suspended - Mutual Federal Bank #627900
1.632   Suspended - New Heights Lending, LLC #1160570
1.633   Suspended - Nue Resource Funding, L.L.C. #690864
1.634   Suspended - Park Avenue Lending, LLC #1251153
1.635   Suspended - PMF,INC #1980
1.636   Suspended - Primus Lending Corp #245412
1.637   Suspended - Priority Lending, LLC #142706
1.638   Suspended - Radius Financial Group Inc. #1846
1.639   Suspended - Rancho Vista Mortgage Corporation #241748
1.640   Suspended - Reliance First Capital, LLC #58775 (S1L)
1.641   Suspended - Reverse Mortgage Corporation #1133268
1.642   Suspended - RSI Bank (409467) (S1L)
1.643   Suspended - Secure Funding Group #329246
1.644   Suspended - Senior Reverse Mortgage Services, Inc. #257913
1.645   Suspended - SHH Finance #306273
1.646   Suspended - Southern Trust Mortgage, LLC #2921
1.647   Suspended - Spectra Capital, Inc #86442
1.648   Suspended - Sunrise Financial Services, Inc #215785
1.649   Suspended - Sunrise Investment Capital, Inc #807286

                                        Page 13 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 218 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.650   Suspended - Superior Mortgage Lending, LLC #372130
1.651   Suspended - TAM Lending Center, Inc #984914
1.652   Suspended - The Guilford Savings Bank #517294
1.653   Suspended - The Malone Group, Inc. #343561
1.654   Suspended - The Medical Advantage, Inc #187595
1.655   Suspended - Top Flite Financial, Inc #4181
1.656   Suspended - Top Vine Mortgage Services LLC #1390034
1.657   Suspended - Village Mortgage, Inc #91658
1.658   Suspended - VP Partners, Inc #2794
1.659   Suspended - Western Washington Mortgage Inc #67846
1.660   Suspended - Williams Financial Services Inc #279703
1.661   Synergy One Lending, Inc #1025894
1.662   T&G Financial, Inc. DBA Cornerstone Home Mtg #47795
1.663   Tapie, David William DBA THe Money Market #323020
1.664   Telluride Mortgage Corp DBA Inter-Mountain Funding #336336
1.665   Terminated - Frazier Mortgage Services #1182926
1.666   Terminated - Residential Mortgage Services, Inc. #1760
1.667   Terminated - Vanleeuwen, Pye & Associates, Inc. #237421
1.668   Terminated -Stone Street Mortgage Corp. #34593
1.669   Terminated - 1-866-Reverse Mortgage #1253881
1.670   Terminated - 1st Access Financial #1030349 (S1L)
1.671   Terminated - Accutrust Mortgage (S1L) #2409
1.672   Terminated - Allied Mortgage Group, Inc #1067
1.673   Terminated - America One Mortgage Corporation #79460
1.674   Terminated - American Housing Capital LLC #34976
1.675   Terminated - Arizona Wholesale Mortgage, Inc #19254
1.676   Terminated - Atlantic Residential Mortgage LLC #75687(S1L)
1.677   Terminated - Bayshore Mortgage Funding, LLC #196858
1.678   Terminated - Beck Finance Group, LLC #390675
1.679   Terminated - Bic Mortgage Company, LLC - JK #1203087
1.680   Terminated - BONDCORP REALTY SERVICES INC. #170710
1.681   Terminated - California Capital, Inc #322860
1.682   Terminated - Campbell Financial Services, Inc #56435(S1L)
1.683   Terminated - Central Pacific Bank #416603
1.684   Terminated - Cherry Creek Mortgage Co., Inc #3001
1.685   Terminated - City First Mortgage Services, LLC #3117 (S1L)
1.686   Terminated - Coast To Coast Enterprises #276575(S1L)
1.687   Terminated - Community Home Equity Conversion Corp #65203
1.688   Terminated - Cornerstone Reverse Mortgage, LLC #978884(S1L)
1.689   Terminated - CTC Mortgage Company, LLC #371182
1.690   Terminated - Cyprus Federal Credit Union #666254(S1L)
1.691   Terminated - DG PINNACLE FUNDING LLC #1433994
1.692   Terminated - Draper & Kramer Mortgage Corp #2551
1.693   Terminated - East Coast Mortgage Corp #2785 (S1L)
1.694   Terminated - Federal Mortgage & Investment Corp #2719 (S1L)
1.695   Terminated - Fidelis Mortgage, LLC #190121 (S1L)
1.696   Terminated - Financial Resource Affiliates, Inc #157994
1.697   Terminated - First Federal Savings Bank #604659
1.698   Terminated - Firstar Bank, N.A. #458906
1.699   Terminated - Fountain City Funding, Inc #133884

                                         Page 14 of 17
   19-10412-jlg   Doc 724   Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                         Pg 219 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.700   Terminated - Franklin Loan Corporation #237653 (S1L)
1.701   Terminated - Fusion Financial, Inc. #440089 (S1L)
1.702   Terminated - G.W. Jones Exchange Bank #467054
1.703   Terminated - General Realty Group, Inc. #335745( S1L)
1.704   Terminated - Golden Years Reverse Mortgage, Inc. #7555 (S1L)
1.705   Terminated - Heartland Mortgage, Inc. #161945 (S1L)
1.706   Terminated - Heritage Mortgage Banking Corp #1205
1.707   Terminated - Home Financial Group, LLC #305389
1.708   Terminated - Home Financing Center, Inc #378507
1.709   Terminated - HOME LOAN PROS, INC. #397243
1.710   Terminated - Home Solutions Group, Inc. #270277 (S1L)
1.711   Terminated - HOME STATE BANKNATIONAL ASSOCIATION #478452
1.712   Terminated - Integrity First Financial, Inc. #249981 (S1L)
1.713   Terminated - Integrity Home Loan of Central Florida#161433
1.714   Terminated - Ironwood Financial Services Inc. #375434
1.715   Terminated - ISB Mortgage Company (#60061) (S1L)
1.716   Terminated - JTS & Company #55275 (S1L)
1.717   Terminated - Legacy Home Financing Inc. #129121
1.718   Terminated - Lindstrand Holding & Investments, Inc. #280454
1.719   Terminated - Long Street Home Equity Corp. #360015 (S1L)
1.720   Terminated - Lund Mortgage Team, Inc. #162701 (S1L)
1.721   Terminated - Mahalo Mortgage Corp #317240
1.722   Terminated - Market Mortgage Co., LTD #206916 (S1L)
1.723   Terminated - MCS Mortgage Bankers, Inc. #8115
1.724   Terminated - Mortgage Shop, LLC #139414
1.725   Terminated - Nationwide Mortgage Lending Solutions#996606
1.726   Terminated - Naugatuck Valley Savings & Loan #230907 (S1L)
1.727   Terminated - New Horizon Mortgage Concepts #329381 (S1L)
1.728   Terminated - Nova Financial & Investment Corporation #3087
1.729   Terminated - Option Funding, Inc. #163400
1.730   Terminated - Police Mortgage, LLC #138300
1.731   Terminated - Rausch, Michael, Steven #1444826
1.732   Terminated - Redwood Mortgage Company, LLC #1015953 (S1L)
1.733   Terminated - Residential Finance Corporation #1652
1.734   Terminated - Retirement Life Funding, LLC #153309 (S1L)
1.735   Terminated - Reverse Mortgage Answers, LLC #179014 (S1L)
1.736   Terminated - RJS, Inc. dba West Coast Mortgage #282098
1.737   Terminated - Roya Nasr (SP) 7-22-14 #393047
1.738   Terminated - Seacoast Family Mortgage LLC (238258)
1.739   Terminated - Security National Lending Group (#1016100)
1.740   Terminated - Senior Funding Advisors, Inc. #1094586
1.741   Terminated - Senior Rewards Now #365034 (S1L)
1.742   Terminated - SGI Mortgage, LLC #56400
1.743   Terminated - Silverline Corp. #983696 (S1L)
1.744   Terminated - Simple Reverse Mortgage Solutions, Inc. #363205
1.745   Terminated - Spectra Funding, Inc. (Pending Renewal #4917)
1.746   Terminated - STAR FIRST MORTGAGE SERVICES, INC #207500
1.747   Terminated - State Bank of Southern Utah #469373 (S1L)
1.748   Terminated - Stearns Lending, Inc. #1854
1.749   Terminated - Terra Nova Capital, Inc. - jk #925640

                                        Page 15 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 220 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.750   Terminated - TerraVista Mortgage L.P #261757
1.751   Terminated - The Equitable Mortgage Corporation #39843
1.752   Terminated - THE MONEY SOURCE INC #6289
1.753   Terminated - The Patapsco Bank #786174 (S1L)
1.754   Terminated - Vertical Lending Services, LLC #342544 (S1L)
1.755   Terminated - White Pine Funding, LLC #289343
1.756   The Federal Savings Bank #411500
1.757   The First State Bank #462675
1.758   The Great American Mortgage Company, LLC #349667
1.759   The Loan Arrangers, LLC #150085
1.760   The Loan Brokers Group, Inc. #289383 (S1L)
1.761   The Malvern National Bank #772848 (S1L)
1.762   THE MONEY HOUSE, INC #169716
1.763   The Mortgage Firm, Inc #189233
1.764   The Senior Equity Group, Inc. #253749
1.765   Tidewater Mortgage Services, Inc. #71158
1.766   TJC Mortgage, Inc #2239
1.767   Toluca Associates, DBA Golden State Lending Services #230954
1.768   Tonchev, Nick #456767
1.769   Total Media Management #1018333
1.770   Total Mortgage Services, LLC #2764
1.771   Towne & Country Mortgage Services, Inc. #2896 (S1L)
1.772   TowneBank #512138
1.773   Travis Mortgage-875 Travis LLC #627407 (S1L)
1.774   Trinity Reverse Mortgage #313571
1.775   Tripoint Mortgage Group, Inc. #1153
1.776   TriStar Finance Inc #43583
1.777   Turn Key Home Loans, Inc #399255
1.778   Tuskegee Enterprises LLC #217890
1.779   U.V.S., Inc. #331734
1.780   United Funding Group, LLC #1113196
1.781   United Mortgage Corp. #1330
1.782   United Mortgage Finance Group, Inc. #99256 (S1L)
1.783   United Pacific Realty and Investment, Inc. #118004
1.784   United Southwest Mortgage Corporation, Inc. (#13999) (S1L)
1.785   Universal American Mortgage Company of Calif #252392 (S1L)
1.786   Universal American Mortgage Company, LLC #1058
1.787   Universal Lending Corporation #2996
1.788   Universal Mortgage & Finance, Inc. #118030
1.789   US Mortgage Corporation #3901
1.790   USA MORTGAGE INC #144722
1.791   Utah Mortgage Loan Corp #149160
1.792   V.I.P. Mortgage, Inc #145502
1.793   Valley West Corporation #65506
1.794   Value Financial Mortgage Services, Inc #148142
1.795   Vanguard Funding LLC #2675
1.796   VC Corp #840965
1.797   Verano -Hartung , Olenka #528174
1.798   Veritas Funding, LLC #252108
1.799   Viking Mortgage Co (Leo Goetz #395450) (S1L)

                                          Page 16 of 17
   19-10412-jlg   Doc 724    Filed 06/18/19 Entered 06/18/19 13:25:13   Main Document
                                          Pg 221 of 221

Project Phoenix: RMS Origination Contracts Index

    #   Title
1.800   VIKING MORTGAGE CORP #917435
1.801   Vintage Land Investments, Inc. #311104
1.802   Vision Mortgage Company, Ltd. #338634
1.803   Vitek Real Estate Industries Group, Inc. #37408 (S1L)
1.804   Vogler Mortgage, LLC #1164470
1.805   Volunteer Mortgage, Inc. #546098 (S1L)
1.806   Wainwright, Richard Eugene #447017
1.807   Wall Street Lending Corporation #175675
1.808   Watermark Capital, Inc #1838
1.809   WCS Lending, LLC #4260
1.810   West One Capital Group, Inc #982017
1.811   Westcorp Capital, Inc. #257456
1.812   Western Capital Mortgage, Inc #310821
1.813   Western Mortgage Brokers, Inc. #220343
1.814   Western Ohio Mortgage Corporation #9601
1.815   WHOLESALE CAPITAL CORPORATION #9873
1.816   William L. Awty #360191
1.817   Willow Bend Mortgage Company, LLC
1.818   Wilmington Savings Fund Society, FSB #417673
1.819   Wilshire Capital Group, Inc. #327231
1.820   Windom Mortgage Services, Inc #376916
1.821   Worldwide Capital Mortgage Corp. #2642 (S1L)
1.822   WSFS-Wilmington Savings Fund Society, FSB #417673 (S1L)
1.823   Yadkin Bank #522448
1.824   Young, Kerry, Lee #303620
1.825   Z(Cancelled) The First Nat'l Bank of Layton #405871
1.826   Z(Pending Renewal) Allied Mortgage Group, Inc. #1067
1.827   Z(Pending Renewal) American Portfolio Mortgage Corp #175656
1.828   Z(Pending Suspended) Live Well Financial, Inc. #1177
1.829   Zaragoza, Hector Medina #389969
1.830   Zeman Mortgage, Inc. #280113 (S1L)




                                         Page 17 of 17
